 

Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 1 of 14

Ad Hoc New Yorker Republican Committee ofmnane,
Trustee Christopher Earl Strunk Amicus
141 Harris Avenue y

Lake Luzerne, New York 12846-1721
518-416-8743 Email: strunk@leader.com

 

United States District Clerk

of the UNITED STATES Court for
the Southern District Court Of Texas
515 Rusk Street, Room 5300

Houston, Texas 77002

 

Regarding: State of Texas et al.,V United States Of America et al., 18-cv-068 (ASH)

Subject: In accordance with Reporting Requirements of Local Rule 5-2 for Related Cases AMICUS
CHRISTOPHER EARL STRUNK AFFIRMATION IN OPPOSITION TO THE STATES AMICI CURIAE MOTION FOR
RELIEF AT DOCKET ITEM# 209 IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR INJUNCTION AGAINST THE
DEFERRED ACTION FOR CHILDHOOD ARRIVAL (DACA)

The Honorable Clerk of the Court,

With reference to the above Subject, I am Christopher Earl Strunk granted Amicus status according to the 21 August
2020 Order by the Honorable Andrew S. Hanen, shown as Docket Item 275, with a motion to reconsider Intervener
status with extraordinary FRCvP Rule 65(b) relief shown as Docket Item 483. hereby attaches the accompanying
Amicus Strunk Opposition Affidavit of 12 pages with Exhibits G thru N with 135 pages:

Exhibit G: New York Senior Solicitor Assistant Attorney General Andrew William Amend duly served on 13 October 2020 USPS
return receipt 9590 9402 2906 7094 0579 24 - 2 pages;

Exhibit H: The States Amici Curiae Motion For Relief Memorandum of Law_At Docket Item# 209 In Opposition To Plaintiffs’
Request For Injunction Against DACA - 34 pages;

Exhibit I: Articles of Confederation of 1781 -6 pages
Exhibit J: State of New York Constitution of 1938 as revised, including amendments effective January 1, 2015 -46 pages;

Exhibit K: 16 October 2020, NYS AAG ANTHONY ROTUNDI OAG No.: 20-046226-L1 Motion to Dismiss Claim - 39 pages;
Exhibit L: August 28 2005 Washington Post Article Delegation Led by U.S. Senators Detained Briefly at Russian Airport - 2 pps
Exhibit M: August 30, 2005 by the US Senator Richard Lugar report Lugar and Obama Urge Destruction of Conventional
Weapons Stockpiles -3 pages

Exhibit N: 6 September 2009 American Reporter published an article Russia Holds Obama For Suspicion Of Being a British S
Back In 2005! Investigator In Chicago Fingers Obama For Being A British Spy As Far Back As 2004! -3 pages

 

 

 

Affirmation with 12 pages; and the Certificate of Service by Certified Mail and emails one page.

Christopher Earl Strunk Trustee for Ad Hoc New Yorker Republican Committee declare, certify, verify,
and state under penalty of perjury that the foregoing is true and correct with 28 USC §1746.

5%, PX

Christopher Earl Strunk in esse Sui Juris in propria persona
Trustee for the Ad Hoc New Yorker Republican Committee
All Rights Reserved Without Prejudice

Dated: October 4 P 2020
Lake Luzerne, New York

    

 

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 2 of 14

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,

Vv. Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA etal.,

Defendant.

 

CERTIFICATE OF SERVICE
That Movant Undersigned certifies and affirms under 28 USC 1746 hereby that he provides in addition to email, a true and correct
copy of the motion practice AMICUS_CHRISTOPHER EARL STRUNK AFFIRMATION IN OPPOSITION TO THE STATES
AMICI CURIAE MOTION FOR RELIEF AT DOCKET ITEM# 209 IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR
INJUNCTION AGAINST THE DEFERRED ACTION FOR CHILDHOOD ARRIVAL (DACA) with Exhibits G thru N affirmed
20 October 2020 based upon the proposed preliminary injunction order placed in properly addressed envelopes and postage for
service by USPS certified / return receipt upon counsels :

Jeffrey S Robins douglas. hallward- jkolodner@cgsh.com,

U.S. Department of Justice driemeier@ropesgray.com, jli@cooley.com,

Office of Immigration Litigation eherrera@maldef.org, malger@cooley.com,

PO Box 868 Washington, DC 20044 rsoto@maldef.org, mmecmahon@cooley.com,

202-616-1246 apincus@mayerbrown.com, msherman@cooley.com,
cdashiell@lowenstein.com, geoffreybrounell@dwt.com,

Todd Lawrence Disher dleit@lowenstein.com, peter.karanjia@dlapiper.com,

Office of the Attorney General of Texas grooney@lowenstein.com, andrew.amend@ag.ny.gov,

209 W 14th Street irgoldman@mayerbrown.com, jdavidson@cov.com,

8th Floor Austin, TX 78701 jeremy.hollander@law.njoag.gov, mlynch@cov.com,

512-936-0677 brian.devito@law.njoag.gov, garzpalm@aol.com,
kenneth. levine@law.njoag.gov, mlsaad@venable.com,

Andrew William Amend nicholas.dolinsky@law.njoag.gov, SPSheikh@venable.com,

New York Office of the Attorney General Rachel. Apter@njoag.gov, wdcoston@venable.com,

28 Liberty Street 14th Fl aschlafly@aol.com, atertas@venable.com,

New York, NY 10005 ljoseph@larryjoseph.com, ametlitsky@omm.com,

212 416-8022 sramon@ramonworthington.com, ryagura@omm.com,
IBhabha@jenner.com, JYun@jenner.com, jsokoler@omm.com,

jeffrey.robins@usdoj.gov LHarrison@jenner.com, kranlett@mayerbrown.com,

todd.disher@oag.texas.gov TPerrelli@jenner.com, tleatherbury@velaw.com,

ndrew.amend@ag.ny.gov aamangi@pbwt.com, cbadlani@hsplegal.com,

trent.peroyea@oag. texas. gov, johnathan@muslimadvocates.org, tamar.pachter@doj.ca.gov,

ryan. bangert@oag.texas. gov, sirine@muslimadvocates.org, joshua.mcmahon@ag.ny.gov,

aaron.goldsmith@usdoj.gov, juvaria@muslimadvocates.org, coffey@bcalbany.com

daniel -hu@usdoj.gov, LLustberg@gibbonslaw.com, , y y- _

james.walker3 @usdoj. gov, hhshafiqullah@legal-aid.org, john.hoggan@usdoj.gov

nperales@maldef.org, jdegroote@cgsh.com,

cgarcia@garciagarcialaw.com,

dhulett@maldef.org,

Dated: October Z Oo 2020
Lake Luzerne New York

 

 

 

Christopher Earl Strunk, in propria persona
141 Harris Ave. Lake Luzerne, New York 12846-1721
Ph: 718-414-3760 and 518-416-8743 Email: strunk@leader.com

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. )
Plaintiff,

v. Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al.,

Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS_CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR
FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OPPOSITION
TO THE STATES AMICI CURIAE MOTION FOR RELIEF AT DOCKET ITEM# 209 BY :
NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAII, ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO
PLAINTIFFS’ REQUEST FOR INJUNCTION AGAINST THE DEFERRED ACTION FOR
CHILDHOOD ARRIVAL (DACA)

1. This support affirmation of New York county born citizen Christopher Earl Strunk, is of a
dejure Natural-Born-Citizen born on soil to U.S. Citizen parents as the generational transfer utility
tool for allegiance to the United States of America constitutional republic of limited government
under God without need for further oath, regarding our intervener submission filed at Docket Item
#465 and #466 that on 21 August 2020 were granted Amicus Status as Trustee of the AD HOC NEW
YORKER REPUBLICAN COMMITTEE shown at Docket Item #475 herein opposes the CIA's
VOID AB INITIO alien POTUS USURPER a.k.a. Barack Hussein Obama whose Executive Order

Deferred Action for Childhood Arrivals (DACA) by operation of law is VOID AB INITIO too; and
1

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 4 of 14

2. Further in good faith represents the State of New York under the Tenth Amendment
against overthrow and whose motion to reconsider his standing as an intervener plaintiff and for
extraordinary FRCvP 65(b) injunctive relief against New York for its illegally aiding and abetting
ballot access at the 3 November 2020 general election of the California DACA Poster Child
KAMALA DEVI (IYER) HARRIS herein filed on 6 October 2020 is shown at Docket Item #483 and
despite the malicious bad faith representation by Senior Solicitor Assistant Attorney General Andrew
William Amend who was duly served on 13 October 2020 as proven by the USPS return receipt 9590
9402 2906 7094 0579 24 (see Exhibit G); and

3. Further according to Docket Items 208 and 209:

 

07/21/2018 |208 |NOTICE of Appearance by Andrew W. Amend on behalf of Proposed
Amici States, filed. (Amend, Andrew) (Entered: 07/21/2018)

 

07/21/2018 {209 |Unopposed MOTION for Leave to File Memorandum of Law as Amici
Curiae, Unopposed MOTION for Leave to File Excess Pages( Motion
Docket Date 8/13/2018.) by Proposed Amici States, filed. (Attachments:
# 1 Memorandum of Law, #2 Appendix, # 3 Proposed Order)(Amend,
Andrew) (Entered: 07/21/2018)

 

 

 

 

 

 

the New York Senior Solicitor Assistant Attorney General Andrew William Amend is the Counsel to
be noticed to_The States Amici Curiae Motion For Relief At Docket_Item# 209 By : New York,
California, Connecticut, Delaware, Hawaii, Illinois, lowa, Maine, Maryland, Massachusetts,
Minnesota, New Mexico, North Carolina, Oregon, Pennsylvania, Rhode Island, Virginia, Vermont,
Washington, and District Of Columbia In Opposition To Plaintiffs’ Request For Injunction Against
DACA by herewith Memorandum of Law (see Exhibit H); and

4. Notwithstanding the Administrative Procedures Act (APA) and Federal Registry notice
required under the National Emergencies Powers Act of 1976 (EPA) and International Economic
Emergency Powers Act of 1977 (IEEPA), DACA is violative of every Constitution of every state as

devised under the express terms of the Articles of Confederation of 178] (see Exhibit I_) and revised
2

 
Case 1:18-cv-00068 Document'491 Filed on 10/21/20 in TXSD Page 5 of 14

Constitution for the United States of America ratified on 26 July 1788 by the State of New York

whose State of New York Constitution of 1938 as revised, including amendments effective January

5_(see Exhibit J) is used herein by Strunk who opposes Usurper Obama's BIOWEAPONS

 

e.g. the Executive Order Deferred Action for Childhood Arrivals (DACA); and

5. Further DACA is violative of the Immigration and Nationality Act of 1965 (INA),
also known as the Hart—Celler Act (i) and

6. Further DACA is an act of war promulgated by Nazi-Communist enemies of the
United States associated with implementation of the Cloward and Piven Strategy by communists
Frances Fox Piven and Richard A. Cloward (1971, 1977) who promoted mass insurgency in the
United States, occurring especially between 1964 and 1969, produced a series of responses by
government, one of the most significant being massive expansion of welfare rolls association
between social disorders and welfare caseload associated with the Reagan reaction for a one-time

illegal alien amnesty of the treasonous Immigration Reform and Control Act (IRCA), Pub.L.

 

' INA the federal law passed by the 89th United States Congress and signed into law by President Lyndon B.
Johnson. The law abolished the National Origins Formula, which had been the basis of U.S. immigration

policy since the 1920s. The act removed de facto discrimination against Southern and Eastern Europeans, Asians,
and other non-Northwestern European ethnic groups from American immigration policy.

The National Origins Formula had been established in the 1920s to preserve American homogeneity by promoting
immigration from Northwestern Europe. During the 1960s, at the height of the Civil Rights Movement, this
approach increasingly came under attack for being racially discriminatory. With the support of the Johnson
administration, Senator Philip Hart and Congressman Emanuel Ceiler introduced a bill to repeal the formula. The
bill received wide support from both northern Democratic and Republican members of Congress, but strong
opposition from Southern Republicans and Democrats, the former mostly voting Nay or Not Voting. This issue
served as an inter-party commonality amongst constituents and reflects the similar Congressional District and
Representative voting patterns. President Johnson signed the Hart—Celler Act into law on October 3, 1965. In
opening entry to the U.S. to immigrants other than Northwestern European and Germanic groups, the Act
significantly altered immigration demographics in the U.S. Some sources assert that this alteration was
intentional; others assert that it was unintentional.

 

The Hart—Celler Act created a seven-category preference system that gives priority to relatives and children of U.S.
citizens and legal permanent residents, professionals and other individuals with specialized skills, and refugees. The
act maintained per-country and total immigration limits, but included a provision exempting immediate relatives of
U.S. citizens from numerical restrictions. The act also set a numerical limit on immigration from the Western
Hemisphere for the first time in U.S. history. Though proponents of the bill had argued that it would not have a
major effect on the total level of immigration or the demographic mix of the United States, the act greatly increased
the total number of immigrants coming to the United States, as well as the share of immigrants coming to the United
States from Asia and Africa.

 

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 6 of 14

99-603, 100 Stat. 3445, enacted November 6, 1986, also known as the Simpson—Mazzoli Act or
the Reagan Amnesty, signed into law by Ronald Reagan on November 6, 1986, is an Act of
Congress which reformed United States immigration law; and

7. Further, Reagan's insidious IRCA was organized for passage in the House I am
ashamed to say by my friend Robert Kenneth Dornan as a favor for Reagan - FORMER House
member from Orange County California - who in 2004 Strunk began to work with legally and
who as my fellow NBC New Yorker in 2016 personally apologized to me after being reminded
that HE was punished by God in the 1996 seat loss by say 4k illegal alien votes - INS proven
failure of IRCA enforcement ® ignored by the Vatican's political agent Newt Gingrich.

8. DACA immigration policy allows some individuals unlawful presence in the United
States after being brought to the country as children to receive a renewable two-year period of
deferred action from deportation and become eligible for work permit is VOID AB INITIO.

"Refugees as weapons", or ' Weapon of Mass Migration"

9. "Refugees as weapons", or "Weapon of Mass Migration" is a term used for organized
mass exodus of refugees from one state to a hostile state as a "weapon" against that 'targeted’
state. Weaponized migration occurs when a challenging state or non-state actor exploits human
migration—whether voluntary or forced—in order to achieve political, military, and/or economic
objectives. https://en.wikipedia.org/wiki/Refugees_ as weapons - cite note-3 According to an expert
Kelly Greenhill who counts 56 attempts (1951 to 2006) to employ the direct or indirect threat
of mass migrations as a non-military instrument of influence.

10. The concept of "Weaponized Migration" is categorized into Infiltration, Coercive,

 

? IRCA inter alia required employers to attest to their employees’ immigration status; made it illegal to hire or
recruit illegal immigrants knowingly; legalized certain seasonal agricultural undocumented immigrants, and;
legalized undocumented immigrants who entered the United States before January 1, 1982 and had resided there
continuously with the penalty of a fine, back taxes due, and admission of guilt; candidates were required to prove
that they were not guilty of crimes, that they were in the country before January 1, 1982 ...

4

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 7 of 14

Dispossessive, Exportive, Fifth Column. Perceiving refugees as a weapon prevents the possible
solutions to refugee movement, such in the case of Humanitarian aid directed at refugee relief.
The empirical verification of populist suspicion (fear of refugees) threat to national security and
terror-related activities is relatively scarce.

11.‘ The instrumental manipulation of population movements as political and military
weapons of war, is the "refugee as weapon," has entered the world's arsenals.

12. Human migration is becoming a viable weapon in the arsenal of many state and non-
state actors pursuing non-conventional means to increase regional influence and to achieve
objectives.

the Articles of Confederation of 1781
13. the Articles of Confederation of 1781 shown as Exhibit at Article IV provides that:

The better to secure and perpetuate mutual friendship and intercourse among the
people of the different States in this Union, the free inhabitants of each of these States

paupers, vagabonds, and fugitives from justice excepted, shall be entitled to all
privileges and immunities of free citizens in the several States

 

14. ‘the Articles of Confederation of 1781 shown as Exhibit I at Article IV provides that:

If any person guilty of, or charged with, treason, felony, or other high
misdemeanor in any State, shall flee from justice, and be found in any of the
United States, he shall, upon demand of the Governor or executive power of the

State from which he fled, be delivered up and removed to the State having
jurisdiction of his offense.

15. __ the Articles of Confederation of 1781 shown as Exhibit 1 at Article VI provides that:

No State shall lay any imposts or duties, which may interfere with any
stipulations in treaties, entered into by the United States in Congress assembled,
with any King, Prince or State, in pursuance of any treaties already proposed by
Congress, to the courts of France and Spain.

16. the Articles of Confederation of 1781 shown as Exhibit I at Article IX provides that:

The United States in Congress assembled, shall have the sole and exclusive _right and
power of determining on peace and war, except in the cases mentioned in the sixth
article -- of sending and receiving ambassadors -- entering into treaties and alliances,

5

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 8 of 14

provided _that no treaty of commerce shall be made whereby _the legislative power of

the respective States shall be restrained from imposing such imposts and duties on

foreigners, as their own people are subjected to, or from prohibiting the exportation
or importation of any species of goods or commodities whatsoever...

17. the Articles of Confederation of 1781 shown as Exhibit I at Article XIII provides that:
And Whereas it hath pleased the Great Governor of the World to incline the hearts of

the legislatures we respectively represent in Congress, to approve of, and to
authorize _us to ratify the said Articles of Confederation and perpetual Union,

State of New York Constitution of 1938 as revised, including amendments effective
January 1, 2015

18. State of New York Constitution of 1938 as revised including amendments effective
January 1, 2015 shown as Exhibit J, in the equivalent of the Preamble provides that:

WE THE PEOPLE of the State of New York, grateful_to Almighty God for our
Freedom, in order to secure its blessings, DO ESTABLISH THIS CONSTITUTION.

19. That Strunk contends that the Great Governor_of the World recognized in the Articles
of Confederation at Article XIII is one and the same as Almighty God in the Preamble per se; and

20. That Strunk contends that DACA persons are equivalent with paupers, vagabonds, and
fugitives from justice excepted from State(s) inhabitants in the Articles of Confederation; and

21. | That Strunk contends DACA persons under the State of New York Constitution shown as
Exhibit J defines inhabitants at Article III Section 5-a are not part of the whole number of persons:

[Definition of inhabitants]

§5-a. For the purpose of apportioning senate and assembly districts pursuant to the

foregoing provisions of this article, the term “inhabitants, excluding aliens” shall mean the

whole number of persons. (New. Added by vote of the people November 4, 1969.); and

22. That Strunk contends that DACA persons are illegal aliens who are not to be considered
State citizens or legal aliens with a permanent residence, may not vote and or be used inter alia for
determining representatives in the legislature or congress ; and

23. Further, the State of New York Constitution of 1938 as revised, including amendments

effective January 1, 2015 shown as_ Exhibit J at ARTICLE III for the Legislature Section 4
6

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 9 of 14

regarding use of the Federal Census of aliens when NOT enumerated must be done by the State:

[Readjustments and reapportionments; when federal census to control] Quote:

"§4. (a) Except as herein otherwise provided, the federal census taken in the year nineteen
hundred thirty and each federal census taken decennially thereafter shall be controlling as to
the_number_of inhabitants in _the_state_or_any part thereof for_the purposes of the

apportionment of members of assembly and readjustment or alteration of senate and assembly

districts next occurring, in so far as such census and the tabulation thereof purport to give the
information necessary therefor. The legislature, by law, shall provide for_the_making and
tabulation by state authorities of an enumeration of the inhabitants of the entire state to be
used for_such purposes, instead of a federal census, if the taking of a federal census in_any
tenth year from the year nineteen hundred thirty be omitted or if the federal census fails to
show _the_number_of aliens or Indians not taxed. If a federal census, though giving the
requisite information as to the state at large, fails to give the information as to any civil or
territorial divisions which is required to be known for_such purposes, the legislature, by
law, shall provide for such an enumeration of the inhabitants of such parts of the state only
as_may_be_necessary, which_shall_supersede_in part the federal census and be used in
connection therewith for such purposes. The legislature, by law, may provide in its discretion
for an enumeration by state authorities of the inhabitants of the state, to be used..."

24. Strunk based upon the foregoing challenges the credentials of the New York Senior
Solicitor Assistant Attorney General Andrew William Amend Counsel to The States Amici Curiae
acts in bad faith with the State Constitution and law of the land has unclean hands, may not represent
the State of New York and that Strunk be recognized as a legitimate representative under the U.S.
Constitution Article Tenth amendment basic part of Strunk's right of the Bill of Rights per se; and

25. Further, Strunk based upon the prima facie law demands that the Plaintiff's motion to
eliminate DACA per se be granted a summary judgment with permanent injunction against
DACA, unless it would become an amendment to the Constitution, and that all the DACA
persons be deported and or show cause why each individual would qualify for a permanent
resident alien status; and

26. Further different relief that the court deems necessary for justice herein including the
sanctioning of all counsels acting in bad faith.

27. On 16 October 2020, Strunk received from NYS AAG ANTHONY ROTUNDI (Claim

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 10 of 14

AAG) is assigned to the OAG No.: 20-046226-L1 Claim, my Claim accrued on 20 August 2020
and was duly filed with the Claims Court still is without a number and or Judge assigned, Claim
AAG filed the Defendant's response motion to dismiss the claim (see Exhibit K); and

28. ‘Further Strunk's Claim having been filed in related case Strunk v California etal.
NDNY 16-cv-1496 (BKS) is already shown in herein case as Exhibit E-4 of the Motion to
Reconsider Strunk's status as a Plaintiff Intervener docketed as Item #683, and nevertheless
reveals that Strunk's above contention of bad faith is germane and confirms widespread endemic
bad faith at the Office of Attorney General Continues and that notwithstanding sophisticated
Gaslighting and Jesuit casuistry by Claim AAG of the worst kind remarkably summarizes in the
Motion support affirmation at paragraphs 3 and 4 as follows quote:

3. To summarize, the claim alleges that under Claimant's interpretation of the 14th

Amendment of the United States, Democratic Vice-Presidential candidate Kamala Harris is not a

citizen of the United States and therefore ineligible to hold the office of vice-president.

4. The claim requests injunctive relief "for cause that the state be ordered to":

a) Clarify for all voters Claimant's interpretation of citizenship under the 14th Amendment

b) That all requests for absentee ballots make such a clarification;

c) That notice be placed at polls that Senator Harris is not a natural born citizen.

29. It should assist the Court to see how under oath the Claim AAG does not mention the
nature of Natural Born Citizen in the context of the outrageous summary as if there is a statewide
directive to protect it from use of the outrageous term Born a Citizen as if the US Constitution
Article 2 Section 1 Clause 5 natural born Citizen term of art were equivalent even so far as to
effect retroactively the New York Consolidated Real Property Law Section 18 that somehow
should read Born a Citizen rather than the natural born Citizen requirement for private land
ownership, lease and or inheritance of New York precious mineral assets, say iron, copper, coal
and or other strategic elements, and that somehow the 14th Amendment eliminated the NBC

term of art by amending NBC out of required use - go figure because I have heard this garbage

for 12 years starting when AAG Joel Graber said in front of the gathered expensive attorneys in
8

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 11 of 14

the 2011-6500 case that NYS would not use the NBC term instead of Born a Citizen; and

30. Further, without any other witness present AAG Joel Graber said to me that Attorney
General Andrew M, Cuomo said to correct the term would interfere with his governor election
and re-election of the USURPER Barack Hussein Obama in 2012.

31. That as to matter related the Pilgrims of Great Britain with the USA branch that ran
the Obama Administration through Pilgrim Society Directors Paul Volker and Henry Kissinger
and that the PILGRIMS / SERCO INC. operate the Senior Executive Service (SES) to overthrow
the DJT administration from the Obama mansion down the street from the DJT Admin White
House, during my 2007 and 2008 research to file my Federal and States cases re NBC and IJ ran
across August 28 2005 Washington Post Article Delegation Led by U.S. Senators Detained
Briefly at Russian Airport (see Exhibit L), and curiously what drew my attention was followed
with an explanation on Tuesday, August 30, 2005 by the US Senator Richard Lugar report Lugar
and Obama Urge Destruction of Conventional Weapons Stockpiles (see Exhibit M); and

32. | Then on 6 September 2009 during my State and Federal NBC cases that studied the
American Pilgrim Society connection to the Pilgrim's Walter Hubert Annenberg Foundation with

Barack Hussein Obama and Weatherman bomber Bill Ayers, American Reporter published an

article?) Russia Holds Obama For Suspicion Of Being a British Spy Back In 2005! Investigator

In Chicago Fingers Obama For Being A British Spy As Far Back As 2004! (see Exhibit N).

33. | That if Obama were NBC he would be born on soil of U.S. citizen parents wasn't, and
notwithstanding the efforts of the CIA to peddle disinformation and treachery regarding
diversion from its role in Afghanistan for decades involving Obama before and after the 2004 US
Senate election until this day, based upon information and belief there is an Indonesian father for

Soebarkah who like Jeffrey Epstein spread his seed in Britain and elsewhere did so for Subud.

 

> https://americanreporter.wordpress.com/2009/09/06/russia-holds-obama-for-suspicion-of-being-a-british-spy-
back-in-2005-investigator-in-chicago-fingers-obama-for-being-a-british-spy-as-far-back-as-2004/

9

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 12 of 14

IN CONCLUSION

34. In light of the foregoing evidence of a bad faith conspiracy by controlling State of
New York officers who relish their trespass on New Yorker Citizen / inhabitant self-interest by
pushing seditionist treachery that wants to replace New Yorkers with vulnerable DACA illegals,
and therefore Strunk seeks personal plaintiff intervener standing herein as an urgent DACA
matter being the sole representative of the State of New York under the Tenth Amendment with
demands for national emergency injunctive relief under FRCvP Rule 65(b) for cause in evidence
in that the State of New York is without a functioning court system among those similarly

situated be ordered to:

a. CLARIFY FOR ALL POTENTIAL VOTERS THAT BORN A CITIZEN SUGGESTED BY
THE STATE SHOWN AT (NYND 16-cv-1496 docket item 41-1) EXHIBIT E-4-C DOES
NOT INCLUDE A 14™"™AMENDMENT BORN A CITIZEN INTERPRETATION, ONLY
INCLUDES THE PRE 14” AMENDMENT U.S. CONSTITUTION ARTICLE 2 SECTION
1 CLAUSE 5 NATURAL BORN CITIZEN TERM OF ART THAT REQUIRES A
CANDIDATE FOR POTUS AND OR VPOTUS MUST BE BORN ON SOIL OF CITIZEN
PARENTS ACCORDING TO THE SCOTUS FINDINGS IN Minor v. Happersett,
88 U.S. (21 Wall.) 162 (1875) and United States v. Wong Kim Ark, 169 U.S. 649 (1898), and

b. THAT ALL REQUESTS FOR ABSENTEE BALLOTS MAKE SUCH CLARIFICATION;
and

c. THAT NOTICE IS PROMINENTLY DISPLAYED AT THE POLLS THAT KAMALA
DEVI HARRIS IS NOT A NATURAL BORN CITIZEN; and

d. That Strunk needs an order of the Court to obtain a certified copy of the Birth Certificate of
KAMALA DEVI (IYER) HARRIS from Alameda County California; and

e. That Strunk needs an order of the Court for Occidental College to release the financial records
for Barry Soetoro aka BARACK HUSSEIN OBAMA among other aliases even in camera if
necessary; and

10

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 13 of 14

. That Strunk needs an order of the Court for Columbia University to release the financial
records for Barry Soetoro aka BARACK HUSSEIN OBAMA among other aliases even in
camera if necessary; and

. That Strunk needs an order of the Court for Harvard University to release the financial records.
for Barry Soetoro aka BARACK HUSSEIN OBAMA among other aliases even in camera if
necessary; and

. That Strunk needs an order of the Court for NYS DEPARTMENT OF EDUCATION to
release the financial records for Barry Soetoro aka BARACK HUSSEIN OBAMA among

other aliases even in camera if necessary; and

i. That Strunk needs an order of the Court for Business International Corporation (BIC) to

release the financial records for its employee Barry Soetoro aka BARACK HUSSEIN

OBAMA among other aliases even in camera if necessary; and

. That Strunk needs an order of the Court for the US STATE DEPARTMENT / US

HOMELAND SECURITY to release the naturalization records for Barry Soetoro aka
BARACK HUSSEIN OBAMA among other aliases even in camera if necessary; and

. That Strunk needs an order of the Court for the US STATE DEPARTMENT / US
HOMELAND SECURITY to release the naturalization records for TED CRUZ among other

aliases even in camera if necessary; and

. That Strunk needs an order of the Court for the US STATE DEPARTMENT / US

HOMELAND SECURITY to release the naturalization records for KAMALA DEVI
HARRIS among other aliases even in camera if necessary; and

. That Strunk needs an order of the Court to declare DACA an unconstitutional VOID AB
INITIO Executive Order of BARACK HUSSEIN OBAMA; and

. That Strunk needs a hearing for an order of the Court that HARRIS is NOT NBC must be
removed from the U.S. Senate, and that BARACK HUSSEIN OBAMA is NOT NBC with
emoluments of each to be reported for a claw-back preceding; and

. Additional different relief as the court deems necessary for justice herein.

11

 
Case 1:18-cv-00068 Document 491 Filed on 10/21/20 in TXSD Page 14 of 14

STATE OF NEW YORK )
COUNTY OF WARREN )

Accordingly, I, Christopher Earl Strunk, duly so affirm, depose and say under penalty of perjury:

I have read the foregoing AFFIRMATION IN OPPOSITION TO THE STATES AMICI
CURIAE MOTION FOR RELIEF AT DOCKET ITEM# 209 IN OPPOSITION TO PLAINTIFFS’
REQUEST FOR INJUNCTION AGAINST DACA AND IN FURTHER SUPPORT OF NOTICE
OF MOTION TO RECONSIDER FRCP RULE 24 INTERVENOR PLAINTIFF STATUS
DENIAL SHOWN AT DOCKET ITEM 475 WITH RECONSIDERATION MOTION AT
DOCKET ITEM 483, AND FOR EXPEDITED FRCP RULE 65(B) EXTRAORDINARY
RELIEF DEMAND DENIED IN RELATED CASE NYND 16-CV-1496 MOTION
REGARDING THE FOREIGN ALIEN BIOWEAPON JAMAICAN CITIZEN KAMALA DEVI
HARRIS, THE DEFACTO U.S. SENATOR USURPER FOR CALIFORNIA IS INELIGIBLE
UNDER U.S. CONSTITUTION ARTICLE 1 SECTION 3 AND ARTICLE 2 SECTION 1
CLAUSE 5 PER SE, TORTUOUSLY INTERFERES WITH THE 3 NOVEMBER 2020 AND
14 DECEMBER 2020 ELECTORAL COLLEGE ELECTIONS, INVOLVES THE SUBJECT
VOID AB INITIO D.A.C.A. EXECUTIVE ORDERS BY THE PILGRIMS SOCIETY OF
GREAT BRITAIN'S: SENIOR EXECUTIVE SERVICE / FBI / CIA'S INDONESIAN CITIZEN
POTUS USURPER SOEBARKAH A.K.A. BARACK HUSSEIN OBAMA, during the ongoing
National Banking Emergency and related emergencies or time of war under the 12 USC 95a
amended 50 USC App. 5b that comply with the Hague Convention and related law including
judicial rules herein to safeguard rights.

Pursuant to remedy provided by Congress under 50 USC App. 17, this affirmation supports
perfecting evidence at trial in the respective district court under the ongoing Proclamation 2040
National Emergency or time of war that takes private property and infringes personal rights otherwise
to be protected by others directly under the authority of the Commander-in-chief POTUS, in that time is
of the essence with irreparable harm; and

Affirmant knows the contents thereof apply to me and that the same is true to my own
knowledge, except as to the matters therein stated to be alleged on information and belief, and as to those
matters I believe it to be true, am available for testimony. The grounds of my beliefs as to all matters not
stated upon information and belief are as follows: third parties, books and records, and personal
knowledge.

  

er Earl Strunk, in propria persona
141 Harris Ave. Lake Luzerne, New York 12846-1721
518-416-8743 Email: strunk@leader.com

All Rights Reserved Without Prejudice

That on theo day of October in the year 2020 before me the undersigned, a Notary Public in and for
said State personally appeared, Christopher Earl Strunk, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he affirmed and executed the name in his capacity, and that by his signature
on the instrument, the individual, or the person upon behalf of which the individual(s) acted, executed the
instrument.

Notary Public, State of New York

LORRI A. HOLCOMB 12
Notary Public, State of New York
Qualified in Warren County
Registration No. 01HO6188754
Commission Expires Aug. 11, 202

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 1 of 42 0

UNITED STATES DISTRICT COURT i

FOR THE SOUTHERN DISTRICT OF TEXAS OCT 2 1 dU

 

STATE OF TEXAS et al. ,
Plaintiff,
y. Civil Action No. 18-cv-0068 (ASH)

UNITED STATES OF AMERICA et al.,

Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, ION IN O IN
TO THE STA AMICI C MOT F LIEF T 209 BY:

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI‘L ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

P T , ST FOR AIN F, D ACTION FOR

CHILDHOOD ARRIVAL (DACA)

EXHIBIT G

 
ecntenanpentsatessic mre tat CR A
povamsmentern et!

Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 2 of 42

 

 

 

 

 

9590 9402 2906 7094 05749 24 Es
United States * Sender: Please print your name, address, arid: ;
Service

 

IH Hace S jay.
LAKES LUt@ewe.
(22¢6

 

PT rete Pad leh

+

® =
a A fy
% o
Piss
3 af a
F

Ce Sruwk aod

 

 

 

      
   
  
 

 

 

 

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 3 of 42

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
v. Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al.,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OPPOSITION
TO T. S C OR FA T 209 BY :

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI‘'E, ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

; ST FOR INJUNCTION AGAINST THE DEFERRED ACTION FOR

CHILDHOOD ARRIVAL (DACA)

 

EXHIBIT H

 
Case 1:18-ey-00068 Boeeument 209-1 Filed en 04/21/28 in TXSB Page 4 of 33

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

 

State of Texas, ef al.,

Plaintiffs,

The United States of America, et al.,
Defendants,

Karla Perez, et ail,

Defendants-Intervenors,

and

State of New Jersey,

Defendant-Intervenor.

 

 

Case No. 1:18-cv-00068

MEMORANDUM OF LAW FOR AMICI CURIAE THE STATES OF NEW YORK,
CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI‘T, ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO,
NORTH CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA,
VERMONT, AND WASHINGTON, AND THE DISTRICT OF COLUMBIA
IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

XAVIER BECERRA
Attorney General
State of California

1300 I St.

Sacramento, CA 95814

(Complete counsel list appears on signature pages.)

BARBARA D. UNDERWOOD
Attorney General
State of New York
28 Liberty Street, 23rd Floor
New York, NY 10005
Telephone: (212) 416-8022
Facsimile: (212) 416-8962

 
Case 1:18-ey-00068 Document 209-1 Filed on 00/21/18 in TXSD Page 2 of 33

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES ..........ccccccccescssssssescesceseesseseecscececaceeacensesecseseaeesecsneeaecaeeeseneeessereeasenees iii
INTEREST OF THE AMICI STATES ...00.....ccccessescsssssseeceeccececacestensessessceaseaeeseeenesseseeeansenseaeeessnss 1
STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT ...............c:cccceseseeees 2
ARGUMENT .........ccccsccessesssessesssessccsseesccsscenstenseeseceseeeseesneuseessecensenscessecsueueeeeseseaneseetessecaseneeeseeeeeeenees 3
PLAINTIFFS’ REQUESTED PRELIMINARY INJUNCTION SHOULD BE DENIED.............cccccceesseeeeeesees 3
POINT I ones cceesseececeseseceeseesscessenscensceneecssenseceecsaecseecsesenscsacescecsseeessseseasesaesessenesesaeceaeenssseeesereneas 3
PLAINTIFFS CANNOT MAKE THE LEGAL SHOWING REQUIRED TO OBTAIN A
PRELIMINARY INJUNCTION........:ccsscssescessessecsesssescesesseecesseseceneaseseseseenscasessessesensseseesseeeeteneseeseeens 3
A. _ Plaintiffs Cannot Show a Likelihood of Success on the Merits Because the
Deferred Action for Childhood Arrivals (DACA) Policy Is Lawful. .........0.0.. eee 3
1. DACA is consistent with the Immigration and Nationality Act (INA)............ 3
a. The INA vests the Executive with discretion to create class-
wide frameworks for evaluating requests for deferred action and
related relief. 0.0.0... ceeceesscsssensesscescceeeecseeeseeeseecnsenseeeseesececsecueesenseenaeens 3
b. | DACA is narrower and more tailored than Deferred Action for
Parents of Americans and Lawful Permanent Residents
(DAPA)),. ....cceccesccsssscesseseesscssessecesssesossseeseeesensesesesseenesseseteesecassntecseseseseenses 8
c. Plaintiffs’ arguments under the Take Care Clause turn entirely
on the incorrect assertion that DACA violates the INA................:.0060 10
2. Notice and comment was not required prior to DACA’s
IMplemMentation. 0.0.0.0... ccesessssccsceecseseeseesceseceeeeseseesssesseseeeecseeeseeeesseeeseseeaeeseees 10
3. Plaintiffs’ APA challenges amount to untimely and impermissible
collateral attacks on decades-old federal policies and regulations. ................ 12

B. Plaintiffs Cannot Show That They Will Suffer Irreparable Harm If DACA
Ts Not Emjoined. oo... eeeccscssseseesseeceeeseseeeeeacesessceseeacesseeeenesseeseeeeseaeeseesnecsesseseeeees 14

 
Case 1:18-ev-00068 Beeument 209-1 Filed en 00/21/18 in FXSB Page 3 of 33

Page
1. States and their lawful residents benefit from the ability of DACA
grantees to live and work openly. ..............scesessesecsecsseseeeeeseeeaceaeeseeneessseanees 14
2. Plaintiffs fail to establish any harm traceable to DACA. ...........eceeeeeseeeeeees 15
3. Plaintiffs’ nearly six-year delay in seeking an injunction against
DACA reinforces their lack of irreparable injury from that policy. ............... 18
C. The Balance of the Equities and the Public Interest Favor Denying
Plaintiffs’ Requested Injunction. .............ccseeececeeseecccseeeneesceseceseaeeseeeneeaeeeeeneeaseneeers 19
POINT II ooo. eee eccecesscesceeceecessessessseseescessescecseesssssesseseesseeseneeeucesesasesnscaesaessceeueeaeeseseseacesaceeneneeenseases 21
THE CONFLICT BETWEEN PLAINTIFFS’ PROPOSED PRELIMINARY INJUNCTION AND TWO
EXISTING PRELIMINARY INJUNCTIONS ALSO WARRANTS DENIAL OF PLAINTIFFS’
REQUESTED RELIEF ...........ccscsssesecccccecececscnsecscussccsesevesessscscseeeecececescsessussscesausaeeeesseusssesessgseneeess 21
CONCLUSION .......eeeeeecsssesesessensesesneseeesnessessesesncsaeacenessesecsneassasscessessenesseeeeeesenssceseesesaeesenaeateaseeees 24

ii

 
if

 

Case 1:18-ey-00068 Becument 209-1 Filed en 09/21/18 in FXSD Page 4 of 33

TABLE OF AUTHORITIES

Cases Page(s)
Arizona Dream Act Coal. v. Brewer,

855 F.3d 957 (9th Cir. 2017) .....cccecccssscsssecsecssrcesecssscesesccessecsseecsseccnseessaeecesescesesensecseeeeseneesaeens 9
Arizona v. United States,

567 U.S. 387 (2012)... esccssesssesscesssessccseessccsssescecssescessnecsuscsseesesenesesseneeseasecsessuesessenaeenatenees 4,10
Arpaio v. Obama,

27 F. Supp. 3d 185 (D.D.C. 2014)... cccesscsssessesssecssssseessecsseeeccsseseasessecessessesessesuseaceees 3, 9, 12
Batalla Vidal v. Nielsen,

279 F. Supp. 3d 401 (E.D.NY. 2018) ooo. cccccccsessccsscsceseessesccesseseeeeceseesesenseaeereseasenseneeneees passim
Benisek v. Lamone,

585 U.S. _, 138 S. Ct. 1942 (2018)... eee ccecssecscesesscecssesssessecssseseesensessesessesseeneeseeeseeenees 18
Chaudhry v. Holder,

705 F.3d 289 (7th Cir. 2013)... cecessccsssssccsssesscesscssecenecsscessecsscssesseecsseeseecseecseeeeeesseesnessnessesaes 6
Colorado River Water Conservation Dist. v. United States,

424 U.S. 800 (1976)... ceecccescecsessccessecsseesesceescesesesessecseecsseseaeseseesseeeeseneesneeesnaeesasensneesnenses 23
Crane v. Johnson,

783 F.3d 244 (Sth Cir 2015) occ ccsscssesscessesssesseessesssecssessecsaeessessnsesssesesessessesssasesseseesseseesens 16
DHS v. Regents of Univ. of California,

138 S. Ct. 1182 (2018)... ecccessccsseesescsssccesseceneccsseesesecssacssaeeeseeeeseeeesseesseseseaseseasessteceeeeages 23
Dillard vy. Security Pac. Corp.,

85 F.3d 621, 1996 WL 254971 (Sth Cir, 1996)... .cccessssccssesscessecsssesssessecsscessecseeessesseesseesaees 18
Dunn-McCampbell Royalty Interest, Inc. v. National Park Serv.,

112 F.3d 1283 (Sth Cir. 1997) oo... ccccssseseesscsssesscesscssecescesscsesesseesseeseecsesesseeseeeseesneees 13-14
FCC vy. Fox Television Stations, Inc.,

556 U.S. 502 (2009)... ccsscssscsssecsccesssecssecessecesseeseeeessceessecssteseseessseseaseesseceseseseeeessesersteeatenses 21
Feller v. Brock,

802 F.2d 722 (4th Cir, 1986) 0... cccccccssccsssescesssessecsssesscesscstesseeseecsecesseecsscsesesseesseeseseseesseesenes 23
Hotel & Rest. Emps. Union v. Smith,

846 F.2d 1499 (D.C. Cir. 1988) oo... ccceccscsssessssceseceseecesseeecececsesecseeecsscesseccsssscsuesensesseeeusanes 6
Kendall v. United States ex rel. Stokes,

37 U.S. 524 (1838) uu. essccssrecsssccssccesscesecesseesseecsssesseecessecssseesssesssecssseeseescusecessecesseesereesseeeaseas 10

ili

 
Case 1:18-ev-00068 Beeument 209-1 Filed en 00/21/48 in FXSD Page 9 of 33

Cases Page(s)

Lincoln vy. Vigil,
508 U.S. 182 (1993)... ceccccsscseseresscescssssesscsecsceseseesseseeseescceseeseseesecsassssessesaceeseaseeesessseseseeeees 10

Lydo Enters. v. City of Las Vegas,
745 F.2d 1211 (Oth Cir. 1984) ooo ccccccsssenceseeseescesnceseseeeneesesesseseseeseneseeseneeeseesasesasensseeeeees 18

Mann Mfg., Inc. v. Hortex, Inc.,
439 F.2d 403 (Sth Cir. 1971) wc. cecscsscesscssesscsecssessccecssecssesessssssssoesnseseesonesssseesasesnesaseneseres 22-23

Massachusetts v. EPA,
549 U.S. 497 (2007).....cccccccsssscscsscsscsscsseesecssescsssscsesecsessecseeecesseesesaseneessceaeesaesaeseesensensessensearens 17

Mower v. Boyer,
811 S.W.2d 560 (Tex. 1991)... cscssccstesecesceseesseceeenserscecesseseeseeseesesescaeeeseseseeesseseeeseeanens 23

NAACP vy. Trump,
298 F. Supp. 3d 209 (D.D.C. 2018)... eesscsssssesecceceseesceseeecscesesecessesseaesaeeseceaseasaesasseesenees 22

Quince Orchard Valley Citizens Ass’n v. Hodel,
872 F.2d 75 (4th Cir. 1989) one ecescssecesesssceecsesssesecasecsecesceseeaeecsacscesessessceaseaseeteeeseeaeenseses 18

Regents of Univ. of Cal. v. DHS,
279 F. Supp. 3d 1011 (N.D. Cal. 2018) ccc escsesccsesscececseeseseeseseessesesseseeeeseeeeensens passim

Reno v. American-Arab Anti-Discrimination Comm.,
525 U.S. 471 (1999)... ecccssscsscessesccessecssecssesseesssssecsssenscecesenseesnecseseseecsseenesessesaeesseseneeeneeseees 5,17

Save Power Ltd. v. Syntek Fin. Corp.,
121 F.3d 947 (Sth Cir. 1997) oo. eeccssscssesscssesceseenesesseesseseeecseesceaseasseeseeaesassneeseceseeseneneeaeatars 23

Sutter Corp. v. P & P Indus., Inc.,
125 F.3d 914 (Sth Cir, 1997) oo. cccesscssseeessseseceeeceseesecseeeseesseeseeaseassacsaceaesaseeeeseaeearseseceatenes 23

Texas Sav. & Cmty. Bankers Ass’n v. Federal Hous. Fin. Bd.,
201 F.3d 551 (Sth Cir, 2000) .0.... ec ccceessesscssesscsseccesecsseencsseeseceesseecasesecsaseasseeseessseeeeeseeenenees 11

Texas v. United States,
809 F.3d 134 (Sth Cir. 2015) occ cecesssssessccssesssessscsnecsscesesssecssesseessseecasessessseseasenseesaess passim

West Gulf Maritime Ass’n vy. ILA Deep Sea Local 24,
751 F.2d 721 (Sth Cir. 1985) oo. ecsssscscssecseecseeseesscssecseeceesesessesesecessecaceaseeseeeeeaeenesenens 22-23

Wind River Mining Corp. v. United States,
946 F.2d 710 (9th Cir, 1991) woe eseeecsceseceetsceeesessecscesesecsesssesaesassssesceesasseseceesenesasseesenees 14

iv

 
Case 1:18-ev-00068 Deeument 209-1 Filed en 00/21/16 in TXSD Page 6 of 33

Cases Page(s)

Winter v. Natural Res. Defense Council, Inc.,
555 U.S. 7 (2008)... ccccscccsscssessscssscsscessessscssessssesseessessscssseesessaeesseceeeeeeseeesseessasetecsessaeseaeeseesees 2

Wong v. Doar,
571 F.3d 247 (2d Cir. 2009)... cceccscsescssssccsnceceencesesaeescsnessessessseseesaeeseeeeseaesseeseseneneeeseeaceneees 14

Federal Laws

6 U.S.C. § 202(5) oe eeescesssscssessetsesesenenesenseecencesescesusesessceseesesssessssaseaeeaseasessensesssesersneseesasenesssesses 4
8 U.S.C.
§ 1103 (a) one ee eeceeesesescesesscesessessessseeseeneesessneneseaeeesenscsesssenssesceseescsesseessscseneeesaseneseasenseeseneaceas 4
§ 1182 (a)(Q)(B) eee ceeecscesesesetecesenscenceseeeesesesesasenecsesceseseseesersesesessesscsesensceaceaeeasensvaseneeaes 13
§ 1227()(2) oes eeesseesseeesceceneesneseseneeesenseseeseescsesesesenecscessesesensesesaesnesascassesseeesacesaeasenensceseoaseas 7
§ 1324 aL ee ecccstceeeeseeceseeenceseenecesseescecseensesecsnecsaccaceeesenecesecsaceeasssssescescesseseneceseeceeeaeeaeecseeenee 15
§ 1324 a(h)(3) ..0. ec eeeesesecesesecscssecscssseeesenevsceseseneeseesssseessesceesensenessceessesessceceseessseesenessesasenesaeees 5
§ GOL eeesecseessceessseeseesesssesssensesecssenevscesesessensescesseesesensesscenseesesseeaereceaseasenseseesenenaes 15
§ LOLL(D)(2) ee cceeeccesececeseesseeessnsssceseeseesneessnessessessesscsesecsessnsassceeeasenseceeeaeesasenesseeseeaeesaees 5
28 U.S.C. § 2401 (a) oe eeeescssececcenseseserenescsseseeacesssaeeneeseseesaseneecaeesceaessseesecersaaeeeeseneseeeneeseeereases 12
Consolidated Appropriations Act, 2014, Pub. L. No. 113-76, 128 Stat. 5 (2014)... cesses 15
DHS Appropriations Act, 2010, Pub. L. No. 111-83, 123 Stat. 2142 (2009)... eeeeseteeteenees 15
DHS Appropriations Act, 2015, Pub. L. No. 114-4, 129 Stat. 39 (2015)... ceeecssesseeeseeseesneeees 15
Immigration Act of 1990, Pub. L. 101-649, 104 Stat. 4978 ooo... cccessscsssessecseseseeesscsssecesesetesenees 7
Real ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231 oe cceeseescssessesceseeseeseeeceeesseaeeeeeeaesnes 7
USA PATRIOT Act, Pub. L. 107-56, 115 Stat. 272.0... cescessescsesceeeseecssesceseeseeeesreneesesaesneseeeeenes 7

Victims of Trafficking and Violence Prevention Act of 2000, Pub. L. 106-386, 114
Stat. 1464 oo. ccscssssccssesssessescesssescesssssescssecsussecssssesssssssseessssaessacsesasessessecaeesaesaecaeenesenesasensenees 7

Administrative Sources

8 CFR.
§ 1.3(a)(4) (Vi) csessecesccsssssssessccssssssscsccsssssssessesessssuvessessassusesecsesssusssecsesssnssseesssnieesessnenseeseesseee 5,13
§ 2740.12(C)(14) .ccsecsccssssccscccssscsecssrssseccersuesecsesssseesesssssecersusssessssssecessssecesessuecesssnasecessnnesessen 13, 15
44 Fed. Reg. 10,369 (Feb. 20, 1979) c.sccsssssssssscssssssecssscssssseseescssrssssseceessssesecesssssetessesssseseceesseneessees 5
46 Fed. Reg. 25,079 (May 5, 1981) ..cccccscsssssssccsssessscessssesecessusesessssssesersusscsessssesessssecesesssnecsssssneeeessen 5

 
 

Gare is qveA6s Mecument20o41 rriledonOyAUtsiinhesp Magers of 33

Administrative Sources Page(s)

Mem. from Donald Neufeld et al., Consolidation of Guidance Concerning Unlawful
Presence (May 6, 2009)..........cssscsscssssssesscceecessessecssceeecesceecesseeesesesasessesseseseesesessecsasessseenenesenaoes 6

Mem. from Jeh Charles Johnson, Secretary: Exercising Prosecutorial Discretion with
Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent
Residents at 2 (NOV. 20, 2014)... eeseesssesceseeeceeescesceaceereecscesceseseesesseessossesacsessssscsasseseaeeseeseogs 13

Mem. from Johnny N. Williams, Exec. Assoc. Comm’r, Office of Field Operations,
Unlawful Presence 1, (June 12, 2002)... cescssccsessscscesscssccesecsnccseeeeseeeecesceesacensesesesenensenees 13

Mem. from Janet Napolitano, Secretary: Exercising Prosecutorial Discretion with
Respect to Individuals Who Came to the United States as Children (June 12, 2012)............... 4

Sam Bernsen, INS Gen. Counsel, Leave to Labor, 52 No. 35 Interpreter Releases 291,
294 (Sep. 1975) ....ccscsscsscssccscessesssssesseeseescesscssessessessesacesssssssseseeseceeessceeeatessecaeeeseesensessesseneeesseees 5

Miscellaneous Authorities

HLR. Rep. No. 111-157 (2009)... ccseccesenecereceessseeessesesessesseesaccseessesescacessesssseoseessenesenseates 15
Immigration Act of 1989: Hearings Before the Subcomm. on Immigration, Refugees, and
International Law of the House Comm. on the Judiciary, 101st Cong., 2d Sess. (1990).......... 6
Kenneth Megan, Bipartisan Policy Ctr., Immigration and the Labor Force (Aug. 25,
Q2O1S) veceeeccescsssecescceesesesesensescesecscesccsssssecseenecscenesecsesecseesecseesseceeeneesesensascesecenssseesessnseaeraseneessenees 15
Recent Developments, 67 No. 6 Interpreter Releases 153 (Feb. 5, 1990)..........eeeesceeseeceeteeeseeenees 6
S. Rep. No. 99-132 (1985)... cecssssssssseseesecseessessesccsscseeeasescessessessesnesseessceseeesesseseseaseaeeeessseseessenens 6

U.S. Customs & Immigr. Servs., Number of Form I-821D, Consideration of Deferred
Action for Childhood Arrivals by Fiscal Year, Quarter, Intake and Case Status
(through June 30, 2018)... cee eccssesccsscessssessescesessesscesseeessceasessesecsesssecsessesseeesessesesenesreseses 12

vi

 
Gase h:k8 cv ANN6S Macument2091 FiledonQy2U1B8iinhSp Raged8 of 33

INTEREST OF THE AMICI STATES

The amici States of New York, California, Connecticut, Delaware, Hawai‘i, Illinois, Iowa,
Maine, Maryland, Massachusetts, Minnesota, New Mexico, North Carolina, Oregon,
Pennsylvania, Rhode Island, Virginia, Vermont, and Washington, and the District of Columbia,
would suffer serious harms—to their institutions, fiscs, residents, and economies—from an order
preliminarily enjoining the federal policy known as Deferred Action for Childhood Arrivals
(DACA).

DACA represents an exercise of the Executive’s long-recognized discretion to forbear
enforcement against defined classes of persons whom federal immigration law makes removable
from the United States: a practice commonly referred to as “deferred action.” Specifically, DACA
provides a framework for the Department of Homeland Security (DHS) to receive and process
requests for deferred action from law-abiding individuals who were brought to the United States
as children. Longstanding federal regulations allow deferred-action recipients meeting certain
criteria to seek and obtain work authorization, enabling amici’s agencies, public universities, and
public hospitals to hire DACA grantees. Private businesses and nonprofit organizations within the
amici States have also come to employ and depend upon DACA grantees. In all, nearly 750,000
DACA grantees who formerly lived in the shadows now openly contribute to their communities
and economies.

As two district courts have now found, ending DACA would injure the amici States as
employers, providers of health services, and proprietors of public universities. It would also cause
the amici States to lose many millions of dollars in tax revenue. See Regents of Univ. of Cal. v.
DHS, 279 F. Supp. 3d 1011, 1046-47 (N.D. Cal. 2018) (four States); Batalla Vidal v. Nielsen,

279 F. Supp. 3d 401, 433-35, 437 (E.D.N.Y. 2018) (sixteen States and the District of Columbia).

 
Case 1:18-6v-00068 Dooument 209-1 Filed an 07V21ABinixXSd Rage Mof3s

In contrast, the harms asserted by the plaintiff States are either illusory or result from
factors other than DACA, such as the mere presence of undocumented immigrants or the ancillary
consequences of deferred action under decades-old federal regulations and policies. Indeed, the
federal government began DACA in 2012, yet plaintiffs waited until 2018 to file this suit—a delay
of nearly six years that undermines any claim of immediate, irreparable injury warranting a
preliminary injunction. The nationwide injunction that plaintiffs seek is inappropriate for other
reasons too: for example, that injunction would directly conflict with preliminary injunctions that
two separate district courts have issued in favor of the amici States after rejecting DHS’s claims
that DACA is unlawful. See Regents, 279 F. Supp. 3d at 1048; Batalla Vidal, 279 F. Supp. 3d at
437-38. Those preliminary injunctions are currently being reviewed by federal appellate courts,
which are the appropriate bodies to rectify any legal errors in the Regents and Batalla Vidal
decisions.

For these reasons and the other reasons stated below, plaintiffs’ request for a preliminary

injunction should be denied.

STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

1. Whether plaintiffs’ request for a nationwide preliminary injunction against DACA
should be denied because plaintiffs cannot show a likelihood of success on the merits or a
likelihood of “irreparable harm in the absence of preliminary relief,” or “that the balance of equities
tips in [their] favor, and that an injunction is in the public interest.” See Winter v. Natural Res.
Defense Council, Inc., 555 U.S. 7, 20 (2008).

2. Whether plaintiffs’ requested preliminary injunction should be denied for the additional
reason that a nationwide injunction against DACA would conflict with at least two existing

injunctions issued by coordinate federal courts.

 
Ease 1:18-ey-00068 Beeument 209-1 Filed en 00/21/28 in FXSB Page 10 of 33

ARGUMENT

PLAINTIFFS’ REQUESTED PRELIMINARY INJUNCTION SHOULD BE DENIED

POINT I

PLAINTIFFS CANNOT MAKE THE LEGAL SHOWING REQUIRED TO OBTAIN A
PRELIMINARY INJUNCTION

A. Plaintiffs Cannot Show a Likelihood of Success on the Merits Because the
Deferred Action for Childhood Arrivals (DACA) Policy Is Lawful.

The Secretary of DHS has broad discretion regarding the enforcement of federal
immigration laws. That discretion includes the authority to create frameworks through which
defined classes of persons may request relief from removal and seek other benefits (such as work
authorization) during periods of discretionary enforcement forbearance. The Executive has
repeatedly exercised that authority for more than five decades, and Congress and the courts have
repeatedly recognized the legality of such actions. Moreover, because DACA differs significantly
in its scope, justifications, and criteria from the policy known as Deferred Action for Parents of
Americans and Lawful Permanent Residents (DAPA), the outcome here is not controlled by Texas
v. United States, 809 F.3d 134 (5th Cir. 2015), aff'd by an equally divided court, 136 S. Ct. 2271

(2016). Nor are any of plaintiffs’ other arguments likely to succeed.

1. DACA is consistent with the Immigration and Nationality Act (INA).
a. The INA vests the Executive with discretion to create class-wide
frameworks for evaluating requests for deferred action and related
relief.
The federal government lacks the resources to remove even five percent of the over 11
million undocumented immigrants who reside in the country without legal status. See U.S. Br. 3-

4, United States v. Texas, 136 S. Ct. 2271 (No. 15-674) (“Texas (U.S.)”) (App’x of Amici States

(“AA”) 36-37); see also Arpaio v. Obama, 27 F. Supp. 3d 185, 192-93 (D.D.C. 2014), aff'd, 787
3

 
Case 1:18-ev-60068 Becument 209-1 Filed en 02/21/48 in TXSD Page 14 of 33

F.3d 11 (D.C. Cir. 2015), cert. denied, 136 S. Ct. 900 (2016). Accordingly, a “principal feature of
the removal system is the broad discretion exercised by immigration officials.” Arizona v. United
States, 567 U.S. 387, 396 (2012). For persons here unlawfully, federal officials “must decide
whether it makes sense to pursue removal at all.” Jd. In choosing whether to offer discretionary
relief, DHS may be guided by “immediate humanitarian concerns” as well as the need to prioritize
limited enforcement resources. Jd. For example, DHS may rationally focus on removing dangerous
criminals, instead of undocumented immigrants who are “trying to support their families” and have
“long ties to the community.” Id.

To provide a framework for exercising enforcement discretion, the federal government has
since the 1960s established more than twenty channels through which individualized forbearance
determinations may be made for defined classes of potential applicants who are low priorities for
removal. See U.S. Br. 5, 48-60, Texas (U.S.) (AA 38, 44-56) (enumerating and describing
policies). DACA is one such channel. The class for which it provides “case by case review”
consists of persons who were brought to this country as children, have strong roots in their U.S.
communities, and have not engaged in serious criminal conduct. See Mem. from Janet Napolitano,
Secretary: Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the
United States as Children at 1-2 (June 12, 2012) (‘DACA Memorandum”) (AA 1-2).

Some of the Executive’s discretionary forbearance policies reflect specific provisions of
the INA or other statutes, but many others have been grounded in the Executive’s broad statutory

power to set immigration enforcement priorities rather than any more targeted grant of authority.!

 

1 See 6 U.S.C. § 202(5) (Secretary’s responsibility for “[e]stablishing national immigration enforcement
policies and priorities”); 8 U.S.C. § 1103(a) (Secretary “shall establish such regulations . . . and perform such other
acts as he deems necessary for carrying out his authority under the provisions of this Chapter”).

4

 
Ease 1:18-ev-Q0068 Decument 209-1 Filed on Q7/21/28 in TXSB Bage 12 ef 23

The Supreme Court in 1999 expressly approved of the “regular practice” of granting “deferred
action” as a “commendable exercise in administrative discretion, developed without express
statutory authorization.” Reno v. American-Arab Anti-Discrimination Comm., 525 U.S. 471, 483-
84 (1999).2 And “fe]very modern presidential administration has relied on extra-statutory
discretionary-relief programs to shield certain removable aliens from deportation.” Batalla Vidal,
279 F. Supp. 3d at 422.

In a practice also dating back to at least the early 1970s,° the federal agencies charged with
immigration enforcement have granted recipients of enforcement relief who show economic need
the opportunity to work and to receive Social Security benefits earned through their work. The
ability to grant work authorization was codified in regulations in 1981, see Employment
Authorization, 46 Fed. Reg. 25,079, 25,080 (May 5, 1981), and confirmed by Congress thereafter.*
In 1986—at the same time as it imposed a general prohibition on hiring undocumented
immigrants—Congress expressly ratified an employer’s ability to hire a person who is “authorized
to be so employed by [the INA] or by the Attorney General.” 8 U.S.C. § 1324a(h)(3) (emphasis
added). As the federal government explained to the Supreme Court, these sources of law reflect

“the commonsense proposition that aliens who may remain in this country, as a matter of the

 

2 See also Batalla Vidal, 279 F. Supp. 3d at 422 (noting there is “no principled reason why the Executive
Branch may grant deferred action to particular immigrants but may not create a program by which individual
immigrants who meet certain prescribed criteria are eligible to request deferred action”).

3 See Sam Bernsen, INS Gen. Counsel, Leave to Labor, 52 No. 35 Interpreter Releases 291, 294 (Sep. 1975)
(noting the ordinary practice of authorizing work for, inter alia, aliens with “extended voluntary departure” or “whose
departure or deportation will not be enforced”), quoted in U.S. Br. 51, Texas (U.S.) (AA 47).

4 Likewise, regulations dating back to 1979 have allowed deferred-action recipients to participate in Social
Security. 44 Fed. Reg. 10,369, 10,371 (Feb. 20, 1979). And the INA now reflects Congress’s plain intent to vest the
Secretary of DHS with discretion to grant Social Security benefits to aliens who have been granted deferred action.
8 U.S.C. § 1611(b)(2) (bar on granting Social Security benefits “shall not apply . . . to an alien who is lawfully present
in the United States as determined by the [Secretary]” (emphasis added)); see also 8 C.F.R. § 1.3(a)(4)(vi) (defining
“lawfully present” “[flor the purposes of 8 U.S.C. § 1611(b)(2)” to include specified “classes of aliens permitted to
remain in the United States because DHS has decided for humanitarian or other public policy reasons not to initiate
removal proceedings or enforce departure,” including “{a]liens currently in deferred action status’).

 
Case 1:18-ev-00068 Beeument 209-1 Filed en 90/21/48 in FXSB Page 18 of 33

Executive’s discretion, also should be able to lawfully make ends meet for themselves and their
families.” U.S. Reply Br. 15, Texas (U.S.) (AA 59).

In granting deferred action, the Executive has never purported to disturb Congress’s
exclusive authority to set the criteria for immigrants to obtain lawful immigration status. Plaintiffs
confuse matters (Pls.” Br. in Supp. of Prelim. Injunction (“Br.”) 23-24) by equating DHS’s
construction of “lawful presence” with a “lawful status” that would provide a defense to removal.
See, e.g., Chaudhry v. Holder, 705 F.3d 289, 291-92 (7th Cir. 2013). Federal regulations, agency
guidance, and the case law recognize that the Executive treats “lawful presence” and “lawful
status” as separate and distinct legal concepts, and does not equate “lawful presence” with a
defense to removal.°

Congress has repeatedly ratified and confirmed the legality of discretionary relief and work
authorization under this longstanding framework. For example, the Reagan and George H. W.
Bush administrations offered extended voluntary departure—which entailed forbearance from
removal and eligibility for work authorization—to approximately 1.5 million relatives of
immigrants newly eligible for lawful status.° The Executive implemented this “family fairness”
policy just after Congress had deliberately declined to give the exact same class any statutory

protection.’ See S. Rep. No. 99-132, at 16 (1985) (AA 23). When Congress later did enact such

 

> See, e.g., Mem. from Donald Neufeld, Consolidation of Guidance Concerning Unlawful Presence 42 (May
6, 2009) (AA 9) (deferred action “does not make the alien’s status lawful”); U.S. Br. 38, Texas (U.S.) (AA 40);
Chaudhry, 705 F.3d at 291-92 (“It is entirely possible for aliens to be lawfully present (i.¢., in a ‘period of stay
authorized by the Attorney General’) even though their lawful status has expired.”).

° See Recent Developments, 67 No. 6 Interpreter Releases 153, 153-54 (Feb. 5, 1990) (AA 329-330);
Immigration Act of 1989: Hearings Before the Subcomm. on Immigration, Refugees, and International Law of the
House Comm. on the Judiciary, 101st Cong., 2d Sess. Pt. 2, at 49, 56 (1990) (AA 26, 29) (1.5 million persons were
eligible).

7 As the United States has acknowledged, that policy was “extra-statutory.” Tr. of Oral Argument at 88-89,
Texas (U.S.) (AA 62-63); see also Hotel & Rest. Emps. Union v. Smith, 846 F.2d 1499, 1519 (D.C. Cir. 1988) (en

 
Case 1:18-ev-00068 Document 209-1 Filed on 00/21/28 in TXSD Page 14 ef 23

protections for a large class including the family fairness recipients, Congress made such relief
prospective only, starting one year from passage. For the interim one-year period, Congress
expressly relied on the Executive’s ongoing discretionary-relief policy. See Immigration Act of
1990, Pub. L. 101-649, § 301(g), 104 Stat. 4978, 5030.

In 2008, Congress affirmed another ongoing class-wide discretionary-relief policy that,
since 2001, had offered deferred action to victims of human trafficking and other crimes who
lacked lawful status but were eligible for U and T visas. When Congress in 2008 authorized
administrative stays of removal for that class, it specified that denial of a stay would not “preclude
the alien from applying for . . . deferred action” under DHS’s extant policy. 8 U.S.C. § 1227(d)(2).

Numerous other statutes have likewise presupposed the legality of deferred action and
affirmatively encouraged its use.* Congress has never questioned or displaced the Executive’s
discretionary power to defer enforcement action, or its authority to establish channels for the
exercise of that discretion.

Plaintiffs are also misguided in arguing (Br. 31-32) that historical exercises of discretionary
relief were permissible only because they were interstitial to statutory legalization schemes. When
the Executive has implemented discretionary-relief policies that Congress later ratified, it was not
necessarily clear that Congress would ultimately pass legislation to protect the covered groups.

Discretionary-relief policies appear interstitial only in retrospect. And as one district court has

 

banc) (per curiam) (op. of Silberman, J.) (describing policy as an “extrastatutory decision to withhold enforcement”
as a matter of discretion).

8 See, eg., Victims of Trafficking and Violence Prevention Act of 2000, Pub. L. 106-386,
§ 1503(d)(2)(D)@dD, 114 Stat.1464, 1521-22 (making two additional classes eligible for deferred action); USA
PATRIOT Act, Pub. L. 107-56, § 423(b), 115 Stat. 272, 361 (extending deferred-action eligibility to certain family
members of victims of the September 11, 2001 terrorist attacks); Real ID Act of 2005, Pub. L. No. 109-13,
§ 202(c)(2)(B)(viii), 119 Stat. 231, 313 (authorizing States to issue driver’s licenses to undocumented immigrants with
“approved deferred action status”).

 
Case 1:18-cv-00068 Becument 209-1 Filed on 90/21/28 in TXSB Page 15 ef 33

noted, DACA has hallmarks of an “interstitial” policy “given that both sides of the aisle and our
two most recent presidents have called for Dreamer legislation.” Regents, 279 F. Supp. 3d at 1044
(citation omitted).
b. DACA is narrower and more tailored than Deferred Action for
Parents of Americans and Lawful Permanent Residents (DAPA).

Plaintiffs’ challenge to DACA relies almost entirely on the Fifth Circuit’s Texas decision
regarding the separate DAPA policy. But that decision did not even finally resolve the legality of
DAPA: it decided an interlocutory appeal from a preliminary injunction; and it relied in substantial
part on preliminary factual findings made by this Court without the benefit of an evidentiary
hearing, based on affidavits that are now more than three years old and that have been seriously
undermined by the record in this case. Moreover, in concluding that DAPA exceeded the
Secretary’s discretionary authority and could not be justified through analogy to prior
discretionary-relief policies, the Fifth Circuit focused on numerous DAPA-specific rationales that
do not apply to the more tailored DACA policy, noting that “any extrapolation from DACA [to
DAPA] must be done carefully.” Texas, 809 F.3d at 173. Given the more limited, tailored nature
of DACA, extrapolating in the other direction requires even greater care. Plaintiffs and the federal
government are simply incorrect to argue that the Fifth Circuit’s decision dictates a conclusion that
DACA is unlawful.

First, the Fifth Circuit concluded that DAPA was inconsistent with Congress’s declared
intent because the INA already contained “an intricate process for illegal aliens to derive a lawful
immigration classification from their children’s immigration status,” which was available to most
of those who would have been eligible for deferred action under DAPA. /d. at 179 (citing 8 U.S.C.

§§ 1151(6)(2)(A)Q@), 1182(a)(9)(B)@dD, 1201(a), 1255). Congress has created no comparable

 
Case 1:18-cv-00068 Document 209-1 Filed on 00/21/28 in TXSB Page 16 ef 33

avenue for the class of persons eligible for DACA to obtain lawful status. See Regents,
279 F. Supp. 3d at 1040 (citing Arizona Dream Act Coal. v. Brewer, 855 F.3d 957, 976 n. 10 (9th
Cir. 2017), cert. denied, 138 S. Ct. 1279 (2018)). Therefore, unlike the parents covered by DAPA,
none of the “INA’s specific and intricate provisions” have “directly addressed the precise
question” of relief available to the young people eligible for DACA. See Texas, 809 F.3d at 186
(quotation marks omitted).

Second, the Fifth Circuit focused on the sheer number of persons covered by DAPA, which
substantially exceeded the scale of any prior discretionary-relief policy. It “conclude[d] only that
the INA does not grant the Secretary discretion to grant deferred action and lawful presence on a
class-wide basis to 4.3 million otherwise removable aliens.” Texas, 809 F.3d at 186 n.202
(emphasis added).? DACA covers far fewer persons—and a smaller percentage of the
undocumented population—than either DAPA or the family fairness policy ratified by Congress.
Both DAPA and the family fairness policy were available to about 40 percent of the undocumented
population; only about ten percent of the undocumented population (1.2 million persons) meet
DACA’s criteria. See Texas, 809 F.3d at 174 n.138; Regents, 279 F. Supp. 3d at 1042; U.S. Br.
56-57, Texas (U.S.) (AA 52-53); Arpaio, 27 F. Supp. 3d at 192-93.

Third, DACA is tailored to cover only a class of young people who are not at all “likely to
have backgrounds” that would warrant higher enforcement scrutiny, see Texas, 809 F.3d at 174,
and for whom there are substantial humanitarian reasons weighing against removal. Forbearing
from enforcement against law-abiding individuals brought to the United States as children—to

preserve scarce resources for removing criminals, terrorists, and others whose removal might

 

® See also Texas, 809 F.3d at 179 (noting that “4.3 million illegal aliens” not eligible for relief under the INA
were eligible for DAPA); id. at 181 (noting the economic and political significance of a policy covering “4.3 million
otherwise removable aliens”).

 
Case 1:18-ev-00068 Document 209-1 Filed on 00/21/28 in TXSD Page 29 ef 23

advance the Nation’s safety and security—is the paradigm of rational enforcement prioritization.
See Arizona, 567 U.S. at 396; U.S. Br. 45, Texas (U.S.) (AA 41) (noting that DACA-eligible
persons possess “particularly strong ties to this country” and that many “have never known another
home.”).
c Plaintiffs’ arguments under the Take Care Clause turn entirely on
the incorrect assertion that DACA violates the INA.

Plaintiffs’ arguments under the Take Care Clause (Br. 37-40) merely recycle their statutory
argument that DACA conflicts with the INA.'° But contrary to their assertions, the DACA
Memorandum did not “dispense” with the INA. See Br. 37. Instead, it represented a rational
exercise of discretion by the Executive regarding how best to enforce that statute. See supra Point
[.A.1.a. Given the sums appropriated by Congress, DHS can remove only a small fraction of those
here unlawfully. Forbearing enforcement against law-abiding individuals brought here as children
in order to pursue more serious offenders is hardly a “complete abdication” (see Br. 39) of DHS’s
statutory responsibilities. See infra at 17-18. Nor are plaintiffs correct in their claim (Br. 38) that
the INA prohibits DHS from deeming DACA grantees—like all other deferred-action recipients—

to be “lawfully present” during periods of discretionary forbearance. See supra at 5-6.

2. Notice and comment was not required prior to DACA’s implementation.
DACA is a general statement of policy that “advise[s] the public prospectively of the
manner in which the agency proposes to exercise a discretionary power.” Lincoln v. Vigil, 508 U.S.

182, 197 (1993) (quotation marks omitted). The DACA Memorandum channels undocumented

 

10 Tn addition, Plaintiffs misplace their reliance on Kendall v. United States ex rel. Stokes, 37 U.S. 524 (1838),
which they proffer as purported authority for judicial intervention under the Take Care Clause. That case addressed
only whether an executive officer could be compelled through mandamus to perform “a mere ministerial act,” id. at
610, and the President had “disclaimed” any source of authority allowing the officer to avoid that duty, id. at 613.

10

 
Case 1:18-cv-00068 DBecument 209-1 Filed on 07/21/28 in TXSB Page 28 ef 33

immigrants who meet certain threshold criteria into a process for DHS to make individualized
deferred-action determinations. No person has any substantive entitlement to obtain deferred
action under DACA, and the Executive retains discretion to revoke any grant of deferred action at
any time. See Texas Sav. & Cmty. Bankers Ass’n v. Federal Hous. Fin. Bd., 201 F.3d 551, 556
(5th Cir. 2000) (discretionary “guidelines” that do not impose binding “rights and obligations” on
regulated parties are not subject to notice and comment).

Plaintiffs miss the mark in emphasizing (Br. 34-36) statements about DACA’s incidental
benefits that the amici States made in lawsuits challenging the September 2017 termination of
DACA. As amici explained in those suits, terminating DACA categorically deprived DHS officers
of the discretion to grant DACA requests and renewals, and stripped existing DACA grantees of
deferred action’s attendant benefits without any individualized assessment. (AA 165, 168-171,
192.) In contrast, the creation of DACA had no such binding, generalized qualities.

Indeed, as the Fifth Circuit recognized, the language of the DACA Memorandum does not
bind DHS agents but “facially purports to confer discretion” to approve or deny deferred-action
requests and work authorizations. See Texas, 809 F.3d at 170 n. 126, 171 (construing same
discretion-granting language in DAPA Memorandum and noting “the express delegation of
discretion on the face of the DACA Memo”). Although DACA grantees have obtained work
authorization and other incidental benefits via the operation of longstanding DHS regulations, the
DACA Memorandum does not itself confer such benefits or vest any person with legal rights or
obligations. The memorandum simply creates a process for soliciting deferred-action requests by
defining a class of worthy applicants.

The available evidence shows that, as implemented by DHS, the DACA policy does not

guarantee deferred action to all eligible persons. The denial rate in 2015—after excluding requests

11

 
Case 1:18-ev-02R68 Becument 209-1 Filed on 04/21/28 in TXSB Page 29 ef 23

rejected for technical reasons—was five percent, a rate that is neither negligible nor “[]surprising
given the self-selecting nature of the program.” Texas, 809 F.3d at 210 (King, J., dissenting); see
Arpaio, 27 F. Supp. 3d at 209 n.13 (statistical evidence shows that “case-by-case review is in
operation”). More recent data highlight the discretion DHS has continued to exercise, as the denial
rate for initial requests has increased to over eight percent, with a full 77,583 denials since DACA’s
inception.!!

In addition, whatever evidence regarding discretion existed in 2015—-when DHS had just
begun tracking complete data, Texas, 809 F.3d at 211 (King, J., dissenting)—has little probative
value now. See supra at 8. The ongoing discovery mandated by this Court is already confirming
that DHS agents have in fact been complying with the text of the DACA Memorandum and
evaluating requests on a case-by-case basis. For example, in a different lawsuit, DHS has admitted
that it exercises its prerogative to issue discretionary denials even for persons who fully met
DACA’s criteria. (AA 163.)

3. Plaintiffs’ APA challenges amount to untimely and impermissible

collateral attacks on decades-old federal policies and regulations.

Plaintiffs also can show no likelihood of success on their APA challenges, which amount
to time-barred collateral attacks on federal policies adopted decades ago. See 28 U.S.C. § 2401(a)
(six-year limitations period under APA). Although plaintiffs’ suit purportedly “challenges the
2012 directive creating DACA” (Br. 6), the gravamen of their APA claims is not actually a
challenge to the DACA Memorandum. Plaintiffs admit to this Court (Br. 24) that deferred action

is a permissible classification, “rooted in prosecutorial discretion” and approved by the Supreme

 

"U.S. Customs & Immigr. Servs., Number of Form I-821D, Consideration of Deferred Action for Childhood
Arrivals by Fiscal Year, Quarter, Intake and Case Status (through June 30, 2018) (AA 13).

12

 
Case 1:18-cv-00068 Bocument 209-1 Filed on Q0/21/28 in TXSB Page 20 ef 23

Court. And plaintiffs have conceded to the Supreme Court that deferred action can be offered to a
broad class of persons, at least insofar as deferred action consists of “simply forbearing from
removal.” !?

Plaintiffs’ APA claims thus boil down to substantive and procedural challenges to the
agency actions that have extended incidental benefits—such as work authorization—to deferred-
action recipients generally. But those ancillary benefits arise out of longstanding regulations
exercising the Executive’s authority to deem all deferred-action recipients “lawfully present” for
certain purposes. !? See 8 C.F.R. §§ 1.3(a)(4)(vi), 274a.12(c)(14). Plaintiffs are simply incorrect in
attributing any of those benefits to the DACA Memorandum (see Br. 23), which does not even
mention “lawful presence.” !*

Accordingly, plaintiffs’ APA challenge should be rejected as an untimely collateral attack
on agency rules promulgated decades before DACA.'° Contrary to plaintiffs’ assertions (see Br.
46-47), neither DHS’s promulgation of DACA nor DHS’s individualized grants of benefits to any

person reset the clock for nonregulated parties like plaintiffs to bring facial APA challenges to

DHS’s decades-old policies. As the Fifth Circuit has held, “an agency’s application of a rule” to a

 

12 “T do believe that they could do it class based if they were simply forbearing from removal. . . . [GJiven
that they are removing 400,000 people per year, we admit that they could do forbearance from removal.” Tr. of Oral
Arg. at 50, Texas (U.S.) (Scott Keller) (AA 66).

'3 For example, the re-entry bar is tolled for deferred-action recipients because, for at least a decade prior to
the DACA Memorandum, DHS formally construed deferred action as entailing a period of authorized stay under
8 U.S.C. § 1182(a)(9)(B)Gi). Mem. from Johnny N. Williams, Exec. Assoc. Comm’r, Office of Field Operations,
Unlawful Presence | (June 12, 2002) (AA 10).

4 In contrast, the DAPA Memorandum expressly stated that recipients would be considered “lawfully present
in the United States.” Mem. from Jeh Charles Johnson, Secretary: Exercising Prosecutorial Discretion with Respect
to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents at 2 (Nov. 20, 2014) (“DAPA
Memorandum”) (AA 5).

'5 See Dunn-McCampbell Royalty Interest, Inc. v. National Park Serv., 112 F.3d 1283, 1287 (Sth Cir. 1997)
(rejecting facial challenge as untimely under APA because there was no “direct, final agency action involving the
particular plaintiff within six years of filing suit”).

13

 
Case 1:18-ey-80068 Beeument 299-1 Filed en 90/21/28 in TXSB Page 24 of 33

specific case “creates a new, six-year cause of action” only for the parties directly regulated by
that specific application. © Dunn-McCampbell, 112 F.3d at 1287; accord Wind River Mining Corp.
v. United States, 946 F.2d 710, 716 (9th Cir. 1991) (“challenge must be brought within six years
of the agency’s application of the disputed decision to the challenger” (emphasis added)); see also
Regents, 279 F. Supp. 3d at 1044 (citing laches as a “powerful consideration” when discussing
likelihood of the Fifth Circuit upholding a possible injunction against DACA).

B. Plaintiffs Cannot Show That They Will Suffer Irreparable Harm If DACA Is

Not Enjoined.

1, States and their lawful residents benefit from the ability of DACA
grantees to live and work openly.

In the approximately six years since DACA was adopted, its grantees have been eligible to
seek and obtain work authorization. That authorization, in turn, has enabled DACA grantees to
make important contributions to their States and to become integral parts of their communities.
Amici States, for example, employ many grantees as providers of health and social services, public
safety officers, teachers, government agency staff, and faculty and staff at public universities. (AA
172-178, 293-309.)

Plaintiffs are not correct that DACA causes “labor-market distortions” (Br. 13-15) that
harm lawful residents of the plaintiff States by subjecting those residents to competition from
undocumented persons. Contrary to plaintiffs’ arguments, work authorization under deferred-

action policies like DACA serves to ameliorate distortions of the labor markets that would

 

'© For procedural challenges, like plaintiffs’ notice-and-comment claim, the six-year statute of limitations
does not reset even for directly regulated entities. Wong v. Doar, 571 F.3d 247, 262-63 (2d Cir. 2009).

14

 
Case L:18-cv-0Q068 Bocument 209-1 Filed on Q0/24/28 in TXSB Page 22 ef 23

otherwise result.'? Most DACA grantees are likely to remain in this country with or without
DACA. The federal government has acknowledged that it directs its limited enforcement resources
towards the serious criminals that Congress directed DHS to prioritize for deportation, !* rather
than the “low priority cases” represented by DACA-eligible persons. (AA 1-3.) And the
government has acknowledged that persons who “have lived in this country continuously” for
years—and who have not, as adults, formed residential ties to any other country —“are particularly
unlikely to depart voluntarily” from the place they consider home. See U.S. Br. 45, Reply Br. 8,
Texas (U.S.) (AA 41, 58).

DACA mitigates the harms that arise when these undocumented persons are forced to work
in the underground economy at depressed wages, by offering them a means to obtain work
authorization. See 8 U.S.C. §§ 1324a, 1601; 8 C.F.R. § 274a.12(c)(14). As the federal government
has elsewhere explained, that reduction in underground employment helps lawful residents by
removing competition for jobs from undocumented persons who are relegated to working illegally,
and sometimes forced to accept wages and other workplace conditions that do not comply with

legal requirements. See U.S. Br. 22 n.5, 46-47, Texas (U.S.) (AA 39, 42-43).

2. Plaintiffs fail to establish any harm traceable to DACA.
Although plaintiffs assert that they are harmed by the costs of providing education,

emergency medical care, and other services to undocumented persons (Br. 10-13, 41), they have

 

17 See, e.g., Kenneth Megan, Bipartisan Policy Ctr., Immigration and the Labor Force (Aug. 25, 2015)
(concluding that employment data do not support notion that immigration leads to lower employment among native-
born Americans) (AA 315-319).

18 See, e.g., DHS Appropriations Act, 2015, Pub. L. No. 114-4, tit. II, 129 Stat. 39, 43 (2015); Consolidated
Appropriations Act, 2014, Pub. L. No. 113-76, div. F., tit. II, 128 Stat. 5, 251 (2014); DHS Appropriations Act, 2010,
Pub. L. No. 111-83, tit. II, 123 Stat. 2142, 2149 (2009); H.R. Rep. No. 111-157, at 8 (2009) (AA 20).

15

 
Case 1;18-ev-00068 Decument 209-1 Filed en Q0/21/28 in TXSB Page 22 ef 33

not alleged that any State other than Texas will suffer any specific financial harms!?—and as to
Texas they have failed to tie the alleged state expenses to DACA grantees, rather than
undocumented persons generally. A showing that “illegal immigration is costing [a] state money”
is not the same thing as a showing “that DACA is costing the state money.” Crane v. Johnson,
783 F.3d 244, 252 (Sth Cir 2015). Moreover, to the extent the costs plaintiffs identify stem from
services provided to DACA grantees, those costs flow largely from the presence of those persons
in the plaintiff States—a fact that is likely to persist whether DACA exists or not. Indeed, DACA
enhances the economic self-sufficiency of deferred-action recipients, making them less likely to
rely on emergency medical care, Medicaid, or other public assistance. See Regents, 279 F. Supp.
3d at 1047-48. Put another way, DACA decreases many of the generalized fiscal burdens that
plaintiffs identify as injuries.

In addition, plaintiffs cannot plausibly claim to suffer any harm resulting from many of the
other benefits received by DACA grantees. For instance, plaintiffs complain that certain DACA
grantees have received advance parole and subsequently adjusted their immigration status to
lawful permanent residency (LPR), which in turn allows them to apply for citizenship. See
Br. 25-26. But plaintiffs are not harmed by any qualifying individual’s adjustment to LPR status—
or citizenship. States suffer no cognizable injury from the presence of additional lawful permanent
residents or citizens within their borders. Similarly, the plaintiff States suffer no injury from
DACA grantees’ qualification for Social Security Numbers, the Earned Income Tax Credit,

Medicare, and federal railroad retirement benefits. See Br. 27, 31. Plaintiffs do not attempt to

 

'? The operative complaint states that “[o]ther States besides Texas have similar financial injuries caused by
DACA,” First Am. Compl. J 236, and have suffered an “institutional injury,” id. ff 248-251, but plaintiffs do not
identify those injuries or demonstrate that they are irreparable.

16

 
Case 1:18-cv-00068 Bocument 209-1 Filed en 07/21/28 in TXSB Page 24 ef 23

explain how these federal benefits increase their fiscal burdens or otherwise cause them any
concrete harm; nor can they, since such benefits actually decrease these burdens.

Plaintiffs likewise cannot show any injury from executive measures that they characterize
(Br. 10) as “incentiviz[ing]” undocumented persons—including DACA grantees—to remain in the
country. That characterization rests on a mistaken assumption that DACA grantees are individuals
“who would not remain in the country” (Br. 41) but for DACA. As explained above, however,
DACA grantees are distinctly unlikely to be removed or to depart voluntarily from the United
States. See supra at 15. Plaintiffs accordingly are not injured by grants of work authorization or
other Executive actions to address the pragmatic and humanitarian concerns posed by grantees’
continued presence.

Finally, there is no merit to plaintiffs’ argument that they possess per se standing to
challenge DACA because it is a federal policy of discretionary forbearance in a field where state
powers are preempted. See Br. 15-16 (arguing that plaintiffs possess “abdication standing”). As
the Supreme Court explained in Massachusetts v. EPA, a plaintiff challenging a federal act of
forbearance must still satisfy Article III by demonstrating cognizable harm that is traceable to the
forbearance, which plaintiffs here cannot do. See 549 U.S. 497, 521-23 (2007). And in any event,
the Supreme Court has recognized that granting deferred action is not the abdication of a duty, but
a “commendable exercise in administrative discretion.” See American-Arab Anti-Discrimination
Comm., 525 U.S. at 483-84. As the federal government has explained elsewhere, DHS lacks the
resources to remove even five percent of the undocumented population in a given year. See U.S.
Br. 4, Texas (U.S.) (AA 37). Accordingly, declining to pursue enforcement against undocumented
persons who pose little threat to the Nation’s safety and security, and who have deep ties to this

country—in order to focus limited resources on more urgent priorities—is a classic exercise of

17

 
Case 1:18-cv-00068 Decument 209-1 Filed onQ0/2/28 in TXSB Page 25 ef 23

prosecutorial discretion, not an abdication of the Executive’s statutory responsibilities to enforce
the law. Indeed, DHS deported record numbers of undocumented persons while the DACA policy

was in effect. (See AA 310-314.)

3. _ Plaintiffs’ nearly six-year delay in seeking an injunction against DACA
reinforces their lack of irreparable injury from that policy.

Further undermining plaintiffs’ claims of irreparable injury is their remarkable delay in
bringing this challenge. A “party requesting a preliminary injunction must generally show
reasonable diligence.” Benisek v. Lamone, 585 U.S. __, 1388S. Ct. 1942, 1944 (2018) (per curiam).
Here, plaintiffs did not sue when the federal government implemented DACA in 2012. Nor did
plaintiffs challenge DACA in 2015, when they sued to enjoin DAPA. Instead, they waited another
three years before filing this lawsuit—a total delay of nearly six years.

That long delay alone belies any claim that plaintiffs need a preliminary injunction to
prevent irreparable harm. As the Fifth Circuit has explained, injunctive relief is inappropriate
where, as here, a plaintiff has waited “nearly six years to request injunctive relief, strongly
implying that delay” in the resolution of the matter “was not causing irreparable harm.” Dillard v.
Security Pac. Corp., 85 F.3d 621, 1996 WL 254971, at *4 (Sth Cir. 1996) (per curiam) (table
decision) (AA 34). For similar reasons, the Supreme Court recently affirmed the denial of a
preliminary injunction based primarily on the fact that the plaintiffs there “did not move for a
preliminary injunction in the District Court until six years” after the action that they challenged.
Benisek, 138 S. Ct. at 1944; see also Quince Orchard Valley Citizens Ass’n v. Hodel, 872 F.2d 75,
80 (4th Cir. 1989); Lydo Enters. v. City of Las Vegas, 745 F.2d 1211, 1213-14 (9th Cir. 1984). The

same reasoning applies here.

18

 
Case 1:18-ev-00068 Document 209-1 Filed on Q0/21/28 in TXSB Page 26 ef 23

To the extent plaintiffs claim an urgent need for injunctive relief due to the preliminary
injunctions issued in Regents and Batalla Vidal (see Br. 44), those injunctions do not explain why
plaintiffs failed to bring this suit for the half-decade between the announcement of DACA in 2012
and the announced rescission of DACA last year. Moreover, any argument that this Court must
now issue a preliminary injunction to avoid the consequences of other federal injunctions is an
inappropriate collateral attack on the orders of coordinate courts. See infra Point II.

C. The Balance of the Equities and the Public Interest Favor Denying Plaintiffs’

Requested Injunction.

As discussed above (at 14-19), plaintiffs’ asserted harms are foreclosed by precedent, not
attributable to DACA, or wholly unsupported by record evidence. In contrast, terminating DACA
would devastate the grantees who have structured their lives around the policy, while also harming
the communities, employers, and educational institutions that have come to depend on the
contributions of those grantees.

Whereas DAPA had yet to be implemented at the time it was challenged in Texas v. United
States, DACA has been in effect for nearly six years. During that time, nearly 800,000 grantees
have sought and received deferred action and benefits such as work authorization. Batalla Vidal,
279 F. Supp. 3d at 407. Those individuals have “come out of the shadows” and taken on important
roles in communities across the country, to the benefit of their families, employers, the institutions
with which they are associated, and the States in which they reside. See id. at 435.

A preliminary injunction would thus injure not only hundreds of thousands of DACA
grantees, but also countless other persons and entities who have benefited from DACA. Ending
DACA would cause “approximately 1,400 DACA recipients” to “lose deferred action each work

day” and become “legally unemployable in this country.” Jd. at 434. That would swiftly lead to

19

 
Case 1:18-cv-00088 Document 209-1 Filed on 00/21/28 in TXSD Page 24 ef 23

“profound and irreversible economic and social implications.” Jd. at 435; see also Regents, 279 F.
Supp. 3d at 1045 (discussing degree to which DACA grantees have “planned their lives according
to the dictates of DACA”).

The amici States in particular would suffer a variety of distinct harms, as two district courts
have already concluded. See Regents, 279 F. Supp. 3d at 1046-47; Batalla Vidal, 279 F. Supp. 3d
at 434-35. The loss of work authorization by DACA grantees would deprive the amici States of
highly qualified employees, including faculty at state universities, healthcare workers, information
technology specialists, and public safety officers. (AA 73-79, 133-135, 143, 146, 208-210, 247-
250, 276-278, 337-343.) State-run educational institutions would lose students and revenue,
hindering their ability to promote critical programming. (AA 80-82, 148-152, 199-203, 216-231,
243-250, 25-267, 276-278.) And state and local governments would lose out on the hundreds of
millions of dollars in state and local taxes that DACA grantees pay each year. (AA 204-207, 320-
328.)

Enjoining DACA would undermine other critical public interests as well. For example, it
would place “tremendous burdens on the [amici States’] public health systems” as grantees (and
the family members they support) lose their employer-sponsored health coverage. Batalla Vidal,
279 F. Supp. 3d at 434. (See also AA 232-238, 251-270.) DACA grantees who forgo medical care
for fear of being reported to immigration authorities will create public health risks. (AA 211-215,
232-234.) The U.S.-citizen children of DACA grantees may be placed into state custody and foster
care if their parents cannot remain legally in the United States, thereby burdening the amici States’
child welfare systems. (See AA 84-87, 112-116, 239-242.) Enjoining DACA would also harm
public safety because persons who are facing the threat of removal are less likely to report violence,

abuse, crimes or other harms to the community. (AA 89, 117-118, 121, 126-127, 333-336, 340-354.)

20

 
Case 1:18-cv-00068 Bocument 209-1 Filed en Q/21/28 in TXSB Page 28 ef 23

The individual and institutional harms flowing from an injunction against DACA would
reverberate nationwide. For example, large numbers of grantees work in the private sector,
including as entrepreneurs and members of crucial industries. (See AA 154-157, 284-290.)
Without DACA, GDP will be $460.3 billion less over the next decade, with Social Security and
Medicare tax receipts dropping $24.6 billion. (AA 158-159, 290.)

These harms far outweigh any purported harm to the plaintiff States. Indeed, as noted above
(at 14-16), DACA helps the plaintiff States and their residents by ameliorating labor-market
distortions and other potential burdens associated with the presence in the United States of a class
of undocumented aliens who are exceptionally unlikely to leave or be removed. In sum, the balance
of the equities and the public interest weigh heavily against a preliminary injunction.

Finally, plaintiffs are incorrect in contending (Br. 44) that DACA did not create any
cognizable reliance interests, such that this court may disregard the massive individual and societal
disruptions that would flow from enjoining DACA. A government policy or position can create
legitimate reliance interests even where the government may have the power to revoke it. See, e.g.,

FCC vy. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009).

POINT II
THE CONFLICT BETWEEN PLAINTIFFS’ PROPOSED PRELIMINARY INJUNCTION
AND TWO EXISTING PRELIMINARY INJUNCTIONS ALSO WARRANTS DENIAL OF
PLAINTIFFS’ REQUESTED RELIEF
Plaintiffs seek a preliminary injunction “that prevents the federal government from

implementing [DACA] by issuing or renewing DACA permits.” Br. 4. Such relief would

unavoidably conflict with existing preliminary injunctions issued by courts in the Northern District

21

 
Case 1:18-ev-00068 Document 209-1 Filed on Q0/21/28 in TXSB Bage 29 ef 23

of California and the Eastern District of New York.”° Those courts have rejected exactly the same
arguments plaintiffs press here regarding DACA’s legality. Regents, 279 F. Supp. 3d at 1037-43;
Batalla Vidal, 279 F. Supp. 3d at 425-27. And they have found that if DACA is terminated, the
plaintiffs in the suits before them—including amici States—will suffer “staggering” and
“drreversible” economic and social harms. Batalla Vidal, 279 F. Supp. 3d at 434-35; see also
Regents, 279 F. Supp. 3d at 1046-47. Accordingly, to fully protect the interests of the Regents and
Batalla Vidal state plaintiffs, those courts have entered preliminary injunctions requiring the
federal government “to maintain the DACA program on a nationwide basis . . . including allowing
DACA enrollees to renew their enrollments,” subject to limited exceptions. Regents, 279 F. Supp.
3d at 1048; see also Batalla Vidal, 279 F. Supp. 3d at 437. As those courts have observed, no
“narrower injunction” would be capable of preventing the irreparable harms “extensively
documented” by the Regents and Batalla Vidal state plaintiffs. Batalla Vidal, 279 F. Supp. 3d at
437-38; see also Regents, 279 F. Supp. 3d at 1049.

Under these circumstances, granting plaintiffs’ requested preliminary relief would cause
confusion and violate norms of comity and sound judicial administration. District courts must
“exercise care to avoid interference with each other’s affairs.” West Gulf Maritime Ass’n v. ILA
Deep Sea Local 24, 751 F.2d 721, 728 (Sth Cir. 1985). Where a district court is confronted with a
suit that is “likei[y]” to “substantially overlap” with a suit previously filed in another district court,
“considerations of comity and orderly administration of justice demand” that the second court

decline to exercise jurisdiction. Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (Sth Cir. 1971)

 

20 See also NAACP v. Trump, 298 F. Supp. 3d 209 (D.D.C. 2018) (vacating DACA’s rescission, but staying
vacatur for 90 days).

22

 
Case 1:18-ev-00068 Document 209-1 Filed onQ02UL8in TXSD Page 3¢ ef 23

(quotation marks omitted).*! These considerations control regardless of whether the overlapping
suits are “identical” in substance, id. at 408 n.6, or involve the exact same parties, Save Power,
121 F.3d at 951.

The need to defer is especially acute where a district court is asked to issue an injunction
that would directly conflict with another court’s outstanding injunction. See West Gulf, 751 F.2d
at 728-32 (issuance of conflicting injunction is an abuse of discretion); Mann, 439 F.2d at 407-08
(same). Such injunctions transgress norms of judicial comity and perpetrate “a grave disservice to
the public interest in the orderly administration of justice.” Feller v. Brock, 802 F.2d 722, 727 (4th
Cir. 1986).

The relief requested here would squarely conflict with the Batalla Vidal and Regents
injunctions that are now being reviewed by the federal appellate courts.”” Those injunctions require
the federal government to accept and process requests for renewal of DACA status; plaintiffs’
requested injunction would forbid it. Indeed, plaintiffs admit that they brought this lawsuit as a
calculated attempt to collaterally attack the Batalla Vidal and Regents injunctions. First Am.
Compl. { 208; see Br. 44. But even if those injunctions were wrongly issued, as plaintiffs claim,
the appellate courts reviewing the injunctions are the appropriate bodies to rectify any legal errors.
Fifth Circuit precedent strongly counsels against the entry of a conflicting injunction in these

circumstances. See West Gulf, 751 F.2d at 728-32.

 

21 See also Sutter Corp. v. P & P Indus., Inc., 125 F.3d 914, 920 (5th Cir. 1997) (failure to transfer action to
court where first-filed action was pending was an abuse of discretion); Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d
947, 952 (Sth Cir. 1997) (same); cf Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817
(1976) (noting “the general principle” of “avoid[ing] duplicative litigation . .. between federal district courts”); Mower
v. Boyer, 811 S.W.2d 560, 563 n.2 (Tex. 1991) (noting similar “general rule” for intrastate actions).

22 Regents, No. 18-15068 (9th Cir. Mar. 15, 2018), ECF No. 51 (AA 281) (expediting briefing); Batalla Vidal,
No. 18-485 (2d Cir. Mar. 8, 2018), ECF No. 62 (AA 68) (same); see also DHS v. Regents of Univ. of California, 138
S. Ct. 1182 (2018) (“assum[ing] that the [Ninth Circuit] will proceed expeditiously to decide the case”). Both appeals
are fully briefed. The Ninth Circuit appeal was argued and submitted on May 15, 2018.

23

 
Case 1:18-cv-00068, Document 209-1 Filed onQ0/2uL8 in TXSD Page 31 ef a3

CONCLUSION

For all of these reasons, this Court should deny plaintiffs’ motion for a preliminary

injunction.
Dated: New York, New York
July 21, 2018

XAVIER BECERRA
Attorney General
State of California

EDWARD C. DUMONT
Solicitor General
MICHAEL J. MONGAN
Deputy Solicitor General
MICHAEL L. NEWMAN
Supervising Deputy Attorney General
JAMES F. ZAHRADKA II
Deputy Attorney General
MAX CARTER-OBERSTONE
Associate Deputy Solicitor General
of Counsel

1300 I St.
Sacramento, CA 95814

(Counsel listing continues on next page.)

Respectfully submitted,

BARBARA D. UNDERWOOD

Attorney General
State of New York

:_/s/Andrew W. Amend

ANDREW W. AMEND

Senior Assistant Solicitor General

Attorney in Charge

New York Bar No. 4816716

Southern District of Texas Bar No.:
Admitted pro hac vice

28 Liberty Street, 23rd Floor
New York, NY 10005
Telephone: (212) 416-8022
Facsimile: (212) 416-8962

ANISHA S. DASGUPTA
Deputy Solicitor General
ANDREW W. AMEND
Senior Assistant Solicitor General
DAVID 8. FRANKEL
Assistant Solicitor General
of Counsel

24

 
Case 1:18-cv-00068 Document 209-1 Filed on QC/2t/t8 in TXSB Bage 32 ef 23

GEORGE JEPSEN
Attorney General
State of Connecticut

55 Elm St.

Hartford, CT 06106

MATTHEW P. DENN
Attorney General
State of Delaware

Department of Justice

Carvel State Bldg, 6th FI.

820 North French St.

Wilmington, DE 19801

RUSSELL A. SUZUKI
Attorney General
State of Hawai ‘i

425 Queen St.

Honolulu, HI 96813

LIsA MADIGAN

Attorney General

State of Illinois
100 W. Randolph St., 12th FI.
Chicago, IL 60601

THOMAS J. MILLER
Attorney General
State of Iowa

1305 E. Walnut St.

Des Moines, IA 50319

JANET T. MILLS
Attorney General
State of Maine

6 State House Station

Augusta, ME 04333

BRIAN E. FROSH
Attorney General
State of Maryland

200 Saint Paul PI.

Baltimore, MD 21202

(Counsel listing continues on next page.)

MAURA HEALEY
Attorney General
Commonwealth of Massachusetts
One Ashburton Place
Boston, MA 02108

Lori SWANSON
Attorney General
State of Minnesota
102 State Capitol
75 Rev. Dr. Martin Luther King Jr. Blvd.
St. Paul, MN 55101

HECTOR BALDERAS
Attorney General
State of New Mexico

408 Galisteo St.

Santa Fe, NM 87501

JOSH STEIN

Attorney General

State of North Carolina
114 W. Edenton St.
Raleigh, NC 27603

ELLEN F. ROSENBLUM
Attorney General
State of Oregon

1162 Court St. N.E.

Salem, OR 97301

JOSH SHAPIRO
Attorney General
Commonwealth of Pennsylvania
16th Fl., Strawberry Sq.
Harrisburg, PA 17120

PETER F. KILMARTIN
Attorney General
State of Rhode Island

150 S. Main St.

Providence, RI 02903

25

 
Case 1:18-ev-00068 Document 209-1 Filed on Q0/2VL8 in TXSD Page 33 ef 23

THOMAS J. DONOVAN, JR.
Attorney General
State of Vermont

109 State St.

Montpelier, VT 05609

MARK R. HERRING
Attorney General
Commonwealth of Virginia
202 North Ninth St.
Richmond, VA 23219

ROBERT W. FERGUSON
Attorney General
State of Washington
800 Fifth Ave., Ste. 2000
Seattle, WA 98104

KARL A. RACINE
Attorney General
District of Columbia

One Judiciary Sq.

441 4th St., N.W.

Washington, DC 20001

26

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 37 of 42

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
¥. Civil Action No. 18-cy-0068 (ASH)
UNITED STATES OF AMERICA etal,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR
FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OPPOSITION
TO THE STATES cl OTION FOR RELIEF AT DO T_ITEM# 209 BY :
NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI'I, ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

PLAINTIFFS’ T FOR INJUNCTION AGAINST E. CTION FOR
CHILDHOOD ARRIVAL (DACA)

EXHIBIT I

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 38 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Article of Cpnfe ratign : March 1, 1781
| | | | |

To all to|whom these Presents shall come, we the undersigned Delegates of the States affixed to our Names send
greeting. |

 

Articles lof Confederation and perpetual Union between the states of New Hampshire, Massachusetts-bay
Rhode Island and Providence Plantations, Connecticut, New York, New Jersey, Pennsylvania, Delaware,
Maryland, Virginia, North Carolina, South Carolina and Georgia.

IL.
The Stile of this Confederacy shall be

"The United States of America".
II.

Each state retains its sovereignty, freedom, and independence, and every power, jurisdiction, and right,
which is not by this Confederation expressly delegated to the United States, in Congress assembled.

ill.

The said States hereby severally enter into a firm league of friendship with each other, for their common
defense, the security of their liberties, and their mutual and general welfare, binding themselves to assist each
other, against all force offered to, or attacks made upon them, or any of them, on account of religion, sovereignty,
trade, or any other pretense whatever.

IV.

The better to secure and perpetuate mutual friendship and intercourse among the people of the different States
in this Union, the free inhabitants of each of these States, paupers, vagabonds, and fugitives from justice excepted,
shall be entitled to all privileges and immunities of free citizens in the several States; and the people of each State
shall free ingress and regress to and from any other State, and shall enjoy therein all the privileges of trade and
commerce, subject to the same duties, impositions, and restrictions as the inhabitants thereof respectively,
provided that such restrictions shall not extend so far as to prevent the removal of property imported into any
State, to any other State, of which the owner is an inhabitant; provided also that no imposition, duties or restriction
shall be laid by any State, on the property of the United States, or either of them.

If any person guilty of, or charged with, treason, felony, or other high misdemeanor in any State, shall flee from
justice, and be found in any of the United States, he shall, upon demand of the Governor or executive power of the
State from which he fled, be delivered up and removed to the State having jurisdiction of his offense.

Full faith and credit shall be given in each of these States to the records, acts, and judicial proceedings of the
courts and magistrates of every other State.

V.

For the most convenient management of the general interests of the United States, delegates shall be annually
appointed in such manner as the legislatures of each State shall direct, to meet in Congress on the first Monday in
November, in every year, with a power reserved to each State to recall its delegates, or any of them, at any time
within the year, and to send others in their stead for the remainder of the year.

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 39 of 42

No State shall be represented in Congress by less than two, nor more than seven members; and no person shall
be capable of being a delegate for more than three years in any term of six years; nor shall any person, being a
delegate, be capable of holding any office under the United States, for which he, or another for his benefit, receives
any salary, fees or emolument of any kind.

Each State shall maintain its own delegates in a meeting of the States, and while they act as members of the
committee of the States. In determining questions in the United States in Congress assembled, each State shall
have one vote.

Freedom of speech and debate in Congress shall not be impeached or questioned in any court or place out of
Congress, and the members of Congress shall be protected in their persons from arrests or imprisonments, during
the time of their going to and from, and attendence on Congress, except for treason, felony, or breach of the peace.

VI.

No State, without the consent of the United States in Congress assembled, shall send any embassy to, or receive
any embassy from, or enter into any conference, agreement, alliance or treaty with any King, Prince or State; nor
shall any person holding any office of profit or trust under the United States, or any of them, accept any present,
emolument, office or title of any kind whatever from any King, Prince or foreign State; nor shall the United States in
Congress assembled, or any of them, grant any title of nobility.

No two or more States shall enter into any treaty, confederation or alliance whatever between them, without
the consent of the United States in Congress assembled, specifying accurately the purposes for which the same is
to be entered into, and how long it shall continue.

No State shall lay any imposts or duties, which may interfere with any stipulations in treaties, entered into by the
United States in Congress assembled, with any King, Prince or State, in pursuance of any treaties already proposed
by Congress, to the courts of France and Spain.

No vessel of war shall be kept up in time of peace by any State, except such number only, as shall be deemed
necessary by the United States in Congress assembled, for the defense of such State, or its trade; nor shall any body
of forces be kept up by any State in time of peace, except such number only, as in the judgement of the United States
in Congress assembled, shall be deemed requisite to garrison the forts necessary for the defense of such State; but
every State shall always keep up a well-regulated and disciplined militia, sufficiently armed and accoutered, and
shall provide and constantly have ready for use, in public stores, a due number of filed pieces and tents, and a
proper quantity of arms, ammunition and camp equipage.

No State shall engage in any war without the consent of the United States in Congress assembled, unless such State
be actually invaded by enemies, or shall have received certain advice of a resolution being formed by some nation of
Indians to invade such State, and the danger is so imminent as not to admit of a delay till the United States in
Congress assembled can be consulted; nor shall any State grant commissions to any ships or vessels of war, nor
letters of marque or reprisal, except it be after a declaration of war by the United States in Congress assembled, and
then only against the Kingdom or State and the subjects thereof, against which war has been so declared, and under
such regulations as shall be established by the United States in Congress assembled, unless such State be infested
by pirates, in which case vessels of war may be fitted out for that occasion, and kept so long as the danger shall
continue, or until the United States in Congress assembled shall determine otherwise.

VIL

When land forces are raised by any State for the common defense, all officers of or under the rank of colonel,
shall be appointed by the legislature of each State respectively, by whom such forces shall be raised, or in such
manner as such State shall direct, and all vacancies shall be filled up by the State which first made the
appointment.

Vul.

All charges of war, and all other expenses that shall be incurred for the common defense or general welfare, and
allowed by the United States in Congress assembled, shall be defrayed out of acommon treasury, which shall be

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 40 of 42

supplied by the several States in proportion to the value of all land within each State, granted or surveyed for any
person, as such land and the buildings and improvements thereon shall be estimated according to such mode as the
United States in Congress assembled, shall from time to time direct and appoint.

The taxes for paying that proportion shall be laid and levied by the authority and direction of the legislatures of
the several States within the time agreed upon by the United States in Congress assembled.

IX.

The United States in Congress assembled, shall have the sole and exclusive right and power of determining on
peace and war, except in the cases mentioned in the sixth article -- of sending and receiving ambassadors -- entering
into treaties and alliances, provided that no treaty of commerce shall be made whereby the legislative power of the
respective States shall be restrained from imposing such imposts and duties on foreigners, as their own people are
subjected to, or from prohibiting the exportation or importation of any species of goods or commodities
whatsoever -- of establishing rules for deciding in all cases, what captures on land or water shall be legal, and in
what manner prizes taken by land or naval forces in the service of the United States shall be divided or appropriated
-- of granting letters of marque and reprisal in times of peace -- appointing courts for the trial of piracies and felonies
commited on the high seas and establishing courts for receiving and determining finally appeals in all cases of
captures, provided that no member of Congress shall be appointed a judge of any of the said courts.

The United States in Congress assembled shall also be the last resort on appeal in all disputes and differences
now subsisting or that hereafter may arise between two or more States concerning boundary, jurisdiction or any
other causes whatever; which authority shall always be exercised in the manner following. Whenever the
legislative or executive authority or lawful agent of any State in controversy with another shall present a petition
to Congress stating the matter in question and praying for a hearing, notice thereof shall be given by order of
Congress to the legislative or executive authority of the other State in controversy, and a day assigned for the
appearance of the parties by their lawful agents, who shall then be directed to appoint by joint consent,
commissioners or judges to constitute a court for hearing and determining the matter in question: but if they
cannot agree, Congress shall name three persons out of each of the United States, and from the list of such persons
each party shall alternately strike out one, the petitioners beginning, until the number shall be reduced to thirteen;
and from that number not less than seven, nor more than nine names as Congress shall direct, shall in the presence
of Congress be drawn out by lot, and the persons whose names shall be so drawn or any five of them, shall be
commissioners or judges, to hear and finally determine the controversy, so always as a major part of the judges
who shall hear the cause shall agree in the determination: and if either party shall neglect to attend at the day
appointed, without showing reasons, which Congress shall judge sufficient, or being present shall refuse to strike,
the Congress shall proceed to nominate three persons out of each State, and the secretary of Congress shall strike
in behalf of such party absent or refusing; and the judgement and sentence of the court to be appointed, in the
manner before prescribed, shall be final and conclusive; and if any of the parties shall refuse to submit to the
authority of such court, or to appear or defend their claim or cause, the court shall nevertheless proceed to
pronounce sentence, or judgement, which shall in like manner be final and decisive, the judgement or sentence
and other proceedings being in either case transmitted to Congress, and lodged among the acts of Congress for the
security of the parties concerned: provided that every commissioner, before he sits in judgement, shall take an
oath to be administered by one of the judges of the supreme or superior court of the State, where the cause shall
be tried, ‘well and truly to hear and determine the matter in question, according to the best of his judgement,
without favor, affection or hope of reward’: provided also, that no State shall be deprived of territory for the benefit
of the United States.

All controversies concerning the private right of soil claimed under different grants of two or more States, whose
jurisdictions as they may respect such lands, and the States which passed such grants are adjusted, the said grants
or either of them being at the same time claimed to have originated antecedent to such settlement of jurisdiction,
shall on the petition of either party to the Congress of the United States, be finally determined as near as may be in
the same manner as is before prescribed for deciding disputes respecting territorial jurisdiction between different
States.

The United States in Congress assembled shall also have the sole and exclusive right and power of regulating the
alloy and value of coin struck by their own authority, or by that of the respective States -- fixing the standards of

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 41 of 42

weights and measures throughout the United States -- regulating the trade and managing all affairs with the
Indians, not members of any of the States, provided that the legislative right of any State within its own limits be not
infringed or violated -- establishing or regulating post offices from one State to another, throughout all the United
States, and exacting such postage on the papers passing through the same as may be requisite to defray the

expenses of the said office -- appointing all officers of the land forces, in the service of the United States, excepting
regimental officers -- appointing all the officers of the naval forces, and commissioning all officers whatever in the
service of the United States -- making rules for the government and regulation of the said land and naval forces, and
directing their operations.

The United States in Congress assembled shall have authority to appoint a committee, to sit in the recess of
Congress, to be denominated 'A Committee of the States’, and to consist of one delegate from each State; and to
appoint such other committees and civil officers as may be necessary for managing the general affairs of the United
States under their direction -- to appoint one of their members to preside, provided that no person be allowed to
serve in the office of president more than one year in any term of three years; to ascertain the necessary sums of
money to be raised for the service of the United States, and to appropriate and apply the same for defraying the
public expenses -- to borrow money, or emit bills on the credit of the United States, transmitting every half-year to
the respective States an account of the sums of money so borrowed or emitted -- to build and equip a navy -- to
agree upon the number of land forces, and to make requisitions from each State for its quota, in proportion to the
number of white inhabitants in such State; which requisition shall be binding, and thereupon the legislature of each
State shall appoint the regimental officers, raise the men and cloath, arm and equip them in a solid-like manner, at
the expense of the United States; and the officers and men so cloathed, armed and equipped shall march to the place
appointed, and within the time agreed on by the United States in Congress assembled. But if the United States in
Congress assembled shall, on consideration of circumstances judge proper that any State should not raise men, or
should raise a smaller number of men than the quota thereof, such extra number shall be raised, officered, cloathed,
armed and equipped in the same manner as the quota of each State, unless the legislature of such State shall judge
that such extra number cannot be safely spread out in the same, in which case they shall raise, officer, cloath, arm
and equip as many of such extra number as they judge can be safely spared. And the officers and men so cloathed,
armed, and equipped, shall march to the place appointed, and within the time agreed on by the United States in
Congress assembled.

The United States in Congress assembled shall never engage in a war, nor grant letters of marque or reprisal in
time of peace, nor enter into any treaties or alliances, nor coin money, nor regulate the value thereof, nor ascertain
the sums and expenses necessary for the defense and welfare of the United States, or any of them, nor emit bills, nor
borrow money on the credit of the United States, nor appropriate money, nor agree upon the number of vessels of
war, to be built or purchased, or the number of land or sea forces to be raised, nor appoint a commander in chief of
the army or navy, unless nine States assent to the same: nor shall a question on any other point, except for
adjourning from day to day be determined, unless by the votes of the majority of the United States in Congress
assembled.

The Congress of the United States shall have power to adjourn to any time within the year, and to any place within
the United States, so that no period of adjournment be for a longer duration than the space of six months, and shall
publish the journal of their proceedings monthly, except such parts thereof relating to treaties, alliances or military
operations, as in their judgement require secrecy; and the yeas and nays of the delegates of each State on any
question shall be entered on the journal, when it is desired by any delegates of a State, or any of them, at his or their
request shall be furnished with a transcript of the said journal, except such parts as are above excepted, to lay
before the legislatures of the several States.

X.

The Committee of the States, or any nine of them, shall be authorized to execute, in the recess of Congress, such
of the powers of Congress as the United States in Congress assembled, by the consent of the nine States, shall from
time to time think expedient to vest them with; provided that no power be delegated to the said Committee, for the
exercise of which, by the Articles of Confederation, the voice of nine States in the Congress of the United States
assembled be requisite.

 
Case 1:18-cv-00068 Document 491-1 Filed on 10/21/20 in TXSD Page 42 of 42

XI.
Canada acceding to this confederation, and adjoining in the measures of the United States, shall be admitted
into, and entitled to all the advantages of this Union; but no other colony shail be admitted into the same, unless
such admission be agreed to by nine States.

XII.

All bills of credit emitted, monies borrowed, and debts contracted by, or under the authority of Congress, before
the assembling of the United States, in pursuance of the present confederation, shall be deemed and considered
as a charge against the United States, for payment and satisfaction whereof the said United States, and the public
faith are hereby solemnly pleged.

XIII.

Every State shall abide by the determination of the United States in Congress assembled, on all questions which
by this confederation are submitted to them. And the Articles of this Confederation shall be inviolably observed by
every State, and the Union shall be perpetual; nor shall any alteration at any time hereafter be made in any of them;
unless such alteration be agreed to in a Congress of the United States, and be afterwards confirmed by the
legislatures of every State.

And Whereas it hath pleased the Great Governor of the World to incline the hearts of the legislatures we
respectively represent in Congress, to approve of, and to authorize us to ratify the said Articles of Confederation
and perpetual Union. Know Ye that we the undersigned delegates, by virtue of the power and authority to us given
for that purpose, do by these presents, in the name and in behalf of our respective constituents, fully and entirely
ratify and confirm each and every of the said Articles of Confederation and perpetual Union, and all and singular the
matters and things therein contained: And we do further solemnly plight and engage the faith of our respective
constituents, that they shall abide by the determinations of the United States in Congress assembled, on all
questions, which by the said Confederation are submitted to them. And that the Articles thereof shall be inviolably
observed by the States we respectively represent, and that the Union shall be perpetual.

In Witness whereof we have hereunto set our hands in Congress. Done at Philadelphia in the State of
Pennsylvania the ninth day of July in the Year of our Lord One Thousand Seven Hundred and Seventy-Eight, and
in the Third Year of the independence of America.

Agreed to by Congress 15 November 1777 In force after ratification by Maryland, 1 March 1781

Source:

Documents Illustrative of the Formation of the Union of the American States.
Government Printing Office, 1927.
House Document No. 398.
Selected, Arranged and Indexed by Charles C. Tansili

 
Case 1:18-cv-00068 Document 491-2 Filed on 10/21/20 in TXSD Page 1 of 46

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
ve Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al.,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OFFOSITION
TO THE STATES 4

 

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI'I, ILLINOIS, 5, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

PLAINTIFFS’ RE ST FOR INJUN IN_AGAINST DEFE: CTION FOR
CHILDHOOD ARRIVAL (DACA)

EXHIBIT J

 
Case 1:18-cv-00068 Document 491-2 Filed on 10/21/20 in TXSD Page 2 of 46

 

New York State

onstitution

As revised, including amendments
effective January 1, 2015

 

eee eee eee eee ee ee ee ee
ANDREW M. CUOMO ROSSANA ROSADO
Governor Secretary of State

 
Case 1:18-cv-00068 Document 491-2 Filed on 10/21/20 in TXSD Page 3 of 46

 

This edition of the New York State Constitution, available at: www.dos.ny.gov, iS
provided as a public service by the:

Department of State Division of
Administrative Rules One
Commerce Plaza
99 Washington Avenue
Albany, NY 12231-0001

Phone: (518) 474-6957
Fax: (518) 473-9055
E-mail: adminrules@dos.ny.gov

For more information about New York State,
please visit: www.ny.gov

 
10.
11.
12.
13.
14,
15.
16.
17.

18.

—_

CHNAWRWNHe

AR w Ne

_

Case 1:18-cv-00068 Document 491-2 Filed on 10/21/20 in TXSD Page 4 of 46
THE CONSTITUTION OF
THE
STATE OF NEW YORK

As Revised, with Amendments adopted by the
Constitutional Convention of 1938 and Approved
by Vote of the People on November 8, 1938
and
Amendments subsequently adopted by the
Legislature and Approved by Vote of the People.

 

As Amended and in Force January 1, 2015

ARTICLE I
BILL OF RIGHTS

. Rights, privileges and franchise secured; power of legislature to

dispense with primary elections in certain cases.

Trial by jury; how waived.

Freedom of worship; religious liberty.

Habeas corpus.

Bail; fines; punishments; detention of witnesses.

Grand jury; protection of certain enumerated rights; duty of public
officers to sign waiver of immunity and give testimony; penalty for
refusal.

Compensation for taking private property; private roads; drainage of
agricultural lands.

Freedom of speech and press; criminal prosecutions for libel.

Right to assemble and petition; divorce; lotteries; pool-selling and
gambling; laws to prevent; pari-mutuel betting on horse races
permitted; games of chance, bingo or lotto authorized under certain
restrictions.

[Repealed.]

Equal protection of laws; discrimination in civil rights prohibited.
Security against unreasonable searches, seizures and interceptions.
[Repealed.]

Common law and acts of the colonial and state legislatures.
[Repealed.]

Damages for injuries causing death.

Labor not a commodity; hours and wages in public work; right to
organize and bargain collectively.

Workers’ compensation.

ARTICLE H
SUFFRAGE

. Qualifications of voters.

Absentee voting.

Persons excluded from the right of suffrage.

Certain occupations and conditions not to affect residence.
Registration and election laws to be passed.

Permanent registration.

Manner of voting; identification of voters.

Bi-partisan registration and election board.

Presidential elections; special voting procedures authorized.

ARTICLE III
LEGISLATURE
Legislative power.
Number and terms of senators and assemblymen.
Senate districts.

Readjustments and reapportionments; when federal census to control.
Apportionment of assemblymen; creation of assembly districts.

5-a. Definition of inhabitants.
5-b. Independent redistricting commission.

6.
7.

8.
9.

10.
tt.
12.
13.
14.
15.

16.
17.
18.
19.

20.
21.

22.
23.

24.
25.

§1.

»

NAW YWD

Compensation, allowances and traveling expenses of members.
Qualifications of members; prohibitions on certain
appointments; acceptance to vacate seat.

Time of elections of members.

Powers of each house.

Journals; open sessions; adjournments,

Members not to be questioned for speeches.

Bills may originate in either house; may be amended by the other.
Enacting clause of bills; no law to be enacted except by bill.
Manner of passing bills; message of necessity for immediate vote.
Private or local bills to embrace only one subject, expressed in
title.

Existing law not to be made applicable by reference.

Cases in which private or local bills shall not be passed.
Extraordinary sessions of the legislature; power to convene on
legislative initiative.

Private claims not to be audited by legislature; claims barred by
lapse of time.

Two-thirds bills.

Certain sections not to apply to bills recommended by certain
commissioners or public agencies.

Tax laws to state tax and object distinctly; definition of income for
income tax purposes by reference to federal laws authorized.

When yeas and nays necessary; three-fifths to constitute quorum.
Prison labor; contract system abolished.

Emergency governmental operations; legislature to provide for.

civil

ARTICLE IV
EXECUTIVE

Executive power; election and terms of governor and lieutenant-
governor.

Qualifications of governor and lieutenant-governor.

Powers and duties of governor; compensation.

Reprieves, commutations and pardons; powers and duties of
governor relating to grants of.

When lieutenant-governor to act as governor.

Duties and compensation of lieutenant-governor; succession to the
governorship.

Action by governor on legislative bills; reconsideration after veto.
Departmental rules and regulations; filing; publication.

ARTICLE V
OFFICERS AND CIVIL DEPARTMENTS

. Comptroller and attorney-general; payment of state moneys without

audit void.

Civil departments in the state government.

Assignment of functions.

Department heads.

[Repealed.]

Civil service appointments and promotions; veterans’ credits.
Membership in retirement systems; benefits not to be diminished nor
impaired.

 
re

OIA

10.
11.
12.
13.
14.

15.
16.
17.
18.
19.
20.

21.
22.

23.
24.
25.
26.
27.
28.
29.
30.

31.
32.
33.
34.

35.

36.
36-a.

Case 1:18-cv-000@%, .leQ astite

 

ARTICLE VI
JUDICIARY

. Unified court system; organization; process.

Court of appeals; organization; designations; vacancies, how filled;
commission on judicial nomination.
Court of appeals; jurisdiction.
Judicial departments; appellate divisions, how constituted; gov-
ernor to designate justices; temporary assignments; jurisdiction.
Appeals from judgment or order; new trial.
Judicial districts; how constituted; supreme court.
Supreme court; jurisdiction.
Appellate terms; composition; jurisdiction.
Court of claims; jurisdiction.
County courts; judges.
County court; jurisdiction.
Surrogate’s courts; judges; jurisdiction.
Family court; organization; jurisdiction.
Discharge of duties of more than one judicial office by same judicial
officer.
New York city; city-wide courts; jurisdiction.
District courts; jurisdiction; judges.
Town, village and city courts; jurisdiction; judges.
Trial by jury; trial without jury; claims against state.
Transfer of actions and proceedings.
Judges and justices; qualifications; eligibility for other office or
service; restrictions.
Vacancies; how filled.
Commission on judicial conduct; composition; organization and
procedure; review by court of appeals; discipline of judges or jus-
tices.
Removal of judges.
Court for trial of impeachments; judgment.
Judges and justices; compensation; retirement.
Temporary assignments of judges and justices.
Supreme court; extraordinary terms.
Administrative supervision of court system.
Expenses of courts.
Legislative power over jurisdiction and proceedings; delegation of
power to regulate practice and procedure.
Inapplicability of article to certain courts.
Custodians of children to be of same religious persuasion.
Existing laws; duty of legislature to implement article.
Pending appeals, actions and proceedings; preservation of existing
terms of office of judges and justices.
Certain courts abolished; transfer of judges, court personnel, and
actions and proceedings to other courts.
Pending civil and criminal cases.
Effective date of certain amendments to articles VI and VII.

36-b. [No section.]

36-c.
37.

§1

SNIAMP WY

Effective date of certain amendments to article VI, section 22.
Effective date of article.

ARTICLE VII
STATE FINANCES

Estimates by departments, the legislature and the judiciary of needed
appropriations; hearings.

Executive budget.

Budget bills; appearances before legislature.

Action on budget bills by legislature; effect thereof.

Restrictions on consideration of other appropriations.

Restrictions on content of appropriation bills.

Appropriation bills.

Gift or loan of state credit or money prohibited; exceptions for
enumerated purposes.

Short term state debts in anticipation of taxes, revenues and proceeds
of sale of authorized bonds.

  

10.

Ih.
12.

13.
14.
15.
16.
17.

18.
19,

Ain TXSD Page 5 of 46

 

State debts on account of invasion, insurrection, war and forest
fires.

State debts generally; manner of contracting; referendum.

State debts generally; how paid; contribution to sinking funds;

restrictions on use of bond proceeds.

Refund of state debts.

State debt for elimination of railroad crossings at grade; expenses; how

borne; construction and reconstruction of state highways and

parkways.

Sinking funds; how kept and invested; income therefrom and

application thereof.

Payment of state debts; when comptroller to pay without appropriation.

Authorizing the legislature to establish a fund or funds for tax
revenue stabilization reserves; regulating payments thereto and
withdrawals therefrom.

Bonus on account of service of certain veterans in World War II.

State debt for expansion of state university.

ARTICLE VIII
LOCAL FINANCES

. Gift or loan of property or credit of local subdivisions prohibited;

exceptions for enumerated purposes.
Restrictions on indebtedness of local subdivisions; contracting and
payment of local indebtedness; exceptions.

. Local indebtedness for water supply, sewage and drainage facilities

and purposes; allocations and exclusions of indebtedness.
Restrictions on creation and indebtedness of certain corporations.
Limitations on local indebtedness.

Ascertainment of debt-incurring power of counties, cities, towns and
villages; certain indebtedness to be excluded.

Debt-incurring power of Buffalo, Rochester and Syracuse; certain
additional indebtedness to be excluded.
Debt-incurring power of New York city;
indebtedness to be excluded.

certain additional

. Debt-incurring power of New York city; certain indebtedness for

railroads and transit purposes to be excluded.

Indebtedness not to be invalidated by operation of this article.

When debt-incurring power of certain counties shall cease.
Limitations on amount to be raised by real estate taxes for local
purposes; exceptions.

10-a. Application and use of revenues: certain public improvements.

11.

12.

§1.

wer

Taxes for certain capital expenditures to be excluded from tax
limitation.

Powers of local governments to be restricted; further limitations on
contracting local indebtedness authorized.

ARTICLE IX Loca
GOVERNMENTS

. Bill of rights for local governments.

Powers and duties of legislature; home rule powers of local
governments; statute of local governments.
Existing laws to remain applicable; construction; definitions.

ARTICLE X
CORPORATIONS

Corporations; formation of.

Dues of corporations.

Savings bank charters; savings and loan association charters;
special charters not to be granted.

Corporations; definition; right to sue and be sued.

Public corporations; restrictions on creation and powers; accounts;
obligations of.

Liability of state for payment of bonds of public corporation to
construct state thruways; use of state canal lands and properties.

 
§1.

SAAARWNeE

—

 

 

Liability of state for obligations of the port of New York authority for
railroad commuter cars; limitations.

Liability of state on bonds of a public corporation to finance new
industrial or manufacturing plants in depressed areas.

ARTICLE XI
EDUCATION

. Common schools.

Regents of the University.
Use of public property or money in aid of denominational schools
prohibited; transportation of children authorized.

ARTICLE XII
DEFENSE

Defense; militia.

ARTICLE XIII
PUBLIC OFFICERS

Oath of office; no other test for public office.

Duration of term of office.

Vacancies in office; how filled; boards of education.
Political year and legislative term.

Removal from office for misconduct.

When office to be deemed vacant; legislature may declare.
Compensation of officers.

Election and term of city and certain county officers.

9. 12. [No sections 9-12; former 9-12 renumbered 4-7.]

13.

14. Employees

§1.

wr

—_

AN WNe

Law enforcement and other officers.

of, and contractors for, the state and _ local
governments; wages, hours and other provisions to be regulated by
legislature.

ARTICLE XIV
CONSERVATION

Forest preserve to be forever kept wild; authorized uses and
exceptions.

Reservoirs.

Forest and wild life conservation; use or disposition of certain
lands authorized.

Protection of natural resources; development of agricultural lands.
Violations of article; how restrained.

ARTICLE XV
CANALS

. Disposition of canals and canal properties prohibited.

Prohibition inapplicable to lands and properties no longer useful;
disposition authorized.

Contracts for work and materials; special revenue fund.

Lease or transfer to federal government of barge canal system
authorized.

ARTICLE XVI
TAXATION

. Power of taxation; exemptions from taxation.

Assessments for taxation purposes.

Situs of intangible personal property; taxation of.

Certain corporations not to be discriminated against.

Compensation of public officers and employees subject to taxation.
Public improvements or services; contract of indebtedness; creation
of public corporations.

Aww

§1.

wn

§1.

—

XSD_ Page 6 of 46

Vin

 

ARTICLE XVII
SOCIAL WELFARE

Public relief and care.

State board of social welfare; powers and duties.

Public health.

Care and treatment of persons suffering from mental disorder or
defect; visitation of institutions for.

Institutions for detention of criminals; probation; parole; state
commission of correction.

Visitation and inspection.

Loans for hospital construction.

ARTICLE XVIH
HOUSING

Housing and nursing home accommodations for persons of low
income; slum clearance.

Idem; powers of legislature in aid of.

Article VII to apply to state debts under this article, with certain
exceptions; amortization of state debts; capital and periodic
subsidies.

Powers of cities, towns and villages to contract indebtedness in aid
of low rent housing and slum clearance projects; restrictions thereon.
Liability for certain loans made by the state to certain public
corporations.

Loans and subsidies; restrictions on and preference in occupancy of
projects.

Liability arising from guarantees to be deemed indebtedness;
method of computing.

Excess condemnation.

Acquisition of property for purposes of article.

Power of legislature; construction of article.

ARTICLE XIX AMENDMENTS
To CONSTITUTION

. Amendments to constitution; how proposed, voted upon and ratified;

failure of attorney-general to render opinion not to affect validity.
Future constitutional conventions; how called; election of delegates;

compensation; quorum; submission of amendments; officers;
employees; rules; vacancies.
Amendments simultaneously submitted by convention and
legislature.

ARTICLE XX WHEN

To TAKE EFFECT
Time of taking effect.

 
Case 1:18-cv-000

 

THE CONSTITUTION

[Preamble] WE THE PEOPLE of the State of New York, grateful to
Almighty God for our Freedom, in order to secure its blessings, DO
ESTABLISH THIS CONSTITUTION.

ARTICLE I
BILL OF RIGHTS

[Rights, privileges and franchise secured; power of legislature to
dispense with primary elections in certain cases]

Section 1. No member of this state shall be disfranchised?, or deprived of
any of the rights or privileges secured to any citizen thereof, unless by the
law of the land, or the judgment of his or her peers, except that the
legislature may provide that there shall be no primary election held to
nominate candidates for public office or to elect persons to party positions
for any political party or parties in any unit of representation of the state
from which such candidates or persons are nominated or elected whenever
there is no contest or contests for such nominations or election as may be
prescribed by general law. (Amended by vote of the people November 3,
1959; November 6, 2001.)

[Trial by jury; how waived]

§2. Trial by jury in all cases in which it has heretofore been guaranteed by
constitutional provision shall remain inviolate forever; but a jury trial may
be waived by the parties in all civil cases in the manner to be prescribed by
law. The legislature may provide, however, by law, that a verdict may be
rendered by not less than five-sixths of the jury in any civil case. A jury trial
may be waived by the defendant in all criminal cases, except those in which
the crime charged may be punishable by death, by a written instrument
signed by the defendant in person in open court before and with the approval
of a judge or justice of a court having jurisdiction to try the offense. The
legislature may enact laws, not inconsistent herewith, governing the form,
content, manner and time of presentation of the instrument effectuating such
waiver. (Amended by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.)

[Freedom of worship; religious liberty]

§3. The free exercise and enjoyment of religious profession and worship,
without discrimination or preference, shall forever be allowed in this state to
all humankind; and no person shall be rendered incompetent to be a witness
on account of his or her opinions on matters of religious belief; but the
liberty of conscience hereby secured shall not be so construed as to excuse
acts of licentiousness, or justify practices inconsistent with the peace or
safety of this state. (Amended by vote of the people November 6, 2001.)

[Habeas corpus]

§4. The privilege of a writ or order of habeas corpus shall not be suspended,
unless, in case of rebellion or invasion, the public safety requires it.
(Amended by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938.)

[Bail; fines; punishments; detention of witnesses]

§5. Excessive bail shall not be required nor excessive fines imposed, nor
shall cruel and unusual punishments be inflicted, nor shall witnesses be
unreasonably detained.

 

1 Section headings and annotations [enclosed in brackets], and footnotes throughout this
document are not a part of the official text.

2 As so in original.

> Except where otherwise indicated, each section hereafter was re-enacted without

change by the Constitutional Convention of 1938 and re-adopted by vote of the people
November 8, 1938.

4

 

Qin TXSD Page 7 of 46

 

[Grand jury; protection of certain enumerated rights; duty of public
officers to sign waiver of immunity and give testimony; penalty for
refusal]

§6. No person shall be held to answer for a capital or otherwise infamous
crime (except in cases of impeachment, and in cases of militia when in actual
service, and the land, air and naval forces in time of war, or which this state
may keep with the consent of congress in time of peace, and in cases of petit
larceny under the regulation of the legislature), unless on indictment of a
grand jury, except that a person held for the action of a grand jury upon a
charge for such an offense, other than one punishable by death or life
imprisonment, with the consent of the district attomey, may waive
indictment by a grand jury and consent to be prosecuted on an information
filed by the district attorney; such waiver shall be evidenced by written
instrument signed by the defendant in open court in the presence of his or
her counsel. In any trial in any court whatever the party accused shall be
allowed to appear and defend in person and with counsel as in civil actions
and shall be informed of the nature and cause of the accusation and be
confronted with the witnesses against him or her. No person shall be subject
to be twice put in jeopardy for the same offense; nor shall he or she be
compelled in any criminal case to be a witness against himself or herself,
providing, that any public officer who, upon being called before a grand jury
to testify concerning the conduct of his or her present office or of any
public office held by him or her within five years prior to such grand jury
call to testify, or the performance of his or her official duties in any such
present or prior offices, refuses to sign a waiver of immunity against
subsequent criminal prosecution, or to answer any relevant question
concerning such matters before such grand jury, shall by virtue of such
tefusal, be disqualified from holding any other public office or public
employment for a period of five years from the date of such refusal to sign a
waiver of immunity against subsequent prosecution, or to answer any
relevant question concerning such matters before such grand jury, and shall
be removed from his or her present office by the appropriate authority or
shall forfeit his or her present office at the suit of the attorney-general.

The power of grand juries to inquire into the wilful misconduct in office
of public officers, and to find indictments or to direct the filing of
informations in connection with such inquiries, shall never be suspended or
impaired by law. No person shali be deprived of life, liberty or property
without due process of law. (Amended by Constitutional Convention of 1938
and approved by vote of the people November 8, 1938; further amended by
vote of the people November 8, 1949; November 3, 1959; November 6,
1973; November 6, 2001.)

[Compensation for taking private property; private roads; drainage of
agricultural lands]

§7. (a) Private property shall not be taken for public use without just
compensation.

(c) Private roads may be opened in the manner to be prescribed by law;
but in every case the necessity of the road and the amount of all damage to
be sustained by the opening thereof shall be first determined by a jury of
freeholders, and such amount, together with the expenses of the
proceedings, shall be paid by the person to be benefitted.

(d) The use of property for the drainage of swamp or agricultural lands is
declared to be a public use, and general laws may be passed permitting the
owners or occupants of swamp or agricultural lands to construct and
maintain for the drainage thereof, necessary drains, ditches and dykes upon
the lands of others, under proper restrictions, on making just compensation,
and such compensation together with the cost of such drainage may be
assessed, wholly or partly, against any property benefitted thereby; but no
special laws shall be enacted for such purposes. (Amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.
Subdivision (e) repealed by vote of the people November 5, 1963.
Subdivision (b) repealed by vote of the people November 3, 1964.)

[Freedom of speech and press; criminal prosecutions for libel]

§8. Every citizen may freely speak, write and publish his or her sentiments
on all subjects, being responsible for the abuse of that right; and no law shall
be passed to restrain or abridge the liberty of speech or of the press. In all
criminal prosecutions or indictments for libels, the truth may be given in

 
Case 1:18-cv-00068 FR

 

evidence to the jury; and if it shall appear to the jury that the matter charged
as libelous is true, and was published with good motives and for justifiable
ends, the party shall be acquitted; and the jury shall have the right to
determine the law and the fact. (Amended by vote of the people November
6, 2001.)

[Right to assemble and petition; divorce; lotteries; pool-selling and
gambling; laws to prevent; pari-mutuel betting on horse races per-
mitted; games of chance, bingo or lotto authorized under certain
restrictions]

§9. 1. No law shall be passed abridging the rights of the people peaceably

to assemble and to petition the government, or any department thereof; nor
shall any divorce be granted otherwise than by due judicial proceedings;
except as hereinafter provided, no lottery or the sale of lottery tickets, pool-
selling, bookmaking, or any other kind of gambling, except lotteries operated
by the state and the sale of lottery tickets in connection therewith as may be
authorized and prescribed by the legislature, the net proceeds of which shall
be applied exclusively to or in aid or support of education in this state as the
legislature may prescribe, except pari-mutuel betting on horse races as may
be prescribed by the legislature and from which the state shall derive a
reasonable revenue for the support of government, and except casino
gambling at no more than seven facilities as authorized and prescribed by
the legislature shall hereafter be authorized or allowed within this state; and
the legislature shail pass appropriate laws to prevent offenses against any of
the provisions of this section. (Amendment approved by vote of the people
November 5, 2013.)

2. Notwithstanding the foregoing provisions of this section, any city,
town or village within the state may by an approving vote of the majority of
the qualified electors in such municipality voting on a proposition therefor
submitted at a general or special election authorize, subject to state legislative
supervision and control, the conduct of one or both of the following
categories of games of chance commonly known as: (a) bingo or lotto, in
which prizes are awarded on the basis of designated numbers or symbols on
a card conforming to numbers or symbols selected at random; (b) games in
which prizes are awarded on the basis of a winning number or numbers,
color or colors, or symbol or symbols determined by chance from among
those previously selected or played, whether determined as the result of the
spinning of a wheel, a drawing or otherwise by chance. If authorized, such
games shall be subject to the following restrictions, among others which
may be prescribed by the legislature: (1) only bona fide religious, charitable
or non-profit organizations of veterans, volunteer firefighter and similar
non-profit organizations shall be permitted to conduct such games; (2) the
entire net proceeds of any game shall be exclusively devoted to the lawful
purposes of such organizations; (3) no person except a bona fide member of
any such organization shall participate in the management or operation of
such game; and (4) no person shall receive any remuneration for
participating in the management or operation of any such game. Unless
otherwise provided by law, no single prize shall exceed two hundred fifty
dollars, nor shail any series of prizes on one occasion aggregate more than
one thousand dollars. The legislature shall pass appropriate laws to
effectuate the purposes of this subdivision, ensure that such games are
rigidly regulated to prevent commercialized gambling, prevent participation
by criminal and other undesirable elements and the diversion of funds from
the purposes authorized hereunder and establish a method by which a
municipality which has authorized such games may rescind or revoke such
authorization. Unless permitted by the legislature, no municipality shall have
the power to pass local laws or ordinances relating to such games. Nothing in
this section shall prevent the legislature from passing laws more restrictive
than any of the provisions of this section. (Amendment approved by vote of
the people November 7, 1939; further amended by vote of the people
November 5, 1957; November 8, 1966; November 4, 1975; November 6,
1984; November 6, 2001.)

{Section 10, which dealt with ownership of lands, allodial tenures and
escheats, was repealed by amendment approved by vote of the people
November 6, 1962.]

 

XSD_ Page 8 of 46

 

y
D

[Equal protection of laws; discrimination in civil rights prohibited]

§11. No person shall be denied the equal protection of the laws of this state or
any subdivision thereof. No person shall, because of race, color, creed or
religion, be subjected to any discrimination in his or her civil rights by any
other person or by any firm, corporation, or institution, or by the state or any
agency or subdivision of the state. (New. Adopted by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
amended by vote of the people November 6, 2001.)

 

[Security against unreasonable searches, seizures and interceptions]

§12. The right of the people to be secure in their persons, houses, papers and
effects, against unreasonable searches and seizures, shall not be violated,
and no warrants shall issue, but upon probable cause, supported by oath or
affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.

The right of the people to be secure against unreasonable interception of
telephone and telegraph communications shall not be violated, and ex parte
orders or warrants shall issue only upon oath or affirmation that there is
reasonable ground to believe that evidence of crime may be thus obtained, and
identifying the particular means of communication, and particularly
describing the person or persons whose communications are to be intercepted
and the purpose thereof. (New. Adopted by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)

[Section 13, which dealt with purchase of lands of Indians, was repealed
by amendment approved by vote of the people November 6, 1962.]

[Common law and acts of the colonial and state legislatures]

§14. Such parts of the common law, and of the acts of the legislature of the
colony of New York, as together did form the law of the said colony, on the
nineteenth day of April, one thousand seven hundred seventy-five, and the
resolutions of the congress of the said colony, and of the convention of the
State of New York, in force on the twentieth day of April, one thousand
seven hundred seventy-seven, which have not since expired, or been
repealed or altered; and such acts of the legislature of this state as are now
in force, shall be and continue the law of this state, subject to such alterations
as the legislature shall make concerning the same. But all such parts of the
common law, and such of the said acts, or parts thereof, as are repugnant to
this constitution, are hereby abrogated. (Formerly §16. Renumbered and
amended by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938.)

[Section 15, which dealt with certain grants of lands and of charters made
by the king of Great Britain and the state and obligations and contracts
not to be impaired, was repealed by amendment approved by vote of the
people November 6, 1962.}

[Damages for injuries causing death]

§16. The right of action now existing to recover damages for injuries
resulting in death, shall never be abrogated; and the amount recoverable shall
not be subject to any statutory limitation. (Formerly §18. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Labor not a commodity; hours and wages in public work; right to
organize and bargain collectively]

§17. Labor of human beings is not a commodity nor an article of commerce
and shall never be so considered or construed.

No laborer, worker or mechanic, in the employ of a contractor or sub-
contractor engaged in the performance of any public work, shall be
permitted to work more than eight hours in any day or more than five days
in any week, except in cases of extraordinary emergency; nor shall he or she be
paid less than the rate of wages prevailing in the same trade or occupation in
the locality within the state where such public work is to be situated, erected
or used.

 
Case 1:18-cv-0006

 

Employees shall have the right to organize and to bargain collectively
through representatives of their own choosing. (New. Adopted by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; amended by vote of the people November 6, 2001.)

[Workers’ compensation]

§18. Nothing contained in this constitution shall be construed to limit the

power of the legislature to enact laws for the protection of the lives, health, or
safety of employees; or for the payment, either by employers, or by employers
and employees or otherwise, either directly or through a state or other system
of insurance or otherwise, of compensation for injuries to employees or for
death of employees resulting from such injuries without regard to fault as a
cause thereof, except where the injury is occasioned by the wilful intention
of the injured employee to bring about the injury or death of himself or
herself or of another, or where the injury results solely from the intoxication
of the injured employee while on duty; or for the adjustment, determination
and settlement, with or without trial by jury, of issues which may arise
under such legislation; or to provide that the right of such compensation,
and the remedy therefor shall be exclusive of all other rights and remedies
for injuries to employees or for death resulting from such injuries; or to
provide that the amount of such compensation for death shall not exceed a
fixed or determinable sum; provided that alli moneys paid by an employer
to his or her employees or their legal representatives, by reason of the
enactment of any of the laws herein authorized, shall be held to be a proper
charge in the cost of operating the business of the employer. (Formerly §19.
Renumbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938; amended by vote of the people November 6,

2001.)

ARTICLE II
SUFFRAGE

[Qualifications of voters]

Section 1. Every citizen shall be entitled to vote at every election for all
officers elected by the people and upon all questions submitted to the vote of
the people provided that such citizen is eighteen years of age or over and shail
have been a resident of this state, and of the county, city, or village for thirty
days next preceding an election. (Amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938; further
amended by vote of the people November 2, 1943; November 6, 1945;
November 6, 1961; November 8, 1966; November 7, 1995.)

[Absentee voting]

§2. The legislature may, by general law, provide a manner in which, and
the time and place at which, qualified voters who, on the occurrence of any
election, may be absent from the county of their residence or, if residents
of the city of New York, from the city, and qualified voters who, on the
occurrence of any election, may be unable to appear personally at the polling
place because of iliness or physical disability, may vote and for the return
and canvass of their votes. (Formerly §1-a. Renumbered by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
amended by vote of the people November 4, 1947; November 8, 1955;
November 5, 1963.)

[Persons excluded from the right of suffrage]

§3. No person who shall receive, accept, or offer to receive, or pay, offer

or promise to pay, contribute, offer or promise to contribute to another, to be
paid or used, any money or other valuable thing as a compensation or
reward for the giving or withholding a vote at an election, or who shall
make any promise to influence the giving or withholding any such vote, or
who shall make or become directly or indirectly interested in any bet or
wager depending upon the result of any election, shall vote at such election;
and upon challenge for such cause, the person so challenged, before the
officers authorized for that purpose shall receive his or her vote, shall swear
or affirm before such officers that he or she has not received or offered, does
not expect to receive, has not paid, offered or promised to pay, contributed,
offered or promised to contribute to another, to be paid or used, any money

6

 

O.in TXSD Page 9 of 46

 

or other valuable thing as a compensation or reward for the giving or
withholding a vote at such election, and has not made any promise to
influence the giving or withholding of any such vote, nor made or become
directly or indirectly interested in any bet or wager depending upon the result
of such election. The legislature shall enact laws excluding from the right of
suffrage all persons convicted of bribery or of any infamous crime.
(Formerly §2. Renumbered by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; amended by vote of the
people November 6, 2001.)

[Certain occupations and conditions not to affect residence]

§4. For the purpose of voting, no person shall be deemed to have gained or

lost a residence, by reason of his or her presence or absence, while employed
in the service of the United States; nor while engaged in the navigation of
the waters of this state, or of the United States, or of the high seas; nor while
a student of any seminary of learning; nor while kept at any almshouse, or
other asylum, or institution wholly or partly supported at public expense or
by charity; nor while confined in any public prison. (Formerly §3.
Renumbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938; amended by vote of the people November 6,

2001.)

(Registration and election laws to be passed]

§5. Laws shall be made for ascertaining, by proper proofs, the citizens who

shall be entitled to the right of suffrage hereby established, and for the
registration of voters; which registration shall be completed at least ten days
before each election. Such registration shall not be required for town and
village elections except by express provision of law. (Formerly §4.
Renumbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938; amended by vote of the people November 6,

1951; further amended by vote of the people November 8, 1955; November

8, 1966; November 7, 1995.)

[Permanent registration]

§6. The legislature may provide by law for a system or systems of
registration whereby upon personal application a voter may be regis- tered
and his or her registration continued so long as he or she shall remain
qualified to vote from an address within the jurisdiction of the board with
which such voter is registered. (New. Adopted by Constitutional Convention
of 1938 and approved by vote of the people November 8, 1938; amended by
vote of the people November 7, 1995; November 6, 2001.)

[Manner of voting; identification of voters]

§7. All elections by the citizens, except for such town officers as may by law

be directed to be otherwise chosen, shall be by ballot, or by such other method
as may be prescribed by law, provided that secrecy in voting be preserved.
The legislature shall provide for identification of voters through their
signatures in all cases where personal registration is required and shall also
provide for the signatures, at the time of voting, of all persons voting in
person by ballot or voting machine, whether or not they have registered in
person, save only in cases of illiteracy or physical disability. (Formerly §5.
Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

[Bi-partisan registration and election boards]

§8. All laws creating, regulating or affecting boards or officers charged with

the duty of qualifying voters, or of distributing ballots to voters, or of
receiving, recording or counting votes at elections, shall secure equal
representation of the two political parties which, at the general election next
preceding that for which such boards or officers are to serve, cast the highest
and the next highest number of votes. All such boards and officers shall be
appointed or elected in such manner, and upon the nomination of such
representatives of said parties respectively, as the legislature may direct.
Existing laws on this subject shall continue until the legislature shail
otherwise provide. This section shall not apply to town, or village elections.

(Formerly §6. Renumbered and amended by Constitutional Convention of

1938 and approved by vote of the people November 8, 1938; further
amended by vote of the people November 7, 1995.)

 
Case 1:18-cv-00068

 

[Presidential elections; special voting procedures authorized]

§9. Notwithstanding the residence requirements imposed by section one of
this article, the legislature may, by general law, provide special procedures
whereby every person who shall have moved from another state to this state
or from one county, city or village within this state to another county, city or
village within this state and who shall have been an inhabitant of this state in
any event for ninety days next preceding an election at which electors are to
be chosen for the office of president and vice president of the United States
shall be entitled to vote in this state solely for such electors, provided such
person is otherwise qualified to vote in this state and is not able to qualify to
vote for such electors in any other state. The legislature may also, by general
law, prescribe special procedures whereby every person who is registered
and would be qualified to vote in this state but for his or her removal from
this state to another state within one year next preceding such election shall
be entitled to vote in this state solely for such electors, provided such person
is not able to qualify to vote for such electors in any other state. (New.
Added by vote of the people November 5, 1963; amended by vote of the
people November 6, 2001.)

ARTICLE III
LEGISLATURE

[Legislative power]
Section |. The legislative power of this state shall be vested in the senate
and assembly.

{Number and terms of senators and assemblymen]

§2. The senate shall consist of fifty members‘, except as hereinafter
provided. The senators elected in the year one thousand eight hundred and
ninety-five shall hold their offices for three years, and their successors shall
be chosen for two years. The assembly shall consist of one hundred and fifty
members. The assembly members elected in the year one thousand nine
hundred and thirty-eight, and their successors, shall be chosen for two years.
(Amended by vote of the people November 2, 1937; November 6, 2001.)

[Senate districts]

§3. The senate districts5, described in section three of article three of this
constitution as adopted by the people on November sixth, eighteen hundred
ninety-four are hereby continued for all of the purposes of future
reapportionments of senate districts pursuant to section four of this article.
(Formerly §3. Repealed and replaced by new §3 amended by vote of the
people November 6, 1962.)

[Readjustments and reapportionments; when federal census to control]
§4. (a) Except as herein otherwise provided, the federal census taken in the
year nineteen hundred thirty and each federal census taken decennially
thereafter shall be controlling as to the number of inhabitants in the state or
any part thereof for the purposes of the apportionment of members of
assembly and readjustment or alteration of senate and assembly districts next
occurring, in so far as such census and the tabulation thereof purport to give
the information necessary therefor. The legislature, by law, shali provide for
the making and tabulation by state authorities of an enumeration of the
inhabitants of the entire state to be used for such purposes, instead of a federal
census, if the taking of a federal census in any tenth year from the year
nineteen hundred thirty be omitted or if the federal census fails to show the
number of aliens or Indians not taxed. If a federal census, though giving the
requisite information as to the state at large, fails to give the information as
to any civil or territorial divisions which is required to be known for such
purposes, the legislature, by law, shall provide for such an enumeration of
the inhabitants of such parts of the state only as may be necessary, which
shall supersede in part the federal census and be used in connection therewith
for such purposes. The legislature, by law, may provide in its discretion for
an enumeration by state authorities of the inhabitants of the state, to be used

 

4 State Law §123 sets forth current number of senators.
> State Law §124 currently sets forth 63 senate districts.

 

SD Page 10 of 46

 

for such purposes, in place of a federal census, when the return of a
decennial federal census is delayed so that it is not available at the beginning
of the regular session of the legislature in the second year after the year
nineteen hundred thirty or after any tenth year therefrom, or if an
apportionment of members of assembly and readjustment or alteration of
senate districts is not made at or before such a session. At the regular session
in the year nineteen hundred thirty-two, and at the first regular session after
the year nineteen hundred forty and after each tenth year therefrom the
senate districts shall be readjusted or altered, but if, in any decade, counting
from and including that which begins with the year nineteen hundred thirty-
one, such a readjustment or alteration is not made at the time above
prescribed, it shall be made at a subsequent session occurring not later than
the sixth year of such decade, meaning not later than nineteen hundred
thirty-six, nineteen hundred forty-six, nineteen hundred fifty-six, and so on;
provided, however, that if such districts shall have been readjusted or altered
by law in either of the years nineteen hundred thirty or nineteen hundred
thirty-one, they shall remain unaltered until the first regular session after the
year nineteen hundred forty. No town, except a town having more than a full
ratio of apportionment, and no block in a city inclosed by streets or public
ways, shall be divided in the formation of senate districts. In the
reapportionment of senate districts, no district shall contain a greater excess
in population over an adjoining district in the same county, than the
population of a town or block therein adjoining such district. Counties,
towns or blocks which, from their location, may be included in either of two
districts, shall be so placed as to make said districts most nearly equal in
number of inhabitants, excluding aliens.

No county shall have four or more senators unless it shall have a full ratio
for each senator. No county shall have more than one-third of all the
senators; and no two counties or the territory thereof as now organized,
which are adjoining counties, or which are separated only by public waters,
shall have more than one-half of all the senators.

(b) The independent redistricting commission established pursuant to
section five-b of this article shall prepare a redistricting plan to establish
senate, assembly, and congressional districts every ten years commencing in
two thousand twenty-one, and shall submit to the legislature such plan and
the implementing legislation therefor on or before January first or as soon as
practicable thereafter but no later than January fifteenth in the year ending in
two beginning in two thousand twenty-two. The redistricting plans for the
assembly and the senate shall be contained in and voted upon by the
legislature in a single bill, and the congressional district plan may be
included in the same bill if the legislature chooses to do so. The
implementing legislation shall be voted upon, without amendment, by the
senate or the assembly and if approved by the first house voting upon it,
such legislation shall be delivered to the other house immediately to be
voted upon without amendment. If approved by both houses, such
legislation shall be presented to the governor for action.

If either house shall fail to approve the legislation implementing the first
redistricting plan, or the governor shall veto such legislation and the
legislature shall fail to override such veto, each house or the governor if he
or she vetoes it, shall notify the commission that such legislation has been
disapproved. Within fifteen days of such notification and in no case later
than February twenty-cighth, the redistricting commission shall prepare and
submit to the legislature a second redistricting plan and the necessary
implementing legislation for such plan. Such legislation shall be voted upon,
without amendment, by the senate or the assembly and, if approved by the
first house voting upon it, such legislation shall be delivered to the other
house immediately to be voted upon without amendment. If approved by
both houses, such legislation shall be presented to the governor for action.

If either house shall fail to approve the legislation implementing the
second redistricting plan, or the governor shall veto such legislation and the
legislature shall fail to override such veto, each house shall introduce such
implementing legislation with any amendments each house of the legislature
deems necessary. All such amendments shall comply with the provisions of
this article. If approved by both houses, such legislation shall be presented to
the governor for action.

All votes by the senate or assembly on any redistricting plan legislation
pursuant to this article shall be conducted in accordance with the following
rules:

 
Case 1:18-cv-00068

 

(1) In the event that the speaker of the assembly and the temporary
president of the senate are members of two different political parties,
approval of legislation submitted by the independent redistricting
commission pursuant to subdivision (f) of section five-b of this article shall
require the vote in support of its passage by at least a majority of the
members elected to each house.

(2) In the event that the speaker of the assembly and the temporary
president of the senate are members of two different political parties,
approval of legislation submitted by the independent redistricting
commission pursuant to subdivision (g) of section five-b of this article shall
require the vote in support of its passage by at least sixty percent of the
members elected to each house.

(3) In the event that the speaker of the assembly and the temporary
president of the senate are members of the same political party, approval of
legislation submitted by the independent redistricting commission pursuant
to subdivision (f) or (g) of section five-b of this article shall require the vote
in support of its passage by at least two-thirds of the members elected to
each house.

(c) Subject to the requirements of the federal constitution and statutes and
in compliance with state constitutional requirements, the following
principles shall be used in the creation of state senate and state assembly
districts and congressional districts:

(1) When drawing district lines, the commission shall consider whether
such lines would result in the denial or abridgement of racial or language
minority voting rights, and districts shall not be drawn to have the purpose
of, nor shall they result in, the denial or abridgement of such rights. Districts
shall be drawn so that, based on the totality of the circumstances, racial or
minority language groups do not have less opportunity to participate in the
political process than other members of the electorate and to elect
representatives of their choice.

(2) To the extent practicable, districts shall contain as nearly as may be an
equal number of inhabitants. For each district that deviates from this
requirement, the commission shall provide a specific public explanation as
to why such deviation exists.

(3) Each district shall consist of contiguous territory.

(4) Each district shall be as compact in form as practicable.

(5) Districts shall not be drawn to discourage competition or for the
purpose of favoring or disfavoring incumbents or other particular candidates
or political parties. The commission shall consider the maintenance of cores
of existing districts, of pre-existing political subdivisions, including
counties, cities, and towns, and of communities of interest.

(6) In drawing senate districts, towns or blocks which, from their location
may be included in either of two districts, shall be so placed as to make said
districts most nearly equal in number of inhabitants. The requirements that
senate districts not divide counties or towns, as well as the ‘block-on-border’
and 'town-on-border' rules, shall remain in effect.

During the preparation of the redistricting plan, the independent
redistricting commission shall conduct not less than one public hearing on
proposals for the redistricting of congressional and state legislative districts
in each of the following (i) cities: Albany, Buffalo, Syracuse, Rochester, and
White Plains; and (ii) counties: Bronx, Kings, New York, Queens,
Richmond, Nassau, and Suffolk. Notice of all such hearings shall be widely
published using the best available means and media a reasonable time before
every hearing. At least thirty days prior to the first public hearing and in any
event no later than September fifteenth of the year ending in one or as soon
as practicable thereafter, the independent redistricting commission shall
make widely available to the public, in print form and using the best
available technology, its draft redistricting plans, relevant data, and related
information. Such plans, data, and information shall be in a form that allows
and facilitates their use by the public to review, analyze, and comment upon
such plans and to develop alternative redistricting plans for presentation to
the commission at the public hearings. The independent redistricting
commission shall report the findings of all such hearings to the legislature
upon submission of a redistricting plan.

(d) The ratio for apportioning senators shall always be obtained by
dividing the number of inhabitants, excluding aliens, by fifty, and the senate
shall always be composed of fifty members, except that if any county
having three or more senators at the time of any apportionment shall be

8

 

TXSD_ Page 11 of 46

 

entitled on such ratio to an additional senator or senators, such additional
senator or senators shall be given to such county in addition to the fifty
senators, and the whole number of senators shall be increased to that extent.

The senate districts, including the present ones, as existing immediately
before the enactment of a law readjusting or altering the senate districts,
shall continue to be the senate districts of the state until the expirations of
the terms of the senators then in office, except for the purpose of an election
of senators for full terms beginning at such expirations, and for the
formation of assembly districts.

(e) The process for redistricting congressional and state legislative
districts established by this section and sections five and five-b of this article
shall govern redistricting in this state except to the extent that a court is
required to order the adoption of, or changes to, a redistricting plan as a
remedy for a violation of law.

A reapportionment plan and the districts contained in such plan shall be in
force until the effective date of a plan based upon the subsequent federal
decennial census taken in a year ending in zero unless modified pursuant to
court order. (Amended by vote of the people November 6, 1945; further
amended by vote of the people November 4, 2014.)

[Apportionment of assemblymen; creation of assembly districts]

§5. The members of the assembly shall be chosen by single districts and
shall be apportioned pursuant to this section and sections four and five-b of
this article at each regular session at which the senate districts are readjusted
or altered, and by the same law, among the several counties of the state, as
nearly as may be according to the number of their respective inhabitants,
excluding aliens. Every county heretofore established and separately
organized, except the county of Hamilton, shall always be entitled to one
member of assembly, and no county shall hereafter be erected unless its
population shall entitle it to a member. The county of Hamilton shall elect
with the county of Fulton, until the population of the county of Hamilton
shall, according to the ratio, entitle it to a member. But the legislature may
abolish the said county of Hamilton and annex the territory thereof to some
other county or counties.

The quotient obtained by dividing the whole number of inhabitants of the
state, excluding aliens, by the number of members of assembly, shall be the
ratio for apportionment, which shall be made as follows: One member of
assembly shall be apportioned to every county, including Fulton and
Hamilton as one county, containing less than the ratio and one-half over.
Two members shall be apportioned to every other county. The remaining
members of assembly shall be apportioned to the counties having more than
two ratios according to the number of inhabitants, excluding aliens. Members
apportioned on remainders shall be apportioned to the counties having the
highest remainders in the order thereof respectively. No county shall have
more members of assembly than a county having a greater number of
inhabitants, excluding aliens.

The assembly districts’, including the present ones, as existing
immediately before the enactment of a law making an apportionment of
members of assembly among the counties, shall continue to be the assembly
districts of the state until the expiration of the terms of members then in
office, except for the purpose of an election of members of assembly for full
terms beginning at such expirations.

In any county entitled to more than one member, the board of supervisors,
and in any city embracing an entire county and having no board of
supervisors, the common council, or if there be none, the body exercising the
powers of a common council, shall assemble at such times as the legislature
making an apportionment shall prescribe, and divide such counties into
assembly districts as nearly equal in number of inhabitants, excluding aliens,
as may be, of convenient and contiguous territory in as compact form as
practicable, each of which shall be wholly within a senate district formed
under the same apportionment, equal to the number of members of assembly
to which such county shall be entitled, and shall cause to be filed in the office
of the secretary of state and of the clerk of such county, a description of
such districts, specifying the number of each district and of the inhabitants
thereof, excluding aliens, according to the census or enumeration used as the
population basis for the formation of such districts; and such apportionment

 

© State Law §121 sets forth 150 assembly districts.

 
Case 1:18-cv-00068 DPE

 

and districts shall remain unaltered until after the next reapportionment of
members of assembly, except that the board of supervisors of any county
containing a town having more than a ratio of apportionment and one-half
over may alter the assembly districts in a senate district containing such
town at any time on or before March first, nineteen hundred forty-six. In
counties having more than one senate district, the same number of assembly
districts shall be put in each senate district, unless the assembly districts
cannot be evenly divided among the senate districts of any county, in which
case one more assembly district shall be put in the senate district in such
county having the largest, or one less assembly district shall be put in the
senate district in such county having the smallest number of inhabitants,
excluding aliens, as the case may require. Nothing in this section shall
prevent the division, at any time, of counties and towns and the erection of
new towns by the legislature.

An apportionment by the legislature, or other body, shall be subject to
review by the supreme court, at the suit of any citizen, under such
reasonable regulations as the legislature may prescribe; and any court before
which a cause may be pending involving an apportionment, shali give
precedence thereto over all other causes and proceedings, and if said court
be not in session it shall convene promptly for the disposition of the same.
The court shall render its decision within sixty days after a petition is filed.
In any judicial proceeding relating to redistricting of congressional or state
legislative districts, any law establishing congressional or state legislative
districts found to violate the provisions of this article shall be invalid in
whole or in part. In the event that a court finds such a violation, the
legislature shall have a full and reasonable opportunity to correct the law's
legal infirmities. (Amended by vote of the people November 6, 1945; further
amended by vote of the people November 4, 2014.)

[Definition of inhabitants]

§5-a. For the purpose of apportioning senate and assembly districts
pursuant to the foregoing provisions of this article, the term “inhabitants,
excluding aliens” shall mean the whole number of persons. (New. Added by
vote of the people November 4, 1969.)

{Independent redistricting commission]

§5-b. (a) On or before February first of each year ending with a zero and at
any other time a court orders that congressional or state legislative districts
be amended, an independent redistricting commission shall be established to
determine the district lines for congressional and state legislative offices.
The independent redistricting commission shall be composed of ten
members, appointed as follows:

(1) two members shall be appointed by the temporary president of the
senate;

(2) two members shall be appointed by the speaker of the assembly;

(3) two members shall be appointed by the minority leader of the senate;

(4) two members shall be appointed by the minority leader of the
assembly;

(5) two members shall be appointed by the eight members appointed
pursuant to paragraphs (1) through (4) of this subdivision by a vote of not
less than five members in favor of such appointment, and these two
members shall not have been enrolled in the preceding five years in either of
the two political parties that contain the largest or second largest number of
enrolled voters within the state;

(6) one member shall be designated chair of the commission by a majority
of the members appointed pursuant to paragraphs (1) through (5) of this
subdivision to convene and preside over each meeting of the commission.

(b) The members of the independent redistricting commission shall be
registered voters in this state. No member shall within the last three years:

(1) be or have been a member of the New York state legislature or United
States Congress or a statewide elected official;

(2) be or have been a state officer or employee or legislative employee as
defined in section seventy-three of the public officers law;

(3) be or have been a registered lobbyist in New York state;

 

SD Page 12 of 46

 

(4) be or have been a political party chairman, as defined in paragraph (k)
of subdivision one of section seventy-three of the public officers law;

(5) be the spouse of a statewide elected official or of any member of the
United States Congress, or of the state legislature.

(c) To the extent practicable, the members of the independent redistricting
commission shall reflect the diversity of the residents of this state with
tegard to race, ethnicity, gender, language, and geographic residence and to
the extent practicable the appointing authorities shall consult with
organizations devoted to protecting the voting rights of minority and other
voters concerning potential appointees to the commission.

(d) Vacancies in the membership of the commission shall be filled within
thirty days in the manner provided for in the original appointments.

(e) The legislature shall provide by law for the compensation of the
members of the independent redistricting commission, including
compensation for actual and necessary expenses incurred in the performance
of their duties.

(f) A minimum of five members of the independent redistricting
commission shall constitute a quorum for the transaction of any business or
the exercise of any power of such commission prior to the appointment of
the two commission members appointed pursuant to paragraph (5) of
subdivision (a) of this section, and a minimum of seven members shall
constitute a quorum after such members have been appointed, and no
exercise of any power of the independent redistricting commission shall
occur without the affirmative vote of at least a majority of the members,
provided that, in order to approve any redistricting plan and implementing
legislation, the following rules shall apply:

(1) In the event that the speaker of the assembly and the temporary
president of the senate are members of the same political party, approval of
a redistricting plan and implementing legislation by the commission for
submission to the legislature shall require the vote in support of its approval
by at least seven members including at least one member appointed by each
of the legislative leaders.

(2) In the event that the speaker of the assembly and the temporary
president of the senate are members of two different political parties,
approval of a redistricting plan by the commission for submission to the
legislature shall require the vote in support of its approval by at least seven
members including at least one member appointed by the speaker of the
assembly and one member appointed by the temporary president of the
senate.

(g) In the event that the commission is unable to obtain seven votes to
approve a redistricting plan on or before January first in the year ending in
two or as soon as practicable thereafter, the commission shall submit to the
legislature that redistricting plan and implementing legislation that garnered
the highest number of votes in support of its approval by the commission
with a record of the votes taken. In the event that more than one plan
received the same number of votes for approval, and such number was
higher than that for any other plan, then the commission shall submit all
plans that obtained such number of votes. The legislature shall consider and
vote upon such implementing legislation in accordance with the voting rules
set forth in subdivision (b) of section four of this article.

(h) (1) The independent redistricting commission shall appoint two co-
executive directors by a majority vote of the commission in accordance with
the following procedure:

(i) In the event that the speaker of the assembly and the temporary
president of the senate are members of two different political parties, the co-
executive directors shall be approved by a majority of the commission that
includes at least one appointee by the speaker of the assembly and at least
one appointee by the temporary president of the senate.

(ii) In the event that the speaker of the assembly and the temporary
president of the senate are members of the same political party, the co-
executive directors shall be approved by a majority of the commission that
includes at least one appointee by each of the legislative leaders.

(2) One of the co-executive directors shall be enrolled in the political
party with the highest number of enrolled members in the state and one shall
be enrolled in the political party with the second highest number of enrolled

9

 
Case 1:18-cv-O006F),

 

members in the state. The co-executive directors shall appoint such staff as
are necessary to perform the commission's duties, except that the
commission shall review a staffing plan prepared and provided by the co-
executive directors which shall contain a list of the various positions and the
duties, qualifications, and salaries associated with each position.

(3) In the event that the commission is unable to appoint one or both of
the co-executive directors within forty-five days of the establishment of a
quorum of seven commissioners, the following procedure shall be followed:

(i) In the event that the speaker of the assembly and the temporary
president of the senate are members of two different political parties, within
ten days the speaker's appointees on the commission shall appoint one co-
executive director, and the temporary president's appointees on the
commission shall appoint the other co-executive director. Also within ten
days the minority leader of the assembly shall select a co-deputy executive
director, and the minority leader of the senate shall select the other co-
deputy executive director.

(ii) In the event that the speaker of the assembly and the temporary
president of the senate are members of the same political party, within ten
days the speaker's and temporary president's appointees on the commission
shall together appoint one co-executive director, and the two minority
leaders' appointees on the commission shall together appoint the other co-
executive director.

(4) In the event of a vacancy in the offices of co-executive director or co-
deputy executive director, the position shall be filled within ten days of its
occurrence by the same appointing authority or authorities that appointed his
or her predecessor.

(i) The state budget shall include necessary appropriations for the
expenses of the independent redistricting commission, provide for
compensation and reimbursement of expenses for the members and staff of
the commission, assign to the commission any additional duties that the
legislature may deem necessary to the performance of the duties stipulated
in this article, and require other agencies and officials of the state of New
York and its political subdivisions to provide such information and
assistance as the commission may require to perform its duties. (New.
Added by vote of the people November 4, 2014.)

[Compensation, allowances and traveling expenses of members]

§6. Each member of the legislature shall receive for his or her services a like
annual salary, to be fixed by law. He or she shall also be reimbursed for his
or her actual traveling expenses in going to and returning from the place in
which the legislature meets, not more than once each week while the
legislature is in session. Senators, when the senate alone is convened in
extraordinary session, or when serving as members of the court for the trial
of impeachments, and such members of the assembly, not exceeding nine in
number, as shall be appointed managers of an impeachment, shall receive an
additional per diem allowance, to be fixed by law. Any member, while
serving as an officer of his or her house or in any other special capacity
therein or directly connected therewith not hereinbefore in this section
specified, may also be paid and receive, in addition, any allowance which
may be fixed by law for the particular and additional services appertaining to
or entailed by such office or special capacity. Neither the salary of any
member nor any other allowance so fixed may be increased or diminished
during, and with respect to, the term for which he or she shall have been
elected, nor shall he or she be paid or receive any other extra compensation.
The provisions of this section and laws enacted in compliance therewith
shall govern and be exclusively controlling, according to their terms.
Members shall continue to receive such salary and additional allowance as
heretofore fixed and provided in this section, until changed by law pursuant
to this section. (Amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote
of the people November 4, 1947; November 3, 1964; November 6, 2001.)

[Qualifications of members; prohibitions on certain civil appointments;
acceptance to vacate seat]

§7. No person shall serve as a member of the legislature unless he or she is
a citizen of the United States and has been a resident of the state of New

10

 

TXSD_ Page 13 of 46

 

York for five years, and, except as hereinafter otherwise prescribed, of the
assembly or senate district for the twelve months immediately preceding
his or her election; if elected a senator or member of assembly at the first
election next ensuing after a readjustment or alteration of the senate or
assembly districts becomes effective, a person, to be eligible to serve as
such, must have been a resident of the county in which the senate or
assembly district is contained for the twelve months immediately preceding
his or her election. No member of the legislature shall, during the time for
which he or she was elected, receive any civil appointment from the governor,
the governor and the senate, the legislature or from any city government, to
an office which shall have been created, or the emoluments whereof shall
have been increased during such time. If a member of the legislature be
elected to congress, or appointed to any office, civil or military, under the
government of the United States, the state of New York, or under any city
government except as a member of the national guard or naval militia of the
state, or of the reserve forces of the United States, his or her acceptance
thereof shall vacate his or her seat in the legislature, providing, however, that
a member of the legislature may be appointed commissioner of deeds or to
any office in which he or she shall receive no compensation. (New. Derived
in part from former §§7 and 8. Adopted by Constitutional Convention of 1938
and approved by vote of the people November 8, 1938; amended by vote of
the people November 2, 1943.)

[Time of elections of members]

§8. The elections of senators and members of assembly, pursuant to the
provisions of this constitution, shall be held on the Tuesday succeeding the
first Monday of November, unless otherwise directed by the legislature.
(Formerly §9. Renumbered by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

[Powers of each house]

§9. A majority of each house shall constitute a quorum to do business. Each
house shall determine the rules of its own proceedings, and be the judge of the
elections, returns and qualifications of its own members; shall choose its
own officers; and the senate shall choose a temporary president and the
assembly shall choose a speaker. (Formerly §10. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938. Amended by vote of the people November 5, 1963.)

[Journals; open sessions; adjournments]

§10. Each house of the legislature shall keep a journal of its proceedings,
and publish the same, except such parts as may require secrecy. The doors
of each house shall be kept open, except when the public welfare shall
require secrecy. Neither house shall, without the consent of the other,
adjourn for more than two days. (Formerly §11. Renumbered and amended
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Members not to be questioned for speeches]

§11. For any speech or debate in either house of the legislature, the
members shall not be questioned in any other place. (Formerly §12.
Renuimbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938.)

[Bills may originate in either house; may be amended by the other]

§12. Any bill may originate in either house of the legislature, and all bills
passed by one house may be amended by the other. (Formerly §13.
Renumbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938.)

[Enacting clause of bills; no law to be enacted except by bill]

§13. The enacting clause of all bills shall be “The People of the State of
New York, represented in Senate and Assembly, do enact as follows,” and
no law shall be enacted except by bill. (Formerly §14. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

 
Case 1:18-cv-00068 PRE

 

[Manner of passing bills; message of necessity for immediate vote]

§14. No bill shall be passed or become a law unless it shall have been
printed and upon the desks of the members, in its final form, at least three
calendar legislative days prior to its final passage, unless the governor, or
the acting governor, shall have certified, under his or her hand and the seal
of the state, the facts which in his or her opinion necessitate an immediate
vote thereon, in which case it must nevertheless be upon the desks of the
members in final form, not necessarily printed, before its final passage; nor
shall any bill be passed or become a law, except by the assent of a majority
of the members elected to each branch of the legislature; and upon the last
reading of a bill, no amendment thereof shall be allowed, and the question
upon its final passage shall be taken immediately thereafter, and the ayes
and nays entered on the journal.

For purposes of this section, a bill shall be deemed to be printed and upon
the desks of the members if: it is set forth in a legible electronic format by
electronic means, and it is available for review in such format at the desks of
the members. For purposes of this section "electronic means" means any
method of transmission of information between computers or other
machines designed for the purpose of sending and receiving such
transmissions and which: allows the recipient to reproduce the information
transmitted in a tangible medium of expression; and does not permit
additions, deletions or other changes to be made without leaving an adequate
record thereof. (Formerly §15. Renumbered and amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
further amended by vote of the people: November 6, 2001; November 4,
2014.)

[Private or local bills to embrace only one subject, expressed in title]

§15. No private or local bill, which may be passed by the legislature, shall
embrace more than one subject, and that shall be expressed in the title.
(Formerly §16. Renumbered by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

[Existing law not to be made applicable by reference]

§16. No act shall be passed which shall provide that any existing law, or any
part thereof, shall be made or deemed a part of said act, or which shall enact
that any existing law, or part thereof, shall be applicable, except by inserting
it in such act. (Formerly §17. Renumbered by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)

[Cases in which private or local bills shall not be passed]
§17. The legislature shall not pass a private or local bill in any of the
following cases:

Changing the names of persons.

Laying out, opening, altering, working or discontinuing roads, highways or
alleys, or for draining swamps or other low lands. Locating or changing
county seats.

Providing for changes of venue in civil or criminal cases.

Incorporating villages.

Providing for election of members of boards of supervisors.

Selecting, drawing, summoning or empaneling grand or petit jurors.

Regulating the rate of interest on money.

The opening and conducting of elections or designating places of voting.

Creating, increasing or decreasing fees, percentages or allowances of public
officers, during the term for which said officers are elected or appointed.

Granting to any corporation, association or individual the right to lay down
railroad tracks.

Granting to any private corporation, association or individual any
exclusive privilege, immunity or franchise whatever.

Granting to any person, association, firm or corporation, an exemption
from taxation on real or personal property.

Providing for the building of bridges, except over the waters forming a part
of the boundaries of the state, by other than a municipal or other public
corporation or a public agency of the state. (Formerly §18. Renumbered and
amended by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938; further amended by vote of the people November
3, 1964.)

 

SD Page 14 of 46

 

(Extraordinary sessions of the legislature; power to convene on
legislative initiative]

§18. The members of the legislature shall be empowered, upon the
presentation to the temporary president of the senate and the speaker of the
assembly of a petition signed by two-thirds of the members elected to each
house of the legislature, to convene the legislature on extraordinary
occasions to act upon the subjects enumerated in such petition. (New. Added
by vote of the people November 4, 1975.)

[Private claims not to be audited by legislature; claims barred by lapse
of time]

§19. The legislature shall neither audit nor allow any private claim or
account against the state, but may appropriate money to pay such claims as
shall have been audited and allowed according to law.

No claim against the state shall be audited, allowed or paid which, as
between citizens of the state, would be barred by lapse of time. But if the
claimant shall be under legal disability, the claim may be presented within
two years after such disability is removed. (Derived in part from former §6 of
Art. 7. Amended by Constitutional Convention of 1938 and approved by vote
of the people November 8, 1938; further amended by vote of the people
November 3, 1964.)

[Two-thirds bills]

§20. The assent of two-thirds of the members elected to each branch of the
legislature shall be requisite to every bill appropriating the public moneys or
property for local or private purposes.

[Certain sections not to apply to bills recommended by certain
commissioners or public agencies]

§21. Sections 15, 16 and 17 of this article shall not apply to any bill, or the

amendments to any bill, which shall be recommended to the legislature
by commissioners or any public agency appointed or directed pursuant to
law to prepare revisions, consolidations or compilations of statutes. But a
bill amending an existing law shall not be excepted from the provisions of
sections 15, 16 and 17 of this article unless such amending bil! shall itself be
recommended to the legislature by such commissioners or public agency.
(Formerly §23. Renumbered and amended by Constitutional Convention of

1938 and approved by vote of the people November 8, 1938.)

[Tax laws to state tax and object distinctly; definition of income for
income tax purposes by reference to federal laws authorized}

§22. Every law which imposes, continues or revives a tax shall distinctly
state the tax and the object to which it is to be applied, and it shall not be
sufficient to refer to any other law to fix such tax or object.

Notwithstanding the foregoing or any other provision of this constitution,
the legislature, in any law imposing a tax or taxes on, in respect to or
measured by income, may define the income on, in respect to or by which
such tax or taxes are imposed or measured, by reference to any provision of
the laws of the United States as the same may be or become effective at any
time or from time to time, and may prescribe exceptions or modifications to
any such provision. (Formerly §24. Renumbered by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
amended by vote of the people November 3, 1959.)

[When yeas and nays necessary; three-fifths to constitute quorum]

§23. On the final passage, in either house of the legislature, of any act which
imposes, continues or revives a tax, or creates a debt or charge, or makes,
continues or revives any appropriation of public or trust money or property,
or releases, discharges or commutes any claim or demand of the state, the
question shall be taken by yeas and nays, which shall be duly entered upon
the journals, and three-fifths of all the members elected to either house shall,
in all such cases, be necessary to constitute a quorum therein. (Formerly §25.
Renumbered by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938.)

[Prison labor; contract system abolished]
§24. The legislature shall, by law, provide for the occupation and
employment of prisoners sentenced to the several state prisons,

11

 
Case 1:18-cv-00068,,

cE 4

 

penitentiaries, jails and reformatories in the state; and no person in any such
prison, penitentiary, jail or reformatory, shall be required or allowed to
work, while under sentence thereto, at any trade, industry or occupation,
wherein or whereby his or her work, or the product or profit of his or her work,
shall be farmed out, contracted, given or sold to any person, firm, association
or corporation, provided that the legislature may provide by law that such
prisoners may voluntarily perform work for nonprofit organizations. As used
in this section, the term “nonprofit organization” means an organization
operated exclusively for religious, charitable, or educational purposes, no part
of the net earnings of which inures to the benefit of any private shareholder
or individual. This section shall not be construed to prevent the legislature
from providing that convicts may work for, and that the products of their
labor may be disposed of to, the state or any political division thereof, or for or
to any public institution owned or managed and controlled by the state, or any
political division thereof. (Formerly §29. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 6,

2001; November 3, 2009.)

(Emergency governmental operations; legislature to provide for]
§25. Notwithstanding any other provision of this constitution, the
legislature, in order to insure continuity of state and local governmental
operations in periods of emergency caused by enemy attack or by disasters
(natural or otherwise), shall have the power and the immediate duty (1) to
provide for prompt and temporary succession to the powers and duties of
public offices, of whatever nature and whether filled by election or
appointment, the incumbents of which may become unavailable for carrying
on the powers and duties of such offices, and (2) to adopt such other
measures as may be necessary and proper for insuring the continuity of
governmental operations.

Nothing in this article shall be construed to limit in any way the power
of the state to deal with emergencies arising from any cause. (New. Added
by vote of the people November 5, 1963.)

ARTICLE IV
EXECUTIVE

[Executive power; election and terms of governor and _ lieutenant-
governor]

Section 1. The executive power shall be vested in the governor, who shall
hold office for four years; the lieutenant-governor shall be chosen at the same
time, and for the same term. The governor and lieutenant-governor shall be
chosen at the general election held in the year nineteen hundred thirty-eight,
and each fourth year thereafter. They shall be chosen jointly, by the casting
by each voter of a single vote applicable to both offices, and the legislature
by law shall provide for making such choice in such manner. The respective
persons having the highest number of votes cast jointly for them for
governor and lieutenant-governor respectively shall be elected. (Amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 3,
1953; November 6, 2001.)

[Qualifications of governor and lieutenant-governor]

§2. No person shall be eligible to the office of governor or lieutenant-
governor, except a citizen of the United States, of the age of not less than
thirty years, and who shall have been five years next preceding the election a
resident of this state. (Amended by vote of the people November 6, 2001.)

[Powers and duties of governor; compensation]

§3. The governor shall be commander-in-chief of the military and naval forces
of the state. The governor shall have power to convene the legislature, or the
senate only, on extraordinary occasions. At extraordinary sessions convened
pursuant to the provisions of this section no subject shall be acted upon,
except such as the governor may recommend for consideration. The governor
shall communicate by message to the legislature at every session the condition
of the state, and recommend such matters to it as he or she shall judge
expedient. The governor shall expedite all such measures as may be resolved

12

 
   

TXSD_ Page 15 of 46

 

upon by the legislature, and shall take care that the laws are faithfully
executed. The governor shall receive for his or her services an annual salary
to be fixed by joint resolution of the senate and assembly, and there shall be
provided for his or her use a suitable and furnished executive residence.
(Formerly §4. Renumbered and amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938; further amended
by vote of the people November 3, 1953; November 5, 1963; November 6,
2001.)

[Reprieves, commutations and pardons; powers and duties of governor
relating to grants of]

§4. The governor shall have the power to grant reprieves, commutations and

pardons after conviction, for all offenses except treason and cases of
impeachment, upon such conditions and with such restrictions and
limitations, as he or she may think proper, subject to such regulations as
may be provided by law relative to the manner of applying for pardons.
Upon conviction for treason, the governor shall have power to suspend the
execution of the sentence, until the case shall be reported to the legislature at
its next meeting, when the legislature shall either pardon, or commute the
sentence, direct the execution of the sentence, or grant a further reprieve.
The governor shall annually communicate to the legislature each case of
reprieve, commutation or pardon granted, stating the name of the convict, the
crime of which the convict was convicted, the sentence and its date, and the
date of the commutation, pardon or reprieve. (Formerly §5. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 6,

2001.)

[When lieutenant-governor to act as governor]

§5. In case of the removal of the governor from office or of his or her death
or resignation, the lieutenant-governor shall become governor for the
remainder of the term.

In case the governor-elect shall decline to serve or shall die, the
lieutenant-governor-elect shall become governor for the full term.

In case the governor is impeached, is absent from the state or is otherwise
unable to discharge the powers and duties of the office of governor, the
lieutenant-governor shall act as governor until the inability shall cease or
until the term of the governor shall expire.

In case of the failure of the governor-elect to take the oath of office at the
commencement of his or her term, the lieutenant-governor-elect shall act as
governor until the governor shall take the oath. (Formerly §6. Renumbered
and amended by Constitutional Convention of 1938 and approved by vote of
the people November 8, 1938; further amended by vote of the people
November 8, 1949; November 5, 1963; November 6, 2001.)

[Duties and compensation of lieutenant-governor; succession to the
governorship]

§6. The lieutenant-governor shall possess the same qualifications of
eligibility for office as the governor. The lieutenant-governor shall be the
president of the senate but shall have only a casting vote therein.

The lieutenant-governor shall receive for his or her services an annual salary
to be fixed by joint resolution of the senate and assembly.

In case of vacancy in the offices of both governor and lieutenant-
governor, a governor and lieutenant-governor shall be elected for the
remainder of the term at the next general election happening not less than
three months after both offices shall have become vacant. No election of a
lieutenant-governor shall be had in any event except at the time of electing a
governor.

In case of vacancy in the offices of both governor and lieutenant-
governor or if both of them shall be impeached, absent from the state or
otherwise unable to discharge the powers and duties of the office of
governor, the temporary president of the senate shall act as governor until
the inability shall cease or until a governor shall be elected.

In case of vacancy in the office of lieutenant-governor alone, or if the
lieutenant-governor shall be impeached, absent from the state or otherwise
unable to discharge the duties of office, the temporary president of the
senate shall perform all the duties of lieutenant-governor during such
vacancy or inability.

 
Case 1:18-cv-00068 PAE Hy

 

If, when the duty of acting as governor devolves upon the temporary
president of the senate, there be a vacancy in such office or the temporary
president of the senate shall be absent from the state or otherwise unable to
discharge the duties of governor, the speaker of the assembly shall act as
governor during such vacancy or inability.

The legislature may provide for the devolution of the duty of acting as
governor in any case not provided for in this article. (Formerly §§7 and 8.
Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote of
the people November 6, 1945; November 3, 1953; November 5, 1963;
November 6, 2001.)

[Action by governor on legislative bills; reconsideration after veto]

§7. Every bill which shall have passed the senate and assembly shall, before

it becomes a law, be presented to the governor; if the governor approve, he
or she shall sign it; but if not, he or she shall return it with his or her
objections to the house in which it shall have originated, which shall enter
the objections at large on the journal, and proceed to reconsider it. If after
such reconsideration, two-thirds of the members elected to that house shall
agree to pass the bill, it shall be sent together with the objections, to the other
house, by which it shall likewise be reconsidered; and if approved by two-
thirds of the members elected to that house, it shall become a law
notwithstanding the objections of the governor. In all such cases the votes in
both houses shall be determined by yeas and nays, and the names of the
members voting shall be entered by yeas and nays, and the names of the
members voting shall be entered on the journal of each house respectively. If
any bill shall not be returned by the governor within ten days (Sundays
excepted) after it shall have been presented to him or her, the same shall be a
law in like manner as if he or she had signed it, unless the legislature shall, by
their adjournment, prevent its return, in which case it shall not become a law
without the approval of the governor. No bill shall become a law after the
final adjournment of the legislature, unless approved by the governor within
thirty days after such adjournment. If any bill presented to the governor
contain several items of appropriation of money, the governor may object to
one or more of such items while approving of the other portion of the bill. In
such case the governor shall append to the bill, at the time of signing it, a
statement of the items to which he or she objects; and the appropriation so
objected to shall not take effect. If the legislature be in session, he or she
shall transmit to the house in which the bill originated a copy of such
statement, and the items objected to shall be separately reconsidered. If on
reconsideration one or more of such items be approved by two-thirds of the
members elected to each house, the same shall be part of the law,
notwithstanding the objections of the governor. All the provisions of this
section, in relation to bills not approved by the governor, shall apply in
cases in which he or she shall withhold approval from any item or items
contained in a bill appropriating money. (Formerly §9. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 6,

2001.)

[Departmental rules and regulations; filing; publication]

§8. No rule or regulation made by any state department, board, bureau,
officer, authority or commission, except such as relates to the organization
or internal management of a state department, board, bureau, authority or
commission shall be effective until it is filed in the office of the department
of state. The legislature shall provide for the speedy publication of such
rules and regulations, by appropriate laws. (New. Adopted by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.)

ARTICLE V
OFFICERS AND CIVIL DEPARTMENTS

[Comptroller and attorney-general; payment of state moneys without
audit void]

Section 1. The comptroller and attorney-general shall be chosen at the same

general election as the governor and hold office for the same term, and shall
possess the qualifications provided in section 2 of article IV. The legislature
shall provide for filling vacancies in the office of comptroller and of

 

SD Page 16 of 46

 

attorney-general. No election of a comptroller or an attorney-general shall be
had except at the time of electing a governor. The comptroller shall be
required: (1) To audit all vouchers before payment and all official accounts;
(2) to audit the accrual and collection of all revenues and receipts; and (3) to
prescribe such methods of accounting as are necessary for the performance of
the foregoing duties. The payment of any money of the state, or of any
money under its control, or the refund of any money paid to the state, except
upon audit by the comptroller, shall be void, and may be restrained upon the
suit of any taxpayer with the consent of the supreme court in appellate
division on notice to the attorney-general. In such respect the legislature shall
define the powers and duties and may also assign to him or her: (1) supervision
of the accounts of any political subdivision of the state; and (2) powers and
duties pertaining to or connected with the assessment and taxation of real
estate, including determination of ratios which the assessed valuation of
taxable real property bears to the full valuation thereof, but not including
any of those powers and duties reserved to officers of a county, city, town
or village by virtue of sections seven and eight of article nine of this
constitution. The legislature shall assign to him or her no administrative
duties, excepting such as may be incidental to the performance of these
functions, any other provision of this constitution to the contrary
notwithstanding. (Amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote
of the people November 3, 1953; November 8, 1955; November 6, 2001.)

[Civil departments in the state government]

§2. There shall be not more than twenty civil departments in the state
government, including those referred to in this constitution. The legislature
may by law change the names of the departments referred to in this
constitution. (Amended by Constitutional Convention of 1938 and approved
by vote of the people November 8, 1938; further amended by vote of the
people November 2, 1943; November 3, 1959; November 7, 1961.)

[Assignment of functions]

§3. Subject to the limitations contained in this constitution, the legislature
may from time to time assign by law new powers and functions to
departments, officers, boards, commissions or executive offices of the
governor, and increase, modify or diminish their powers and functions.
Nothing contained in this article shall prevent the legislature from creating
temporary commissions for special purposes or executive offices of the
governor and from reducing the number of departments as provided for in
this article, by consolidation or otherwise. (Amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
further amended by vote of the people November 7, 1961.)

[Department heads]

§4. The head of the department of audit and control shall be the comptroller

and of the department of law, the attorney-general. The head of the
department of education shall be The Regents of the University of the State
of New York, who shall appoint and at pleasure remove a commissioner of
education to be the chief administrative officer of the department. The head
of the department of agriculture and markets shall be appointed in a manner to
be prescribed by law. Except as otherwise provided in this constitution, the
heads of all other departments and the members of all boards and
commissions, excepting temporary commissions for special purposes, shall
be appointed by the governor by and with the advice and consent of the
senate and may be removed by the governor, in a manner to be prescribed
by law. (Amended by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938; further amended by vote of the people
November 7, 1961.)

[Section 5, which abolished certain offices, was repealed by amendment
approved by vote of the people November 6, 1962.]

[Civil service appointments and promotions; veterans’ credits]

§6. Appointments and promotions in the civil service of the state and all of
the civil divisions thereof, including cities and villages, shall be made
according to merit and fitness to be ascertained, as far as practicable, by
examination which, as far as practicable, shall be competitive; provided,

13

 
Case 1:18-cv-00068),

cS

 

however, that any member of the armed forces of the United States who
served therein in time of war, and who, at the time of such member’s
appointment or promotion, is a citizen or an alien lawfully admitted for
permanent residence in the United States and a resident of this state and is
honorably discharged or released under honorable circumstances from such
service, shall be entitled to receive five points additional credit in a
competitive examination for original appointment and two and one-half
points additional credit in an examination for promotion or, if such
member was disabled in the actual performance of duty in any war and his
or her disability is certified by the United States department of veterans
affairs to be in existence at the time of application for appointment or
promotion, he or she shall be entitled to receive ten points additional credit
in a competitive examination for original appointment and five points
additional credit in an examination for promotion. Such additional credit
shall be added to the final earned rating of such member after he or she has
qualified in an examination and shall be granted only at the time of
establishment of an eligible list. No such member shall receive the additional
credit granted by this section after he or she has received one appointment,
either original entrance or promotion, from an eligible list on which he or she
was allowed the additional credit granted by this section, except where a
member has been appointed or promoted from an eligible list on which he or
she was allowed additional credit for military service and subsequent to such
appointment he or she is disabled as provided in this section, such member
shall be entitled to ten points additional credit less the number of points of
additional credit allowed for the prior appointment. (Formerly §6. Repealed
and new section approved by vote of the people November 8, 1949; further
amended by vote of the people November 3, 1964; November 3, 1987;
November 4, 1997; November 6, 2001; November 4, 2008; November 5,

2013.)

[Membership in retirement systems; benefits not to be diminished nor
impaired]

§7. After July first, nineteen hundred forty, membership in any pension or
retirement system of the state or of a civil division thereof shall be a
contractual relationship, the benefits of which shall not be diminished or
impaired. (New. Adopted by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

ARTICLE VI’
JUDICIARY

(Unified court system; organization; process)

Section 1. a. There shall be a unified court system for the state. The state-
wide courts shall consist of the court of appeals, the supreme court including
the appellate divisions thereof, the court of claims, the county court, the
surrogate’s court and the family court, as hereinafter provided. The legislature
shall establish in and for the city of New York, as part of the unified court
system for the state, a single, city-wide court of civil jurisdiction and a
single, city-wide court of criminal jurisdiction, as hereinafter provided, and
may upon the request of the mayor and the local legislative body of the city
of New York, merge the two courts into one city-wide court of both civil
and criminal jurisdiction. The unified court system for the state shall also
include the district, town, city and village courts outside the city of New
York, as hereinafter provided.

b. The court of appeals, the supreme court including the appellate
divisions thereof, the court of claims, the county court, the surrogate’s court,
the family court, the courts or court of civil and criminal jurisdiction of the
city of New York, and such other courts as the legislature may determine
shall be courts of record.

c. All processes, warrants and other mandates of the court of appeals, the
supreme court including the appellate divisions thereof, the court of claims,
the county court, the surrogate’s court and the family court may be served
and executed in any part of the state. All processes, warrants and other
mandates of the courts or court of civil and criminal jurisdiction of the city of
New York may, subject to such limitation as may be prescribed by the

 

7 New article, adopted by vote of the people November 7, 1961; repealed and
replaced former article adopted November 3, 1925, as amended.

14

 
  

TXSD_ Page 17 of 46

 

legislature, be served and executed in any part of the state. The legislature
may provide that processes, warrants and other mandates of the district court
may be served and executed in any part of the state and that processes,
warrants and other mandates of town, village and city courts outside the
city of New York may be served and executed in any part of the county in
which such courts are located or in any part of any adjoining county.

[Court of appeals; organization; designations; vacancies, how filled;
commission on judicial nomination]

§2. a. The court of appeals is continued. It shall consist of the chief judge
and the six elected associate judges now in office, who shall hold their offices
until the expiration of their respective terms, and their successors, and such
justices of the supreme court as may be designated for service in said court as
hereinafter provided. The official terms of the chief judge and the six
associate judges shall be fourteen years.

Five members of the court shall constitute a quorum, and the concurrence
of four shall be necessary to a decision; but no more than seven judges shall
sit in any case. In case of the temporary absence or inability to act of any
judge of the court of appeals, the court may designate any justice of the
supreme court to serve as associate judge of the court during such absence or
inability to act. The court shall have power to appoint and to remove its
clerk. The powers and jurisdiction of the court shall not be suspended for
want of appointment when the number of judges is sufficient to constitute a
quorum.

b. Whenever and as often as the court of appeals shall certify to the
governor that the court is unable, by reason of the accumulation of
causes pending therein, to hear and dispose of the same with reasonable speed,
the governor shall designate such number of justices of the supreme court as
may be so certified to be necessary, but not more than four, to serve as
associate judges of the court of appeals. The justices so designated shall be
relieved, while so serving, from their duties as justices of the supreme court,
and shall serve as associate judges of the court of appeals until the court shall
certify that the need for the services of any such justices no longer exists,
whereupon they shall return to the supreme court. The governor may fill
vacancies among such designated judges. No such justices shall serve as
associate judge of the court of appeals except while holding the office of
justice of the supreme court. The designation of a justice of the supreme
court as an associate judge of the court of appeals shall not be deemed to
affect his or her existing office any longer than until the expiration of his or
her designation as such associate judge, nor to create a vacancy.

c. There shall be a commission on judicial nomination to evaluate the
qualifications of candidates for appointment to the court of appeals and to
prepare a written report and recommend to the governor those persons who
by their character, temperament, professional aptitude and experience are
well qualified to hold such judicial office. The legislature shall provide by
law for the organization and procedure of the judicial nominating
commission.

d. (1) The commission on judicial nomination shall consist of twelve
members of whom four shall be appointed by the governor, four by the chief
judge of the court of appeals, and one each by the speaker of the assembly,
the temporary president of the senate, the minority leader of the senate, and
the minority leader of the assembly. Of the four members appointed by the
governor, no more than two shall be enrolled in the same political party, two
shall be members of the bar of the state, and two shall not be members of the
bar of the state. Of the four members appointed by the chief judge of the
court of appeals, no more than two shall be enrolled in the same political
party, two shall be members of the bar of the state, and two shall not be
members of the bar of the state. No member of the commission shall hold or
have held any judicial office or hold any elected public office for which he
or she receives compensation during his or her period of service, except that
the governor and the chief judge may each appoint no more than one former
judge or justice of the unified court system to such commission. No member
of the commission shall hold any office in any political party. No member of
the judicial nominating commission shall be eligible for appointment to
judicial office in any court of the state during the member’s period of
service or within one year thereafter.

(2) The members first appointed by the governor shall have respectively
one, two, three and four year terms as the governor shall designate. The

 
Case 1:18-cv-00068 PAG

 

members first appointed by the chief judge of the court of appeals shall have
respectively one, two, three and four year terms as the chief judge shall
designate. The member first appointed by the temporary president of the
senate shall have a one-year term. The member first appointed by the
minority leader of the senate shall have a two-year term. The member first
appointed by the speaker of the assembly shall have a four-year term. The
member first appointed by the minority leader of the assembly shall have a
three-year term. Each subsequent appointment shall be for a term of four
years.

(3) The commission shall designate one of their number to serve as
chairperson.

(4) The commission shall consider the qualifications of candidates for
appointment to the offices of judge and chief judge of the court of appeals
and, whenever a vacancy in those offices occurs, shall prepare a written
report and recommend to the governor persons who are well qualified for
those judicial offices.

e. The governor shall appoint, with the advice and consent of the senate,
from among those recommended by the judicial nominating commission, a
person to fill the office of chief judge or associate judge, as the case may be,
whenever a vacancy occurs in the court of appeals; provided, however, that
no person may be appointed a judge of the court of appeals unless such
person is a resident of the state and has been admitted to the practice of law
in this state for at least ten years. The governor shall transmit to the senate
the written report of the commission on judicial nomination relating to the
nominee.

f. When a vacancy occurs in the office of chief judge or associate judge
of the court of appeals and the senate is not in session to give its advice and
consent to an appointment to fill the vacancy, the governor shall fill the
vacancy by interim appointment upon the recommendation of a commission
on judicial nomination as provided in this section. An interim appointment
shall continue until the senate shall pass upon the governor's selection. If the
senate confirms an appointment, the judge shall serve a term as provided in
subdivision a of this section commencing from the date of his or her interim
appointment. If the senate rejects an appointment, a vacancy in the office
shall occur sixty days after such rejection. If an interim appointment to the
court of appeals be made from among the justices of the supreme court or
the appellate divisions thereof, that appointment shall not affect the justice’s
existing office, nor create a vacancy in the supreme court, or the appellate
division thereof, unless such appointment is confirmed by the senate and the
appointee shall assume such office. If an interim appointment of chief judge
of the court of appeals be made from among the associate judges, an interim
appointment of associate judge shall be made in like manner; in such case, the
appointment as chief judge shall not affect the existing office of associate
judge, unless such appointment as chief judge is confirmed by the senate and
the appointee shall assume such office.

g. The provisions of subdivisions c, d, e and f of this section shall not
apply to temporary designations or assignments of judges or justices.
(Subdivision a amended, subdivision c repealed and new subdivisions c
through g added by vote of the people November 8, 1977; further
amended by vote of the people November 6, 2001.)

[Court of appeals; jurisdiction]

§3. a. The jurisdiction of the court of appeals shall be limited to the review

of questions of law except where the judgment is of death, or where the
appellate division, on reversing or modifying a final or interlocutory
judgment in an action or a final or interlocutory order in a special
proceeding, finds new facts and a final judgment or a final order pursuant
thereto is entered; but the right to appeal shall not depend upon the amount
involved.

b. Appeals to the court of appeals may be taken in the classes of cases
hereafter enumerated in this section;

In criminal cases, directly from a court of original jurisdiction where the
judgment is of death, and in other criminal cases from an appellate division
or otherwise as the legislature may from time to time provide.

In civil cases and proceedings as follows:

(1) As of right, from a judgment or order entered upon the decision of an
appellate division of the supreme court which finally determines an action or
special proceeding wherein is directly involved the construction of the

 

SD Page 18 of 46

 

constitution of the state or of the United States, or where one or more of the
justices of the appellate division dissents from the decision of the court, or
where the judgment or order is one of reversal or modification.

(2) As of right, from a judgment or order of a court of record of original
jurisdiction which finally determines an action or special proceeding where
the only question involved on the appeal is the validity of a statutory
provision of the state or of the United States under the constitution of the
state or of the United States; and on any such appeal only the constitutional
question shall be considered and determined by the court.

(3) As of right, from an order of the appellate division granting a new trial
in an action or a new hearing in a special proceeding where the appellant
stipulates that, upon affirmance, judgment absolute or final order shall be
rendered against him or her.

(4) From a determination of the appellate division of the supreme court in
any department, other than a judgment or order which finally determines an
action or special proceeding, where the appellate division allows the same and
certifies that one or more questions of law have arisen which, in its opinion,
ought to be reviewed by the court of appeals, but in such case the appeal
shall bring up for review only the question or questions so certified; and the
court of appeals shall certify to the appellate division its determination upon
such question or questions.

(5) From an order of the appellate division of the supreme court in any
department, in a proceeding instituted by or against one or more public
officers or a board, commission or other body of public officers or a court or
tribunal, other than an order which finally determines such proceeding, where
the court of appeals shall allow the same upon the ground that, in its opinion,
a question of law is involved which ought to be reviewed by it, and without
regard to the availability of appeal by stipulation for final order absolute.

(6) From a judgment or order entered upon the decision of an
appellate division of the supreme court which finally determines an action
or special proceeding but which is not appealable under paragraph (1) of this
subdivision where the appellate division or the court of appeals shall certify
that in its opinion a question of law is involved which ought to be reviewed
by the court of appeals. Such an appeal may be allowed upon application (a)
to the appellate division, and in case of refusal, to the court of appeals, or (b)
directly to the court of appeals. Such an appeal shall be allowed when
required in the interest of substantial justice.

(7) No appeal shall be taken to the court of appeals from a judgment or
order entered upon the decision of an appellate division of the supreme court
in any civil case or proceeding where the appeal to the appellate division
was from a judgment or order entered in an appeal from another court,
including an appellate or special term of the supreme court, unless the
construction of the constitution of the state or of the United States is directly
involved therein, or unless the appellate division of the supreme court shali
certify that in its opinion a question of law is involved which ought to be
reviewed by the court of appeals.

(8) The legislature may abolish an appeal to the court of appeals as of
right in any or all of the cases or classes of cases specified in paragraph (1)
of this subdivision wherein no question involving the construction of the
constitution of the state or of the United States is directly involved,
provided, however, that appeals in any such case or class of cases shall
thereupon be governed by paragraph (6) of this subdivision.

(9) The court of appeals shall adopt and from time to time may
amend a rule to permit the court to answer questions of New York law
certified to it by the Supreme Court of the United States, a court of appeals
of the United States or an appellate court of last resort of another state,
which may be determinative of the cause then pending in the certifying court
and which in the opinion of the certifying court are not controlled by
precedent in the decisions of the courts of New York. (Paragraph (9) added
by vote of the people November 5, 1985; further amended by vote of the
people November 6, 2001.)

[Judicial departments; appellate divisions, how constituted;
governor to designate justices; temporary assignments; jurisdiction]
§4. a. The state shall be divided into four judicial departments. The first
department shall consist of the counties within the first judicial district of the
state. The second department shall consist of the counties within the second,
ninth, tenth and eleventh judicial districts of the state. The third

15

 
Case 1:18-cv-0006% he

 

department shall consist of the counties within the third, fourth and sixth
judicial districts of the state. The fourth department shall consist of the
counties within the fifth, seventh and eighth judicial districts of the state.
Each department shall be bounded by the lines of judicial districts. Once
every ten years the legislature may alter the boundaries of the judicial
departments, but without changing the number thereof.

b. The appellate divisions of the supreme court are continued, and shall
consist of seven justices of the supreme court in each of the first and second
departments, and five justices in each of the other departments. In each
appellate division, four justices shall constitute a quorum, and the
concurrence of three shall be necessary to a decision. No more than five
justices shall sit in any case.

¢. The governor shall designate the presiding justice of each appellate
division, who shall act as such during his or her term of office and shall be a
resident of the department. The other justices of the appellate divisions shall
be designated by the governor, from all the justices elected to the supreme
court, for terms of five years or the unexpired portions of their respective
terms of office, if less than five years.

d. The justices heretofore designated shall continue to sit in the appellate
divisions until the terms of their respective designations shall expire. From
time to time as the terms of the designations expire, or vacancies occur, the
governor shall make new designations. The governor may also, on request
of any appellate division, make temporary designations in case of the
absence or inability to act of any justice in such appellate division, for
service only during such absence or inability to act.

e. In case any appellate division shall certify to the governor that one or
more additional justices are needed for the speedy disposition of the business
before it, the governor may designate an additional justice or additional
justices; but when the need for such additional justice or justices shall no
longer exist, the appellate division shall so certify to the governor, and
thereupon service under such designation or designations shall cease.

f. A majority of the justices designated to sit in any appellate division
shall at all times be residents of the department.

g. Whenever the appellate division in any department shall be unable to
dispose of its business within a reasonable time, a majority of the presiding
justices of the several departments, at a meeting called by the presiding
justice of the department in arrears, may transfer any pending appeals
from such department to any other department for hearing and
determination.

h. A justice of the appellate division of the supreme court in any
department may be temporarily designated by the presiding justice of his or
her department to the appellate division in another judicial department upon
agreement by the presiding justices of the appellate division of the
departments concerned.

i. In the event that the disqualification, absence or inability to act of
justices in any appellate division prevents there being a quorum of justices
qualified to hear an appeal, the justices qualified to hear the appeal may
transfer it to the appellate division in another department for hearing and
determination. In the event that the justices in any appellate division qualified
to hear an appeal are equally divided, said justices may transfer the appeal to
the appellate division in another department for hearing and determination.
Each appellate division shall have power to appoint and remove its clerk.

j. No justice of the appellate division shall, within the department to
which he or she may be designated to perform the duties of an appellate
justice, exercise any of the powers of a justice of the supreme court, other
than those of a justice out of court, and those pertaining to the appellate
division, except that the justice may decide causes or proceedings
theretofore submitted, or hear and decide motions submitted by consent of
counsel, but any such justice, when not actually engaged in performing the
duties of such appellate justice in the department to which he or she is
designated, may hold any term of the supreme court and exercise any of the
powers of a justice of the supreme court in any judicial district in any other
department of the state.

k. The appellate divisions of the supreme court shall have all the
jurisdiction possessed by them on the effective date of this article and such
additional jurisdiction as may be prescribed by law, provided, however,
that the right to appeal to the appellate divisions from a judgment or order

16

 

TXSD_ Page 19 of 46

 

which does not finally determine an action or special proceeding may be
limited or conditioned by law. (Subdivision e amended by vote of the people
November 8, 1977; further amended by vote of the people November 6,
2001.)

{Appeals from judgment or order; new trial]
§5. a. Upon an appeal from a judgment or an order, any appellate court to
which the appeal is taken which is authorized to review such judgment or
order may reverse or affirm, wholly or in part, or may modify the judgment
or order appealed from, and each interlocutory judgment or intermediate or
other order which it is authorized to review, and as to any or all of the parties.
It shall thereupon render judgment of affirmance, judgment of reversal and
final judgment upon the right of any or all of the parties, or judgment of
modification thereon according to law, except where it may be necessary or
proper to grant a new trial or hearing, when it may grant a new trial or
hearing.

b. If any appeal is taken to an appellate court which is not authorized to
review such judgment or order, the court shall transfer the appeal to an
appellate court which is authorized to review such judgment or order.

[Judicial districts; how constituted; supreme court]®

§6. a. The state shall be divided into eleven judicial districts. The first judicial
district shall consist of the counties of Bronx and New York. The second
judicial district shall consist of the counties of Kings and Richmond. The
third judicial district shall consist of the counties of Albany, Columbia,
Greene, Rensselaer, Schoharie, Sullivan, and Ulster. The fourth judicial
district shall consist of the counties of Clinton, Essex, Franklin, Fulton,
Hamilton, Montgomery, St. Lawrence, Saratoga, Schenectady, Warren and
Washington. The fifth judicial district shall consist of the counties of
Herkimer, Jefferson, Lewis, Oneida, Onondaga, and Oswego. The sixth
judicial district shall consist of the counties of Broome, Chemung,
Chenango, Cortland, Delaware, Madison, Otsego, Schuyler, Tioga and
Tompkins. The seventh judicial district shall consist of the counties of
Cayuga, Livingston, Monroe, Ontario, Seneca, Steuben, Wayne and Yates.
The eighth judicial district shall consist of the counties of Allegany,
Cattaraugus, Chautauqua, Erie, Genesee, Niagara, Orleans and Wyoming.
The ninth judicial district shall consist of the counties of Dutchess, Orange,
Putnam, Rockland and Westchester. The tenth judicial district shall consist of
the counties of Nassau and Suffolk. The eleventh judicial district shall
consist of the county of Queens.

b. Once every ten years the legislature may increase or decrease the
number of judicial districts or alter the composition of judicial districts and
thereupon re-apportion the justices to be thereafter elected in the judicial
districts so altered. Each judicial district shall be bounded by county lines.

c. The justices of the supreme court shall be chosen by the electors of the
judicial district in which they are to serve. The terms of justices of the
supreme court shall be fourteen years from and including the first day of
January next after their election.

d. The supreme court is continued. It shall consist of the number of
justices of the supreme court including the justices designated to the
appellate divisions of the supreme court, judges of the county court of the
counties of Bronx, Kings, Queens and Richmond and judges of the court of
general sessions of the county of New York authorized by law on the thirty-
first day of August next after the approval and ratification of this amendment
by the people, all of whom shall be justices of the supreme court for the
remainder of their terms. The legislature may increase the number of
justices of the supreme court in any judicial district, except that the number
in any district shall not be increased to exceed one justice for fifty thousand,
or fraction over thirty thousand, of the population thereof as shown by the
last federal census or state enumeration. The legislature may decrease the
number of justices of the supreme court in any judicial district, except that
the number in any district shall not be less than the number of justices of the
supreme court authorized by law on the effective date of this article.

e. The clerks of the several counties shall be clerks of the supreme court,
with such powers and duties as shall be prescribed by law.

 

8 Judiciary Law §140 currently sets forth 13 judicial districts.

 

 
Case 1:18-cv-00068 POE

 

[Supreme court; jurisdiction]

§7. a. The supreme court shall have general original jurisdiction in law and

equity and the appellate jurisdiction herein provided. In the city of New York,
it shall have exclusive jurisdiction over crimes prosecuted by indictment,
provided, however, that the legislature may grant to the city-wide court of
criminal jurisdiction of the city of New York jurisdiction over
misdemeanors prosecuted by indictment and to the family court in the city
of New York jurisdiction over crimes and offenses by or against minors or
between spouses or between parent and child or between members of the
same family or household.

b. If the legislature shall create new classes of actions and proceedings,
the supreme court shall have jurisdiction over such classes of actions and
proceedings, but the legislature may provide that another court or other courts
shall also have jurisdiction and that actions and proceedings of such classes
may be originated in such other court or courts. (Subdivision b repealed and
subdivision ¢ relettered b by vote of the people November 8, 1977.)

[Appellate terms; composition; jurisdiction]

§8. a. The appellate division of the supreme court in each judicial
department may establish an appellate term in and for such department or in
and for a judicial district or districts or in and for a county or counties within
such department. Such an appellate term shall be composed of not less
than three nor more than five justices of the supreme court who shall be
designated from time to time by the chief administrator of the courts with the
approval of the presiding justice of the appropriate appellate division, and
who shall be residents of the department or of the judicial district or districts
as the case may be and the chief administrator of the courts shall designate
the place or places where such appellate terms shall be held.

b. Any such appellate term may be discontinued and re-established as the
appellate division of the supreme court in each department shall determine
from time to time and any designation to service therein may be revoked by
the chief administrator of the courts with the approval of the presiding justice
of the appropriate appellate division.

c. In each appellate term no more than three justices assigned thereto
shall sit in any action or proceeding. Two of such justices shall constitute a
quorum and the concurrence of two shall be necessary to a decision.

d. If so directed by the appellate division of the supreme court
establishing an appellate term, an appellate term shall have jurisdiction to
hear and determine appeals now or hereafter authorized by law to be taken to
the supreme court or to the appellate division other than appeals from the
supreme court, a surrogate’s court, the family court or appeals in criminal
cases prosecuted by indictment or by information as provided in section six
of article one.

e. As may be provided by law, an appellate term shall have jurisdiction
to hear and determine appeals from the district court or a town, village or
city court outside the city of New York. (Subdivisions a, b and d amended by
vote of the people November 8, 1977.)

[Court of claims; jurisdiction]

§9. The court of claims is continued. It shall consist of the eight judges now
authorized by law, but the legislature may increase such number and may
reduce such number to six or seven. The judges shall be appointed by the
governor by and with the advice and consent of the senate and their terms of
office shall be nine years. The court shall have jurisdiction to hear and
determine claims against the state or by the state against the claimant or
between conflicting claimants as the legislature may provide.

{County courts; judges]
§10. a. The county court is continued in each county outside the city of New
York. There shall be at least one judge of the county court in each county
and such number of additional judges in each county as may be provided by
law. The judges shall be residents of the county and shall be chosen by the
electors of the county.

b. The terms of the judges of the county court shall be ten years from
and including the first day of January next after their election.

 

SD Page 20 of 46

 

[County court; jurisdiction]

§11. a. The county court shall have jurisdiction over the following classes

of actions and proceedings which shall be originated in such county court in
the manner provided by law, except that actions and proceedings within the
jurisdiction of the district court or a town, village or city court outside the
city of New York may, as provided by law, be originated therein: actions and
proceedings for the recovery of money, actions and proceedings for the
recovery of chattels and actions and proceedings for the foreclosure of
mechanics liens and liens on personal property where the amount sought to
be recovered or the value of the property does not exceed twenty-five
thousand dollars exclusive of interest and costs; over all crimes and other
violations of law; over summary proceedings to recover possession of real
property and to remove tenants therefrom; and over such other actions and
proceedings, not within the exclusive jurisdiction of the supreme court, as
may be provided by law.

b. The county court shall exercise such equity jurisdiction as may be
provided by law and its jurisdiction to enter judgment upon a counterclaim
for the recovery of money only shall be unlimited.

c. The county court shall have jurisdiction to hear and determine all
appeals arising in the county in the following actions and proceedings: as of
right, from a judgment or order of the district court or a town, village or city
court which finally determines an action or proceeding and, as may be
provided by law, from a judgment or order of any such court which does not
finally determine an action or proceeding. The legislature may provide, in
accordance with the provisions of section eight of this article, that any or all
of such appeals be taken to an appellate term of the supreme court instead of
the county court.

d. The provisions of this section shall in no way limit or impair the
jurisdiction of the supreme court as set forth in section seven of this article.
(Subdivision b repealed and subdivisions c, d and e relettered b, c and d by
vote of the people November 8, 1977; subdivision a amended by vote of the
people November 8, 1983.)

[Surrogate’s courts; judges; jurisdiction]

§12. a. The surrogate’s court is continued in each county in the state. There
shall be at least one judge of the surrogate’s court in each county and such
number of additional judges of the surrogate’s court as may be provided by
law.

b. The judges of the surrogate’s court shall be residents of the county and
shall be chosen by the electors of the county.

c. The terms of the judges of the surrogate’s court in the city of New York
shall be fourteen years, and in other counties ten years, from and including
the first day of January next after their election.

d. The surrogate’s court shall have jurisdiction over all actions and
proceedings relating to the affairs of decedents, probate of wills,
administration of estates and actions and proceedings arising thereunder or
pertaining thereto, guardianship of the property of minors, and such other
actions and proceedings, not within the exclusive jurisdiction of the supreme
court, as may be provided by law.

e. The surrogate’s court shall exercise such equity jurisdiction as may be
provided by law.

f. The provisions of this section shall in no way limit or impair the
jurisdiction of the supreme court as set forth in section seven of this article.

[Family court; organization; jurisdiction]

§13. a. The family court of the state of New York is hereby
established. It shall consist of at least one judge in each county outside the
city of New York and such number of additional judges for such counties as
may be provided by law. Within the city of New York it shall consist of such
number of judges as may be provided by law. The judges of the family court
within the city of New York shall be residents of such city and shall be
appointed by the mayor of the city of New York for terms of ten years. The
judges of the family court outside the city of New York, shall be chosen by
the electors of the counties wherein they reside for terms of ten years.

b. The family court shall have jurisdiction over the following classes of
actions and proceedings which shall be originated in such family court in the
manner provided by law: (1) the protection, treatment, correction and
commitment of those minors who are in need of the exercise of the authority

17

 
Case 1:18-cv-0006¢

 

of the court because of circumstances of neglect, delinquency or
dependency, as the legislature may determine; (2) the custody of minors
except for custody incidental to actions and proceedings for marital
separation, divorce, annulment of marriage and dissolution of marriage; (3)
the adoption of persons; (4) the support of dependents except for support
incidental to actions and proceedings in this state for marital separation,
divorce, annulment of marriage or dissolution of marriage; (5) the
establishment of paternity; (6) proceedings for conciliation of spouses; and
(7) as may be provided by law: the guardianship of the person of minors and,
in conformity with the provisions of section seven of this article, crimes and
offenses by or against minors or between spouses or between parent and
child or between members of the same family or household. Nothing in this
section shall be construed to abridge the authority or jurisdiction of courts to
appoint guardians in cases originating in those courts.

c. The family court shall also have jurisdiction to determine, with the
same powers possessed by the supreme court, the following matters when
referred to the family court from the supreme court: habeas corpus
proceedings for the determination of the custody of minors; and in actions
and proceedings for marital separation, divorce, annulment of marriage and
dissolution of marriage, applications to fix temporary or permanent support
and custody, or applications to enforce judgments and orders of support and
of custody, or applications to modify judgments and orders of support and of
custody which may be granted only upon the showing to the family court
that there has been a subsequent change of circumstances and that
modification is required.

d. The provisions of this section shall in no way limit or impair the
jurisdiction of the supreme court as set forth in section seven of this article.
(Amended by vote of the people November 6, 1973.)

[Discharge of duties of more than one judicial office by same judicial
officer]

§14. The legislature may at any time provide that outside the city of New
York the same person may act and discharge the duties of county judge and
surrogate or of judge of the family court and surrogate, or of county judge
and judge of the family court, or of all three positions in any county.

[New York city; city-wide courts; jurisdiction]

§15. a. The legislature shall by law establish a single court of city-wide civil
jurisdiction and a single court of city-wide criminal jurisdiction in and for
the city of New York and the legislature may, upon the request of the mayor
and the local legislative body of the city of New York, merge the two courts
into one city-wide court of both civil and criminal jurisdiction. The said
city-wide courts shall consist of such number of judges as may be provided
by law. The judges of the court of city-wide civil jurisdiction shall be
residents of such city and shall be chosen for terms of ten years by the
electors of the counties included within the city of New York from districts
within such counties established by law. The judges of the court of city-
wide criminal jurisdiction shall be residents of such city and shall be
appointed for terms of ten years by the mayor of the city of New York.

b. The court of city-wide civil jurisdiction of the city of New York shall
have jurisdiction over the following classes of actions and proceedings
which shall be originated in such court in the manner provided by law:
actions and proceedings for the recovery of money, actions and proceedings
for the recovery of chattels and actions and proceedings for the foreclosure of
mechanics liens and liens on personal property where the amount sought to be
recovered or the value of the property does not exceed twenty-five thousand
dollars exclusive of interest and costs, or such smaller amount as may be
fixed by law; over summary proceedings to recover possession of real
property and to remove tenants therefrom and over such other actions and
proceedings, not within the exclusive jurisdiction of the supreme court, as
may be provided by law. The court of city-wide civil jurisdiction shall
further exercise such equity jurisdiction as may be provided by law and its
jurisdiction to enter judgment upon a counterclaim for the recovery of
money only shall be unlimited.

c. The court of city-wide criminal jurisdiction of the city of New York
shall have jurisdiction over crimes and other violations of law, other than
those prosecuted by indictment, provided, however, that the legislature may
grant to said court jurisdiction over misdemeanors prosecuted by indictment;

18

  

TXSD_ Page 21 of 46

 

and over such other actions and proceedings, not within the exclusive
jurisdiction of the supreme court, as may be provided by law.

d. The provisions of this section shall in no way limit or impair the
jurisdiction of the supreme court as set forth in section seven of this article.
(Subdivision b amended by vote of the people November 8, 1983; further
amended by vote of the people November 7, 1995.)

[District courts; jurisdiction; judges]

§16. a. The district court of Nassau county may be continued under
existing law and the legislature may, at the request of the board of
supervisors or other elective governing body of any county outside the city of
New York, establish the district court for the entire area of such county or for
a portion of such county consisting of one or more cities, or one or more
towns which are contiguous, or of a combination of such cities and such
towns provided at least one of such cities is contiguous to one of such towns.

b. No law establishing the district court for an entire county shall
become effective unless approved at a general election on the question of the
approval of such law by a majority of the votes cast thereon by the electors
within the area of any cities in the county considered as one unit and by a
majority of the votes cast thereon by the electors within the area outside of
cities in the county considered as one unit.

c. No law establishing the district court for a portion of a county shall
become effective unless approved at a general election on the question of
the approval of such law by a majority of the votes cast thereon by the
electors within the area of any cities included in such portion of the county
considered as one unit and by a majority of the votes cast thereon by the
electors within the area outside of cities included in such portion of the
county considered as one unit.

d. The district court shall have such jurisdiction as may be provided by
law, but not in any respect greater than the jurisdiction of the courts for the
city of New York as provided in section fifteen of this article, provided,
however, that in actions and proceedings for the recovery of money, actions
and proceedings for the recovery of chattels and actions and proceedings for
the foreclosure of mechanics liens and liens on personal property, the
amount sought to be recovered or the value of the property shall not exceed
fifteen thousand dollars exclusive of interest and costs.

e. The legislature may create districts of the district court which shall
consist of an entire county or of an area less than a county.

f. There shall be at least one judge of the district court for each district
and such number of additional judges in each district as may be provided by
law.

g. The judges of the district court shall be apportioned among the
districts as may be provided by law, and to the extent practicable, in
accordance with the population and the volume of judicial business.

h. The judges shall be residents of the district and shall be chosen by the
electors of the district. Their terms shall be six years from and including the
first day of January next after their election.

i. The legislature may regulate and discontinue the district court in any
county or portion thereof. (Subdivision d amended by vote of the people
November 8, 1983.)

[Town, village and city courts; jurisdiction; judges]

§17. a. Courts for towns, villages and cities outside the city of New York are
continued and shall have the jurisdiction prescribed by the legislature but
not in any respect greater than the jurisdiction of the district court as
provided in section sixteen of this article.

b. The legislature may regulate such courts, establish uniform
jurisdiction, practice and procedure for city courts outside the city of New
York and may discontinue any village or city court outside the city of New
York existing on the effective date of this article. The legislature may
discontinue any town court existing on the effective date of this article only
with the approval of a majority of the total votes cast at a general election on
the question of a proposed discontinuance of the court in each such town
affected thereby.

c. The legislature may abolish the legislative functions on town boards of
justices of the peace and provide that town councilmen be elected in their
stead.

 
Case 1:18-cv-00068 BAC a

 

d. The number of the judges of each of such town, village and city courts
and the classification and duties of the judges shall be prescribed by the
legislature. The terms, method of selection and method of filling vacancies
for the judges of such courts shall be prescribed by the legislature, provided,
however, that the justices of town courts shall be chosen by the electors of
the town for terms of four years from and including the first day of January
next after their election.

[Trial by jury; trial without jury; claims against state]
§18. a. Trial by jury is guaranteed as provided in article one of this
constitution. The legislature may provide that in any court of original
jurisdiction a jury shall be composed of six or of twelve persons and may
authorize any court which shall have jurisdiction over crimes and other
violations of law, other than crimes prosecuted by indictment, to try such
matters without a jury, provided, however, that crimes prosecuted by
indictment shall be tried by a jury composed of twelve persons, unless a jury
trial has been waived as provided in section two of article one of this
constitution.

b. The legislature may provide for the manner of trial of actions and
proceedings involving claims against the state.

[Transfer of actions and proceedings]

§19. a. The supreme court may transfer any action or proceeding, except
one over which it shall have exclusive jurisdiction which does not depend
upon the monetary amount sought, to any other court having jurisdiction of
the subject matter within the judicial department provided that such other
court has jurisdiction over the classes of persons named as parties. As may
be provided by law, the supreme court may transfer to itself any action or
proceeding originated or pending in another court within the judicial
department other than the court of claims upon a finding that such a transfer
will promote the administration of justice.

b. The county court shall transfer to the supreme court or surrogate’s court
or family court any action or proceeding which has not been transferred to it
from the supreme court or surrogate’s court or family court and over which
the county court has no jurisdiction. The county court may transfer any
action or proceeding, except a criminal action or proceeding involving a
felony prosecuted by indictment or an action or proceeding required by this
article to be dealt with in the surrogate’s court or family court, to any court,
other than the supreme court, having jurisdiction of the subject matter within
the county provided that such other court has jurisdiction over the classes of
persons named as parties.

c. As may be provided by law, the supreme court or the county court
may transfer to the county court any action or proceeding originated or
pending in the district court or a town, village or city court outside the city of
New York upon a finding that such a transfer will promote the
administration of justice.

d. The surrogate’s court shall transfer to the supreme court or the
county court or the family court or the courts for the city of New York
established pursuant to section fifteen of this article any action or
proceeding which has not been transferred to it from any of said courts and
over which the surrogate’s court has no jurisdiction.

e. The family court shall transfer to the supreme court or the surrogate’s
court or the county court or the courts for the city of New York established
pursuant to section fifteen of this article any action or proceeding which has
not been transferred to it from any of said courts and over which the family
court has no jurisdiction.

f. The courts for the city of New York established pursuant to section
fifteen of this article shall transfer to the supreme court or the surrogate’s
court or the family court any action or proceeding which has not been
transferred to them from any of said courts and over which the said courts for
the city of New York have no jurisdiction.

g. As may be provided by law, the supreme court shall transfer any action
or proceeding to any other court having jurisdiction of the subject matter in
any other judicial district or county provided that such other court has
jurisdiction over the classes of persons named as parties.

h. As may be provided by law, the county court, the surrogate’s court,
the family court and the courts for the city of New York established
pursuant to section fifteen of this article may transfer any action or

 

SD Page 22 of 46

 

proceeding, other than one which has previously been transferred to it, to
any other court, except the supreme court, having jurisdiction of the subject
matter in any other judicial district or county provided that such other court
has jurisdiction over the classes of persons named as parties.

i. As may be provided by law, the district court or a town, village or city
court outside the city of New York may transfer any action or proceeding,
other than one which has previously been transferred to it, to any court, other
than the county court or the surrogate’s court or the family court or the
supreme court, having jurisdiction of the subject matter in the same or an
adjoining county provided that such other court has jurisdiction over the
classes of persons named as parties.

j. Each court shall exercise jurisdiction over any action or proceeding
transferred to it pursuant to this section.

k. The legislature may provide that the verdict or judgment in actions and
proceedings so transferred shall not be subject to the limitation of monetary
jurisdiction of the court to which the actions and proceedings are transferred
if that limitation be lower than that of the court in which the actions and
proceedings were originated.

[Judges and justices; qualifications; eligibility for other office or
service; restrictions]

§20. a. No person, other than one who holds such office at the effective date
of this article, may assume the office of judge of the court of appeals, justice
of the supreme court, or judge of the court of claims unless he or she has
been admitted to practice law in this state at least ten years. No person, other
than one who holds such office at the effective date of this article, may
assume the office of judge of the county court, surrogate’s court, family
court, a court for the city of New York established pursuant to section fifteen
of this article, district court or city court outside the city of New York unless
he or she has been admitted to practice law in this state at least five years or
such greater number of years as the legislature may determine.

b. A judge of the court of appeals, justice of the supreme court, judge
of the court of claims, judge of a county court, judge of the surrogate’s
court, judge of the family court or judge of a court for the city of New York
established pursuant to section fifteen of this article who is elected or
appointed after the effective date of this article may not:

(1) hold any other public office or trust except an office in relation to the
administration of the courts, member of a constitutional convention or
member of the armed forces of the United States or of the state of New York
in which latter event the legislature may enact such legislation as it deems
appropriate to provide for a temporary judge or justice to serve during the
period of the absence of such judge or justice in the armed forces;

(2) be eligible to be a candidate for any public office other than judicial
office or member of a constitutional convention, unless he or she resigns
from judicial office; in the event a judge or justice does not so resign from
judicial office within ten days after his or her acceptance of the nomination of
such other office, his or her judicial office shall become vacant and the
vacancy shall be filled in the manner provided in this article;

(3) hold any office or assume the duties or exercise the powers of any
office of any political organization or be a member of any governing or
executive agency thereof;

(4) engage in the practice of law, act as an arbitrator, referee or
compensated mediator in any action or proceeding or matter or engage in the
conduct of any other profession or business which interferes with the
performance of his or her judicial duties.

Judges and justices of the courts specified in this subdivision shall also be
subject to such rules of conduct as may be promulgated by the chief
administrator of the courts with the approval of the court of appeals.

c. Qualifications for and restrictions upon the judges of district, town,
village or city courts outside the city of New York, other than such
qualifications and restrictions specifically set forth in subdivision a of this
section, shall be prescribed by the legislature, provided, however, that the
legislature shall require a course of training and education to be completed
by justices of town and village courts selected after the effective date of this
article who have not been admitted to practice law in this state. Judges of
such courts shall also be subject to such rules of conduct not inconsistent
with laws as may be promulgated by the chief administrator of the courts

19

 
Case 1:18-cv-O006 8},

C4

 

with the approval of the court of appeals. (Amended by vote of the people
November 8, 1977; November 6, 2001.)

[Vacancies; how filled]

§21. a. When a vacancy shall occur, otherwise than by expiration of term, in
the office of justice of the supreme court, of judge of the county court, of
judge of the surrogate’s court or judge of the family court outside the city
of New York, it shall be filled for a full term at the next general election held
not less than three months after such vacancy occurs and until the vacancy
shall be so filled, the governor by and with the advice and consent of the
senate, if the senate shall be in session, or, if the senate not be in session, the
governor may fill such vacancy by an appointment which shall continue until
and including the last day of December next after the election at which the
vacancy shall be filled.

b. When a vacancy shall occur, otherwise than by expiration of term, in
the office of judge of the court of claims, it shall be filled for the unexpired
term in the same manner as an original appointment.

c. When a vacancy shall occur, otherwise than by expiration of term, in
the office of judge elected to the city-wide court of civil jurisdiction of the
city of New York, it shall be filled for a full term at the next general
election held not less than three months after such vacancy occurs and,
until the vacancy shall be so filled, the mayor of the city of New York may
fill such vacancy by an appointment which shall continue until and
including the last day of December next after the election at which the
vacancy shall be filled. When a vacancy shail occur, otherwise than by
expiration of term on the last day of December of any year, in the office of
judge appointed to the family court within the city of New York or the city-
wide court of criminal jurisdiction of the city of New York, the mayor of the
city of New York shall fill such vacancy by an appointment for the
unexpired term.

d. When a vacancy shall occur, otherwise than by expiration of term, in
the office of judge of the district court, it shall be filled for a full term at the
next general election held not less than three months after such vacancy
occurs and, until the vacancy shall be so filled, the board of supervisors or
the supervisor or supervisors of the affected district if such district consists
of a portion of a county or, in counties with an elected county executive
officer, such county executive officer may, subject to confirmation by the
board of supervisors or the supervisor or supervisors of such district, fill
such vacancy by an appointment which shall continue until and including
the last day of December next after the election at which the vacancy shall
be filled.

[Commission on judicial conduct; composition; organization and
procedure; review by court of appeals; discipline of judges or justices]
§22. a. There shall be a commission on judicial conduct. The commission
on judicial conduct shall receive, initiate, investigate and hear complaints
with respect to the conduct, qualifications, fitness to perform or performance
of official duties of any judge or justice of the unified court system, in the
manner provided by law; and, in accordance with subdivision d of this section,
may determine that a judge or justice be admonished, censured or removed
from office for cause, including, but not limited to, misconduct in office,
persistent failure to perform his or her duties, habitual intemperance, and
conduct, on or off the bench, prejudicial to the administration of justice, or
that a judge or justice be retired for mental or physical disability preventing
the proper performance of his or her judicial duties. The commission shall
transmit an’ such determination to the chief judge of the court of appeals
who shall cause written notice of such determination to be given to the judge
or justice involved. Such judge or justice may either accept the
commission’s determination or make written request to the chief judge,
within thirty days after receipt of such notice, for a review of such
determination by the court of appeals.

b. (1) The commission on judicial conduct shall consist of eleven
members, of whom four shall be appointed by the governor, one by the
temporary president of the senate, one by the minority leader of the senate,
one by the speaker of the assembly, one by the minority leader of the
assembly and three by the chief judge of the court of appeals. Of the

 

9 As so in original (“an should be “any”).

20

 
   

TXSD_ Page 23 of 46

 

members appointed by the governor one person shall be a member of the bar
of the state but not a judge or justice, two shall not be members of the bar,
justices or judges or retired justices or judges of the unified court system, and
one shall be a judge or justice of the unified court system. Of the members
appointed by the chief judge one person shall be a justice of the appellate
division of the supreme court and two shall be judges or justices of a court or
courts other than the court of appeals or appellate divisions. None of the
persons to be appointed by the legislative leaders shall be justices or judges
or retired justices or judges.

(2) The persons first appointed by the governor shall have respectively
one, two, three, and four-year terms as the governor shall designate. The
persons first appointed by the chief judge of the court of appeals shall have
Tespectively two, three, and four-year terms as the governor shall designate.
The person first appointed by the temporary president of the senate shall
have a one-year term. The person first appointed by the minority leader of
the senate shall have a two-year term. The person first appointed by the
speaker of the assembly shall have a four-year term. The person first
appointed by the minority leader of the assembly shall have a three-year
term. Each member of the commission shall be appointed thereafter for a
term of four years. Commission membership of a judge or justice appointed
by the governor or the chief judge shall terminate if such member ceases to
hold the judicial position which qualified him or her for such appointment.
Membership shall also terminate if a member attains a position which would
have rendered him or her ineligible for appointment at the time of
appointment. A vacancy shall be filled by the appointing officer for the
remainder of the term.

c. The organization and procedure of the commission on judicial conduct
shall be as provided by law. The commission on judicial conduct may
establish its own rules and procedures not inconsistent with law. Unless the
legislature shall provide otherwise, the commission shall be empowered to
designate one of its members or any other person as a referee to hear and
report concerning any matter before the commission.

d. In reviewing a determination of the commission on judicial conduct,
the court of appeals may admonish, censure, remove or retire, for the reasons
set forth in subdivision a of this section, any judge of the unified court system.
In reviewing a determination of the commission on judicial conduct, the
court of appeals shall review the commission’s findings of fact and
conclusions of law on the record of the proceedings upon which the
commission’s determination was based. The court of appeals may impose a
less or more severe sanction prescribed by this section than the one
determined by the commission, or impose no sanction.

e. The court of appeals may suspend a judge or justice from exercising
the powers of his or her office while there is pending a determination by the
commission on judicial conduct for his or her removal or retirement, or
while the judge or justice is charged in this state with a felony by an
indictment or an information filed pursuant to section six of article one. The
suspension shall continue upon conviction and, if the conviction becomes
final, the judge or justice shall be removed from office. The suspension shall
be terminated upon reversal of the conviction and dismissal of the
accusatory instrument. Nothing in this subdivision shall prevent the
commission on judicial conduct from determining that a judge or justice be
admonished, censured, removed, or retired pursuant to subdivision a of this
section.

f. Upon the recommendation of the commission on judicial conduct or on
its own motion, the court of appeals may suspend a judge or justice from
office when he or she is charged with a crime punishable as a felony under
the laws of this state, or any other crime which involves moral turpitude.
The suspension shall continue upon conviction and, if the conviction
becomes final, the judge or justice shall be removed from office. The
suspension shall be terminated upon reversal of the conviction and dismissal
of the accusatory instrument. Nothing in this subdivision shall prevent the
commission on judicial conduct from determining that a judge or justice be
admonished, censured, removed, or retired pursuant to subdivision a of this
section.

g. A judge or justice who is suspended from office by the court of
appeals shall receive his or her judicial salary during such period of
suspension, unless the court directs otherwise. If the court has so directed

 
Case 1:18-cv-00068 PRE COientibi of HESERE NERY Or SO Page 24 of 46

 

and such suspension is thereafter terminated, the court may direct that the
judge or justice shall be paid his or her salary for such period of suspension.

h. A judge or justice retired by the court of appeals shall be con-
sidered to have retired voluntarily. A judge or justice removed by the court
of appeals shall be ineligible to hold other judicial office.

i. Notwithstanding any other provision of this section, the legislature
may provide by law for review of determinations of the commission on
judicial conduct with respect to justices of town and village courts by an
appellate division of the supreme court. In such event, all references in this
section to the court of appeals and the chief judge thereof shall be deemed
references to an appellate division and the presiding justice thereof,
respectively.

j. If a court on the judiciary shall have been convened before the
effective date of this section and the proceeding shall not be concluded by
that date, the court on the judiciary shall have continuing jurisdiction beyond
the effective date of this section to conclude the proceeding, All matters
pending before the former commission on judicial conduct on the effective
date of this section shall be disposed of in such manner as shall be provided
by law. (Former §22 repealed and new §22 added by November 6, 2001.)

[Removal of judges]

§23. a. Judges of the court of appeals and justices of the supreme court may
be removed by concurrent resolution of both houses of the legislature, if
two-thirds of all the members elected to each house concur therein.

b. Judges of the court of claims, the county court, the surrogate’s court,
the family court, the courts for the city of New York established pursuant to
section fifteen of this article, the district court and such other courts as the
legislature may determine may be removed by the senate, on the
recommendation of the governor, if two-thirds of all the members elected to
the senate concur therein.

c. No judge or justice shall be removed by virtue of this section except
for cause, which shall be entered on the journals, nor unless he or she shall
have been served with a statement of the cause alleged, and shall have had an
opportunity to be heard. On the question of removal, the yeas and nays shall
be entered on the journal. (Amended by vote of the people November 6,
2001.)

[Court for trial of impeachments; judgment]

§24. The assembly shall have the power of impeachment by a vote of a

majority of all the members elected thereto. The court for the trial of
impeachments shall be composed of the president of the senate, the senators,
or the major part of them, and the judges of the court of appeals, or the
major part of them. On the trial of an impeachment against the governor
or lieutenant-governor, neither the lieutenant-governor nor the temporary
president of the senate shall act as a member of the court. No judicial officer
shall exercise his or her office after articles of impeachment against him or
her shall have been preferred to the senate, until he or she shall have been
acquitted. Before the trial of an impeachment, the members of the court shall
take an oath or affirmation truly and impartially to try the impeachment
according to the evidence, and no person shall be convicted without the
concurrence of two-thirds of the members present. Judgment in cases of
impeachment shall not extend further than to removal from office, or removal
from office and disqualification to hold and enjoy any public office of honor,
trust, or profit under this state; but the party impeached shall be liable to
indictment and punishment according to law. (Amended by vote of the
people November 6, 2001.)

[Judges and justices; compensation; retirement]

§25. a. The compensation of a judge of the court of appeals, a justice of the

supreme court, a judge of the court of claims, a judge of the county court, a
judge of the surrogate’s court, a judge of the family court, a judge of a court
for the city of New York established pursuant to section fifteen of this
article, a judge of the district court or of a retired judge or justice shall be
established by law and shall not be diminished during the term of office for
which he or she was elected or appointed. Any judge or justice of a court
abolished by section thirty-five of this article, who pursuant to that section
becomes a judge or justice of a court established or continued by this article,
shall receive without interruption or diminution for the remainder of the term

for which he or she was elected or appointed to the abolished court the
compensation he or she had been receiving upon the effective date of this
article together with any additional compensation that may be prescribed by
law.

b. Each judge of the court of appeals, justice of the supreme court, judge
of the court of claims, judge of the county court, judge of the surrogate’s
court, judge of the family court, judge of a court for the city of New York
established pursuant to section fifteen of this article and judge of the district
court shall retire on the last day of December in the year in which he or she
reaches the age of seventy. Each such former thereafter perform the duties
of a justice of the supreme court, with power to hear and determine actions
and proceedings, provided, however, that it shall be certificated in the manner
provided by law that the services of such judge or justice are necessary to
expedite the business of the court and that he or she is mentally and
physically able and competent to perform the full duties of such office. Any
such certification shall be valid for a term of two years and may be extended
as provided by law for additional terms of two years. A retired judge or
justice shall serve no longer than until the last day of December in the year
in which he or she reaches the age of seventy-six. A retired judge or justice
shall be subject to assignment by the appellate division of the supreme court
of the judicial department of his or her residence. Any retired justice of the
supreme court who had been designated to and served as a justice of any
appellate division immediately preceding his or her reaching the age of
seventy shall be eligible for designation by the governor as a temporary or
additional justice of the appellate division. A retired judge or justice shall
not be counted in determining the number of justices in a judicial district for
purposes of subdivision d of section six of this article.

c. The provisions of this section shall also be applicable to any judge or
justice who has not reached the age of seventy-six and to whom it would
otherwise have been applicable but for the fact that he or she reached the age
of seventy and retired before the effective date of this article. (Subdivision b
amended by vote of the people November 8, 1966; further amended by vote
of the people November 6, 2001.)

[Temporary assignments of judges and justices]

§26. a. A justice of the supreme court may perform the duties of office or hold

court in any county and may be temporarily assigned to the supreme court in
any judicial district or to the court of claims. A justice of the supreme court in
the city of New York may be temporarily assigned to the family court in the
city of New York or to the surrogate’s court in any county within the city of
New York when required to dispose of the business of such court.

b. A judge of the court of claims may perform the duties of office or
hold court in any county and may be temporarily assigned to the supreme
court in any judicial district.

c. A judge of the county court may perform the duties of office or hold
court in any county and may be temporarily assigned to the supreme court in
the judicial department of his or her residence or to the county court or the
family court in any county or to the surrogate’s court in any county outside
the city of New York or to a court for the city of New York established
pursuant to section fifteen of this article.

d. A judge of the surrogate’s court in any county within the city of New
York may perform the duties of office or hold court in any county and may be
temporarily assigned to the supreme court in the judicial department of his
or her residence.

e. A judge of the surrogate’s court in any county outside the city of New
York may perform the duties of office or hold court in any county and may be
temporarily assigned to the supreme court in the judicial department of his
or her residence or to the county court or the family court in any county or
to a court for the city of New York established pursuant to section fifteen of
this article.

f. A judge of the family court may perform the duties of office or hold
court in any county and may be temporarily assigned to the supreme court in
the judicial department of his or her residence or to the county court or the
family court in any county or to the surrogate’s court in any county outside of
the city of New York or to a court for the city of New York established
pursuant to section fifteen of this article.

g. A judge of a court for the city of New York established pursuant to
section fifteen of this article may perform the duties of office or hold court in

21

 

 
       
     

Case 1:18-cv-O006p, (aT

any county and may be temporarily assigned to the supreme court in the
judicial department of his or her residence or to the county court or the
family court in any county or to the other court for the city of New York
established pursuant to section fifteen of this article.

h. A judge of the district court in any county may perform the duties of
office or hold court in any county and may be temporarily assigned to the
county court in the judicial department of his or her residence or to a court
for the city of New York established pursuant to section fifteen of this
article or to the district court in any county.

i. Temporary assignments of all the foregoing judges or justices listed
in this section, and of judges of the city courts pursuant to paragraph two of
subdivision j of this section, shall be made by the chief administrator of the
courts in accordance with standards and administrative policies established
pursuant to section twenty-eight of this article.

j. (1) The legislature may provide for temporary assignments within the
county of residence or any adjoining county, of judges of town, village or
city courts outside the city of New York.

(2) In addition to any temporary assignments to which a judge of a city
court may be subject pursuant to paragraph one of this subdivision, such judge
also may be temporarily assigned by the chief administrator of the courts to
the county court, the family court or the district court within his or her
county of residence or any adjoining county provided he or she is not
permitted to practice law.

k. While temporarily assigned pursuant to the provisions of this
section, any judge or justice shall have the powers, duties and jurisdiction of
a judge or justice of the court to which assigned. After the expiration of any
temporary assignment, as provided in this section, the judge or justice
assigned shall have all the powers, duties and jurisdiction of a judge or
justice of the court to which he or she was assigned with respect to matters
pending before him or her during the term of such temporary assignment.
(Subdivision i amended by vote of the people November 8, 1977;
subdivision f amended by vote of the people November 8, 1983; further
amended by vote of the people November 6, 2001.)

 

[Supreme court; extraordinary terms]

§27. The governor may, when in his or her opinion the public interest
requires, appoint extraordinary terms of the supreme court. The governor
shall designate the time and place of holding the term and the justice who
shall hold the term. The governor may terminate the assignment of the
justice and may name another justice in his or her place to hold the term.
(Amended by vote of the people November 6, 2001.)

[Administrative supervision of court system]

§28. a. The chief judge of the court of appeals shall be the chief judge of the
state of New York and shall be the chief judicial officer of the unified court
system. There shall be an administrative board of the courts which shall
consist of the chief judge of the court of appeals as chairperson and the
presiding justice of the appellate division of the supreme court of each
judicial department. The chief judge shall, with the advice and consent of the
administrative board of the courts, appoint a chief administrator of the courts
who shall serve at the pleasure of the chief judge.

b. The chief administrator, on behalf of the chief judge, shall supervise
the administration and operation of the unified court system. In the exercise
of such responsibility, the chief administrator of the courts shall have such
powers and duties as may be delegated to him or her by the chief judge and
such additional powers and duties as may be provided by law.

c. The chief judge, after consultation with the administrative board, shall
establish standards and administrative policies for general application
throughout the state, which shall be submitted by the chief judge to the court
of appeals, together with the recommendations, if any, of the administrative
board. Such standards and administrative policies shall be promulgated
after approval by the court of appeals. (Formerly §28. Repealed and new
§28 added by vote of the people November 8, 1977; amended by vote of the
people November 6, 2001.)

[Expenses of courts]
§29. a. The legislature shall provide for the allocation of the cost of
operating and maintaining the court of appeals, the appellate division of the

22

Qin TXSD Page 25 of 46

 

supreme court in each judicial department, the supreme court, the court of
claims, the county court, the surrogate’s court, the family court, the courts for
the city of New York established pursuant to section fifteen of this article
and the district court, among the state, the counties, the city of New York and
other political subdivisions.

b. The legislature shall provide for the submission of the itemized
estimates of the annual financial needs of the courts referred to in
subdivision a of this section to the chief administrator of the courts to be
forwarded to the appropriating bodies with recommendations and comment.

c. Insofar as the expense of the courts is borne by the state or paid by the
state in the first instance, the final determination of the itemized estimates of
the annual financial needs of the courts shall be made by the legislature and
the governor in accordance with articles four and seven of this constitution.

d. Insofar as the expense of the courts is not paid by the state in the first
instance and is borne by counties, the city of New York or other political
subdivisions, the final determination of the itemized estimates of the annual
financial needs of the courts shall be made by the appropriate governing
bodies of such counties, the city of New York or other political subdivisions.
(Subdivision b amended by vote of the people November 8, 1977.)

[Legislative power over jurisdiction and proceedings; delegation of
power to regulate practice and procedure]

§30. The legislature shall have the same power to alter and regulate the

jurisdiction and proceedings in law and in equity that it has heretofore
exercised. The legislature may, on such terms as it shall provide and subject
to subsequent modification, delegate, in whole or in part, to a court,
including the appellate division of the supreme court, or to the chief
administrator of the courts, any power possessed by the legislature to regulate
practice and procedure in the courts. The chief administrator of the courts shall
exercise any such power delegated to him or her with the advice and consent
of the administrative board of the courts. Nothing herein contained shall
prevent the adoption of regulations by individual courts consistent with the
general practice and procedure as provided by statute or general rules.
(Amended by vote of the people November 8, 1977.)

[Inapplicability of article to certain courts]

§31. This article does not apply to the peacemakers courts or other Indian
courts, the existence and operation of which shall continue as may be
provided by law.

[Custodians of children to be of same religious persuasion)

§32, When any court having jurisdiction over a child shall commit it or
remand it to an institution or agency or place it in the custody of any person
by parole, placing out, adoption or guardianship, the child shall be committed
or remanded or placed, when practicable, in an institution or agency governed
by persons, or in the custody of a person, of the same religious persuasion
as the child.

[Existing laws; duty of legislature to implement article]

§33. Existing provisions of law not inconsistent with this article shall
continue in force until repealed, amended, modified or superseded in
accordance with the provisions of this article. The legislature shall enact
appropriate laws to carry into effect the purposes and provisions of this
article, and may, for the purpose of implementing, supplementing or
clarifying any of its provisions, enact any laws, not inconsistent with the
provisions of this article, necessary or desirable in promoting the objectives
of this article.

[Pending appeals, actions and proceedings; preservation of existing terms
of office of judges and justices]

§34. a. The court of appeals, the appellate division of the supreme court,
the supreme court, the court of claims, the county court in counties outside
the city of New York, the surrogate’s court and the district court of Nassau
county shall hear and determine all appeals, actions and proceedings
pending therein on the effective date of this article except that the appellate
division of the supreme court in the first and second judicial departments or
the appellate term in such departments, if so directed by the appropriate
appellate division of the supreme court, shall hear and determine all appeals

 
Case 1:18-cv-00068 PRE HD aSidition of the SPate-CLNd@-Vork > Page 26 of 46

 

pending in the appellate terms of the supreme court in the first and second
judicial departments and in the court of special sessions of the city of New
York and except that the county court or an appellate term shall, as may be
provided by law, hear and determine all appeals pending in the county court
or the supreme court other than an appellate term. Further appeal from a
decision of the county court, the appellate term or the appellate division of
the supreme court, rendered on or after the effective date of this article, shall
be governed by the provisions of this article.

b. The justices of the supreme court in office on the effective date of this
article shall hold their offices as justices of the supreme court until the
expiration of their respective terms.

c. The judges of the court of claims in office on the effective date of this
article shall hold their offices as judges of the court of claims until the
expiration of their respective terms.

d. The surrogates, and county judges outside the city of New York,
including the special county judges of the counties of Erie and Suffolk, in
office on the effective date of this article shall hold office as judges of the
surrogate’s court or county judge, respectively, of such counties until the
expiration of their respective terms.

e. The judges of the district court of Nassau county in office on the
effective date of this article shall hold their offices until the expiration of
their respective terms.

f. Judges of courts for towns, villages and cities outside the city of New
York in office on the effective date of this article shall hold their offices
until the expiration of their respective terms.

[Certain courts abolished; transfer of judges, court personnel, and
actions and proceedings to other courts]

§35. a. The children’s courts, the court of general sessions of the county
of New York, the county courts of the counties of Bronx, Kings, Queens and
Richmond, the city court of the city of New York, the domestic relations
court of the city of New York, the municipal court of the city of New York,
the court of special sessions of the city of New York and the city magistrates’
courts of the city of New York are abolished from and after the effective date
of this article and thereupon the seals, records, papers and documents of or
belonging to such courts shall, unless otherwise provided by law, be
deposited in the offices of the clerks of the several counties in which these
courts now exist.

b. The judges of the county court of the counties of Bronx, Kings,
Queens and Richmond and the judges of the court of general sessions of the
county of New York in office on the effective date of this article appointed,
be justices of the supreme court in and for the judicial district which
includes the county in which they resided on that date. The salaries of such
justices shall be the same as the salaries of the other justices of the supreme
court residing in the same judicial district and shall be paid in the same
manner. All actions and proceedings pending in the county court of the
counties of Bronx, Kings, Queens and Richmond and in the court of general
sessions of the county of New York on the effective date of this article
shall be transferred to the supreme court in the county in which the action
or proceedings was pending, or otherwise as may be provided by law.

c. The legislature shall provide by law that the justices of the city court
of the city of New York and the justices of the municipal court of the city of
New York in office on the date such courts are abolished shall, for the
remainder of the term for which each was elected or appointed, be judges of
the city-wide court of civil jurisdiction of the city of New York established
pursuant to section fifteen of this article and for such district as the
legislature may determine.

d. The legislature shall provide by law that the justices of the court of
special sessions and the magistrates of the city magistrates’ courts of the city
of New York in office on the date such courts are abolished shall, for the
remainder of the term for which each was appointed, be judges of the city-
wide court of criminal jurisdiction of the city of New York established
pursuant to section fifteen provided, however, that each term shall expire on
the last day of the year in which it would have expired except for the
provisions of this article.

e. All actions and proceedings pending in the city court of the city of
New York and the municipal court in the city of New York on the date such
courts are abolished shall be transferred to the city-wide court of civil

jurisdiction of the city of New York established pursuant to section fifteen
of this article or as otherwise provided by law.

f. All actions and proceedings pending in the court of special sessions of
the city of New York and the city magistrates’ courts of the city of New
York on the date such courts are abolished shall be transferred to the city-
wide court of criminal jurisdiction of the city of New York established
pursuant to section fifteen of this article or as otherwise provided by law.

g. The special county judges of the counties of Broome, Chautauqua,
Jefferson, Oneida and Rockland and the judges of the children’s courts in all
counties outside the city of New York in office on the effective date of this
article shall, for the remainder of the terms for which they were elected or
appointed, be judges of the family court in and for the county in which they
hold office. Except as otherwise provided in this section, the office of special
county judge and the office of special surrogate is abolished from and after the
effective date of this article and the terms of the persons holding such offices
shall terminate on that date.

h. All actions and proceedings pending in the children’s courts in
counties outside the city of New York on the effective date of this article
shall be transferred to the family court in the respective counties.

i. The justices of the domestic relations court of the city of New York
in office on the effective date of this article shall, for the remainder of the
terms for which they were appointed, be judges of the family court within the
city of New York.

j. All actions and proceedings pending in the domestic relations court
of the city of New York on the effective date of this article shall be
transferred to the family court in the city of New York.

k. The office of official referee is abolished, provided, however, that
official referees in office on the effective date of this article shall, for the
remainder of the terms for which they were appointed or certified, be
official referees of the court in which appointed or certified or the successor
court, as the case may be. At the expiration of the term of any official referee,
his or her office shall be abolished and thereupon such former official referee
shall be subject to the relevant provisions of section twenty-five of this
article.

1. As may be provided by law, the non-judicial personnel of the courts
affected by this article in office on the effective date of this article shall,
to the extent practicable, be continued without diminution of salaries and
with the same status and rights in the courts established or continued by this
article; and especially skilled, experienced and trained personnel shall, to the
extent practicable, be assigned to like functions in the courts which exercise
the jurisdiction formerly exercised by the courts in which they were
employed. In the event that the adoption of this article shall require or make
possible a reduction in the number of non-judicial personnel, or in the
number of certain categories of such personnel, such reduction shall be made,
to the extent practicable, by provision that the death, resignation, removal or
retirement of an employee shall not create a vacancy until the reduced
number of personnel has been reached.

m. In the event that a judgment or order was entered before the effective
date of this article and a right of appeal existed and notice of appeal
therefrom is filed after the effective date of this article, such appeal shall be
taken from the supreme court, the county courts, the surrogate’s courts, the
children’s courts, the court of general sessions of the county of New York
and the domestic relations court of the city of New York to the appellate
division of the supreme court in the judicial department in which such court
was located; from the court of claims to the appellate division of the
supreme court in the third judicial department, except for those claims
which arose in the fourth judicial department, in which case the appeal shall
be to the appellate division of the supreme court in the fourth judicial
department; from the city court of the city of New York, the municipal court
of the city of New York, the court of special sessions of the city of New York
and the city magistrates’ courts of the city of New York to the appellate
division of the supreme court in the judicial department in which such court
was located, provided, however, that such appellate division of the supreme
court may transfer any such appeal to an appellate term, if such appellate
term be established; and from the district court, town, village and city courts
outside the city of New York to the county court in the county in which such
court was located, provided, however, that the legislature may require the
transfer of any such appeal to an appellate term, if such appellate term be

23

 
Case 1:18-cv-00068

 

established. Further appeal from a decision of a county court or an appellate
term or the appellate division of the supreme court shall be governed by the
provisions of this article. However, if in any action or proceeding decided
prior to the effective date of this article, a party had a right of direct appeal
from a court of original jurisdiction to the court of appeals, such appeal may
be taken directly to the court of appeals.

n. In the event that an appeal was decided before the effective date of this
article and a further appeal could be taken as of right and notice of appeal
therefrom is filed after the effective date of this article, such appeal may be
taken from the appellate division of the supreme court to the court of appeals
and from any other court to the appellate division of the supreme court.
Further appeal from a decision of the appellate division of the supreme court
shall be governed by the provisions of this article. If a further appeal could
not be taken as of right, such appeal shall be governed by the provisions of
this article. (Amended by vote of the people November 6, 2001.)

[Pending civil and criminal cases]

§36. No civil or criminal appeal, action or proceeding pending before any
court or any judge or justice on the effective date of this article shall abate
but such appeal, action or proceeding so pending shall be continued in the
courts as provided in this article and, for the purposes of the disposition of
such actions or proceedings only, the jurisdiction of any court to which any
such action or proceeding is transferred by this article shall be coextensive
with the jurisdiction of the former court from which the action or proceeding
was transferred. Except to the extent inconsistent with the provisions of this
article, subsequent proceedings in such appeal, action or proceeding shall be
conducted in accordance with the laws in force on the effective date of this
article until superseded in the manner authorized by law.

[Effective date of certain amendments to articles VI and VII]

§36-a. The amendments to the provisions of sections two, four, seven, eight,

eleven, twenty, twenty-two, twenty-six, twenty-eight, twenty-nine and thirty
of article six and to the provisions of section one of article seven, as first
proposed by a concurrent resolution passed by the legislature in the year
nineteen hundred seventy-six and entitled “Concurrent Resolution of the
Senate and Assembly proposing amendments to articles six and seven of the
constitution, in relation to the manner of selecting judges of the court of
appeals, creation of a commission on judicial conduct and administration of
the unified court system, providing for the effectiveness of such amendments
and the repeal of subdivision c of section two, subdivision b of section
seven, subdivision b of section eleven, section twenty-two and section
twenty-eight of article six thereof relating thereto”, shall become a part of the
constitution on the first day of January next after the approval and ratification
of the amendments proposed by such concurrent resolution by the people but
the provisions thereof shall not become operative and the repeal of
subdivision ¢ of section two, section twenty-two and section twenty-eight
shail not become effective until the first day of April next thereafter which
date shall be deemed the effective date of such amendments and the chief
judge and the associate judges of the court of appeals in office on such
effective date shail hold their offices until the expiration of their respective
terms. Upon a vacancy in the office of any such judge, such vacancy shall
be filled in the manner provided in section two of article six. (New. Added
by vote of the people November 8, 1977.)

[No section 36-b]

[Effective date of certain amendments to article VI, section 22]

§36-c. The amendments to the provisions of section twenty-two of article
six as first proposed by a concurrent resolution passed by the legislature in
the year nineteen hundred seventy-four and entitled “Concurrent Resolution
of the Senate and Assembly proposing an amendment to section twenty-two
of article six and adding section thirty-six-c to such article of the
constitution, in relation to the powers of and reconstituting the court on the
judiciary and creating a commission on judicial conduct”, shall become a part
of the constitution on the first day of January next after the approval and
ratification of the amendments proposed by such concurrent resolution by the
people but the provisions thereof shall not become operative until the first
day of September next thereafter which date shall be deemed the effective date

24

 

TXSD_ Page 27 of 46

 

of such amendments. (New. Added by vote of the people November 4,
1975.)

[Effective date of article]

§37. This article shall become a part of the constitution on the first day of
January next after the approval and ratification of this amendment by the
people but its provisions shall not become operative until the first day of
September next thereafter which date shall be deemed the effective date of
this article.

ARTICLE VII
STATE FINANCES

[Estimates by departments, the legislature and the judiciary of needed
appropriations; hearings]

Section 1. For the preparation of the budget, the head of each department
of state government, except the legislature and judiciary, shall furnish the
governor such estimates and information in such form and at such times as
the governor may require, copies of which shall forthwith be furnished to the
appropriate committees of the legislature. The governor shall hold hearings
thereon at which the governor may require the attendance of heads of
departments and their subordinates. Designated representatives of such
committees shall be entitled to attend the hearings thereon and to make
inquiry concerning any part thereof.

Itemized estimates of the financial needs of the legislature, certified by the
presiding officer of each house, and of the judiciary, approved by the court
of appeals and certified by the chief judge of the court of appeals, shall be
transmitted to the governor not later than the first day of December in each
year for inclusion in the budget without revision but with such
recommendations as the governor may deem proper. Copies of the itemized
estimates of the financial needs of the judiciary also shall forthwith be
transmitted to the appropriate committees of the legislature. (Amended by
vote of the people November 8, 1977; November 6, 2001.)

[Executive budget]

§2. Annually, on or before the first day of February in each year following
the year fixed by the constitution for the election of governor and lieutenant
governor, and on or before the second Tuesday following the first day of the
annual meeting of the legislature, in all other years, the governor shall
submit to the legislature a budget containing a complete plan of expenditures
proposed to be made before the close of the ensuing fiscal year and all
moneys and revenues estimated to be available therefor, together with an
explanation of the basis of such estimates and recommendations as to
proposed legislation, if any, which the governor may deem necessary to
provide moneys and revenues sufficient to meet such proposed expenditures.
It shall also contain such other recommendations and information as the
governor may deem proper and such additional information as may be
required by law. (New. Derived in part from former §2 of Art. 4-a. Adopted
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; amended by vote of the people November 2, 1965;
November 6, 2001.)

[Budget bills; appearances before legislature]

§3. At the time of submitting the budget to the legislature the governor shall

submit a bill or bills containing all the proposed appropriations and
reappropriations included in the budget and the proposed legislation, if any,
recommended therein.

The governor may at any time within thirty days thereafter and, with the
consent of the legislature, at any time before the adjournment thereof,
amend or supplement the budget and submit amendments to any bills
submitted by him or her or submit supplemental bills.

The governor and the heads of departments shall have the right, and it
shali be the duty of the heads of departments when requested by either house
of the legislature or an appropriate committee thereof, to appear and be heard
in respect to the budget during the consideration thereof, and to answer
inquiries relevant thereto. The procedure for such appearances and inquiries
shall be provided by law. (New. Derived in part from former §§2 and 3 of

 
Case 1:18-cv-00068

 

Art. 4-a, Adopted by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938; amended by vote of the people
November 6, 2001.)

[Action on budget bills by legislature; effect thereof]

§4. The legislature may not alter an appropriation bill submitted by the
governor except to strike out or reduce items therein, but it may add
thereto items of appropriation provided that such additions are stated
separately and distinctly from the original items of the bill and refer each to
a single object or purpose. None of the restrictions of this section, however,
shall apply to appropriations for the legislature or judiciary.

Such an appropriation bill shall when passed by both houses be a law
immediately without further action by the governor, except that
appropriations for the legislature and judiciary and separate items added to the
governor’s bills by the legislature shall be subject to approval of the
governor as provided in section 7 of article IV. (New. Derived in part from
former §3 of Art. 4-a. Adopted by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; amended by vote of the
people November 6, 2001.)

[Restrictions on consideration of other appropriations]

§5. Neither house of the legislature shall consider any other bill making an

appropriation until all the appropriation bills submitted by the governor shall
have been finally acted on by both houses, except on message from the
governor certifying to the necessity of the immediate passage of such a bill.
(New. Derived in part from former §4 of Art. 4-a. Adopted by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.)

[Restrictions on content of appropriation bilis]

§6. Except for appropriations contained in the bills submitted by the

governor and in a supplemental appropriation bill for the support of
government, no appropriations shall be made except by separate bills each
for a single object or purpose. All such bills and such supplemental
appropriation bill shall be subject to the governor’s approval as provided in
section 7 of article IV.

No provision shall be embraced in any appropriation bill submitted by the
governor or in such supplemental appropriation bill unless it relates
specifically to some particular appropriation in the bill, and any such
provision shall be limited in its operation to such appropriation. (New.
Derived in part from former §22 of Art. 3 and former §4 of Art. 4-a. Adopted
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Appropriation bilis]

§7. No money shall ever be paid out of the state treasury or any of its funds,
or any of the funds under its management, except in pursuance of an

appropriation by law; nor unless such payment be made within two years
next after the passage of such appropriation act; and every such law making

a new appropriation or continuing or reviving an appropriation, shall
distinctly specify the sum appropriated, and the object or purpose to which it

is to be applied; and it shall not be sufficient for such law to refer to any
other law to fix such sum. (New. Derived in part from former §21 of Art. 3.

Adopted by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938.)

[Gift or loan of state credit or money prohibited; exceptions for
enumerated purposes]

§8. 1. The money of the state shall not be given or loaned to or in aid of any
private corporation or association, or private undertaking; nor shall the
credit of the state be given or loaned to or in aid of any individual, or public
or private corporation or association, or private undertaking, but the
foregoing provisions shall not apply to any fund or property now held or
which may hereafter be held by the state for educational, mental health or
mental retardation purposes.

2. Subject to the limitations on indebtedness and taxation, nothing in this
constitution contained shall prevent the legislature from providing for the
aid, care and support of the needy directly or through subdivisions of the
state; or for the protection by insurance or otherwise, against the hazards of
unemployment, sickness and old age; or for the education and support of the

 

SD Page 28 of 46

 

blind, the deaf, the dumb, the physically handicapped, the mentally ill, the
emotionally disturbed, the mentally retarded or juvenile delinquents as it
may deem proper; or for health and welfare services for all children, either
directly or through subdivisions of the state, including school districts; or for
the aid, care and support of neglected and dependent children and of the
needy sick, through agencies and institutions authorized by the state board of
social welfare or other state department having the power of inspection
thereof, by payments made on a per capita basis directly or through the
subdivisions of the state; or for the increase in the amount of pensions of any
member of a retirement system of the state, or of a subdivision of the state;
or for an increase in the amount of pension benefits of any widow or
widower of a retired member of a retirement system of the state or of a
subdivision of the state to whom payable as beneficiary under an optional
settlement in connection with the pension of such member. The enumeration
of legislative powers in this paragraph shall not be taken to diminish any
power of the legislature hitherto existing.

3. Nothing in this constitution contained shall prevent the legislature from
authorizing the loan of the money of the state to a public corporation to be
organized for the purpose of making loans to non-profit corporations or
for the purpose of guaranteeing loans made by banking organizations, as
that term shall be defined by the legislature, to finance the construction of
new industrial or manufacturing plants, the construction of new buildings to
be used for research and development, the construction of other eligible
business facilities, and for the purchase of machinery and equipment related
to such new industrial or manufacturing plants, research and development
buildings, and other eligible business facilities in this state or the
acquisition, rehabilitation or improvement of former or existing industrial or
manufacturing plants, buildings to be used for research and development,
other eligible business facilities, and machinery and equipment in this state,
including the acquisition of real property therefor, and the use of such money
by such public corporation for such purposes, to improve employment
opportunities in any area of the state, provided, however, that any such
plants, buildings or facilities or machinery and equipment therefor shall not
be (i) primarily used in making retail sales of goods or services to customers
who personally visit such facilities to obtain such goods or services or (ii)
used primarily as a hotel, apartment house or other place of business which
furnishes dwelling space or accommodations to either residents or transients,
and provided further that any loan by such public corporation shall not exceed
sixty per centum of the cost of any such project and the repayment of which
shall be secured by a mortgage thereon which shall not be a junior
encumbrance thereon by more than fifty per centum of such cost or by a
security interest if personalty, and that the amount of any guarantee of a loan
made by a banking organization shall not exceed eighty per centum of the
cost of any such project. (Formerly §1. Derived in part from former §9 of Art.
8. Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote
of the people November 6, 1951; November 7, 1961; November 8, 1966;
November 6, 1973; November 8, 1977; November 5, 1985; November 6,
2001.)

[Short term state debts in anticipation of taxes, revenues and proceeds
of sale of authorized bonds]

§9. The state may contract debts in anticipation of the receipt of taxes and

revenues, direct or indirect, for the purposes and within the amounts of
appropriations theretofore made. Notes or other obligations for the moneys
so borrowed shall be issued as may be provided by law, and shall with the
interest thereon be paid from such taxes and revenues within one year from
the date of issue.

The state may also contract debts in anticipation of the receipt of the
proceeds of the sale of bonds theretofore authorized, for the purpose and within
the amounts of the bonds so authorized. Notes or obligations for the money so
borrowed shall be issued as may be provided by law, and shall with the
interest thereon be paid from the proceeds of the sale of such bonds within
two years from the date of issue, except as to bonds issued or to be issued
for any of the purposes authorized by article eighteen of this constitution,
in which event the notes or obligations shall with the interest thereon be paid
from the proceeds of the sale of such bonds within five years from the date
of issue. (Formerly §2. Renumbered and amended by Constitutional

25

 
Case 1:18-Cv-O006Pp GUT Gibion OF the Stuteot New Yorn 1XSD Page 29 of 46

 

Convention of 1938 and approved by vote of the people November 8, 1938;
further amended by vote of the people November 4, 1958; November 7,
1995.)

[State debts on account of invasion, insurrection, war and forest fires]

§10. In addition to the above limited power to contract debts, the state may
contract debts to repel invasion, suppress insurrection, or defend the state in
war, or to suppress forest fires; but the money arising from the contracting of
such debts shall be applied for the purpose for which it was raised, or to repay
such debts, and to no other purpose whatever. (Formerly §3. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[State debts generally; manner of contracting; referendum]

§11. Except the debts or refunding debts specified in sections 9, 10 and 13 of
this article, no debt shall be hereafter contracted by or in behalf of the state,
unless such debt shall be authorized by law, for some single work or purpose,
to be distinctly specified therein. No such law shall take effect until it shall,
at a general election, have been submitted to the people, and have received a
majority of all the votes cast for and against it at such election nor shall it be
submitted to be voted on within three months after its passage nor at any
general election when any other law or any bill shall be submitted to be
voted for or against.

The legislature may, at any time after the approval of such law by the
people, if no debt shall have been contracted in pursuance thereof, repeal the
same; and may at any time, by law, forbid the contracting of any further debt
or liability under such law. (Formerly §4. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 2,
1993.)

[State debts generally; how paid; contribution to sinking funds;
restrictions on use of bond proceeds]

§12. Except the debts or refunding debts specified in sections 9, 10 and 13 of
this article, all debts contracted by the state and each portion of any such
debt from time to time so contracted shall be subject to the following rules:

1. The principal of each debt or any portion thereof shall either be paid in
equal annual installments or in installments that result in substantially level
or declining debt service payments such as shall be authorized by law, or, in
the alternative, contributions of principal in the amount that would otherwise
be required to be paid annually shall be made to a sinking fund.

2. When some portions of the same debt are payable annually while other
portions require contributions to a sinking fund, the entire debt shall be
structured so that the combined amount of annual instaliments of principal
paid and/or annual contributions of principal made in each year shall be
equal to the amount that would be required to be paid if the entire debt were
payable in annual installments.

3. When interest on state obligations is not paid at least annually, there
shall also be contributed to a sinking fund at least annually, the amount
necessary to bring the balance thereof, including income earned on
contributions, to the accreted value of the obligations to be paid therefrom
on the date such contribution is made, less the sum of all required future
contributions of principal, in the case of sinking fund obligations, or
payments of principal, in the case of serial obligations. Notwithstanding the
foregoing, nothing contained in this subdivision shall be deemed to require
contributions for interest to sinking funds if total debt service due on the debt
or portion thereof in the year such interest is due will be substantially the
same as the total debt service due on such debt or portion thereof in each other
year or if the total amount of debt service due in each subsequent year on
such debt or portion thereof shall be less than the total debt service due in
each prior year.

4. The first annual installment on such debt shall be paid, or the first annual
contribution shall be made to a sinking fund, not more than one year, and the
last installment shall be paid, or contribution made not more than forty years,
after such debt or portion thereof shall have been contracted, provided,
however, that in contracting any such debt the privilege of paying all or any
part of such debt prior to the date on which the same shall be due may be
reserved to the state in such manner as may be provided by law.

26

5. No such debt shall be contracted for a period longer than that of the
probable life of the work or purpose for which the debt is to be contracted,
or in the alternative, the weighted average period of probable life of the
works or purposes for which such indebtedness is to be contracted. The
probable lives of such works or purposes shall be determined by general
laws, which determination shall be conclusive.

6. The money arising from any loan creating such debt or liability shall
be applied only to the work or purpose specified in the act authorizing such
debt or liability, or for the payment of such debt or liability, including any
notes or obligations issued in anticipation of the sale of bonds evidencing
such debt or liability.

7. Any sinking funds created pursuant to this section shall be maintained
and managed by the state comptroller or an agent or trustee designated by the
state comptroller, and amounts in sinking funds created pursuant to this
section, and earnings thereon, shall be used solely for the purpose of retiring
the obligations secured thereby except that amounts in excess of the required
balance on any contribution date and amounts remaining in such funds after
all of the obligations secured thereby have been retired shall be deposited in
the general fund.

8. No appropriation shall be required for disbursement of money, or income
earned thereon, from any sinking fund created pursuant to this section for the
purpose of paying principal of and interest on the obligations for which such
fund was created, except that interest shall be paid from any such fund
only if, and to the extent that, it is not payable annually and contributions
on account of such interest were made thereto.

9. The provisions of section 15 of this article shall not apply to sinking
funds created pursuant to this section.

10. When state obligations are sold at a discount, the debt incurred for
purposes of determining the amount of debt issued or outstanding pursuant
to a voter approved bond referendum or other limitation on the amount of debt
that may be issued or outstanding for a work or purpose shall be deemed to
include only the amount of money actually received by the state
notwithstanding the face amount of such obligations. (Derived in part from
former §4. Renumbered and amended by Constitutional Convention of 1938
and approved by vote of the people November 8, 1938; further amended by
vote of the people, November 2, 1993.)

[Refund of state debts]

§13. The legislature may provide means and authority whereby any state
debt or debts, or any portion or combination thereof, may be refunded in
accordance with the following provisions:

1. State debts may be refunded at any time after they are incurred
provided that the state will achieve a debt service savings on a present value
basis as a result of the refunding transaction, and further provided that no
maturity shall be called for redemption unless the privilege to pay prior to
the maturity date was reserved to the state. The legislature may provide for
the method of computation of present value for such purpose.

2. In no event shall refunding obligations be issued in an amount
exceeding that necessary to provide sufficient funds to accomplish the
refunding of the obligations to be refunded including paying all costs and
expenses related to the refunding transaction and, in no event, shall the
proceeds of refunding obligations be applied to any purpose other than
accomplishing the refunding of the debt to be refunded and paying costs and
expenses related to the refunding.

3. Proceeds of refunding obligations shall be deposited in escrow funds
which shall be maintained and managed by the state comptroller or by an
agent or trustee designated by the state comptroller and no legislative
appropriation shall be required for disbursement of money, or income
earned thereon, from such escrow funds for the purposes enumerated in this
section.

4. Refunding obligations may be refunded pursuant to this section.

5. Refunding obligations shall either be paid in annual installments or
annual contributions shall be made to a sinking fund in amounts
sufficient to retire the refunding obligations at their maturity. No annual
installments or contributions of principal need be made with respect to all or
any portion of an issue of refunding obligations in years when debt service
on such refunding obligations or portion thereof is paid or contributed

 
Case 1:18-cv-00068 pe

 

entirely from an escrow fund created pursuant to subdivision 3 of this
section or in years when no installments or contributions would have been
due on the obligations to be refunded. So long as any of the refunding
obligations remain outstanding, installments or contributions shall be made
in any years that installments or contributions would have been due on the
obligations to be refunded.

6. In no event shall the last annual installment or contribution on any
portion of refunding debt, including refunding obligations issued to refund
other refunding obligations, be made after the termination of the period of
probable life of the projects financed with the proceeds of the relevant portion
of the debt to be refunded, or any debt previously refunded with the
refunding obligations to be refunded, determined as of the date of issuance of
the original obligations pursuant to section 12 of this article to finance such
projects, or forty years from such date, if earlier; provided, however, that in
lieu of the foregoing, an entire refunding issue or portion thereof may be
structured to mature over the remaining weighted average useful life of all
projects financed with the obligations being refunded.

7. Subject to the provisions of subdivision 5 of this section, each annual
installment or contribution of principal of refunding obligations shall be equal
to the amount that would be required by subdivision 1 of section 12 of this
article if such installments or contributions were required to be made from
the year that the next installment or contribution would have been due on the
obligations to be refunded, if they had not been refunded, until the final
maturity of the refunding obligations but excluding any year in which no
installment or contribution would have been due on the obligations to be
refunded or, in the alternative, the total payments of principal and interest on
the refunding bonds shall be less in each year to their final maturity than the
total payments of principal and interest on the bonds to be refunded in each
such year.

8. The provisions of subdivision 3 and subdivisions 7 through 9 of section
12 of this article shall apply to sinking funds created pursuant to this section
for the payment at maturity of refunding obligations. (New. Adopted by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 2,
1993.)

[State debt for elimination of railroad crossings at grade; expenses; how
borne; construction and reconstruction of state highways and parkways]
§14. The legislature may authorize by law the creation of a debt or debts
of the state, not exceeding in the aggregate three hundred million dollars, to
provide moneys for the elimination, under state supervision, of railroad
crossings at grade within the state, and for incidental improvements
connected therewith as authorized by this section. The provisions of this
article, not inconsistent with this section, relating to the issuance of bonds
for a debt or debts of the state and the maturity and payment thereof, shall
apply to a state debt or debts created pursuant to this section; except that the
law authorizing the contracting of such debt or debts shall take effect without
submission to the people pursuant to section 11 of this article. The aggregate
amount of a state debt or debts which may be created pursuant to this
section shall not exceed the difference between the amount of the debt or
debts heretofore created or authorized by law, under the provisions of section
14 of article VII of the constitution in force on July first, nineteen hundred
thirty-eight, and the sum of three hundred million dollars.

The expense of any grade crossing elimination the construction work for
which was not commenced before January first, nineteen hundred thirty-
nine, including incidental improvements connected therewith as authorized
by this section, whether or not an order for such elimination shall theretofore
have been made, shall be paid by the state in the first instance, but the state
shall be entitled to recover from the railroad company or companies, by way
of reimbursement (1) the entire amount of the railroad improvements not an
essential part of elimination, and (2) the amount of the net benefit to the
company or companies from the elimination exclusive of such railroad
improvements, the amount of such net benefit to be adjudicated after the
completion of the work in the manner to be prescribed by law, and in no
event to exceed fifteen per centum of the expense of the elimination,
exclusive of all incidental improvements. The reimbursement by the railroad
companies shall be payable at such times, in such manner and with interest
at such rate as the legislature may prescribe.

 

SD Page 30 of 46

 

The expense of any grade crossing elimination the construction work for
which was commenced before January first, nineteen hundred thirty-nine,
shall be borne by the state, railroad companies, and the municipality or
municipalities in the proportions formerly prescribed by section 14 of article
VII of the constitution in force on July first, nineteen hundred thirty-eight,
and the law or laws enacted pursuant to its provisions, applicable to such
elimination, and subject to the provisions of such former section and law or
laws, including advances in aid of any railroad company or municipality,
although such elimination shall not be completed until after January first,
nineteen hundred thirty-nine.

A grade crossing elimination the construction work for which shall be
commenced after January first, nineteen hundred thirty-nine, shall include
incidental improvements rendered necessary or desirable because of such
elimination, and reasonably included in the engineering plans therefor. Out of
the balance of all moneys authorized to be expended under section 14 of
article VII of the constitution in force on July first, nineteen hundred thirty-
eight, and remaining unexpended and unobligated on such date, fifty million
dollars shall be deemed segregated for grade crossing eliminations and
incidental improvements in the city of New York and shall be available only
for such purposes until such eliminations and improvements are completed
and paid for.

Notwithstanding any of the foregoing provisions of this section the
legislature is hereby authorized to appropriate, out of the proceeds of bonds
now or hereafter sold to provide moneys for the elimination of railroad
crossings at grade and incidental improvements pursuant to this section, sums
not exceeding in the aggregate sixty million dollars for the construction and
reconstruction of state highways and parkways. (Amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938;
further amended by vote of the people November 4, 1941.)

[Sinking funds; how kept and invested; income therefrom and
application thereof]

§15. The sinking funds provided for the payment of interest and the

extinguishment of the principal of the debts of the state heretofore
contracted shall be continued; they shall be separately kept and safely
invested, and neither of them shall be appropriated or used in any manner
other than for such payment and extinguishment as hereinafter provided. The
comptroller shall each year appraise the securities held for investment in
each of such funds at their fair market value not exceeding par. The
comptroller shall then determine and certify to the legislature the amount of
each of such funds and the amounts which, if thereafter annually contributed
to each such fund, would, with the fund and with the accumulations thereon
and upon the contributions thereto, computed at the rate of three per centum
per annum, produce at the date of maturity the amount of the debt to retire
which such fund was created, and the legislature shall thereupon appropriate
as the contribution to each such fund for such year at least the amount thus
certified.

If the income of any such fund in any year is more than a sum which, if
annually added to such fund would, with the fund and its accumulations as
aforesaid, retire the debt at maturity, the excess income may be applied to
the interest on the debt for which the fund was created.

After any sinking fund shall equal in amount the debt for which it was
created no further contribution shall be made thereto except to make good
any losses ascertained at the annual appraisals above mentioned, and the
income thereof shall be applied to the payment of the interest on such debt.
Any excess in such income not required for the payment of interest may be
applied to the general fund of the state. (Formerly §5. Renumbered and
amended by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938; further amended by vote of the people November
6, 2001.)

[Payment of state debts;
appropriation]

§16. The legislature shall annually provide by appropriation for the
payment of the interest upon and installments of principal of all debts or
refunding debts created on behalf of the state except those contracted under
section 9 of this article, as the same shall fall due, and for the contribution to
all of the sinking funds created by law, of the amounts annually to be

when comptroller to pay without

27

 
Case 1:18-cv-O006%), Py

 

contributed under the provisions of section 12, 13 or 15 of this article. If at
any time the legislature shall fail to make any such appropriation, the
comptroller shall set apart from the first revenues thereafter received,
applicable to the general fund of the state, a sum sufficient to pay such
interest, installments of principal, or contributions to such sinking fund, as the
case may be, and shall so apply the moneys thus set apart. The comptroller
may be required to set aside and apply such revenues as aforesaid, at the suit
of any holder of such bonds.

Notwithstanding the foregoing provisions of this section, the comptroller
may covenant with the purchasers of any state obligations that they shall
have no further rights against the state for payment of such obligations or
any interest thereon after an amount or amounts determined in accordance
with the provisions of such covenant is deposited in a described fund or
with a named or described agency or trustee. In such case, this section shall
have no further application with respect to payment of such obligations or
any interest thereon after the comptroller has complied with the prescribed
conditions of such covenant. (Formerly §11. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 2,
1993.)

[Authorizing the legislature to establish a fund or funds for tax
revenue stabilization reserves; regulating payments thereto and
withdrawals therefrom]

§17. The legislature may establish a fund or funds to aid in the stabilization

of the tax revenues of the state available for expenditure or distribution. Any
law creating such a fund shail specify the tax or taxes to which such fund
relates, and shall prescribe the method of determining the amount of
revenue from any such tax or taxes which shall constitute a norm of each
fiscal year. Such part as shall be prescribed by law of any revenue derived
from such tax or taxes during a fiscal year in excess of such norm shall be
paid into such fund. No moneys shall at any time be withdrawn from such
fund unless the revenue derived from such tax or taxes during a fiscal year
shall fall below the norm for such year; in which event such amount as may
be prescribed by law, but in no event an amount exceeding the difference
between such revenue and such norm, shall be paid from such fund into the
general fund.

No law changing the method of determining a norm or prescribing the
amount to be paid into such a fund or to be paid from such a fund into the
general fund may become effective until three years from the date of its
enactment. (Added by amendment approved by vote of the people
November 2, 1943.)

[Bonus on account of service of certain veterans in World War IT}

§18. The legislature may authorize by law the creation of a debt or debts

of the state to provide for the payment of a bonus to each male and female
member of the armed forces of the United States, still in the armed forces, or
separated or discharged under honorable conditions, for service while on
active duty with the armed forces at any time during the period from
December seventh, nineteen hundred forty-one to and including September
second, nineteen hundred forty-five, who was a resident of this state for a
period of at least six months immediately prior to his or her enlistment,
induction or call to active duty. The law authorizing the creation of the
debt shall provide for payment of such bonus to the next of kin of each
male and female member of the armed forces who, having been a resident of
this state for a period of six months immediately prior to his or her
enlistment, induction or call to active duty, died while on active duty at any
time during the period from December seventh, nineteen hundred forty-one
to and including September second, nineteen hundred forty-five; or who died
while on active duty subsequent to September second, nineteen hundred
forty-five, or after his or her separation or discharge under honorable
conditions, prior to receiving payment of such bonus. An apportionment of
the moneys on the basis of the periods and places of service of such
members of the armed forces shall be provided by general laws. The
aggregate of the debts authorized by this section shall not exceed four hundred
million dollars. The provisions of this article, not inconsistent with this
section, relating to the issuance of bonds for a debt or debts of the state and
the maturity and payment thereof, shall apply to a debt or debts created

28

 

TXSD_ Page 31 of 46

 

pursuant to this section; except that the law authorizing the contracting of
such debt or debts shall take effect without submission to the people
pursuant to section eleven of this article.

Proceeds of bonds issued pursuant to law, as authorized by this section as
in force prior to January first, nineteen hundred fifty shall be available and
may be expended for the payment of such bonus to persons qualified
therefor as now provided by this section. (Added by amendment approved
by vote of the people November 4, 1947; further amended by vote of the
people November 8, 1949.)

[State debt for expansion of state university]

§19. The legislature may authorize by law the creation of a debt or debts

of the state, not exceeding in the aggregate two hundred fifty million dollars,
to provide moneys for the construction, reconstruction, rehabilitation,
improvement and equipment of facilities for the expansion and development
of the program of higher education provided and to be provided at institutions
now or hereafter comprised within the state university, for acquisition of real
property therefor, and for payment of the state’s share of the capital costs of
locally sponsored institutions of higher education approved and regulated by
the state university trustees. The provisions of this article, not inconsistent
with this section, relating to the issuance of bonds for a debt or debts of the
state and the maturity and payment thereof, shall apply to a state debt or
debts created pursuant to this section; except that the law authorizing the
contracting of such debt or debts shall take effect without submission to the
people pursuant to section eleven of this article. (New. Added by vote of the
people November 5, 1957.)

ARTICLE VIII
LOCAL FINANCES

[Gift or loan of property or credit of local subdivisions prohibited;
exceptions for enumerated purposes]

Section 1. No county, city, town, village or school district shall give or loan
any money or property to or in aid of any individual, or private corporation
or association, or private undertaking, or become directly or indirectly the
owner of stock in, or bonds of, any private corporation or association; nor
shall any county, city, town, village or school district give or loan its credit to
or in aid of any individual, or public or private corporation or association, or
private undertaking, except that two or more such units may join together
pursuant to law in providing any municipal facility, service, activity or
undertaking which each of such units has the power to provide separately.
Each such unit may be authorized by the legislature to contract joint or
several indebtedness, pledge its or their faith and credit for the payment of
such indebtedness for such joint undertaking and levy real estate or other
authorized taxes or impose charges therefor subject to the provisions of this
constitution otherwise restricting the power of such units to contract
indebtedness or to levy taxes on real estate. The legislature shall have power
to provide by law for the manner and the proportion in which indebtedness
arising out of such joint undertakings shall be incurred by such units and
shall have power to provide a method by which such indebtedness shall be
determined, allocated and apportioned among such units and such
indebtedness treated for purposes of exclusion from applicable
constitutional limitations, provided that in no event shall more than the total
amount of indebtedness incurred for such joint undertaking be included in
ascertaining the power of all such participating units to incur
indebtedness. Such law may provide that such determination, allocation and
apportionment shall be conclusive if made or approved by the comptroller.
This provision shall not prevent a county from contracting indebtedness for
the purpose of advancing to a town or school district, pursuant to law, the
amount of unpaid taxes returned to it.

Subject to the limitations on indebtedness and taxation applying to any
county, city, town or village nothing in this constitution contained shall
prevent a county, city or town from making such provision for the aid, care
and support of the needy as may be authorized by law, nor prevent any such
county, city or town from providing for the care, support, maintenance and
secular education of inmates of orphan asylums, homes for dependent
children or correctional institutions and of children placed in family homes

 
Case 1:18-cv-00068 PpE

 

by authorized agencies, whether under public or private control, or from
providing health and welfare services for all children, nor shall anything in
this constitution contained prevent a county, city, town or village from
increasing the pension benefits payable to retired members of a police
department or fire department or to widows, dependent children or
dependent parents of members or retired members of a police department or
fire department; or prevent the city of New York from increasing the
pension benefits payable to widows, dependent children or dependent
parents of members or retired members of the relief and pension fund of the
department of street cleaning of the city of New York. Payments by
counties, cities or towns to charitable, eleemosynary, correctional and
reformatory institutions and agencies, wholly or partly under private control,
for care, support and maintenance, may be authorized, but shall not be
required, by the legislature. No such payments shall be made for any person
cared for by any such institution or agency, nor for a child placed in a family
home, who is not received and retained therein pursuant to rules established
by the state board of social welfare or other state department having the
power of inspection thereof. (Formerly §10. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 3,
1959; November 5, 1963; November 2, 1965.)

[Restrictions on indebtedness of local subdivisions; contracting and
payment of local indebtedness; exceptions]

§2. No county, city, town, village or school district shall contract any
indebtedness except for county, city, town, village or school district
purposes, respectively. No indebtedness shall be contracted for longer than
the period of probable usefulness of the object or purpose for which such
indebtedness is to be contracted, or, in the alternative, the weighted average
period of probable usefulness of the several objects or purposes for which
such indebtedness is to be contracted, to be determined by the governing
body of the county, city, town, village or school district contracting such
indebtedness pursuant to general or special laws of the state legislature,
which determination shall be conclusive, and in no event for longer than forty
years. Indebtedness or any portion thereof may be refunded within either
such period of probable usefulness, or average period of probable
usefulness, as may be determined by such governing body computed from
the date such indebtedness was contracted.

No indebtedness shall be contracted by any county, city, town, village or
school district unless such county, city, town, village or school district shall
have pledged its faith and credit for the payment of the principal thereof and
the interest thereon. Except for indebtedness contracted in anticipation of the
collection of taxes actually levied and uncollected or to be levied for the
year when such indebtedness is contracted and indebtedness contracted to
be paid in one of the two fiscal years immediately succeeding the fiscal year
in which such indebtedness was contracted, all such indebtedness and each
portion thereof from time to time contracted, including any refunding
thereof, shall be paid in annual installments, the first of which, except in the
case of refunding of indebtedness heretofore contracted, shall be paid not
more than two years after such indebtedness or portion thereof shall have
been contracted, and no installment, except in the case of refunding of
indebtedness heretofore contracted, shall be more than fifty per centum in
excess of the smallest prior installment, unless the governing body of the
county, city, town, village or school district contracting such indebtedness
provides for substantially level or declining debt service payments as may be
authorized by law.

Notwithstanding the foregoing provisions, indebtedness contracted by the
city of New York and each portion of any such indebtedness from time to
time so contracted for the supply of water, including the acquisition of land
in connection with such purpose, may be financed either by serial bonds with
a maximum maturity of fifty years, in which case such indebtedness shall be
paid in annual installments as hereinbefore provided, or by sinking fund
bonds with a maximum maturity of fifty years, which shall be redeemed
through annual contributions to sinking funds established and maintained
for the purpose of amortizing the indebtedness for which such bonds are
issued. Notwithstanding the foregoing provisions, indebtedness hereafter
contracted by the city of New York and each portion of any such
indebtedness from time to time so contracted for (a) the acquisition,

 

SD Page 32 of 46

 

construction or equipment of rapid transit railroads, or (b) the construction
of docks, including the acquisition of land in connection with any of such
purposes, may be financed either by serial bonds with a maximum maturity
of forty years, in which case such indebtedness shall be paid in annual
installments as hereinbefore provided, or by sinking fund bonds with a
maximum maturity of forty years, which shall be redeemed through annual
contributions to sinking funds established and maintained for the purpose of
amortizing the indebtedness for which such bonds are issued.

Notwithstanding the foregoing provisions, but subject to such
requirements as the legislature shall impose by general or special law,
indebtedness contracted by any county, city, town, village or school district
and each portion thereof from time to time contracted for any object or
purpose for which indebtedness may be contracted may also be financed by
sinking fund bonds with a maximum maturity of fifty years, which shall be
redeemed through annual contributions to sinking funds established by such
county, city, town, village or school district, provided, however, that each
such annual contribution shall be at least equal to the amount required, if
any, to enable the sinking fund to redeem, on the date of the contribution,
the same amount of such indebtedness as would have been paid and then be
payable if such indebtedness had been financed entirely by the issuance of
serial bonds, except, if an issue of sinking fund bonds is combined for sale
with an issue of serial bonds, for the same object or purpose, then the
amount of each annual sinking fund contribution shall be at least equal to
the amount required, if any, to enable the sinking fund to redeem, on the
date of each such annual contribution, (i) the amount which would be
required to be paid annually if such indebtedness had been issued entirely as
serial bonds, less (ii) the amount of indebtedness, if any, to be paid during
such year on the portion of such indebtedness actually issued as serial
bonds. Sinking funds established on or after January first, nineteen hundred
eighty-six pursuant to the preceding sentence shall be maintained and
managed by the state comptroller pursuant to such requirements and
procedures as the legislature shall prescribe, including provisions for
reimbursement by the issuer of bonds payable from such sinking funds for
the expenses related to such maintenance and management.

Provisions shall be made annually by appropriation by every county, city,
town, village and school district for the payment of interest on all
indebtedness and for the amounts required for (a) the amortization and
redemption of term bonds, sinking fund bonds and serial bonds, (b) the
redemption of certificates or other evidence of indebtedness (except those
issued in anticipation of the collection of taxes or other revenues, or renewals
thereof, and which are described in paragraph A of section five of this article
and those issued in anticipation of the receipt of the proceeds of the sale of
bonds theretofore authorized) contracted to be paid in such year out of the
tax levy or other revenues applicable to a reduction thereof, and (c) the
redemption of certificates or other evidence of indebtedness issued in
anticipation of the collection of taxes or other revenues, or renewals thereof,
which are not retired within five years after their date of original issue. If
at any time the respective appropriating authorities shall fail to make such
appropriations, a sufficient sum shall be set apart from the first revenues
thereafter received and shali be applied to such purposes. The fiscal officer of
any county, city, town, village or school district may be required to set apart
and apply such revenues as aforesaid at the suit of any holder of obligations
issued for any such indebtedness.

Notwithstanding the foregoing, all interest need not be paid annually on an
issue of indebtedness provided that either (a) substantially level or declining
debt service payments (including all payments of interest) shall be made over
the life of such issue of indebtedness, or (b) there shall annually be
contributed to a sinking fund created pursuant to this section, the amount
necessary to bring the balance thereof, including income earned on
contributions, to the accreted value of the obligations to be paid therefrom on
the date such contribution is made, less the sum of all required future
contributions of principal, in the case of sinking fund obligations, or
payments of principal, in the case of serial obligations. When obligations are
sold by a county, city, town, village or school district at a discount, the debt
incurred for the purposes of any debt limitation contained in this constitution,
shall be deemed to include only the amount of money actually received by the
county, city, town, village or school district, irrespective of the face amount

29

 
Case 1:18-cv-O006p), Lay

 

of the obligations. (New. Adopted by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote
of the people November 8, 1949; November 3, 1953; November 5, 1985;
November 2, 1993.)

[Local indebtedness for water supply, sewage and drainage facilities and
purposes; allocations and exclusions of indebtedness]

§2-a. Notwithstanding the provisions of section one of this article, the
legislature by general or special law and subject to such conditions as it shall
impose:

A. May authorize any county, city, town or village or any county or town
on behalf of an improvement district to contract indebtedness to provide a
supply of water, in excess of its own needs, for sale to any other public
corporation or improvement district;

B. May authorize two or more public corporations and improvement
districts to provide for a common supply of water and may authorize any
such corporation, or any county or town on behalf of an improvement
district, to contract joint indebtedness for such purpose or to contract
indebtedness for specific proportions of the cost;

C. May authorize any county, city, town or village or any county or town
on behalf of an improvement district to contract indebtedness to provide
facilities, in excess of its own needs, for the conveyance, treatment and
disposal of sewage from any other public corporation or improvement
district;

D. May authorize two or more public corporations and improvement
districts to provide for the common conveyance, treatment and disposal of
sewage and may authorize any such corporation, or any county or town on
behalf of an improvement district, to contract joint indebtedness for such
purpose or to contract indebtedness for specific proportions of the cost;

E. May authorize any county, city, town or village or any county or town
on behalf of an improvement district to contract indebtedness to provide
facilities, in excess of its own needs, for drainage purposes from any other
public corporation or improvement district.

F. May authorize two or more public corporations and improvement
districts to provide for a common drainage system and may authorize any
such corporation, or any county or town on behalf of an improvement
district, to contract joint indebtedness for such purpose or to contract
indebtedness for specific proportions of the cost.

Indebtedness contracted by a county, city, town or village pursuant to this
section shall be for a county, city, town or village purpose, respectively. In
ascertaining the power of a county, city, town or village to contract
indebtedness, any indebtedness contracted pursuant to paragraphs A and B of
this section shall be excluded.

The legislature shall provide the method by which a fair proportion of
joint indebtedness contracted pursuant to paragraphs D and F of this section
shall be allocated to any county, city, town or village.

The legislature by general law in terms and in effect applying alike to all
counties, to all cities, to all towns and/or to all villages also may provide that
all or any part of indebtedness contracted or proposed to be contracted by any
county, city, town or village pursuant to paragraphs D and F of this section
for a revenue producing public improvement or service may be excluded
periodically in ascertaining the power of such county, city, town or village to
contract indebtedness. The amount of any such exclusion shall have a
reasonable relation to the extent to which such public improvement or
service shall have yielded or is expected to yield revenues sufficient to
provide for the payment of the interest on and amortization of or payment of
indebtedness contracted or proposed to be contracted for such public
improvement or service, after deducting all costs of operation, maintenance
and repairs thereof. The legislature shal! provide the method by which a fair
proportion of joint indebtedness proposed to be contracted pursuant to
paragraphs D and F of this section shall be allocated to any county, city,
town or village for the purpose of determining the amount of any such
exclusion. The provisions of paragraph C of section five and section ten-a of
this article shall not apply to indebtedness contracted pursuant to paragraphs
D and F of this section.

The legislature may provide that any allocation of indebtedness, or
determination of the amount of any exclusion of indebtedness, made
pursuant to this section shall be conclusive if made or approved by the state

30

 

W2Oiin TXSD Page 33 of 46

 

comptroller. (Section added by vote of the people November 3, 1953.
Paragraphs C-F added, next unnumbered paragraph amended, and three
concluding unnumbered paragraphs added by amendment approved by vote
of the people November 8, 1955.)

[Restrictions on creation and indebtedness of certain corporations]

§3. No municipal or other corporation (other than a county, city, town,
village, school district or fire district, or a river improvement, river
regulating, or drainage district, established by or under the supervision of the
department of conservation) possessing the power (a) to contract indebtedness
and (b) to levy taxes or benefit assessments upon real estate or to require the
levy of such taxes or assessments, shall hereafter be established or created, but
nothing herein shall prevent the creation of improvement districts in counties
and towns, provided that the county or town or towns in which such districts
are located shall piedge its or their faith and credit for the payment of the
principal of and interest on all indebtedness to be contracted for the
purposes of such districts, and in ascertaining the power of any such county or
town to contract indebtedness, such indebtedness shall be included, unless
such indebtedness would, under the provisions of this article, be excluded in
ascertaining the power of a county or town to contract indebtedness. No
such corporation now existing shall hereafter contract any indebtedness
without the consent, granted in such manner as may be prescribed by
general law, of the city or village within which, or of the town within any
unincorporated area of which any real estate may be subject to such taxes or
assessments. If the real estate subject to such taxes or assessments is wholly
within a city, village or the unincorporated area of a town, in ascertaining
the power of such city, village or town to contract indebtedness, there shall
be included any indebtedness hereafter contracted by such corporation,
unless such indebtedness would, under the provisions of this article, be
excluded if contracted by such city, village or town. If only part of the real
estate subject to such taxes or assessments is within a city, village or the
unincorporated area of a town, in ascertaining the power of such city, village
or town to contract indebtedness, there shall be included the proportion,
determined as prescribed by general law, of any indebtedness hereafter
contracted by such corporation, unless such indebtedness would, under the
provisions of this article, be excluded if contracted by such city, village or
town. (New. Adopted by Constitutional Convention of 1938 and approved
by vote of the people November 8, 1938.)

[Limitations on local indebtedness}

§4. Except as otherwise provided in this constitution, no county, city, town,
village or school district described in this section shall be allowed to contract
indebtedness for any purpose or in any manner which, including existing
indebtedness, shall exceed an amount equal to the following percentages of
the average full valuation of taxable real estate of such county, city, town,
village or school district:

(a) the county of Nassau, for county purposes, ten per centum;

(b) any county, other than the county of Nassau, for county purposes, seven
per centum;

(c) the city of New York, for city purposes, ten per centum;

(d) any city, other than the city of New York, having one hundred twenty-
five thousand or more inhabitants according to the latest federal census, for
city purposes, nine per centum,

(e) any city having less than one hundred twenty-five thousand
inhabitants according to the latest federal census, for city purposes,
excluding education purposes, seven per centum;

(f) any town, for town purposes, seven per centum;

(g) any village for village purposes, seven per centum; and

(h) any school district which is coterminous with, or partly within, or
wholly within, a city having less than one hundred twenty-five thousand
inhabitants according to the latest federal census, for education purposes,
five per centum; provided, however, that such limitation may be increased in
relation to indebtedness for specified objects or purposes with (1) the
approving vote of sixty per centum or more of the duly qualified voters of
such school district voting on a proposition therefor submitted at a general or
special election, (2) the consent of The Regents of the University of the State
of New York and (3) the consent of the state comptroller. The legislature
shall prescribe by law the qualifications for voting at any such election.

 

 
Case 1:18-cv-00068 PEE C OES

 

Except as otherwise provided in this constitution, any indebtedness
contracted in excess of the respective limitations prescribed in this section
shall be void.

In ascertaining the power of any city having less than one hundred
twenty-five thousand inhabitants according to the latest federal census to
contract indebtedness, indebtedness heretofore contracted by such city for
education purposes shall be excluded. Such indebtedness so excluded shall
be included in ascertaining the power of a school district which is coterminous
with, or partly within, or wholly within, such city to contract indebtedness.
The legislature shall prescribe by law the manner by which the amount of
such indebtedness shall be determined and allocated among such school
districts. Such law may provide that such determinations and allocations
shall be conclusive if made or approved by the state comptroller.

In ascertaining the power of a school district described in this section to
contract indebtedness, certificates or other evidences of indebtedness
described in paragraph A of section five of this article shall be excluded.

The average full valuation of taxable real estate of any such county, city,
town, village or school district shall be determined in the manner prescribed
in section ten of this article.

Nothing contained in this section shall be deemed to restrict the powers
granted to the legislature by other provisions of this constitution to further
restrict the powers of any county, city, town, village or school district to
contract indebtedness. (New. Approved by vote of the people November 6,
1951. Substituted for §4, derived in part from former §10, renumbered and
amended by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938.)

[Ascertainment of debt-incurring power of counties, cities, towns and
villages; certain indebtedness to be excluded]

§5. In ascertaining the power of a county, city, town or village to
contract indebtedness, there shall be excluded:

A. Certificates or other evidences of indebtedness (except serial bonds of
an issue having a maximum maturity of more than two years) issued for
purposes other than the financing of capital improvements and contracted to
be redeemed in one of the two fiscal years immediately succeeding the year
of their issue, and certificates or other evidences of indebtedness issued in any
fiscal year in anticipation of (a) the collection of taxes on real estate for
amounts theretofore actually levied and uncollected or to be levied in such
year and payable out of such taxes, (b) moneys receivable from the state
which have theretofore been apportioned by the state or which are to be so
apportioned within one year after their issue and (c) the collection of any
other taxes due and payable or to become due and payable within one year
or of other revenues to be received within one year after their issue; excepting
any such certificates or other evidences of indebtedness or renewals thereof
which are not retired within five years after their date of original issue.

B. Indebtedness heretofore or hereafter contracted to provide for the
supply of water.

C. Indebtedness heretofore or hereafter contracted by any county, city,
town or village for a public improvement or part thereof, or service, owned
or rendered by such county, city, town or village, annually proportionately
to the extent that the same shall have yielded to such county, city, town or
village net revenue; provided, however, that such net revenue shall be
twenty-five per centum or more of the amount required in such year for the
payment of the interest on, amortization of, or payment of, such indebtedness.
Such exclusion shall be granted only if the revenues of such public
improvement or part thereof, or service, are applied to and actually used for
payment of all costs of operation, maintenance and repairs, and payment of
the amounts required in such year for interest on and amortization of or
redemption of such indebtedness, or such revenues are deposited in a special
fund to be used solely for such payments. Any revenues remaining after
such payments are made may be used for any lawful purpose of such
county, city, town or village, respectively.

Net revenue shall be determined by deducting from gross revenues of the
preceding year all costs of operation, maintenance and repairs for such year,
or the legislature may provide that net revenue shall be determined by
deducting from the average of the gross revenues of not to exceed five of the
preceding years during which the public improvement or part thereof, or

 

SD Page 34 of 46

 

service, has been in operation, the average of all costs of operation,
maintenance and repairs for the same years.

A proportionate exclusion of indebtedness contracted or proposed to be
contracted also may be granted for the period from the date when such
indebtedness is first contracted or to be contracted for such public
improvement or part thereof, or service, through the first year of operation
of such public improvement or part thereof, or service. Such exclusion shall
be computed in the manner provided in this section on the basis of estimated
net revenue which shall be determined by deducting from the gross revenues
estimated to be received during the first year of operation of such public
improvement or part thereof, or service, all estimated costs of operation,
maintenance and repairs for such year. The amount of any such
proportionate exclusion shall not exceed seventy-five per centum of the
amount which would be excluded if the computation were made on the basis
of net revenue instead of estimated net revenue.

Except as otherwise provided herein, the legislature shall prescribe the
method by which and the terms and conditions under which the
proportionate amount of any such indebtedness to be so excluded shall be
determined and no proportionate amount of such indebtedness shall be
excluded except in accordance with such determination. The legislature may
provide that the state comptroller shall make such determination or it may
confer appropriate jurisdiction on the appellate division of the supreme court
in the judicial departments in which such counties, cities, towns or villages
are located for the purpose of determining the proportionate amount of any
such indebtedness to be so excluded.

The provisions of this paragraph C shall not affect or impair any existing
exclusions of indebtedness, or the power to exclude indebtedness, granted
by any other provision of this constitution.

D. Serial bonds, issued by any county, city, town or village which now
maintains a pension or retirement system or fund which is not on an
actuarial reserve basis with current payments to the reserve adequate to
provide for all current accruing liabilities. Such bonds shall not exceed in the
aggregate an amount sufficient to provide for the payment of the liabilities of
such system or fund, accrued on the date of issuing such bonds, both on
account of pensioners on the pension roll on that date and prospective
pensions to dependents of such pensioners and on account of prior service of
active members of such system or fund on that date. Such bonds or the
proceeds thereof shall be deposited in such system or fund. Each such
pension or retirement system or fund thereafter shall be maintained on an
actuarial reserve basis with current payments to the reserve adequate to
provide for all current accruing liabilities.

E. Indebtedness contracted on or after January first, nineteen hundred
sixty-two and prior to January first, two thousand twenty-four, for the
construction or reconstruction of facilities for the conveyance, treatment and
disposal of sewage. The legislature shall prescribe the method by which and
the terms and conditions under which the amount of any such indebtedness to
be excluded shall be determined, and no such indebtedness shall be excluded
except in accordance with such determination. (Derived in part from former
§10. Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; paragraph C further
amended by vote of the people November 8, 1949, and November 6, 1951;
paragraph A amended by vote of the people November 3, 1953; paragraph E
added by vote of the people November 5, 1963 and amended November 6,
1973; further amended by vote of the people November 8, 1983; November 2,
1994; November 4, 2003, November 5, 2013.)

[Debt-incurring power of Buffalo, Rochester and Syracuse; certain
additional] indebtedness to be excluded]

§6. In ascertaining the power of the cities of Buffalo, Rochester and
Syracuse to contract indebtedness, in addition to the indebtedness excluded
by section 5 of this article, there shall be excluded:

Indebtedness not exceeding in the aggregate the sum of ten million
dollars, heretofore or hereafter contracted by the city of Buffalo or the city of
Rochester and indebtedness not exceeding in the aggregate the sum of five
million dollars heretofore or hereafter contracted by the city of Syracuse for
so much of the cost and expense of any public improvement as may be
required by the ordinance or other local law therein assessing the same to be

31

 
Case 1:18-cv-0006

 

raised by assessment upon local property or territory. (Derived in part from
former §10. Renumbered and amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)

[Debt-incurring power of New York city; certain additional
indebtedness to be excluded]
§7. In ascertaining the power of the city of New York to contract
indebtedness, in addition to the indebtedness excluded by section 5 of this
article, there shall be excluded:

A. Indebtedness contracted prior to the first day of January, nineteen
hundred ten, for dock purposes proportionately to the extent to which the
current net revenues received by the city therefrom shall meet the interest on
and the annual requirements for the amortization of such indebtedness. The
legislature shall prescribe the method by which and the terms and conditions
under which the amount of any such indebtedness to be so excluded shall be
determined, and no such indebtedness shall be excluded except in
accordance with such determination. The legislature may confer appropriate
jurisdiction on the appellate division of the supreme court in the first
judicial department for the purpose of determining the amount of any such
indebtedness to be so excluded.

B. The aggregate of indebtedness initially contracted from time to time
after January first, nineteen hundred twenty-eight, for the construction or
equipment, or both, of new rapid transit railroads, not exceeding the sum of
three hundred million dollars. Any indebtedness thereafter contracted in
excess of such sum for such purposes shall not be so excluded, but this
provision shall not be construed to prevent the refunding of any of the
indebtedness excluded hereunder.

C. The aggregate of indebtedness initially contracted from time to time
after January first, nineteen hundred fifty, for the construction,
reconstruction and equipment of city hospitals, not exceeding the sum of one
hundred fifty million dollars. Any indebtedness thereafter contracted in
excess of such sum for such purposes, other than indebtedness contracted to
refund indebtedness excluded pursuant to this paragraph, shall not be so
excluded.

D. The aggregate of indebtedness initially contracted from time to time
after January first, nineteen hundred fifty-two, for the construction and
equipment of new rapid transit railroads, including extensions of and
interconnections with and between existing rapid transit railroads or portions
thereof, and reconstruction and equipment of existing rapid transit railroads,
not exceeding the sum of five hundred million dollars. Any indebtedness
thereafter contracted in excess of such sum for such purposes, other than
indebtedness contracted to refund indebtedness excluded pursuant to this
paragraph, shall not be so excluded.

E. Indebtedness contracted for school purposes, evidenced by bonds, to the
extent to which state aid for common schools, not exceeding two million five
hundred thousand dollars, shall meet the interest and the annual
requirements for the amortization and payment of part or all of one or more
issues of such bonds. Such exclusion shall be effective only during a fiscal
year of the city in which its expense budget provides for the payment of such
debt service from such state aid. The legislature shall prescribe by law the
manner by which the amount of any such exclusion shall be determined and
such indebtedness shall not be excluded hereunder except in accordance
with the determination so prescribed. Such law may provide that any such
determination shall be conclusive if made or approved by the state
comptroller. (Derived in part from former §10. Renumbered and amended
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938. Paragraph D added by amendment approved by vote of the
people November 8, 1949; paragraphs E and F added by vote of the people
November 6, 1951. Former paragraph A deleted; subsequent paragraphs re-
lettered A to E by amendment approved by vote of the people November 3,
1953.)

[Debt-incurring power of New York city; certain indebtedness for
railroads and transit purposes to be excluded]

§7-a. In ascertaining the power of the city of New York to contract
indebtedness, in addition to the indebtedness excluded under any other
section of this constitution, there shall be excluded:

32

   

Qin TXSD Page 35 of 46

 

A. The aggregate of indebtedness initially contracted from time to time by
the city for the acquisition of railroads and facilities or properties used in
connection therewith or rights therein or securities of corporations owning
such railroads, facilities or rights, not exceeding the sum of three hundred
fifteen million dollars. Provision for the amortization of such indebtedness
shall be made either by the establishment and maintenance of a sinking fund
therefor or by annual payment of part thereof, or by both such methods. Any
indebtedness thereafter contracted in excess of such sum for such purposes
shall not be so excluded, but this provision shall not be construed to prevent
the refunding of any such indebtedness.

Notwithstanding any other provision of the constitution, the city is
hereby authorized to contract indebtedness for such purposes and to deliver
its obligations evidencing such indebtedness to the corporations owning the
railroads, facilities, properties or rights acquired, to the holders of securities
of such owning corporations, to the holders of securities of corporations
holding the securities of such owning corporations, or to the holders of
securities to which such acquired railroads, facilities, properties or rights are
now subject.

B. Indebtedness contracted by the city for transit purposes, and not
otherwise excluded, proportionately to the extent to which the current net
revenue received by the city from all railroads and facilities and properties
used in connection therewith and rights therein owned by the city and
securities of corporations owning such railroads, facilities, properties or
rights, owned by the city, shall meet the interest and the annual
requirements for the amortization and payment of such non-excluded
indebtedness.

In determining whether indebtedness for transit purposes may be
excluded under this paragraph of this section, there shall first be deducted
from the current net revenue received by the city from such railroads and
facilities and properties used in connection therewith and rights therein and
securities owned by the city: (a) an amount equal to the interest and
amortization requirements on indebtedness for rapid transit purposes
heretofore excluded by order of the appellate division, which exclusion shall
not be terminated by or under any provision of this section; (b) an amount
equal to the interest on indebtedness contracted pursuant to this section and
of the annual requirements for amortization on any sinking fund bonds and
for redemption of any serial bonds evidencing such indebtedness; (c) an
amount equal to the sum of all taxes and bridge tolls accruing to the city in the
fiscal year of the city preceding the acquisition of the railroads or facilities
or properties or rights therein or securities acquired by the city hereunder,
from such railroads, facilities and properties; and (d) the amount of net
operating revenue derived by the city from the independent subway system
during such fiscal year. The legislature shall prescribe the method by which
and the terms and conditions under which the amount of any indebtedness to
be excluded hereunder shall be determined, and no indebtedness shall be
excluded except in accordance with the determination so prescribed. The
legislature may confer appropriate jurisdiction on the appellate division of
the supreme court in the first judicial department for the purpose of
determining the amount of any debt to be so excluded. (New. Adopted by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Indebtedness not to be invalidated by operation of this article]

§8. No indebtedness of a county, city, town, village or school district valid
at the time of its inception shall thereafter become invalid by reason of the
operation of any of the provisions of this article. (Derived in part from former
§10. Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

[When debt-incurring power of certain counties shall cease]

§9. Whenever the boundaries of any city are the same as those of a
county, or when any city includes within its boundaries more than one
county, the power of any county wholly included within such city to
contract indebtedness shall cease, but the indebtedness of such county shall
not, for the purposes of this article, be included as a part of the city
indebtedness. (Derived in part from former §10. Renumbered and amended
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

 

 
Case 1:18-cv-00068

 

{Limitations on amount to be raised by real estate taxes for local
purposes; exceptions]

§10. Hereafter, in any county, city, village or school district described in this

section, the amount to be raised by tax on real estate in any fiscal year, in
addition to providing for the interest on and the principal of all indebtedness,
shall not exceed an amount equal to the following percentages of the
average full valuation of taxable real estate of such county, city, village or
school district, less the amount to be raised by tax on real estate in such year
for the payment of the interest on and redemption of certificates or other
evidence of indebtedness described in paragraphs A and D of section five of
this article, or renewals thereof:

(a) any county, for county purposes, one and one-half per centum;
provided, however, that the legislature may prescribe a method by which
such limitation may be increased to not to exceed two per centum;

(b) any city of one hundred twenty-five thousand or more inhabitants
according to the latest federal census, for city purposes, two per centum;

(c) any city having less than one hundred twenty-five thousand
inhabitants according to the latest federal census, for city purposes, two per
centum;

(d) any village, for village purposes, two per centum;

(e) Notwithstanding the provisions of sub-paragraphs (a) and (b) of this
section, the city of New York and the counties therein, for city and county
purposes, a combined total of two and one-half per centum.

The average full valuation of taxable real estate of such county, city,
village or school district shall be determined by taking the assessed
valuations of taxable real estate on the last completed assessment rolls and
the four preceding rolls of such county, city, village or school district, and
applying thereto the ratio which such assessed valuation on each of such rolls
bears to the full valuation, as determined by the state tax commission or by
such other state officer or agency as the legislature shall by law direct. The
legislature shall prescribe the manner by which such ratio shall be
determined by the state tax commission or by such other state officer or
agency.

Nothing contained in this section shall be deemed to restrict the powers
granted to the legislature by other provisions of this constitution to further
restrict the powers of any county, city, town, village or school district to levy
taxes on real estate. (Derived in part from former §10. Renumbered and
amended by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938; further amended by vote of the people November
8, 1949; November 3, 1953; subparagraph (f) added by separate amendment
approved by vote of the people November 3, 1953. Former subparagraph (e)
repealed and former subparagraph (f) relettered (e) by amendment approved
by vote of the people November 5, 1985.)

{Application and use of revenues: certain public improvements]

§10-a. For the purpose of determining the amount of taxes which may be

raised on real estate pursuant to section ten of this article, the revenues
received in each fiscal year by any county, city or village from a public
improvement or part thereof, or service, owned or rendered by such county,
city or village for which bonds or capital notes are issued after January first,
nineteen hundred fifty, shall be applied first to the payment of all costs of
operation, maintenance and repairs thereof, and then to the payment of the
amounts required in such fiscal year to pay the interest on and the
amortization of, or payment of, indebtedness contracted for such public
improvement or part thereof, or service. The provisions of this section shall
not prohibit the use of excess revenues for any lawful county, city or village
purpose. The provisions of this section shall not be applicable to a public
improvement or part thereof constructed to provide for the supply of water.
(New section added by amendment approved by vote of the people
November 8, 1949. Amended by vote of the people November 3, 1953.)

[Taxes for certain capital expenditures to be excluded from tax
limitation]

§11. (a) Whenever the city of New York is required by law to pay for all or
any part of the cost of capital improvements by direct budgetary
appropriation in any fiscal year or by the issuance of certificates or other
evidence of indebtedness (except serial bonds of an issue having a maximum
maturity of more than two years) to be redeemed in one of the two

 

SD Page 36 of 46

 

immediately succeeding fiscal years, taxes required for such appropriation
or for the redemption of such certificates or other evidence of indebtedness
may be excluded in whole or in part by such city from the tax limitation
prescribed by section ten of this article, in which event the total amount so
required for such appropriation and for the redemption of such certificates or
other evidence of indebtedness shall be deemed to be indebtedness to the
same extent and in the same manner as if such amount had been financed
through indebtedness payable in equal annual installments over the period of
the probable usefulness of such capital improvement, as determined by law.
The fiscal officer of such city shall determine the amount to be deemed
indebtedness pursuant to this section, and the legislature, in its discretion,
may provide that such determination, if approved by the state comptroller,
shall be conclusive. Any amounts determined to be deemed indebtedness of
any county, city, other than the city of New York, village or school district in
accordance with the provisions of this section as in force and effect prior to
January first, nineteen hundred fifty-two, shall not be deemed to be
indebtedness on and after such date.

(b) Whenever any county, city, other than the city of New York, village
or school district which is coterminous with, or partly within, or wholly
within, a city having less than one hundred twenty-five thousand inhabitants
according to the latest federal census provides by direct budgetary
appropriation for any fiscal year for the payment in such fiscal year or in
any future fiscal year or years of all or any part of the cost of an object or
purpose for which a period of probable usefulness has been determined by
law, the taxes required for such appropriation shall be excluded from the tax
limitation prescribed by section ten of this article unless the legislature
otherwise provides. (New. Adopted by Constitutional Convention of 1938
and approved by vote of the people November 8, 1938; amended by vote of
the people November 8, 1949, and by vote of the people November 6, 1951.)

[Powers of local governments to be restricted; further limitations on
contracting local indebtedness authorized]

§12. It shall be the duty of the legislature, subject to the provisions of this
constitution, to restrict the power of taxation, assessment, borrowing money,
contracting indebtedness, and loaning the credit of counties, cities, towns
and villages, so as to prevent abuses in taxation and assessments and in
contracting of indebtedness by them. Nothing in this article shall be
construed to prevent the legislature from further restricting the powers herein
specified of any county, city, town, village or school district to contract
indebtedness or to levy taxes on real estate. The legislature shall not,
however, restrict the power to levy taxes on real estate for the payment of
interest on or principal of indebtedness theretofore contracted. (New.
Adopted by Constitutional Convention of 1938 and approved by vote of the
people November 8, 1938. Amended by vote of the people November 5,
1963.)

ARTICLE IX"°
LOCAL GOVERNMENTS

[Bill of rights for local governments]

Section 1. Effective local self-government and _ intergovernmental
cooperation are purposes of the people of the state. In furtherance thereof,
local governments shall have the following rights, powers, privileges and
immunities in addition to those granted by other provisions of this
constitution:

(a) Every local government, except a county wholly included within a city,
shall have a legislative body elective by the people thereof. Every local
government shall have power to adopt local laws as provided by this article.

(b) All officers of every local government whose election or appointment
is not provided for by this constitution shall be elected by the people of the
local government, or of some division thereof, or appointed by such
officers of the local government as may be provided by law.

 

10 New article, adopted by amendment approved by vote of the people November 5,
1963. Former Article IX repealed, except sections 5, 6 and 8, which were relettered
subdivisions (a), (b) and (c) respectively of new section 13 of Article XIII.

33

 

 
Case 1:18-cv-0006

 

(c) Local governments shall have power to agree, as authorized by act of
the legislature, with the federal government, a state or one or more other
governments within or without the state, to provide cooperatively, jointly or
by contract any facility, service, activity or undertaking which each
participating local government has the power to provide separately. Each
such local government shall have power to apportion its share of the cost
thereof upon such portion of its area as may be authorized by act of the
legislature.

(d) No local government or any part of the territory thereof shall be
annexed to another until the people, if any, of the territory proposed to be
annexed shall have consented thereto by majority vote on a referendum and
until the governing board of each local government, the area of which is
affected, shall have consented thereto upon the basis of a determination that the
annexation is in the over-all public interest. The consent of the governing
board of a county shall be required only where a boundary of the county is
affected. On or before July first, nineteen hundred sixty-four, the legislature
shall provide, where such consent of a governing board is not granted, for
adjudication and determination, on the law and the facts, in a proceeding
initiated in the supreme court, of the issue of whether the annexation is in the
over-all public interest.

(e) Local governments shall have power to take by eminent domain private
property within their boundaries for public use together with excess land or
property but no more than is sufficient to provide for appropriate disposition
or use of land or property which abuts on that necessary for such public use,
and to sell or lease that not devoted to such use. The legislature may
authorize and regulate the exercise of the power of eminent domain and
excess condemnation by a local government outside its boundaries.

(f) No local government shall be prohibited by the legislature (1) from
making a fair return on the value of the property used and useful in its
operation of a gas, electric or water public utility service, over and above costs
of operation and maintenance and necessary and proper reserves, in addition
to an amount equivalent to taxes which such service, if privately owned,
would pay to such local government, or (2) from using such profits for
payment of refunds to consumers or for any other lawful purpose.

(g) A local government shall have power to apportion its cost of a
governmental service or function upon any portion of its area, as authorized
by act of the legislature.

(h) (1) Counties, other than those wholly included within a city, shall be
empowered by general law, or by special law enacted upon county request
pursuant to section two of this article, to adopt, amend or repeal alternative
forms of county government provided by the legislature or to prepare, adopt,
amend or repeal alternative forms of their own. Any such form of
government or any amendment thereof, by act of the legislature or by local
law, may transfer one or more functions or duties of the county or of the
cities, towns, villages, districts or other units of government wholly
contained in such county to each other or when authorized by the legislature
to the state, or may abolish one or more offices, departments, agencies or
units of government provided, however, that no such form or amendment,
except as provided in paragraph (2) of this subdivision, shall become
effective unless approved on a referendum by a majority of the votes cast
thereon in the area of the county outside of cities, and in the cities of the
county, if any, considered as one unit. Where an alternative form of county
government or any amendment thereof, by act of the legislature or by local
law, provides for the transfer of any function or duty to or from any village
or the abolition of any office, department, agency or unit of government of a
village wholly contained in such county, such form or amendment shall not
become effective unless it shall also be approved on the referendum by a
majority of the votes cast thereon in all the villages so affected considered
as one unit.

(2) After the adoption of an alternative form of county government by a
county, any amendment thereof by act of the legislature or by local law which
abolishes or creates an elective county office, changes the voting or veto
power of or the method of removing an elective county officer during his or
her term of office, abolishes, curtails or transfers to another county officer
or agency any power of an elective county officer or changes the form or
composition of the county legislative body shall be subject to a permissive
referendum as provided by the legislature. (Amended by vote of the people
November 6, 2001.)

34

 
  
 
  

Own TXSD Page 37 of 46

 

Powers and duties of legislature; home rule powers of local govern-
ments; statute of local governments.

§2. (a) The legislature shall provide for the creation and organization of local
governments in such manner as shall secure to them the rights, powers,
privileges and immunities granted to them by this constitution.

(b) Subject to the bill of rights of local governments and other applicable
provisions of this constitution, the legislature:

(1) Shall enact, and may from time to time amend, a statute of local
governments granting to local governments powers including but not limited
to those of local legislation and administration in addition to the powers
vested in them by this article. A power granted in such statute may be
repealed, diminished, impaired or suspended only by enactment of a statute
by the legislature with the approval of the governor at its regular session in
one calendar year and the re-enactment and approval of such statute in the
following calendar year.

(2) Shall have the power to act in relation to the property, affairs or
government of any local government only by general law, or by special law
only (a) on request of two-thirds of the total membership of its legislative
body or on request of its chief executive officer concurred in by a majority of
such membership, or (b) except in the case of the city of New York, on
certificate of necessity from the governor reciting facts which in the judgment
of the governor constitute an emergency requiring enactment of such law
and, in such latter case, with the concurrence of two-thirds of the members
elected to each house of the legislature.

(3) Shall have the power to confer on local governments powers not
relating to their property, affairs or government including but not limited to
those of local legislation and administration, in addition to those otherwise
granted by or pursuant to this article, and to withdraw or restrict such
additional powers.

(c) Inaddition to powers granted in the statute of local governments or any
other law, (i) every local government shall have power to adopt and amend
local laws not inconsistent with the provisions of this constitution or any
general law relating to its property, affairs or government and, (ii) every
local government shall have power to adopt and amend local laws not
inconsistent with the provisions of this constitution or any general law
relating to the following subjects, whether or not they relate to the property,
affairs or government of such local government, except to the extent that the
legislature shall restrict the adoption of such a local law relating to other
than the property, affairs or government of such local government:

(1) The powers, duties, qualifications, number, mode of selection and
removal, terms of office, compensation, hours of work, protection, welfare
and safety of its officers and employees, except that cities and towns shall
not have such power with respect to members of the legislative body of
the county in their capacities as county officers.

(2) In the case of a city, town or village, the membership and
composition of its legislative body.

(3) The transaction of its business.

(4) The incurring of its obligations, except that local laws relating to
financing by the issuance of evidences of indebtedness by such local
government shall be consistent with laws enacted by the legislature.

(5) The presentation, ascertainment and discharge of claims against it.

(6) The acquisition, care, management and use of its highways,
roads, streets, avenues and property.

(7) The acquisition of its transit facilities and the ownership and
operation thereof.

(8) The levy, collection and administration of local taxes authorized by the
legislature and of assessments for local improvements, consistent with laws
enacted by the legislature.

(9) The wages or salaries, the hours of work or labor, and the
protection, welfare and safety of persons employed by any contractor or
sub-contractor performing work, labor or services for it.

(10) The government, protection, order, conduct, safety, health and well-
being of persons or property therein.

(d) Except in the case of a transfer of functions under an alternative form
of county government, a local government shall not have power to adopt
local laws which impair the powers of any other local government.

 
Case 1:18-cv-00068

 

(e) The rights and powers of local governments specified in this section
insofar as applicable to any county within the city of New York shall be
vested in such city. (Amended by vote of the people November 6, 2001.)

Existing laws to remain applicable; construction; definitions.
§3. (a) Except as expressly provided, nothing in this article shall restrict
or impair any power of the legislature in relation to:

(1) The maintenance, support or administration of the public school
system, as required or provided by article XI of this constitution, or any
retirement system pertaining to such public school system,

(2) The courts as required or provided by article VI of this
constitution, and

(3) Matters other than the property, affairs or government of a local
government.

(b) The provisions of this article shall not affect any existing valid
provisions of acts of the legislature or of local legislation and such
provisions shall continue in force until repealed, amended, modified or
superseded in accordance with the provisions of this constitution.

(c) Rights, powers, privileges and immunities granted to local
governments by this article shall be liberally construed.

(d) Whenever used in this article the following terms shall mean or
include:

(1) “General law.” A law which in terms and in effect applies alike to all
counties, all counties other than those wholly included within a city, all
cities, all towns or all villages.

(2) “Local government.” A county, city, town or village.

(3) “People.” Persons entitled to vote as provided in section one of article
two of this constitution.

(4) “Special law.” A law which in terms and in effect applies to one or
more, but not all, counties, counties other than those wholly included within a
city, cities, towns or villages.

ARTICLE X
CORPORATIONS

[Corporations; formation of]

Section 1. Corporations may be formed under general law; but shal! not be
created by special act, except for municipal purposes, and in cases where, in
the judgment of the legislature, the objects of the corporation cannot be
attained under general laws. All general laws and special acts passed pursuant
to this section may be altered from time to time or repealed. (Formerly §1 of
Art. 8. Renumbered by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.)

[Dues of corporations]

§2. Dues from corporations shall be secured by such individual liability of
the corporators and other means as may be prescribed by law. (Formerly §2
of Art. 8. Renumbered by Constitutional Convention of 1938 and approved
by vote of the people November 8, 1938.)

[Savings bank charters; savings and loan association charters;
special charters not to be granted]

§3. The legislature shall, by general law, conform all charters of savings
banks, savings and loan associations, or institutions for savings, to a
uniformity of powers, rights and liabilities, and all charters hereafter granted
for such corporations shall be made to conform to such general law, and to
such amendments as may be made thereto. The legislature shall have no
power to pass any act granting any special charter for banking purposes; but
corporations or associations may be formed for such purposes under general
laws. (Formerly §4 of Art. 8. Renumbered by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938; amended by
vote of the people November 8, 1983.)

[Corporations; definition; right to sue and be sued]

§4. The term corporations as used in this section, and in sections 1, 2 and 3
of this article shall be construed to include all associations and joint-stock
companies having any of the powers or privileges of corporations not

 

SD Page 38 of 46

 

possessed by individuals or partnerships. And all corporations shall have the
right to sue and shall be subject to be sued in all courts in like cases as
natural persons. (Formerly §3 of Art. 8. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Public corporations; restrictions on creation and powers; accounts;

obligations of]

§5. No public corporation (other than a county, city, town, village, school

district or fire district or an improvement district established in a town or
towns) possessing both the power to contract indebtedness and the power to
collect rentals, charges, rates or fees for the services or facilities furnished or
supplied by it shall hereafter be created except by special act of the
legislature.

No such public corporation (other than a county or city) shall hereafter be
given both the power to contract indebtedness and the power, within any
city, to collect rentals, charges, rates or fees from the owners of real estate, or
the occupants of real estate (other than the occupants of premises owned or
controlled by such corporation or by the state or any civil division thereof),
for services or facilities furnished or supplied in connection with such real
estate, if such services or facilities are of a character or nature then or
formerly furnished or supplied by the city, unless the electors of the city
shall approve the granting to such corporation of such powers by a
majority vote at a general or special election in such city; but this paragraph
shall not apply to a corporation created pursuant to an interstate compact.

The accounts of every such public corporation heretofore or hereafter
created shall be subject to the supervision of the state comptroller, or, if the
member or members of such public corporation are appointed by the mayor
of a city, to the supervision of the comptroller of such city; provided,
however, that this provision shall not apply to such a public corporation
created pursuant to agreement or compact with another state or with a foreign
power, except with the consent of the parties to such agreement or compact.

Neither the state nor any political subdivision thereof shall at any time be
liable for the payment of any obligations issued by such a public corporation
heretofore or hereafter created, nor may the legislature accept, authorize
acceptance of or impose such liability upon the state or any political
subdivision thereof, but the state or a political subdivision thereof may, if
authorized by the legislature, acquire the properties of any such corporation
and pay the indebtedness thereof. (New. Adopted by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.)

[Liability of state for payment of bonds of public corporation to
construct state thruways; use of state canal lands and properties]

§6. Notwithstanding any provision of this or any other article of this
constitution, the legislature may by law, which shall take effect without
submission to the people:

(a) make or authorize making the state liable for the payment of the
principal of and interest on bonds of a public corporation created to
construct state thruways, in a principal amount not to exceed five hundred
million dollars, maturing in not to exceed forty years after their respective
dates, and for the payment of the principal of and interest on notes of such
corporation issued in anticipation of such bonds, which notes and any
renewals thereof shall mature within five years after the respective dates of
such notes; and

(b) authorize the use of any state canal lands and properties by such a
public corporation for so long as the law may provide. To the extent
payment is not otherwise made or provided for, the provisions of section
sixteen of article seven shall apply to the liability of the state incurred
pursuant to this section, but the powers conferred by this section shall not be
subject to the limitations of this or any other article. (New. Added by vote of
the people November 6, 1951.)

[Liability of state for obligations of the port of New York authority for
railroad commuter cars; limitations]

§7. Notwithstanding any provision of this or any other article of this
constitution, the legislature may by law, which shall take effect without
submission to the people, make or authorize making the state liable for the
payment of the principal of and interest on obligations of the port of New

35

 
Case 1:18-cv-OO0G Py «

 

York authority issued pursuant to legislation heretofore or hereafter enacted,
to purchase or refinance the purchase of, or to repay advances from this state
made for the purpose of purchasing, railroad passenger cars, including self-
propelled cars, and locomotives and other rolling stock used in passenger
transportation, for the purpose of leasing such cars to any railroad transporting
passengers between municipalities in the portion of the port of New York
district within the state, the majority of the trackage of which within the
port of New York district utilized for the transportation of passengers shall
be in the state; provided, however, that the total amount of obligations with
respect to which the state may be made liable shall not exceed one hundred
million dollars at any time, and that all of such obligations shall be due not
later than thirty-five years after the effective date of this section.

To the extent payment is not otherwise made or provided for, the
provisions of section sixteen of article seven shall apply to the liability of the
state incurred pursuant to this section, but the powers conferred by this
section shall not be subject to the limitations of this or any other article. (New.
Added by vote of the people November 7, 1961.)

[Liability of state on bonds of a public corporation to finance new
industrial or manufacturing plants in depressed areas]

§8. Notwithstanding any provision of this or any other article of this

constitution, the legislature may by law, which shall take effect without
submission to the people, make or authorize making the state liable for the
payment of the principal of and interest on bonds of a public corporation to
be created pursuant to and for the purposes specified in the last paragraph of
section eight of article seven of this constitution, maturing in not to exceed
thirty years after their respective dates, and for the principal of and interest
on notes of such corporation issued in anticipation of such bonds, which
notes and any renewals thereof shall mature within seven years after the
respective dates of such notes, provided that the aggregate principal amount
of such bonds with respect to which the state shall be so liable shall not at
any one time exceed nine hundred million dollars, excluding bonds issued to
refund outstanding bonds. (New. Added by vote of the people November

7, 1961. Formerly duplicate §7 added by vote of the people November 7,

1961; renumbered and amended by vote of the people November 4, 1969;

further amended by vote of the people November 3, 1981; November 5,

1985; November 5, 1991.)

ARTICLE XI
EDUCATION

[Common schools]

Section 1. The legislature shall provide for the maintenance and support of a
system of free common schools, wherein all the children of this state may be
educated. (Formerly §1 of Art. 9. Renumbered by Constitutional Convention
of 1938 and approved by vote of the people November 8, 1938.)

[Regents of the University]

§2. The corporation created in the year one thousand seven hundred eighty-
four, under the name of The Regents of the University of the State of New
York, is hereby continued under the name of The University of the State of
New York. It shall be governed and its corporate powers, which may be
increased, modified or diminished by the legislature, shall be exercised by
not less than nine regents. (Formerly §2 of Art. 9. Renumbered and amended
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

{Use of public property or money in aid of denominational schools
prohibited; transportation of children authorized]

§3. Neither the state nor any subdivision thereof, shall use its property or

credit or any public money, or authorize or permit either to be used, directly
or indirectly, in aid or maintenance, other than for examination or inspection,
of any school or institution of learning wholly or in part under the control or
direction of any religious denomination, or in which any denominational
tenet or doctrine is taught, but the legislature may provide for the
transportation of children to and from any school or institution of learning.
(Formerly §4 of Art. 9. Renumbered and amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.

36

 

QJn TXSD Page 39 of 46

 

Formerly §4, renumbered §3 without change by amendment approved by
vote of the people November 6, 1962; former § 4 repealed by same
amendment.)

ARTICLE XI!
DEFENSE

[Defense; militia]

Section 1. The defense and protection of the state and of the United States is

an obligation of all persons within the state. The legislature shal! provide for
the discharge of this obligation and for the maintenance and regulation of an
organized militia.

ARTICLE XIII
PUBLIC OFFICERS

[Oath of office; no other test for public office}

Section 1. Members of the legislature, and all officers, executive and
judicial, except such inferior officers as shall be by law exempted, shall, before
they enter on the duties of their respective offices, take and subscribe the
following oath or affirmation: “I do solemnly swear (or affirm) that I will
support the constitution of the United States, and the constitution of the State
of New York, and that I will faithfully discharge the duties of the office of
senses , according to the best of my ability;” and no other oath, declaration or
test shall be required as a qualification for any office of public trust, except
that any committee of a political party may, by rule, provide for equal
representation of the sexes on any such committee, and a state convention ofa
political party, at which candidates for public office are nominated, may, by
rule, provide for equal representation of the sexes on any committee of such
party. (Amended by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.)

[Duration of term of office]

§2. When the duration of any office is not provided by this constitution it
may be declared by law, and if not so declared, such office shall be held
during the pleasure of the authority making the appointment. (Formerly §3
of Art. 10. Renumbered by Constitutional Convention of 1938 and approved
by vote of the people November 8, 1938. Formerly §6, renumbered §2
without change by amendment approved by vote of the people November 6,
1962; former §2 repealed by same amendment.)

[Vacancies in office; how filled; boards of education]

§3. The legislature shall provide for filling vacancies in office, and in case of
elective officers, no person appointed to fill a vacancy shali hold his or her
office by virtue of such appointment longer than the commencement of the
political year next succeeding the first annual election after the happening of
the vacancy; provided, however, that nothing contained in this article shall
prohibit the filling of vacancies on boards of education, including boards of
education of community districts in the city school district of the city of
New York, by appointment until the next regular school district election,
whether or not such appointment shall extend beyond the thirty-first day of
December in any year. (Formerly §5 of Art. 10. Renumbered by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938. Formerly §8, renumbered §3 without change by
amendment approved by vote of the people November 6, 1962; former §3
repealed by same amendment. Amended by vote of the people
November 8, 1977; November 6, 2001.)

[Political year and legislative term]

§4. The political year and legislative term shall begin on the first day of
January; and the legislature shall, every year, assemble on the first
Wednesday after the first Monday in January. (Formerly §6 of Art. 10.
Renumbered and amended by Constitutional Convention of 1938 and

 

11 New article, adopted by vote of the people November 6, 1962; repealing and
replacing former article adopted November 8, 1938.

 

 
Case 1:18-cv-00068

 

approved by vote of the people November 8, 1938. Formerly §9,
renumbered §4 without change by amendment approved by vote of the
people November 6, 1962; former §4 repealed by same amendment.)

[Removal from office for misconduct]

§5. Provision shall be made by law for the removal for misconduct or
malversation in office of all officers, except judicial, whose powers and duties
are not local or legislative and who shall be elected at general elections, and
also for supplying vacancies created by such removal. (Formerly §7 of Art.

10. Renumbered by Constitutional Convention of 1938 and approved by vote
of the people November 8, 1938. Formerly §10, renumbered §5 without
change by amendment approved by vote of the people November 6, 1962;
former §5 repealed by same amendment.)

[When office to be deemed vacant; legislature may declare]

§6. The legislature may declare the cases in which any office shall be
deemed vacant when no provision is made for that purpose in this
constitution. (Formerly §8 of Art. 10. Renumbered by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.
Formerly §11, renumbered §6 without change by amendment approved by
vote of the people November 6, 1962; former §6 repealed by same
amendment.)

[Compensation of officers]

§7. Each of the state officers named in this constitution shall, during his or
her continuance in office, receive a compensation, to be fixed by law, which
shall not be increased or diminished during the term for which he or she shall
have been elected or appointed; nor shall he or she receive to his or her use
any fees or perquisites of office or other compensation. (Formerly §9 of Art.
10. Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938. Formerly §12,
renumbered §7 without change by amendment approved by vote of the
people November 6, 1962; former §7 repealed by same amendment; further
amended as §12 by vote of the people November 5, 1963; further amended
by vote of the people November 6, 2001.)

[Election and term of city and certain county officers]

§8. All elections of city officers, including supervisors, elected in any city or
part of a city, and of county officers elected in any county wholly included
in a city, except to fill vacancies, shall be held on the Tuesday succeeding the
first Monday in November in an odd-numbered year, and the term of every
such officer shall expire at the end of an odd-numbered year. This section
shall not apply to elections of any judicial officer. (New. Added by
amendment approved by vote of the people November 2, 1965.)

[No sections 9-12; former 9-12 renumbered 4-7]

[Law enforcement and other officers]

§13. (a) Except in counties in the city of New York and except as

authorized in section one of article nine of this constitution, registers in
counties having registers shall be chosen by the electors of the respective
counties once in every three years and whenever the occurring of vacancies
shall require; the sheriff and the clerk of each county shall be chosen by the
electors once in every three or four years as the legislature shall direct.
Sheriffs shall hold no other office. They may be required by law to renew
their security, from time to time; and in default of giving such new security,
their offices shall be deemed vacant. The governor may remove any
elective sheriff, county clerk, district attorney or register within the term for
which he or she shall have been elected; but before so doing the governor
shall give to such officer a copy of the charges against him or her and an
opportunity of being heard in his or her defense. In each county a district
attorney shall be chosen by the electors once in every three or four years as
the legislature shall direct. The clerk of each county in the city of New York
shall be appointed, and be subject to removal, by the appellate division of
the supreme court in the judicial department in which the county is located.
In addition to his or her powers and duties as clerk of the supreme court, he or
she shall have power to select, draw, summon and empanel grand and petit
jurors in the manner and under the conditions now or hereafter prescribed by

 

SD Page 40 of 46

 

law, and shall have such other powers and duties as shall be prescribed by the
city from time to time by local law.

(b) Any district attorney who shall fail faithfully to prosecute a
person charged with the violation in his or her county of any provision of this
article which may come to his or her knowledge, shall be removed from
office by the governor, after due notice and an opportunity of being heard in
his or her defense. The expenses which shall be incurred by any county, in
investigating and prosecuting any charge of bribery or attempting to bribe
any person holding office under the laws of this state, within such county,
or of receiving bribes by any such person in said county, shall be a charge
against the state, and their payment by the state shall be provided for by
law.

(c) The city of New York is hereby vested with power from time to time
to abolish by local law, as defined by the legislature, the office of any county
officer within the city other than judges, clerks of counties and district
attorneys, and to assign any or all functions of such officers to city officers,
courts or clerks of counties, and to prescribe the powers, duties, qualifications,
number, mode of selection and removal, terms of office and compensation of
the persons holding such offices and the employees therein, and to assign to
city officers any powers or duties of clerks of counties not assigned by this
constitution. The legislature shall not pass any law affecting any such
matters in relation to such offices within the city of New York except on
message from the governor declaring that an emergency exists and the
concurrent action of two-thirds of the members of each house, except that
existing laws regarding each such office shall continue in force, and may be
amended or repealed by the legislature as heretofore, until the power herein
granted to the city has been exercised with respect to that office. The
provisions of article nine shall not prevent the legislature from passing
general or special laws prescribing or affecting powers and duties of such
city officers or such courts or clerks to whom or which functions of such
county officers shall have been so assigned, in so far as such powers or
duties embrace subjects not relating to property, affairs or government of
such city. (Added by vote of the people November 5, 1963. Subdivisions
(a), (b) and (c), formerly §§5, 6 and 8 of Art. 9. Subdivision (a) amended
by vote of the people November 7, 1972; subdivision (a) further amended
by vote of the people November 6, 1984; November 7, 1989; further
amended by vote of the people November 6, 2001.)

[Employees of, and contractors for, the state and local governments;
wages, hours and other provisions to be regulated by legislature]

§14. The legislature may regulate and fix the wages or salaries and the hours
of work or labor, and make provisions for the protection, welfare and safety,
of persons employed by the state or by any county, city, town, village or
other civil division of the state, or by any contractor or subcontractor
performing work, labor or services for the state or for any county, city, town,
village or other civil division thereof. (New. Added by amendment approved
by vote of the people November 5, 1963.)

ARTICLE XIV
CONSERVATION

[Forest preserve to be forever kept wild; authorized uses and
exceptions]

Section 1. The lands of the state, now owned or hereafter acquired,

constituting the forest preserve as now fixed by law, shali be forever kept as
wild forest lands. They shall not be leased, sold or exchanged, or be taken
by any corporation, public or private, nor shall the timber thereon be sold,
removed or destroyed. Nothing herein contained shall prevent the state from
constructing, completing and maintaining any highway heretofore
specifically authorized by constitutional amendment, nor from constructing
and maintaining to federal standards federal aid interstate highway route five
hundred two from a point in the vicinity of the city of Glens Falls, thence
northerly to the vicinity of the villages of Lake George and Warrensburg, the
hamlets of South Horicon and Pottersville and thence northerly in a generally
straight line on the west side of Schroon Lake to the vicinity of the hamlet of
Schroon, then continuing northerly to the vicinity of Schroon Falls, Schroon
River and North Hudson, and to the east of Makomis Mountain, east of the

37

 

 
Case 1:18-cv-0006—, Da

 

hamlet of New Russia, east of the village of Elizabethtown and continuing
northerly in the vicinity of the hamlet of Towers Forge, and east of Poke-O-
Moonshine Mountain and continuing northerly to the vicinity of the village
of Keeseville and the city of Plattsburgh, all of the aforesaid taking not to
exceed a total of three hundred acres of state forest preserve land, nor from
constructing and maintaining not more than twenty-five miles of ski trails
thirty to two hundred feet wide, together with appurtenances thereto,
provided that no more than five miles of such trails shall be in excess of one
hundred twenty feet wide, on the north, east and northwest slopes of
Whiteface Mountain in Essex county, nor from constructing and maintaining
not more than twenty-five miles of ski trails thirty to two hundred feet wide,
together with appurtenances thereto, provided that no more than two miles
of such trails shall be in excess of one hundred twenty feet wide, on the
slopes of Belleayre Mountain in Ulster and Delaware counties and not more
than forty miles of ski trails thirty to two hundred feet wide, together with
appurtenances thereto, provided that no more than eight miles of such trails
shall be in excess of one hundred twenty feet wide, on the slopes of Gore and
Pete Gay mountains in Warren county, nor from relocating, reconstructing
and maintaining a total of not more than fifty miles of existing state highways
for the purpose of eliminating the hazards of dangerous curves and grades,
provided a total of no more than four hundred acres of forest preserve land
shall be used for such purpose and that no single relocated portion of any
highway shall exceed one mile in length. Notwithstanding the foregoing
provisions, the state may convey to the village of Saranac Lake ten acres of
forest preserve land adjacent to the boundaries of such village for public use
in providing for refuse disposal and in exchange therefore the village of
Saranac Lake shall convey to the state thirty acres of certain true forest land
owned by such village on Roaring Brook in the northern half of Lot 113,
Township 11, Richards Survey. Notwithstanding the foregoing provisions, the
state may convey to the town of Arietta twenty-eight acres of forest preserve
land within such town for public use in providing for the extension of the
runway and landing strip of the Piseco airport and in exchange therefor the
town of Arietta shall convey to the state thirty acres of certain land owned by
such town in the town of Arietta. Notwithstanding the foregoing provisions
and subject to legislative approval of the tracts to be exchanged prior to the
actual transfer of title, the state, in order to consolidate its land holdings for
better management, may convey to International Paper Company
approximately eight thousand five hundred acres of forest preserve land
located in townships two and three of Totten and Crossfield Purchase and
township nine of the Moose River Tract, Hamilton county, and in exchange
therefore International Paper Company shall convey to the state for
incorporation into the forest preserve approximately the same number of
acres of land located within such townships and such County on condition
that the legislature shall determine that the lands to be received by the
state are at least equal in value to the lands to be conveyed by the state.
Notwithstanding the foregoing provisions and subject to legislative approval
of the tracts to be exchanged prior to the actual transfer of title and the
conditions herein set forth, the state, in order to facilitate the preservation of
historic buildings listed on the national register of historic places by
rejoining an historic grouping of buildings under unitary ownership and
stewardship, may convey to Sagamore Institute, Inc., a not-for-profit
educational organization, approximately ten acres of land and buildings
thereon adjoining the real property of the Sagamore Institute, Inc. and located
on Sagamore Road, near Racquette Lake Village, in the Town of Long Lake,
county of Hamilton, and in exchange therefor; Sagamore Institute, Inc. shall
convey to the state for incorporation into the forest preserve approximately
two hundred acres of wild forest land located within the Adirondack Park on
condition that the legislature shall determine that the lands to be received by
the state are at least equal in value to the lands and buildings to be conveyed
by the state and that the natural and historic character of the lands and
buildings conveyed by the state will be secured by appropriate covenants and
restrictions and that the lands and buildings conveyed by the state will
reasonably be available for public visits according to agreement between
Sagamore Institute, Inc. and the state. Notwithstanding the foregoing
provisions the state may convey to the town of Arietta fifty acres of forest
preserve land within such town for public use in providing for the extension
of the runway and landing strip of the Piseco airport and providing for the
maintenance of a clear zone around such runway, and in exchange therefor,

38

 

Qjn TXSD Page 41 of 46

 

the town of Arietta shall convey to the state fifty-three acres of true forest
land located in lot 2 township 2 Totten and Crossfield’s Purchase in the
town of Lake Pleasant.

Notwithstanding the foregoing provisions and subject to legislative
approval prior to actual transfer of title, the state may convey to the town of
Keene, Essex county, for public use as a cemetery owned by such town,
approximately twelve acres of forest preserve land within such town and, in
exchange therefor, the town of Keene shall convey to the state for
incorporation into the forest preserve approximately one hundred forty-four
acres of land, together with an easement over land owned by such town
including the riverbed adjacent to the land to be conveyed to the state that
will restrict further development of such land, on condition that the legislature
shall determine that the property to be received by the state is at least equal in
value to the land to be conveyed by the state.

Notwithstanding the foregoing provisions and subject to legislative
approval prior to actual transfer of title, because there is no viable
alternative to using forest preserve lands for the siting of drinking water wells
and necessary appurtenances and because such wells are necessary to meet
drinking water quality standards, the state may convey to the town of Long
Lake, Hamilton county, one acre of forest preserve land within such town
for public use as the site of such drinking water wells and necessary
appurtenances for the municipal water supply for the hamlet of Raquette
Lake. In exchange therefor, the town of Long Lake shall convey to the state at
least twelve acres of land located in Hamilton county for incorporation into
the forest preserve that the legislature shall determine is at least equal in
value to the land to be conveyed by the state. The Raquette Lake surface
reservoir shall be abandoned as a drinking water supply source.

Notwithstanding the foregoing provisions and subject to legislative
approval prior to actual transfer of title, the state may convey to National
Grid up to six acres adjoining State Route 56 in St. Lawrence County where
it passes through Forest Preserve in Township 5, Lots 1, 2, 5 and 6 that is
necessary and appropriate for National Grid to construct a new 46kV power
line and in exchange therefore National Grid shall convey to the state for
incorporation into the forest preserve at least 10 acres of forest land owned by
National Grid in St. Lawrence county, on condition that the legislature
shall determine that the property to be received by the state is at least equal
in value to the land conveyed by the state.

Notwithstanding the foregoing provisions, the legislature may authorize
the settlement, according to terms determined by the legislature, of title
disputes in township forty, Totten and Crossfield purchase in the town of
Long Lake, Hamilton county, to resolve longstanding and competing claims
of title between the state and private parties in said township, provided that
prior to, and as a condition of such settlement, land purchased without the
use of state-appropriated funds, and suitable for incorporation in the forest
preserve within the Adirondack park, shall be conveyed to the state on the
condition that the legislature shall determine that the property to be
conveyed to the state shall provide a net benefit to the forest preserve as
compared to the township forty lands subject to such settlement.

Notwithstanding the foregoing provisions, the state may authorize NYCO
Minerals, Inc. to engage in mineral sampling operations, solely at its
expense, to determine the quantity and quality of wollastonite on
approximately 200 acres of forest preserve land contained in lot 8, Stowers
survey, town of Lewis, Essex county provided that NYCO Minerals, Inc.
shall provide the data and information derived from such drilling to the state
for appraisal purposes. Subject to legislative approval of the tracts to be
exchanged prior to the actual transfer of the title, the state may subsequently
convey said lot 8 to NYCO Minerals, Inc., and, in exchange therefor, NYCO
Minerals, Inc. shall convey to the state for incorporation into the forest
preserve not less than the same number of acres of land, on condition that
the legislature shall determine that the lands to be received by the state are
equal to or greater than the value of the land to be conveyed by the state and
on condition that the assessed value of the land to be conveyed to the state
shall total not less than one million dollars. When NYCO Minerals, Inc.
terminates all mining operations on such lot 8 it shall remediate the site and
convey title to such lot back to the state of New York for inclusion in the
forest preserve. In the event that lot 8 is not conveyed to NYCO Minerals,
Inc. pursuant to this paragraph, NYCO Minerals, Inc. nevertheless shall
convey to the state for incorporation into the forest preserve not less than the

 

 
Case 1.00068 PoP ih it he SMR ARUR AV LXSO Pave 42 of 4

 

same number of acres of land that is disturbed by any mineral sampling
operations conducted on said lot 8 pursuant to this paragraph on condition
that the legislature shall determine that the lands to be received by the state
are equal to or greater than the value of the lands disturbed by the mineral
sampling operations. (Formerly §7 of Art. 7. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; further amended by vote of the people November 4, 1941;
November 4, 1947; November 5, 1957; November 3, 1959; November 5,
1963; November 2, 1965; November 6, 1979; November 8, 1983; November
3, 1987; November 5, 1991; November 7, 1995; November 6, 2007;
November 3, 2009; November 5, 2013.)

[Reservoirs]

§2. The legislature may by general laws provide for the use of not
exceeding three per centum of such lands for the construction and
maintenance of reservoirs for municipal water supply, and for the canals of the
state. Such reservoirs shall be constructed, owned and controlled by the state,
but such work shall not be undertaken until after the boundaries and high
flow lines thereof shall have been accurately surveyed and fixed, and after
public notice, hearing and determination that such lands are required for
such public use. The expense of any such improvements shall be
apportioned on the public and private property and municipalities benefited
to the extent of the benefits received. Any such reservoir shall always be
operated by the state and the legislature shall provide for a charge upon the
property and municipalities benefited for a reasonable return to the state
upon the value of the rights and property of the state used and the services of
the state rendered, which shall be fixed for terms of not exceeding ten years
and be readjustable at the end of any term. Unsanitary conditions shall not be
created or continued by any such public works. (Derived in part from former
§7 of Art. 7. Renumbered and amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938; further
amended by vote of the people November 3, 1953.)

[Forest and wild life conservation; use or disposition of certain lands
authorized]
§3. 1. Forest and wild life conservation are hereby declared to be policies
of the state. For the purpose of carrying out such policies the legislature may
appropriate moneys for the acquisition by the state of land, outside of the
Adirondack and Catskill parks as now fixed by law, for the practice of forest
or wild life conservation. The prohibitions of section 1 of this article shall
not apply to any lands heretofore or hereafter acquired or dedicated for such
purposes within the forest preserve counties but outside of the Adirondack
and Catskill parks as now fixed by law, except that such lands shall not be
leased, sold or exchanged, or be taken by any corporation, public or private.
2. As to any other lands of the state, now owned or hereafter acquired,
constituting the forest preserve referred to in section one of this article, but
outside of the Adirondack and Catskill parks as now fixed by law, and
consisting in any case of not more than one hundred contiguous acres
entirely separated from any other portion of the forest preserve, the legislature
may by appropriate legislation, notwithstanding the provisions of section one
of this article, authorize: (a) the dedication thereof for the practice of forest or
wild life conservation; or (b) the use thereof for public recreational or other
State purposes or the sale, exchange or other disposition thereof, provided,
however, that all moneys derived from the sale or other disposition of any of
such lands shall be paid into a special fund of the treasury and be expended
only for the acquisition of additional lands for such forest preserve within
either such Adirondack or Catskill park. (Formerly §16 of Art. 7.
Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by vote
of the people November 5, 1957; November 6, 1973.)

[Protection of natural resources; development of agricultural lands}

§4. The policy of the state shall be to conserve and protect its natural
resources and scenic beauty and encourage the development and
improvement of its agricultural lands for the production of food and other
agricultural products. The legislature, in implementing this policy, shall
include adequate provision for the abatement of air and water pollution
and of excessive and unnecessary noise, the protection of agricultural

lands, wetlands and shorelines, and the development and regulation of water
resources. The legislature shal] further provide for the acquisition of lands
and waters, including improvements thereon and any interest therein,
outside the forest preserve counties, and the dedication of properties so
acquired or now owned, which because of their natural beauty, wilderness
character, or geological, ecological or historical significance, shall be
preserved and administered for the use and enjoyment of the people.
Properties so dedicated shall constitute the state nature and historical preserve
and they shall not be taken or otherwise disposed of except by law enacted
by two successive regular sessions of the legislature. (New. Added by vote
of the people November 4, 1969.)

[Violations of article; how restrained]

§5. A violation of any of the provisions of this article may be restrained at
the suit of the people or, with the consent of the supreme court in appellate
division, on notice to the attorney-general at the suit of any citizen. (New.
Derived from former §7 of Art. 7. Adopted by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938. Renumbered §5
by vote of the people November 4, 1969.)

ARTICLE XV
CANALS

[Disposition of canals and canal properties prohibited]

Section 1. The legislature shail not sell, abandon or otherwise dispose of the

now existing or future improved barge canal, the divisions of which are the
Erie canal, the Oswego canal, the Champlain canal, and the Cayuga and
Seneca canals, or of the terminals constructed as part of the barge canal
system; nor shall it sell, abandon or otherwise dispose of any portion of the
canal system existing prior to the barge canal improvement which portion
forms a part of, or functions as a part of, the present barge canal system;
but such canals and terminals shall remain the property of the state and
under its management and control forever. This prohibition shall not prevent
the legislature, by appropriate laws, from authorizing the granting of
revocable permits or leases for periods of time as authorized by the legislature
for the occupancy or use of such lands or structures. (Formerly §8 of Art. 7.
Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; November 5, 1991.)

[Prohibition inapplicable to lands and properties no longer useful;

disposition authorized]

§2. The prohibition of sale, abandonment or other disposition contained in

section 1 of this article shall not apply to barge canal lands, barge canal
terminals or barge canal terminal lands which have or may become no longer
necessary or useful for canal or terminal purposes; nor to any canal lands and
appertaining structures constituting the canal system prior to the barge canal
improvement which have or may become no longer necessary or useful in
conjunction with the now existing barge canal. The legislature may by
appropriate legislation authorize the sale, exchange, abandonment or other
disposition of any barge canal lands, barge canal terminals, barge canal
terminal lands or other canal lands and appertaining structures which have or
may become no longer necessary or useful as a part of the barge canal
system, as an aid to navigation thereon, or for barge canal terminal purposes.
(Formerly duplicate §8 of Art. 7. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938; November 5, 1991.)

[Contracts for work and materials; special revenue fund]

§3. All boats navigating the canals and the owners and masters thereof, shall

be subject to such laws and regulations as have been or may hereafter be
enacted concerning the navigation of the canals. The legislature shall
annually make provision for the expenses of the superintendence and repairs
of the canals, and may provide for the improvement of the canals in such
manner as shall be provided by law notwithstanding the creation of a special
revenue fund as provided in this section. All contracts for work or materials
on any canal shall be made with the persons who shall offer to do or provide
the same at the lowest responsible price, with adequate security for their
performance as provided by law.

39

 

 
Case 1:18-cv-O006Bp

 

All funds that may be derived from any sale or other disposition of any
barge canal lands, barge canal terminals, barge canal terminal lands or other
canal lands and appertaining structures and any other funds collected for the
use of the canals or canal lands shall be paid into a special revenue fund of
the treasury. Such funds shall only be expended for the maintenance,
construction, reconstruction, development or promotion of the canal, canal
lands, or lands adjacent to the canal as provided by law. (Formerly §9 of Art.
7. Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; November 5, 1991.)

[Lease or transfer to federal government of barge canal system
authorized]

§4. Notwithstanding the prohibition of sale, abandonment or other
disposition contained in section one of this article, the legislature may
authorize by law the lease or transfer to the federal government of the barge
canal, consisting of the Erie, Oswego, Champlain, Cayuga and Seneca
divisions and the barge canal terminals and facilities for purposes of
operation, improvement and inclusion in the national system of inland
waterways. Such lease or transfer to the federal government for the purposes
specified herein may be made upon such terms and conditions as the
legislature may determine with or without compensation to the state.
Nothing contained herein shall prevent the legislature from providing annual
appropriations for the state’s share, if any, of the cost of operation,
maintenance and improvement of the barge canal, the divisions thereof,
terminals and facilities in the event of the transfer of the barge canal in
whole to the federal government whether by lease or transfer.

The legislature, in determining the state’s share of the annual cost of
operation, maintenance and improvement of the barge canal, the several
divisions, terminals and facilities, shall give consideration and evaluate the
benefits derived from the barge canal for purposes of flood control,
conservation and utilization of water resources. (Added by vote of the
people November 3, 1959.)

ARTICLE XVI
TAXATION

[Power of taxation; exemptions from taxation]
Section 1. The power of taxation shall never be surrendered, suspended or
contracted away, except as to securities issued for public purposes pursuant
to law. Any laws which delegate the taxing power shall specify the types of
taxes which may be imposed thereunder and provide for their review.
Exemptions from taxation may be granted only by general laws.
Exemptions may be altered or repealed except those exempting real or
personal property used exclusively for religious, educational or charitable
purposes as defined by law and owned by any corporation or association
organized or conducted exclusively for one or more of such purposes and not
operating for profit.

[Assessments for taxation purposes]

§2. The legislature shall provide for the supervision, review and equalization
of assessments for purposes of taxation. Assessments shall in no case exceed
full value.

Nothing in this constitution shall be deemed to prevent the legislature from
providing for the assessment, levy and collection of village taxes by the
taxing authorities of those subdivisions of the state in which the lands
comprising the respective villages are located, nor from providing that the
respective counties of the state may loan or advance to any village located in
whole or in part within such county the amount of any tax which shall have
been levied for village purposes upon any lands located within such county
and remaining unpaid.

[Situs of intangible personal property; taxation of]
§3. Moneys, credits, securities and other intangible personal property within
the state not employed in carrying on any business therein by the owner shall

 

12 Entire new article, adopted by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.

40

 

Own TXSD Page 43 of 46

cS

 

be deemed to be located at the domicile of the owner for purposes of
taxation, and, if held in trust, shall not be deemed to be located in this state
for purposes of taxation because of the trustee being domiciled in this state,
provided that if no other state has jurisdiction to subject such property held in
trust to death taxation, it may be deemed property having a taxable situs
within this state for purposes of death taxation. Intangible personal property
shall not be taxed ad valorem nor shall any excise tax be levied solely
because of the ownership or possession thereof, except that the income
therefrom may be taken into consideration in computing any excise tax
measured by income generally. Undistributed profits shall not be taxed.

[Certain corporations not to be discriminated against}

§4. Where the state has power to tax corporations incorporated under the
laws of the United States there shail be no discrimination in the rates and
method of taxation between such corporations and other corporations
exercising substantially similar functions and engaged in substantially
similar business within the state.

[Compensation of public officers and employees subject to taxation]

§5. All salaries, wages and other compensation, except pensions, paid to
officers and employees of the state and its subdivisions and agencies shall be
subject to taxation. (Amended by vote of the people November 6, 2001.)

[Public improvements or services; contract of indebtedness; creation of
public corporations]

§6. Notwithstanding any provision of this or any other article of this
constitution to the contrary, the legislature may by law authorize a county,
city, town or village, or combination thereof acting together, to undertake the
development of public improvements or services, including the acquisition
of land, for the purpose of redevelopment of economically unproductive,
blighted or deteriorated areas and, in furtherance thereof, to contract
indebtedness. Any such indebtedness shall be contracted by any such
county, city, town or village, or combination thereof acting together, without
the pledge of its faith and credit, or the faith and credit of the state, for the
payment of the principal thereof and the interest thereon, and such
indebtedness may be paid without restriction as to the amount or relative
amount of annual installments. The amount of any indebtedness contracted
under this section may be excluded in ascertaining the power of such county,
city, town or village to contract indebtedness within the provisions of this
constitution relating thereto. Any county, city, town or village contracting
indebtedness pursuant to this section for redevelopment of an economically
unproductive, blighted or deteriorated area shall pledge to the payment
thereof that portion of the taxes raised by it on real estate in such area
which, in any year, is attributed to the increase in value of taxable real estate
resulting from such redevelopment. The legislature may further authorize
any county, city, town or village, or combination thereof acting together, to
carry out the powers and duties conferred by this section by means of a
public corporation created therefor. (New. Added by vote of the people
November 8, 1983; amended by vote of the people November 6, 2001.)

ARTICLE XVII
SOCIAL WELFARE

[Public relief and care]

Section 1. The aid, care and support of the needy are public concerns and
shall be provided by the state and by such of its subdivisions, and in such
manner and by such means, as the legislature may from time to time
determine. (New. Adopted by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938.)

[State board of social welfare; powers and duties]

§2. The state board of social welfare shall be continued. It shall visit and
inspect, or cause to be visited and inspected by members of its staff, all public
and private institutions, whether state, county, municipal, incorporated or
not incorporated, which are in receipt of public funds and which are of a
charitable, eleemosynary, correctional or reformatory character, including
all reformatories for juveniles and institutions or agencies exercising

 
Case 1:18-cv-00068

 

custody of dependent, neglected or delinquent children, but excepting state
institutions for the education and support of the blind, the deaf and the dumb,
and excepting also such institutions as are hereinafter made subject to the
visitation and inspection of the department of mental hygiene or the state
commission of correction. As to institutions, whether incorporated or not
incorporated, having inmates, but not in receipt of public funds, which are of
a charitable, eleemosynary, correctional or reformatory character, and
agencies, whether incorporated or not incorporated, not in receipt of public
funds, which exercise custody of dependent, neglected or delinquent
children, the state board of social welfare shall make inspections, or cause
inspections to be made by members of its staff, but solely as to matters
directly affecting the health, safety, treatment and training of their inmates,
or of the children under their custody. Subject to the control of the legislature
and pursuant to the procedure prescribed by general law, the state board of
social welfare may make rules and regulations, not inconsistent with this
constitution, with respect to all of the functions, powers and duties with
which the department and the state board of social welfare are herein or
shall be charged. (New. Derived in part from former §11 of Art. 8. Adopted
by Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Public health]

§3. The protection and promotion of the health of the inhabitants of the state
are matters of public concern and provision therefor shall be made by the state
and by such of its subdivisions and in such manner, and by such means as the
legislature shall from time to time determine. (New. Adopted by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

[Care and treatment of persons suffering from mental disorder or
defect; visitation of institutions for]

§4. The care and treatment of persons suffering from mental disorder or
defect and the protection of the mental health of the inhabitants of the state
may be provided by state and local authorities and in such manner as the
legislature may from time to time determine. The head of the department of
mental hygiene shall visit and inspect, or cause to be visited and inspected
by members of his or her staff, all institutions either public or private used
for the care and treatment of persons suffering from mental disorder or
defect. (New. Adopted by Constitutional Convention of 1938 and approved
by vote of the people November 8, 1938; amended by vote of the people
November 6, 2001.)

[Institutions for detention of criminals; probation; parole; state
commission of correction]

§5. The legislature may provide for the maintenance and support of
institutions for the detention of persons charged with or convicted of crime
and for systems of probation and parole of persons convicted of crime. There
shall be a state commission of correction, which shall visit and inspect or
cause to be visited and inspected by members of its staff, all institutions used
for the detention of sane adults charged with or convicted of crime. (New.
Derived in part from former §11 of Art. 8. Adopted by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.
Amended by vote of the people November 6, 1973.)

[Visitation and inspection]

§6. Visitation and inspection as herein authorized, shall not be exclusive of
other visitation and inspection now or hereafter authorized by law. (New.
Derived from former §13 of Art. 8. Adopted by Constitutional Convention
of 1938 and approved by vote of the people November 8, 1938.)

[Loans for hospital construction]

§7. Notwithstanding any other provision of this constitution, the legislature
may authorize the state, a municipality or a public corporation acting as an
instrumentality of the state or municipality to lend its money or credit to or in
aid of any corporation or association, regulated by law as to its charges,
profits, dividends, and disposition of its property or franchises, for the
purpose of providing such hospital or other facilities for the prevention,
diagnosis or treatment of human disease, pain, injury, disability, deformity

 

SD Page 44 of 46

 

or physical condition, and for facilities incidental or appurtenant thereto as
may be prescribed by law. (New. Added by vote of the people November 4,
1969.)

ARTICLE XVIIP
HOUSING

{Housing and nursing home accommodations for persons of low
income; slum clearance]

Section 1. Subject to the provisions of this article, the legislature may
provide in such manner, by such means and upon such terms and conditions
as it may prescribe for low rent housing and nursing home accommodations
for persons of low income as defined by law, or for the clearance,
replanning, reconstruction and rehabilitation of substandard and insanitary
areas, or for both such purposes, and for recreational and other facilities
incidental or appurtenant thereto. (Amended by vote of the people
November 2, 1965.)

[Idem; powers of legislature in aid of]

§2. For and in aid of such purposes, notwithstanding any provision in any
other article of this constitution, but subject to the limitations contained in
this article, the legislature may: make or contract to make or authorize to be
made or contracted capital or periodic subsidies by the state to any city,
town, village, or public corporation, payable only with moneys appropriated
therefor from the general fund of the state; authorize any city, town or
village to make or contract to make such subsidies to any public corporation,
payable only with moneys locally appropriated therefor from the general
or other fund available for current expenses of such municipality;
authorize the contracting of indebtedness for the purpose of providing
moneys out of which it may make or contract to make or authorize to be
made or contracted loans by the state to any city, town, village or public
corporation; authorize any city, town or village to make or contract to
make loans to any public corporation; authorize any city, town or village to
guarantee the principal of and interest on, or only the interest on,
indebtedness contracted by a public corporation; authorize and provide for
loans by the state and authorize loans by any city, town or village to or in aid
of corporations regulated by law as to rents, profits, dividends and
disposition of their property or franchises and engaged in providing housing
facilities or nursing home accommodations; authorize any city, town or
village to make loans to the owners of existing multiple dwellings for the
rehabilitation and improvement thereof for occupancy by persons of low
income as defined by law; grant or authorize tax exemptions in whole or in
part, except that no such exemption may be granted or authorized for a
period of more than sixty years; authorize cooperation with and the
acceptance of aid from the United States; grant the power of eminent domain
to any city, town or village, to any public corporation and to any corporation
regulated by law as to rents, profits, dividends and disposition of its property
or franchises and engaged in providing housing facilities.

As used in this article, the term “public corporation” shall mean any
corporate governmental agency (except a county or municipal corporation)
organized pursuant to law to accomplish any or all of the purposes specified
in this article. (Amended by vote of the people November 2, 1965.)

[Article VII to apply to state debts under this article, with certain
exceptions; amortization of state debts; capital and periodic subsidies]
§3. The provisions of article VII, not inconsistent with this article, relating
to debts of the state shall apply to all debts contracted by the state for the
purpose of providing moneys out of which to make loans pursuant to this
article, except (a) that any law or laws authorizing the contracting of such
debt, not exceeding in the aggregate three hundred million dollars, shall take
effect without submission to the people, and the contracting of a greater
amount of debt may not be authorized prior to January first, nineteen hundred
forty-two; (b) that any such debt and each portion thereof, except as

 

13 Entire new article, adopted by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.

41

 

 
Case 1:18-cv-00068) Raniment A

hereinafter provided, shall be paid in equal annual installments, the first of
which shall be payable not more than three years, and the last of which shall
be payable not more than fifty years, after such debt or portion thereof shall
have been contracted; and (c) that any law authorizing the contracting of
such debt may be submitted to the people at a general election, whether or
not any other law or bill shall be submitted to be voted for or against at such
election.

Debts contracted by the state for the purpose of providing money out of
which to make loans to or in aid of corporations regulated by law as to rents,
profits, dividends and disposition of their property or franchises and engaged
in providing housing facilities pursuant to this article may be paid in such
manner that the total annual charges required for the payment of principal
and interest are approximately equal and constant for the entire period in
which any of the bonds issued therefor are outstanding.

Any law authorizing the making of contracts for capital or periodic
subsidies to be paid with moneys currently appropriated from the general
fund of the state shall take effect without submission to the people, and the
amount to be paid under such contracts shall not be included in ascertaining
the amount of indebtedness which may be contracted by the state under this
article; provided, however, (a) that such periodic subsidies shall not be paid
for a period longer than the life of the projects assisted thereby, but in any
event for not more than sixty years; (b) that no contracts for periodic
subsidies shall be entered into in any one year requiring payments
aggregating more than one million dollars in any one year; and (c) that there
shall not be outstanding at any one time contracts for periodic subsidies
requiring payments exceeding an aggregate of thirty-four million dollars in
any one year, unless a law authorizing contracts in excess of such amounts
shall have been submitted to and approved by the people at a general
election; and any such law may be submitted to the people at a general
election, whether or not any other law or bill shall be submitted to be voted
for or against at such election. (Amended by vote of the people November 8,
1955; further amended by vote of the people November 5, 1957.)

   

 

[Powers of cities, towns and villages to contract indebtedness in aid of low
rent housing and slum clearance projects; restrictions thereon]

§4. To effectuate any of the purposes of this article, the legislature may
authorize any city, town or village to contract indebtedness to an amount
which shall not exceed two per centum of the average assessed valuation of
the real estate of such city, town or village subject to taxation, as determined
by the last completed assessment roll and the four preceding assessment
rolls of such city, town or village, for city, town or village taxes prior to the
contracting of such indebtedness. In ascertaining the power of a city, or
village having a population of five thousand or more as determined by the
last federal census, to contract indebtedness pursuant to this article there
may be excluded any such indebtedness if the project or projects aided by
guarantees representing such indebtedness or by loans for which such
indebtedness was contracted shall have yielded during the preceding year net
revenue to be determined annually by deducting from the gross revenues,
including periodic subsidies therefor, received from such project or projects,
all costs of operation, maintenance, repairs and replacements, and the
interest on such indebtedness and the amounts required in such year for the
payment of such indebtedness; provided that in the case of guarantees such
interest and such amounts shall have been paid, and in the case of loans an
amount equal to such interest and such amounts shall have been paid to such
city or village. The legislature shall prescribe the method by which the
amount of any such indebtedness to be excluded shall be determined, and no
such indebtedness shall be excluded except in accordance with such
determination. The legislature may confer appropriate jurisdiction on the
appellate division of the supreme court in the judicial departments in which
such cities or villages are located for the purpose of determining the amount
of any such indebtedness to be so excluded.

The liability of a city, town or village on account of any contract for
capital or periodic subsidies to be paid subsequent to the then current year
shall, for the purpose of ascertaining the power of such city, town or village
to contract indebtedness, be deemed indebtedness in the amount of the
commuted value of the total of such capital or periodic subsidies remaining
unpaid, calculated on the basis of an annual interest rate of four per centum.
Such periodic subsidies shall not be contracted for a period longer than the

42

Oun TXSD Page 45 of 46

 

life of the projects assisted thereby, and in no event for more than sixty years.
Indebtedness contracted pursuant to this article shall be excluded in
ascertaining the power of a city or such village otherwise to create
indebtedness under any other section of this constitution. Notwithstanding
the foregoing the legislature shall not authorize any city or village having a
population of five thousand or more to contract indebtedness hereunder in
excess of the limitations prescribed by any other article of this constitution
unless at the same time it shall by law require such city or village to levy
annually a tax or taxes other than an ad valorem tax on real estate to an extent
sufficient to provide for the payment of the principal of and interest on any
such indebtedness. Nothing herein contained, however, shall be construed to
prevent such city or village from pledging its faith and credit for the
payment of such principal and interest nor shall any such law prevent
recourse to an ad valorem tax on real estate to the extent that revenue
derived from such other tax or taxes in any year, together with revenues from
the project or projects aided by the proceeds of such indebtedness, shall
become insufficient to provide fully for payment of such principal and interest
in that year. (Amended by vote of the people November 8, 1949.)

[Liability for certain loans made by the state to certain public
corporations]

§5. Any city, town or village shall be liable for the repayment of any loans

and interest thereon made by the state to any public corporation, acting as an
instrumentality of such city, town or village. Such liability of a city, town or
village shall be excluded in ascertaining the power of such city, town or
village to become indebted pursuant to the provisions of this article, except
that in the event of a default in payment under the terms of any such loan, the
unpaid balance thereof shall be included in ascertaining the power of such
city, town or village to become so indebted. No subsidy, in addition to any
capital or periodic subsidy originally contracted for in aid of any project or
projects authorized under this article, shall be paid by the state to a city,
town, village or public corporation, acting as an instrumentality thereof, for
the purpose of enabling such city, town, village or corporation to remedy an
actual default or avoid an impending default in the payment of principal or
interest on a loan which has been theretofore made by the state to such city,
town, village or corporation pursuant to this article. (Amended by vote of the
people November 5, 1957.)

[Loans and subsidies; restrictions on and preference in occupancy of
projects]

§6. No loan, or subsidy shall be made by the state to aid any project unless

such project is in conformity with a plan or undertaking for the clearance,
replanning and reconstruction or rehabilitation of a substandard and
unsanitary area or areas and for recreational and other facilities incidental or
appurtenant thereto. The legislature may provide additional conditions to the
making of such loans or subsidies consistent with the purposes of this article.
The occupancy of any such project shall be restricted to persons of low
income as defined by law and preference shall be given to persons who live
or shall have lived in such area or areas.

[Liability arising from guarantees to be deemed indebtedness;
method of computing]

§7. The liability arising from any guarantee of the principal of and interest
on indebtedness contracted by a public corporation shall be deemed
indebtedness in the amount of the face value of the principal thereof
remaining unpaid. The liability arising from any guarantee of only the
interest on indebtedness contracted by a public corporation shall be deemed
indebtedness in the amount of the commuted value of the total interest
guaranteed and remaining unpaid, calculated on the basis of an annual
interest rate of four per centum.

[Excess condemnation]

§8. Any agency of the state, or any city, town, village, or public corporation,
which is empowered by law to take private property by eminent domain for
any of the public purposes specified in section one of this article, may be
empowered by the legislature to take property necessary for any such
purpose but in excess of that required for public use after such purpose shall
have been accomplished; and to improve and utilize such excess, wholly or

 

 
Case 1:18-cv-00068 Pine COistitu rion of the Site Ot New York SP Page 46 of 46

 

partly for any other public purpose, or to lease or sell such excess with
restrictions to preserve and protect such improvement or improvements.

[Acquisition of property for purposes of article]

§9. Subject to any limitation imposed by the legislature, the state, or any
city, town, village or public corporation, may acquire by purchase, gift,
eminent domain or otherwise, such property as it may deem ultimately
necessary or proper to effectuate the purposes of this article, or any of them,
although temporarily not required for such purposes.

[Power of legislature; construction of article]

§10. The legislature is empowered to make all laws which it shall deem
necessary and proper for carrying into execution the foregoing powers. This
article shall be construed as extending powers which otherwise might be
limited by other articles of this constitution and shall not be construed as
imposing additional limitations; but nothing in this article contained shall be
deemed to authorize or empower the state, or any city, town, village or
public corporation to engage in any private business or enterprise other than
the building and operation of low rent dwelling houses for persons of low
income as defined by law, or the loaning of money to owners of existing
multiple dwellings as herein provided.

ARTICLE XIX
AMENDMENTS TO CONSTITUTION

[Amendments to constitution; how proposed, voted upon and ratified;
failure of attorney-general to render opinion not to affect validity]
Section 1. Any amendment or amendments to this constitution may be
proposed in the senate and assembly whereupon such amendment or
amendments shall be referred to the attorney-general whose duty it shall be
within twenty days thereafter to render an opinion in writing to the senate
and assembly as to the effect of such amendment or amendments upon
other provisions of the constitution. Upon receiving such opinion, if the
amendment or amendments as proposed or as amended shall be agreed to
by a majority of the members elected to each of the two houses, such
proposed amendment or amendments shall be entered on their journals,
and the ayes and noes taken thereon, and referred to the next regular
legislative session convening after the succeeding general election of
members of the assembly, and shall be published for three months previous
to the time of making such choice; and if in such legislative session, such
proposed amendment or amendments shall be agreed to by a majority of all
the members elected to each house, then it shall be the duty of the
legislature to submit each proposed amendment or amendments to the
people for approval in such manner and at such times as the legislature
shall prescribe; and if the people shall approve and ratify such amendment
or amendments by a majority of the electors voting thereon, such
amendment or amendments shall become a part of the constitution on the
first day of January next after such approval. Neither the failure of the
attorney-general to render an opinion concerning such a proposed
amendment nor his or her failure to do so timely shall affect the validity of
such proposed amendment or legislative action thereon. (Formerly §1 of
Art. 14. Renumbered and amended by Constitutional Convention of 1938
and approved by vote of the people November 8, 1938; further amended by
vote of the people November 4, 1941; November 6, 2001.)

[Future constitutional conventions; how called; election of delegates;
compensation; quorum; submission of amendments; officers;
employees; rules; vacancies]

§2. At the general election to be held in the year nineteen hundred fifty-

seven, and every twentieth year thereafter, and also at such times as the
legislature may by law provide, the question “Shall there be a convention
to revise the constitution and amend the same?” shall be submitted to and
decided by the electors of the state; and in case a majority of the electors
voting thereon shall decide in favor of a convention for such purpose, the
electors of every senate district of the state, as then organized, shall elect
three delegates at the next ensuing general election, and the electors of the
state voting at the same election shall elect fifteen delegates-at-large. The
delegates so elected shall convene at the capitol on the first Tuesday of

April next ensuing after their election, and shall continue their session until
the business of such convention shall have been completed. Every delegate
shall receive for his or her services the same compensation as shall then be
annually payable to the members of the assembly and be reimbursed for
actual traveling expenses, while the convention is in session, to the extent
that a member of the assembly would then be entitled thereto in the case of
a session of the legislature. A majority of the convention shall constitute a
quorum for the transaction of business, and no amendment to the
constitution shall be submitted for approval to the electors as hereinafter
provided, unless by the assent of a majority of all the delegates elected to
the convention, the ayes and noes being entered on the journal to be kept.
The convention shall have the power to appoint such officers, employees
and assistants as it may deem necessary, and fix their compensation and to
provide for the printing of its documents, journal, proceedings and other
expenses of said convention. The convention shall determine the rules of
its own proceedings, choose its own officers, and be the judge of the
election, returns and qualifications of its members. In case of a vacancy, by
death, resignation or other cause, of any district delegate elected to the
convention, such vacancy shall be filled by a vote of the remaining
delegates representing the district in which such vacancy occurs. If such
vacancy occurs in the office of a delegate-at-large, such vacancy shall be
filled by a vote of the remaining delegates-at-large. Any proposed
constitution or constitutional amendment which shall have been adopted by
such convention, shall be submitted to a vote of the electors of the state at
the time and in the manner provided by such convention, at an election
which shall be held not less than six weeks after the adjournment of such
convention. Upon the approval of such constitution or constitutional
amendments, in the manner provided in the last preceding section, such
constitution or constitutional amendment, shall go into effect on the first
day of January next after such approval. (Formerly §2 of Art. 14.
Renumbered and amended by Constitutional Convention of 1938 and
approved by vote of the people November 8, 1938; further amended by
vote of the people November 6, 2001.)

[Amendments simultaneously submitted by convention and legisla-
ture]

§3. Any amendment proposed by a constitutional convention relating to
the same subject as an amendment proposed by the legislature, coin-
cidently submitted to the people for approval shall, if approved, be deemed
to supersede the amendment so proposed by the legislature. (Formerly §3
of Art. 14. Renumbered and amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)

ARTICLE XX
WHEN TO TAKE EFFECT

{Time of taking effect]

Section 1. This constitution shall be in force from and including the first

day of January, one thousand nine hundred thirty-nine, except as herein
otherwise provided. (Formerly §1 of Art. 15. Renumbered and amended by
Constitutional Convention of 1938 and approved by vote of the people
November 8, 1938.)

kkk

DONE in Convention at the Capitol in the city of Albany, the twenty-fifth

day of August, in the year one thousand nine hundred thirty-eight, and of

the Independence of the United States of America the one hundred and

sixty-third.

IN WITNESS WHEREOF, we have hereunto subscribed our names.

FREDERICK E. CRANE,

President and Delegate-at-Large

U.H. Boyden, Secretary

43

 

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 1 of 31

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
ve Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OPPOSITION
TO THE STATES AMI E E

 

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAIN, ILLINOIS, ., IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

PLAINT. i UEST FOR INJUNCTION AGAINST THE DEFERRED ACTION FOR

CHILDHOOD ARRIVAL (DACA)

 

EXHIBIT K

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 2 of 31

 

ac
EMCEE STO
STaTE of New York
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES Drvision of STATE COUNSEL
Atrorney GENerat Craims Burzau

Telephone Na.: (518) 776-2576
October 15, 2020
Mr. Christopher Strunk

141 Harris Avenue
Lake Luzerne, New York 12846-1721

Re: — Strunk vs. The State of New York
Claim No.: NONE
OAG No.: 20-046226-L]
Dear Mr. Strunk:

Enclosed herewith for service upon you pursuant to Section 130-1.1a of the Rules of the Chief
Administrator (22NYCRR) is a copy of the defendant's NOTICE OF MOTION TO DISMISS and
AFFIRMATION IN SUPPORT OF MOTION TO DISMISS in the above-referenced matter.

By copy of this letter, | am submitting for filing to the Chief Clerk of the Court of Claims a copy
of the defendants NOTICE OF MOTION TO DISMISS aad AFFIRMATION IN SUPPORT OF
MOTION TO DISMISS, together with proof of service.

Should you have any questions, please contact me at the number listed above.

eng truly youre,

     
 

_jydssistant Attorney General © ~

AR/tkm
Enclosure
cc: Eileen F. Fazzone
Chief Clerk of the Court of Claims

Tue CapiToL. ALBANY, NY 12224-0341 © PHONE (518) 1776-23000 Ax (518)915-7734 * Nor For SERVICE OF PAPERS
WWW.AG.NY.GOV

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 3 of 31

THE STATE OF NEW YORK : COURT OF CLAIMS

 

CHRISTOPHER EARL STRUNK, and
AD HOC NEW YORKER REPUBLICAN COMMITTEE

NOTICE OF MOTION
TO DISMISS
Claimants,
- against -
CLAIM NO.: NONE
THE STATE OF NEW YORK,
Defendants.

 

PLEASE TAKE NOTICE that, Upon the annexed affirmation of Anthony Rotondi, dated
October 15, 2020 and upon all the pleadings filed with this Court, defendant will move this
Court, on Wednesday the 18" day of November 2020, for an order dismissing the claim herein,
pursuant to CPLR § 3211 (a) 2, CPLR § 3211 (a) 3, CPLR § 3211 (a) 7 and the Court of Claims
act § 10 and 11, on the grounds that the Court lacks subject matter jurisdiction over defendant,
the claimant lacks standing and the Claim fails to state a cause of action.

Answering affidavits, if any, shall be served upon the undersigned at least seven (7) days
before the return date of this motion, in accordance with CPLR § 2214 (b).

Dated: October 15, 2020
Albany, New York
LETITIA JAMES
Acting Attorney General for the State of New York
Attorney for the Defendant
New York State Office of the Attorney General
The Capitol

Albany, New York 12224
18) 776-2576

  
  

ANTHONY ROTONDI
Assistant Attorney General
TO: Mr. Christopher Strunk
141 Harris Avenue
Lake Luzerne, New York 12846-1721

 
 

Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 4 of 31

STATE OF NEW YORK : COURT OF CLAIMS

 

CHRISTOPHER EARL STRUNK, and
AD HOC NEW YORKER REPUBLICAN COMMITTEE

AFFIRMATION IN SUPPORT
Claimant, OF MOTION TO DISMISS

THE STATE OF NEW YORK, CLAIM NO.: NONE
OAG NO.: 20-046226-L1

Defendant.

 

ANTHONY ROTONDI, an attorney at law duly admitted to practice before the Courts

of this State makes the following Affirmation under penalties of perjury:

1. I submit this affirmation in support of a pre-answer motion for an order
dismissing the claim served upon the Office of the Attorney General on September 12, 2020,
pursuant to CPLR 3211 (a) 2, 3211(a) 3 and 3211(a) 7 on the grounds that this Court lacks
subject matter jurisdiction over this claim, that the Claimant lacks standing, that the claim fails
to state a cause of action and for such other and further relief as to the Court may seem just and
proper.

2. In addition to this affirmation this application is based upon a copy of the claim,

annexed as Exhibit “A”.
3. To summarize, the claim alleges that under Claimant's interpretation of the 14"
Amendment of the United States, Democratic Vice-Presidential candidate Kamala Harris is not a

citizen of the United States and therefore ineligible to hold the office of vice-president.

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 5 of 31

4. The claim requests injunctive relief “for cause that the state be ordered to”:
a) Clarify for all voters Claimants interpretation of citizenship under the 14“ Amendment
b) That all requests for absentee ballots make such a clarification;
c) That notice be placed at polls that Senator Harris is not a natural born citizen.
5. Claimant also alleges a “lost opportunity” cause of action for “using born citizen
misinformation from 2008 through 2020.”
The Court Lacks Subject Matter Jurisdiction over the claim

6. The claim should be dismissed because the Court lacks subject matter jurisdiction
over the request for injunctive relief.

7. "As a court of limited jurisdiction, the Court of Claims has no jurisdiction to grant
strictly equitable relief,” Madura v State of New York, 12 AD3d 759, 760 (3d Dept 2004), iv
denied 4 NY3d 704 (2005), citing to Ozanam Hall of Queens Nursing Home v State of New York,
241 AD2d 670, 671 (3d Dept 1997); Psaty v Duryea, 306 NY 413, 416 (1954)).

8. Claimant is not requesting money damages for any injury he sustained. Rather, he
is requesting that the State be ordered to take certain actions as it relates to an upcoming election.
This Court is without power to issue injunctive or a declaratory relief, Matter of Milner v New
York State Higher Educ. Servs. Corp., 4 Misc 3d 221, 225 (Ct Cl 2004), affd 24 AD3d 977 (3d
Dept 2005).

The Claimant Lacks Standing

9. The Claimant lacks standing to bring this claim.

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 6 of 31

10. As explained in Strunk v New York State Board of Elections, 35 Misc3d 1208(A):
"Standing to sue requires an interest in the claim at issue in the
lawsuit that the law will recognize [***24] as a sufficient
predicate for determining the issue at the litigant's request."

Caprer v 3d_.176, 181, 825 N.Y.S.2d 5
Dept 2006]). "An analysis of standing begins with a
determination of whether the party seeking relief has sustained
an injury (see Socie tics Indus. v Co of Suffolk. T7
N. 761, 762-773, 573 N.E.2d 1034, 570 N.Y.S
[1991))." (Mahoney v Pataki, 98 NY2d 45, 52, 772 N.E.2d 1118,
74 5.20 760 [2002}). "The Court of Appeals has defined
the standard by which standing is measured, explaining that a
plaintiff, in order to have standing in a particular dispute, must
demonstrate an injury in fact that falls within the relevant zone of
interests sought to be protected by law.” (Caprer v Nussbaum at
183). [****]2] A plaintiff, to have standing, "must allege
personal injury fairly traceable to the defendant's allegedly
unlawful conduct and likely to be redressed by the requested
relief.” (Allen v Wright, 468 U.S. 737, 751, 104 S. Ct. 3315, 82
L. Ed. 2d 556 [1984]). If a plaintiff lacks standing to sue, the
plaintiff may not proceed in the action. (Stark v Goldberg, 297
AD2d 203, 746 N.Y.S.2d 280 [ist Dept 2002]).”

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 7 of 31

"Thus, & private citizen who does not show any special rights or
interests in the matter in controversy, other than those common
to all taxpayers and citizens, has no standing to sue.” (Matter of

Me v County of Westchester, 3 AD3d 533, 534, 770

N.Y.S.2d 753 [2d Dept 2004). (See Diederich y. Rockland

Chiefs’ 3d 653, 654, 823 N.Y.S.2d
106 [2d Dept 2006); Concerned Taxpayers of Stony Point v
Town of Stony Point, 28 AD3d 657, 658, 813 N.Y 7

Dept 2006)). Plaintiff STRUNK'’s complaint alleges nothing
more than non-justiciable abstract and theoretical claims.
Therefore, the instant complaint, failing to state any allegation of
a particularized injury, is dismissed [***26] with prejudice.
(Silver v Pataki at 539; Mahoney v Pataki at 52).”

11. This claim suffers from the same defects as Claimant’s earlier Supreme Court
action. Even if Claimant has stated a cognizable cause of action, he has not alleged any harm,
right or interest other than those common to all citizens. Claimant lacks standing in this matter.

The Lost ortunity Caus cti

12. The “Lost Opportunity” claim should also be dismissed because it fails to comply
with the pleading requirements of the Court of Claims Act and fails to state a cause of action.
Section 11 (b) of the Court of Claims Act requires that a claim state "the time when and the place
where such claim arose, the nature of same, the items of damage or injuries claimed to have been
sustained and . . . the total sum claimed." " ‘Failure to abide by

these pleading requirements constitutes a jurisdictional defect mandating dismissal of the claim,

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 8 of 31

even though this may be a harsh result'" Sommer v State of New York, 131 AD3d 757, 758 (3d
Dept 2015), quoting Morra v State of New York, 107 AD3d 1115, 1116 (3d Dept 2013); see also
Kolnacki v State of New York, 8 NY3d 277 (2007), rearg denied 8 NY3d 944 (2007).

Claimant's purported “Lost Opportunity” cause of action states no accrual date, offers no facts
that would form the basis of a cause of action and is otherwise a confused and rambling

paragraph that states no cause of action.

WHEREFORE, the Defendant requests that this claim be dismissed and such other and
further relief as to the Court may seem just and proper.

Dated: Albany, New York
October 15, 2020
LETITIA JAMES
Attorney General for the State of New York
Attorney for the Defendant

New York State Office of the Attorney General
The Capitol
Albany, New York 12224

 

Assistant Aiforney General

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 9 of 31

a - AO OUGAAG

Christopher Earl Strunk, Trustee
AD HOC NEW YORKER REPUBLICAN COMMITTEE
141 Harris Avenue Lake Luzerne, New York 12846-1721
(518) 416-8743 email: strunk@leader.com

BPEL Sy tee,
Clerk of the Court of Claims rh a -
Robert Abrams Building for Law & Justice SER 3 4 20
4th Floor i
State Street CERIN Att
Albany, NY 12223

RE: STRUNK ETAL CLAIM VERSUS THE STATE OF NEW YORK
Subject: Filing New Claim for Expedited Emergency Relief

Dear Clerk of the Court

In accordance with Court of Claims Act section 11(a) attached is the original claim and
two copies with the original Memorandum and two copies along with a single double sided
SCOTUS citations for United States v. Wong Kim Ark, 169 U.S. 649 (1898) and Minor v.
Happersett, 88 U.S. (21 Wall.) 162 (1875), with proof of service sent by fax, and the filing fee
of $50.00 attached Postal Money Order.

Respectfully submitted for timely relief,
September / © 2020 Oxy &
Lake Luzerne New York :
Juris

Christopher Earl : Strunk in
sole beneficiary of Claimant
All Rights Reserved Without Prejudice

 

State of New York

Office of the Attorney General
Claims Bureau

The Capitol

Albany, NY 12224-0341

 
 

 

enn EE RENE LEA ATA OEE EE IES ES

Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 10 of 31

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, and AD HOC So bd baad

NEW YORKER REPUBLICAN COMMITTEE 9" FEE
Claimants gep i 7020
ve hye ! : ine @h,
Fp ry ere) all
THE STATE OF NEW YORK
Defend ant

 

MEMORANDUM OF LAW IN SUPPORT OF THE CLAIM WITH
DEMAND BY ORDER TO SHOW CAUSE FOR INJUNCTIVE RELIEF

Claimant, Christopher Earl: Strunk in esse Sui Juris sole beneficiary of the name registered in
commerce CHRISTOPHER EARL STRUNK and trustee of the AD HOC NEW
YORKER REPUBLICAN COMMITTEE, in propria persona submits this
MEMORANDUM OF LAW IN SUPPORT OF THE CLAIM of Three Hundred Eighty-Eight
Thousand Three Hundred Ninety-Five Dollars ($388,395) in lost opportunity cost against
THE STATE OF NEW YORK under the Court of Claims Act (CTC) §3-b, for willfully
using "BORN A CITIZEN’ dis-information with malice from 2008 thru 2020 shown
in Exhibit C, and is done instead of the NATURAL-BORN CITIZEN requirement of
the U.S, Constitution Article 2 Section 1 Clause 5 referenced in the chart shown in
Exhibit C for anyone Running For Office President of the United States (POTUS) and
by operation of law Vice President of the United States (VPOTUS), appended with the
original and two copies with the Fee for the Clerk of the Court according under CTC §11/ §11-
A, and with this extraordinary DEMAND BY ORDER TO SHOW CAUSE FOR INJUNCTIVE
RELIEF with irreparable harm, with a likelihood of success under the current law of the land
that is based upon the preponderance of evidence shown in exhibit, time is of the essenoe; and

Further, under the requirements of Absentee Balloting that according to Exhibit A schedule for
conducting the 3 November 2020 election:

® Any request for an Absentee Ballot according to Exhibit E starts on September 18, 2020 and
explains the schedule quote: “You must apply online, postmark, email or fax a completed
application or letter request for the General Election Absentee ballot no later than 7 days
(October 27, 2020) before the election. You may apply in-person up to the day before the
election (November 2, 2020). You may file an application at any time before the deadlines,
but ballots will be mailed out beginning on or about September 18, 2020. (PLEASE BE
AWARE THAT DESPITE THE ABOVE DEADLINES THE POST OFFICE HAS
ADVISED THAT THEY CANNOT GUARANTEE TIMELY DELIVERY OF BALLOTS
APPLIED FOR LESS THAN 15 DAYS BEFORE AN ELECTION.)

1

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 11 of 31

« That voting starts on or about October 19, 2020

« And that based upon my interview of July 22, 2020 shown at Claim paragraph 29, going
into 3 November 2020, my commissioner told me in part quote: "...that masks are voluntary
and if not worn a mask or plastic visor will be offered to wear while voting in person, and if
rejected the Voter may use a machine properly spaced from other voters”; and

« this OSC demand is notwithstanding the arbitrary political lockdown that varies on a state
by state basis to defeat POTUS Donald J. Trump, a lawless set of arbitrary executive order
that seemingly have a political life of their own that involves the 2013 Fauci/Obama
facilitated Chinese Gain -of-Function modified bio-weapon SARS COV-2 Virus aka
COVID-19 (with the on or about 22 August 2020 CDC admission ™ that the actual mortality
rate when separated in stark contrast to other morbidity factors is less than say 12,000 deaths
to date attributed solely to SARS COV-2, has been fraudulently contrived for political and
state financial reasons on a state by state basis - that will end in Federal indictments),

That Claimant respectfully demands injunctive relief for cause that the State be ordered to:

a. CLARIFY FOR ALL POTENTIAL VOTERS THAT BORN A CITIZEN
SUGGESTED BY THE STATE SHOWN AT EXHIBIT C DOES NOT INCLUDE
A 14™ AMENDMENT BORN A CITIZEN INTERPRETATION, ONLY
INCLUDES THE PRE 14™ AMENDMENT U.S. CONSTITUTION ARTICLE 2
SECTION 1 CLAUSE 5 NATURAL BORN CITIZEN TERM OF ART THAT
REQUIRES A CANDIDATE FOR POTUS AND OR VPOTUS MUST BE BORN
ON SOIL OF CITIZEN PARENTS ACCORDING TO THE SCOTUS; FINDINGS
IN Minor v. Happersett, 88 U.S. (21 Wall.) 162 (1875) and United States v. Wong
Kim Ark, 169 U.S. 649 (1898), and

b. THAT ALL REQUESTS FOR ABSENTEE BALLOTS MAKE SUCH
CLARIFICATION and

c. THAT NOTICE IS PROMINENTLY DISPLAYED AT THE POLLS THAT
KAMALA DEVI HARRIS IS NOT A NATURAL BORN CITIZEN; and

d. Additional different relief as the court deems necessary for justice herein.

 

 

 
 

 

Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 12 of 31

There is a distinct difference between Natural- Born Citizen, Born A Citizen and a naturalized
Citizen with a myriad set of statutory variations that we fought a revolution over the fact that we
(including my family who have been here on my father's side since 1756) do not want to be
subjects of a arbitrary and capricious totalitarian potentate; and

Further in short, back in 2012, I sat with NYS Assistant Attorney General Joel Graber along with
the multiple defendants attorneys in the case Kings County Supreme Court 6500-2011 before the
hearing convened to present my offer to settle the case were the State to change the Running for
Office erroneous Born a Citizen language to Natural Born Citizen, and to the emazed groans of
the expensive witnessing attorneys, Mr. Graber rejected the offer, and as such 12 years later now
inures to this claim that arises from the malicious political acts of the defendant - especially
under an ignorant mass murdering dynastic tyrant - who is too dimwitted to be a Maoist would
wear a dunce cap, resembles the Jesuit trained Pol Pot who measured opposition with his brown
shirt core to surveil all persons, in particular those who wore glasses because it meant they could
tread; and from my own experience since 1973, here and now we face results of budget woes that
has released State psychiatric patients closed facilities and with municipal leaders set prisoners
onto the streets with no bail requirements as a war to maintain power against civil society.

Yes we are long over-due for results to correct the details of said acts or omissions, if you wish,
to at least correct the description by the New York Board of Elections Law for those running for
office requirements to hold office of POTUS and or VPOTUS shown in Exhibit C that
deceptively states that citizenship status must be "BORN A CITIZEN" as per United States

v. Wong Kim Ark, 169 U.S. 649 (1898) as if ane of the requirements of the US Constitution
Article 2 Section | Clause 5 rather than the express "NATURAL-BORN CITIZEN” (NBC)
Term of Art is born on soil of citizen parents explained by the U.S. Supreme Court (SCOTUS)
in Minor v. Happersett, 88 U.S. (21 Wall.) 162 (1875) . A two sided copy of each seminal
case is appended herewith for the use of the Court.

That my fellow trustee of AD HOC NEW YORKER REPUBLICAN COMMITTEE
described in Exhibit B has faxed a copy of the Claim to the Attorney General who will
have a follow-up copy of this Memo and Notarized Claim with citations annexed sent
by USPS Certified Mail 7017 1070 0000 8250 9700 with certification of service having
been notarized accordingly.

Respectfully submitted for timely relief,
September ! 2009 Ep &
Lake Luzerne New York

Christopher Earl : Strunk in esse Sui Juris
sole beneficiary of Claimant
All Rights Reserved Without Prejudice

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 13 of 31

State of New York Court of Claims be ut

CHRISTOPHER EARL STRUNK, and AD HOG

 

' 24 “ay

NEW YORKER REPUBLICAN COMMITTEE eo
oS
Claimants
v. Claim
with demand by
THE STATE OF NEW YORK Order to Show Cause
for Injunctive Relief
Defend ant

 

1. The post office address for claimant CHRISTOPHER EARL STRUNK at his domicile
registered to vote on November 3, 2020 (see Exhibit A) is 141 Harris Avenue POB 34 Lake
Luzerne New York 12846-1721 Phone: 518-416-8743 email: strunk@leader.com.

2. Absent any New York Republican party leadership and or courage to act herein, Claimant is the
trustee of AD HOC NEW YORKER REPUBLICAN COMMITTEE registered with the

Secretary of State (see Exhibit B)

3. This claim arises from the acts or omissions of the defendant. Details of said acts or omissions in
correcting the description by the New York Board of Elections Law for those running for office
requirements to hold office of President of the United States (POTUS) and or Vice President of
the United States (VPOTUS) (see Exhibit C) deceptively states that citizenship status must be
"BORN A CITIZEN” as per United States v. Wong Kim Ark, 169 U.S. 649 (1898) as if one of
the requirements of the US Constitution Article 2 Section 1 Clause 5 rather than the express

"NATURAL-BORN CITIZEN" (NBC) Term of Art is born on soil of citizen parents explained by

the U.S. Supreme Court (SCOTUS) in Minor v. Happersett, 88 U.S. (21 Wall.) 162 (1875) ,

 

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 14 of 31

4. The NBC term of art standard has a stricter criteria than the Wong Kim Ark decision regarding

being born a citizen created a simple test for jurisdiction for which ail the elements must be true:

wbwnyr

Child was born in the U.S.;

Birth parents are citizens of, and subject to the laws of, a foreign country;

Birth parents have “a permanent domicile and residence in the United States;”

Birth parents “are carrying on business;” and

Birth parents “ are not employed in any diplomatic or official capacity” by the country of
their citizenship”

5. The use of “Domicile and residence” are questions of law important in many subject areas

including taxes, custody, citizenship, student scholarships (in-state vs. out-of-state), etc., and

SCOTUS defines Domicile: Mitchell v. United States, 88 US 350 — Supreme Court 1875

the question before us. Theres nothing in the recond which tends to show that
When he left Loulsville he did not intend fo return, or that whila in the South he had
any purpose to remein, or that when he retumed to Louisville he had any intent
ather than to five there as he had done before his departure. Dive has been
thus defined: "A residence ata particular place accompanied with positive.or
presumptive proof of an intention to remain there for an uniimited time.t This
definition is approved by Philimore in hie work on the subject &! By the term
@e/iiSia, In ts ordinary acceptation, 1s meant the place where @ parton lives and
has his home.!! The place where a penson lives Is taken to be his debdelle until
facts adduced establish the contrary,tti

“255 The proof of the @arsin¥e of the claimant at Louisville is sufficient. There iano

controversy between the perties on that proposition. We need nat, therefore,
fuirther consider the aubject.

Awibriiche once acquired is presumed to continue until It Is shown t have been
changed") Where a change of dgmntiiit je alleged the burden of proving it rests
Upott4he person making the allegation! To constitute the new sdkatilé two things
are indiapensable: First, reskience in the new locality; and, second, the intention io
remain there. The change cannot be made except facto et animo. Both are alike
necessary. Either without the other is insufficient. Mere abeence from a fixed
home, however lang continued, cannot work the change. There must be the
animus to change the prior GURERES for smother. Until the new one le acquired, the
oki one remains.!& These principies ere axiomatic in the law upon the subject.

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 15 of 31

6. The use of the 14th Amendment “subject to the jurisdiction...” clause involves questions of law

important herein , and SCOTUS defines it in the Slaughter-House Cases, 83 US 36 — Supreme
Court 1873

“All persons born or naturalized in the United States, and subject to the juriediction
thereof, are citizens. of the United States and of the State wherein they reside.”

The firet observation we have to make on this clause je, that it puts at reat both the
queations which we stated to have been the subject of differences of opinion. It
deciares that persons may be citizens of the United States without regard to their
Citizenship of a particular State, and it overturns the Dred Scott decision by making
all persons bom within the United States and subject to ts juriediction citizens of
the United States. Maple bigr™ => sameelaneebotegeaparitetervenennbesinabeen

 

7. The father - child relationship even after a divorce involves questions of law important herein ,
and SCOTUS defines it in: Miller v, Albright, 523 US 420 —- Supreme Court 1998

Petitioner's father, Charile Miler, is an American citizen residing in Texas. He
apperentiy served In the United Stetes Air Force and was stationed in the
Philippines at the time of petitioner's conception. id, at 21. He never married
petitioner's mother, and there is no evidence that he was in the Philippines et the
time of petitioner's birth or that he ever returned there after complating his tour of
duty. in 1992, Miller fied a petition in a Texas court to establish his relationship
with petitioner. The patition was. unopposed and the court entered a “Voluntary
Patemity Decree” finding him “to be the biological and legal father of Loretyn
Penero Miter.” The decree provided that “[ffhe parent-diilit relationship ia created

during mariage.” App. to Pet. for Cort. 35.

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 16 of 31

8. The use of “Domicile” in the State of California important involves questions of law important

herein , and SCOTUS reverse a California court: Adoption of Lindsay C., 229 Cal. App. 3d 404
— Cal: Court of Appeal, ist Appellate Dist., 3rd Div. 199

The United States Supreme Court reversed. Tha high court held that although the

| Actdoes not define “édshielé.” Congress clearly intended a uniform federal law of
@eritidte to apply and did not intisnd for the definition of the word to be a matter of
state law. it-eald the Act's purpose was, in part, to make clear that In certain

situations the state courts did not have jurtadiction over child custedy proesedings.
“Indeed, the congressional findings that are a part of the stetute demonstrate that
Congress porcetved the Staios endl thet Courts 23 partly responsible ty ihe
problem it intended to corract.” iassiesh d

 

9. As for a uniform standard for domicile that involves questions of law important herein , SCOTUS

defines it in: Vlandis y. Kline, 412 US 441 — Supreme Court 1973

official opinion of ts Attomey Genoral, has adopted Seubaag raced :
for determining the reslderdal satus of a student, The Attomey General's
states. ation

ceo annette velter registration, place
of filing tax returns, property ownership, driver's liconse, car
registration, marial status, vacation employment, ete."

 

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 17 of 31

eal

stm Wane as = Sw wen somes wees ee A Le

iz wt aa

a ca ii
a ' — 5 ; _ ‘ j
cao F

 

as the above figure from the birth certificate lists 2531 Regent Street Berkeley California the usual
residence for the student mother and father such is obviously student housing... a 16 unit

apartment, certainly not a legitimate residence and domicile for citizenship purposes. is listed at

 

10. That KAMALA DEVI HARRIS birth certificate (see Exhibit D) shows she was born to foreign
parents with temporary residence, who based upon information and belief were duly married
Jamaican non-immigrant students present in the California USA only on a non-immigrant student
visas, during which time both parents lived in Stanford University student housing and who did
not have a business per se; and

11. As such KAMALA DEVI HARRIS was bom a Jamaican Citizen according to the Jamaican
Constitution @ and remains under Jamaican Jurisdiction notwithstanding the intent of the 14th
Amendment is defined under the 8 U.S.C. §1101 (a) (15) (F) statutory requirements for her

parents as non-immigrants with U.S. Student Visa status “.

 

 

“8 U.S.C. § 1101 - U.S. Code - Unannotated Title 8. Aliens and Nationality § 1101. Definitions (a) As used in
this chapter-(15) ‘The term ae) () enalle hanes rsdece inform cnr sich he fase

 

ea eee eee eee ea ern ce Beet Oe
5

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 18 of 31

12. Further, and at best arguendo, under the 14th Amendment that remains to be adjudicated U.S.
Senator KAMALA DEVI HARRIS may be adjudged an “Anchor Baby” or a "Birth Right
Citizen" as a matter of dual allegiance with limited provision of Federal jurisdiction over the birth
in California when both non U.S. Citizen parents were using non-immigrant foreign student visas
to study in California in that the mother is from India and the father is from Jamaica as her
Alameda County Birth Certificate shows in Exhibit D, and her Jamaican student father at her birth
in California is under The Jamaica Constitution Order in Council 1962 made on 23rd July 1962
when laid before Parliament 24th July 1962 coming into Operation-Section 3(2) of the Order in
Council, and sections 80, 81, 94 (1) and (2), 103, 104, 111, 124 and 125 (in part) of the
Constitution on the 25th July 1962 with the remainder immediately before the 6th August 1962 at
the Court at Buckingham Palace, the 23rd day of July, 1962 Present, THE QUEEN'S MOST
EXCELLENT MAJESTY IN COUNCIL Her Majesty, by virtue and in exercise of the powers in

that behalf by subsection (1) of section 5 of the West Indies Act, 1962 or otherwise in Her vested,

is pleased, by and with the advice of Her Privy Council 1962 Jamaican Constitution designates

 

ofa person born on or after the sixth Oo tl if, at oO risa

 

 

United States, particularly designated by him and approved by the Atterney General after consultation with the
Secretary of Education, which institution or place of study shall have agreed to report to the Attorney General
the termination of attendance of each nonimmigrant student, and if any such institution of learning or place of
study fails to make reports promptly the approval shall be withdrawn, (ii) the alien spouse and minor children of
any alien described in clause (i) if accompanying or following to join such an alien, and (iii) an alien who is a
national of Canada or Mexico, who maintains actual residence and place of abode in the country of nationality,
who is described in clause (i) except that the alien's qualifications for and actual course of study may be full or
part-time, and who commutes to the United States institution or place of study from Canada or Mexico;

6

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 19 of 31

13, That KAMALA DEVI HARRIS' father DONALD JASPER HARRIS status is as follows:

 

shi e2 ame : Aug. 06, 1962
: Jul. 05, 1963, Gopalan yer, “Age 24
fi: Dec. 1971, Date (yer) Shyamala

 

14, And as for the non-immigrant student Mother from India who married the non-immigrat student

Jamaican Father:

 

PART I
CITIZENSHIP
Citizenship at the 5. At the commencement of this Constitution, every
commencement of person who has his domicile in the territory of India

and—
(a) who was bern in the territory of India; or
(b) either of whose parents was born in the
territory of India; or
(c) who has been ordinarily resident in the terzitory
of India for not less than five years immediately
preceding such commencement,
shall be a citizen of India.

 

 

 

15. Jamaica as with India and Canada remain part of the British Commonwealth of Nations, and as
such arguendo, KAMALA DEVI HARRIS as well as her divorced parents remain defacto subjects
of Queen Elizabeth II who serves as the Head of the British Commonwealth .

16. Further as applies herein, KAMALA DEVI HARRIS' parents divorced when she was seven, and
when she was twelve, as subjects of the Commonwealth Queen, Harris and her sister moved with
their mother Shyamala to Montreal, Quebec, Canada, where Shyamala had accepted a research
and teaching position at Jesuit McGill University-affiliated Jewish General Hospital; and

7

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 20 of 31

17, Further, KAMALA DEVI HARRIS attended a Jesuit associated French-speaking middle
school, Notre-Dame-des-Neiges, and then Westmount High School in Westmount, Quebec,
graduating in 1981.

18. Arguendo, KAMALA DEVI HARRIS never renounced her Jamaican citizenship like Ted Cruz
did in regards to Canada when he decided to run for POTUS in 2016; and

19. As such, Defendant's use of the BORN A CITIZEN term that was used before 2008 until now is
intentional barmful disinformation that Claimant sues the Defendant for as it unjustly causes
Claimants loss of opportunity costs, and now in 2020 is being done all over again for KAMALA
DEVI HARRIS who is a fraudulent candidate on the ballot must be removed and or a warning to
unsuspecting voters that she is a foreigner interfering with the 2020 New York Election; and

20. Claimant has even more concrete evidentiary proof than for the CIA's POTUS Usurper Barack
Hussein Obama Claimant had for judicial use from 2008 through 2016, the Usurper stil] remains
ineligible to be the President of the United States Trustee / Administrator over any United States
Departments with fiduciary responsibilities the Usurper is not entitled to the emoluments of office
must be clawed back as the Usurper who denied use of Claimant's power of Attorney on January
23, 2009 the Usurper continued as a proven Indonesian and whose every action is void ab initio.

21. Nonetheless as an outlaw entity conducted an act of treason, The 2020 Democratic National
Convention (DNC) held a presidential nominating convention from August 17 to 20, 2020, at the
Wisconsin Center in Milwaukee, Wisconsin, and virtually across the United States.

22. The DNC nominated JOSEPH ROBINETTE BIDEN JR. their POTUS candidate and KAMALA
DEVI HARRIS their VPOTUS candidate, who after 20 August 2020 were certified by NANCY
PELOSI are U.S. Constitution Article 2 Section 1 Clause 5 eligible for the New York ballot.

23. That Claimant from 2008 through 2014 sought relief and exhausted his remedies to no avail;
however in the process provided the State of New York etal full and complete notice regarding
the misrepresentation using BORN A CITIZEN for those running for POTUS / VPOTUS.

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 21 of 31

24, In my bailot access challenge in the trial court at an IAS Term, Part 27 of the Supreme Court of
the State of New York, before Justice Arthur M. Schack held in and for the County of Kings, at
the Courthouse, at Civic Center, Brooklyn, New York, on the 11th day of April 2012 for Index
No: 6500-2011 decision and order that STRUNK in the matter of Natural Born Citizen and
associated conspiracy to be baseless claims about defendants which are fanciful, fantastic,

25. Further, on 4 March 2014 the New York State Supreme Court Appellate Division for the Second
Department Judicial panel sitting in review of Appellant's Amicus motion in Appeal Cases 2012-
05515, 2013-06335 and 2014-00297 from orders in the trial court for Index No: 6500-2011, to my
demand that it provide “for civilian due process of law" rather than the continued martial due
process of law under statutory direct authority of the POTUS Commander-in-chief over the de
facto Federal and New York State Unified Court System courts under statutory authority of 12

USC §95 and 50 USC App. §5(b) ORDERED to deny "for civilian due process of law"; and

26. Further, Strunk has been outrageously branded a delusional frivolous BIRTHER by orders in the
trial court for Index No: 6500-2011 with the largest fines ever imposed in New York history in
excess of $177,000 and as a full citizen, has been denied free access to the state courts due process
without permission; and

27. Further, Strunk has been denied NBC adjudication in any court that now further emboldens the
traitorous CLA and Federal Bureau of Investigation (FBI) to enlist U.S. Senator KAMALA DEVI
HARRIS born in Oakland California on October 20, 1964 to be Democratic National Committee
(DNC) Vice Presidential candidate along with Chinese Communist Party (CCP) / DNC sinecure
Presidential candidate JOSEPH R. BIDEN whose treachery together with Governor Andrew
Cuomo and too many to be named herein is an act of treason with aiding and abetting foreign

tortuous interference with our election to say the least; and

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 22 of 31

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 23 of 31

28. That as applies to absentee voting as notice in Exhibit A for November 3, 2020 the State Board of
Elections has published instructions for obtaining absentee ballots that currently apply even under
the questionable Virus lockdown imposed by Governor Andrew Cuomo(see Exhibit E); and

29, That on or about July 22, 2020 Claimant contacted the Warren County Board of Elections where
Strunk-Trustee spoke with the Democratic Party Warren County Board of Elections
Commissioner Kimberly Ross to ascertain if masks are mandatory for voting at the 3 November
2020 General Election; to wit she stated that masks are voluntary and if not worn a mask or plastic

visor will be offered to wear while voting in person, and if rejected the Voter may use a machine
properly spaced from other voters; and

30. Further, if a qualified voter is ill or disabled, under election law /state constitution may request an
absentee ballot be mailed for return to the County, and the so-called vote by mail proposal shown
to be outside the New York law must be stopped or modified to prevent fraud and represents an
irreparable harm worthy of action by this Court with time as the essence; and

31. Claimant hereby demands injunctive relief for cause that the State be ordered to

a. CLARIFY FOR ALL POTENTIAL VOTERS THAT BORN 4 CITIZEN SUGGESTED
BY THE STATE SHOWN AT EXHIBIT C DOES NOT INCLUDE A 14™
AMENDMENT BORN A CITIZEN INTERPRETATION, ONLY INCLUDES THE PRE
14"! AMENDMENT U.S. CONSTITUTION ARTICLE 2 SECTION 1 CLAUSE 5
NATURAL BORN CITIZEN TERM OF ART THAT REQUIRES A CANDIDATE FOR
POTUS AND OR VPOTUS MUST BE BORN ON SOIL OF CITIZEN PARENTS
ACCORDING TO THE SCOTUS; FINDINGS IN Miner v. Happersett,
38 U.S. (21 Wall.) 162 (1875) and United States v. Wong Kim Ark, 169 U.S. 649 (1898),
and

b. THAT ALL REQUESTS FOR ABSENTEE BALLOTS MAKE SUCH CLARIFICATION
and

c. THAT NOTICE IS PROMINENTLY DISPLAYED AT THE POLLS THAT KAMALA
DEVI HARRIS IS NOT A NATURAL BORN CITIZEN; and

d. Additional different relief as the court deems necessary for justice herein.
10

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 24 of 31

LOST OPPORTUNITY CLAIM AGAINST THE STATE OF NEW YORK FOR USING
“BORN A CITIZEN" DIS-INFORMATION FROM 2008 THRU 2028 INSTEAD OF
NATURAL-BORN CITIZEN
CHRISTOPHER EARL STRUNK LIFETIME ACTUAL TAXED EARNINGS recorded and
calculated by the Social Security Administration from 1963 through 2008 (when Claimant applied in
2008 at 63 years old for Social Security carly instead of 67 years old in 2014) equals $600,000 divided
by 45 years equals $13333 per year times 12 years equals $160,000 lost opportunity cost plus inflation
difference from 2008 with gold at $840.65 per ounce thru 2020 with gold at $2040.65 per ounce for a
12 year net express value of $1200 per ounce of gold — that went from $35.25 per ounce in 1963 to say
$2040.65 per ounce in 2020 with a projection that may touch the rally to $3,600 per Ounce by the end
of the year 2021. That $160,000 divided by $840.55 per ounce of gold in 2008 equals 190.32 ounces
times $1200 per ounce of gold in 2020 equals $228,395 lost opportunity. costa due to inflation plus

$160,000 equals $388,395 Total Lost Opportunity Cost adjusted for inflation.

@ {X] This Claim is served and filed within 90 days of accrual on or about 20 August 2020.

By seawcm OF he foregoing, Cal nett wes Cammsgee' in the amount of § BBE2IG end Claimont Comancs
judgment against the Defendant(s) for said amount.

  

 

VERIFICATION
STATE OF NEW YORK)
COUNTY OF WARREN  )
Christophe: Hey ri: Siry rae being duly so affirmed, deposes and says that deponent is the Claimant in

 
 

the within action; that deponent has read the foregoing Claim end knows the contents thereof that the
same is true to deponent's own knowledge, except as to matters therein stated to be alleged upon
information and belief, and that as to those matters, deponent believes it to be truc.

Subscribed and so Affirmed before me
this |© day of September, 2020,

Conard) nace edo clone
Public, State 6f New York Commeledon Expiea pat AD

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 25 of 31

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, and AD HOC
NEW YORKER REPUBLICAN COMMITTEE

 

 

Claimants
Vv.
with demand by
THE STATE OF NEW YORK Order to Show Canse
Defend ant

 

 

Exhibit A

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 26 of 31

 

ee ee ee et I

 

 

 

 

 

 

CHRISTOPHER STRUNK
1A1 HARRIG.AVE
LAKE LUZERNE, NY 12846

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 27 of 31

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, and AD HOC
NEW YORKER REPUBLICAN COMMITTEE

Claimants
Vv.

THE STATE OF NEW YORK

Defend ant

 

Exhibit B

Claim
with demand by
Order to Show Cause
for Injunctive Relief

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 28 of 31

eee
ee
ee 426273 2020 Jun 26 PM10:27

UCC FINANCING STATEMENT

 

 

 

| THE ABOVE SP, FOR OFFICE USE ONLY.
4. DEBTOR'S SXACT FULL LEGAL WAM eerie 0m Sati cure {80.0 1 60 No} sbtreviete oF aan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME
a Co a
ny 970661721 UBA
i. Tiny
i [none
2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - rear orty anu etanr nome (2a of 25] - do not subrevinte DF combine norms
OR oo MONIOUALS LART NAME
3e. MAILING ADDRESS crv Grate AL Ot COUNTRY
2s ERSTE [AO WFO RE [z= TYPE GF ORGANIZATION [28 JUREEDICTIONOF ORGANIZATION = Wa wary
ORGANIZATION n
3. SECURED PARTY'S NAME jor NAME of TOTAL ASSIGHEE of ASSIQNOR S/P) - ntert only aon secured party nee [3a or 30}
ORGANIZATIONS NAME
on SUART MANE Strunk
i 741 MARIOS AVENUE

 

 

 

 

4. This FINANCING STATEMENT covers the ioiuang colatera:

ues Nunther.201

COUNTY GRORGIA SUPERIOR COURT OE OO eee ests POA BPA 28 PAGES 172 THRU 17e, POATED ONCE On
2013 AT 0:64 AM M1 BPA BOOK 30 PAGES 703 THRU $00, 8 REGISTERED WITH THE UNITED STA’ Tes eT ANY OF THE TREASURY O
22 MAY 2013 BY CERT. MAIL srvlenemeent 102202019, AD NMNEMO BY CORT. . MAIL 70123460000248728186. THAT DEBTOR
ORGANIZATION IS A ASSOCIATION TRUST

 

 

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

Filing Number-202006268275667

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 29 of 31

426273 2020 Jun 26 PM10:27

UCC FINANCING STATEMENTADDENDUM

9. NAME OF FIRST GEBTOR (1a or 1b} ON RELATED FINANCING STATEMENT
ORGANZA a5 On
OR
r INDIVIDUAL LABT NAME RST NAME poems

50. MISCELLANEOUS:

 

 

THE ABOVE SPACE [S FOR FILING OFFICE USE ONLY

Gc aaa mn
14, ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME- 11a oy 118)- de nol. nares
tte. ORGANIZATIONS NAME

OR Fae. MONVIOALS LABT NANE [PRSY Name MIGOLE NAME Tauren
ee conv STATE [AL COOE ‘coUNTRY
716. SERS TRUCTIONS AOGL IMFO RE | Ste. TYPE OF ORGAMZATION | 111. JURMRONGTION OF ONIGANIZATION ag TIOHAL 10 6, ¥ ary

CAGNAZATION

omrar | | Dyore,

 

 

 

 

 

 

 

 

   
 

 

 

 

cotioterat, or ts Aha we « |] hatare ing.
14, Doscription of coat estate:

15. Name and addeoga of s RECORD OWNER of apave-desciibed raw! estate
OF Deblet dens not have » sword ecterest).

 

 

17. Check only 1 applinabte and check anly ene box.

 

 

FILING OFFICE COPY— NATIONAL UGC FINANCING STATEMENT ADDENDUM (FORM UCC1 Ad} (REV. 06/22/02)

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 30 of 31

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, and AD HOC
NEW YORKER REPUBLICAN COMMITTEE

Claimants
Vv.

THE STATE OF NEW YORK

Defend ant

 

Exhibit C

Claim
with demand by
Order to Show Cause

for Injunctive Relief

 
Case 1:18-cv-00068 Document 491-3 Filed on 10/21/20 in TXSD Page 31 of 31

erizqan . _ —_—_Ramaing Sar Olen | New Yost: State oad of teat,
Ploane refer to the Oficial Pullen! Onlendar for ai ting dates.

Addiional iormadion may be cbiainad by oslfing the New York Stale Board of Eiecions et (618) 474-
sinks bona chalice.

0220 or your ejay:

ps fininrdahemeeenchinaieteenhnereersairaioreteiert “y
OVERMGNT DELIVERY SHIVIGE, Piseus read Hit ah fer
Getalied inforrosiion.

Requbanerts te Held Office

 

 

‘Guna information on Pelliians

‘Thess semple forme ware by the State Board of Elections. They ave af In Acrobat POF format.
You wil need the Adobe. Acrobat Peder to view and print ham.

‘These feroa can be printed sexi Qed aut by hand.

Gactronic signatures wre ret aceaptable.

 

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 1 of 16

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, and AD HOC
NEW YORKER REPUBLICAN COMMITTEE

Claimants
Vv.

THE STATE OF NEW YORK

Defend ant

 

Exhibit D

Claim
with demand by
Order to Show Cause
for Injunctive Relief

 

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 2 of 16

 

BIRTHER CONFESSION - DCD 20-cr-165 PAGE 123 of 156

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 3 of 16

 

 

 

 

 

 

 

 

 

 

 

 

BIRTHER CONFESSION - DCD 20-cr-1465 PAGE 124 of 156

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 4 of 16

State of New York Court of Claims

 

CHRISTOPHER EARL STRUNK, sad AD HOC
NEW YORKER REPUBLICAN COMMITTEE

Claimants
v. Cain
with demand by
THE STATE OF NEW YORK Order to Show Cause
for lajunctive Relief
Defend ant

 

Exhibit E

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD

_ Atnerion Voting | New Vork State Board of Election.

Board of Elections
« Home

© About Us

« BAQ

© Contact Us

© Site indax

Absentee Voting

Election Day te Tusnday, Nevermher 9, 2006

Garly Voting Ported ip Ontober 34,2008 - Movember 1, 9028

Gueliiastions t Vote hy Aneonive Seliet (Dendinan)

1. Abeent hom your county or, 2 resident of New York: Clty absent trom the five on
De: fs Cy boroughe,

2 Unabie to mopar atthe due to temporary of permanant disability (temporary
tree nda ber wan open oni cea rend com

3 Unain to epmn bene yu mt ny ae gh ne mere wh or

4. A restart or pellert of n Veterane Health Adritatraion Hospital
& Detained in jell ewelling Grand iy aoiion or confined in prison after oonvielion ter en offense
other then a felony,
Mow te Apply forean Abnentne Sellet (iegdiives)

‘You may apply for an ebeentee balict in any of the following ways:
e Bieetronicelly Gvough our Absaries Ballot Appiicalion Portal:

Giectonic Abeentne Ballot Application Portal >

 

Page 5 of 16

ja

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 6 of 16

_ Anpontan Voting | New ‘York Stale Board of Elector.

Download Englieh Form (2 599K) >

Download Spanish Form (2 e081) >

completion, applications must be malled ts your 90 later then the eevent:
tay dufore the eleaiion or delivered in. pernon nt tater than the Gay balore the election.

. By sending a letter fo your Risa aEnG Of elections, The latiet must eoriein the fetlowing

4 arr ame end date of bas of ve valor

2. the address whens you ere tegintared

a1 an address where tho batict eo be sont, and
4, the season for the squeat.

Wyou by latter, Carte Tae wih your ballet. The application
rn eet oe cermpited oo subamnac wah veer batok

Wyou cannot pick up your ballat, or will not he able tn receive 8 trough the mall, you have the
tight te tc deuyente wectoure ts pick k ww hr yeu. Orly at perecn Geegnaied on your applcstion

may plok up and deliver your baliat.
HF; are permanently Oc clesbled. you tae te tf receive a Aumoreoe Baiick fxr on)
muosequens election wilhcut Sather epplcstion. mn ene@ostion With your county hoard

of elections Indicating parranert linees of phyaloal

‘You wil hen eutomatically teosive an sbeentne ballot fer avery ateciion urd your raghitraiion ls

if you ave vieualy impaired or charwlan Gaabled, euch that: fy requiven you to: 18e an
coosesibie sbeenise ballot enpiaafion. you hai fs at eptions t request a baliakon

058K) >
When ls U due?
‘You rust apply online, postmark, email or fex 2 completed: or lather request for the Garrergl
Election Absartee beliek no later than 7 deys (Outoher 27, befare thy elention, You may erat in
peraon up ts te day bela the sledion 2, 08D). You may Teen aoy
‘the dendiines, tat balicts will be swiled oat begining on or about
THAT THEY CANNOT TIMELY DELIVERY OF BALLOTS (ane TMAN 16
DATS CEFORE An )
How #0 Cast on Anportee Ballot
® ame yous recniva Sin Haack, oar the befat axcerding to your choices for each office folcseing
the hefrusiions on the
« Once you hwy completed muting your belt id lg and ploce in bw Seouly Exvelapa
sin ond debe ta wba of te Decent Eeestape!
s
« Seal the Security Ervaiops.

Ntgutieweslections nygowvelingAbmentne. Went a

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 7 of 16

7/2020 —_ Absenine Veting | New York Gtite Gord of Blanton.

« Place the Security Envelope in the Return Envelops, (This envelope will have the ratumn address
Sone a Of Ematne on te cutee ere Shock have a logo fut reads, “Ofc

» Seal the Ratun Envelope.
+ Your fhe ballot in any of the
iin fe al enautteg R tocelves a pootrert no tater than November Sed.
2 Somging & i the Court, honed of Elaakore Oflen no bar thas November 2nd by Spr
3. Bringing # © an pod alte beteeen October 24th; and Novernber tet
4 Bringing £10 2 poll alte on and by Spm.

Mali Thne Gonelderatians When Retureing an Abnertee Balick

‘When maliing your completed 4
he retuned t the Board, which js generedly aaven days ahead of the general sieation. Naw York

dolleciion ines on collection tonesand af the Posiel Barvice’s facies, and thet yontgend
efter the last pasted cobeciion time wilt nat be postmarked unt the faliawing business day.

‘You Gan S08 Vate & Parnas if You Request an Ahoottinn Ballet

Evan if you request of casl-and retum en edeentes toon! sere hr idiot apc reg
peawon. Tha Eneoton (es recognises thet pane are. of Binations ls raquised ta check he

hock bafbre canvassing any shnerten ballot. f the volar somes to the pall-slls, on Gieclion Day-or
crus only vobiw und uaten i perma, fva abearhun batkt le eal euce ard rat rot counted,

 

 

 
 

 
 

 

00068 Document 491-4 Filed on 10/21/20

TXSD_ Page 8 of 16

In

18-cv

Case 1

 

 

 

 

 

 

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 9 of 16

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al.,
Plaintiff,
ve Civil Action No. 18-cy-0068 (ASH)
UNITED STATES OF AMERICA et al.,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, I SITION
MOTION FOR TD IT. 209 BY :

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI‘, ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,

WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO
PL CTION AGAINST THE DEFE. ACTION FOR

CHILDHOOD ARRIVAL (DACA)

EXHIBIT L

 
10/18/2020 Case 1:18-cv-O00OsBgationted by US Senators Detdinad Rniefly| a) RugsiadAjrport x The Waphington Pestof 16
lesThe Washington Post

Delegation Led by U.S. Senators Detained Briefly at Russian Airport

By Peter Finn
August 29, 2005

AUS. delegation headed by Sen. Richard G. Lugar (R-Ind.), chairman of the Foreign Relations Committee, was detained
Sunday for three hours at an airport in Russia before being allowed to leave the country for Ukraine.

Russian border guards at the airport in the Siberian city of Perm demanded they be allowed to search the U.S. government
aircraft carrying the delegation, which also included Sen. Barack Obama (D-Il.), who was making his first foreign trip
since becoming a senator. Obama is also a member of the Foreign Relations Committee.

"It's always unbelievable,” Lugar told a reporter from the Chicago Tribune traveling with the delegation. "It can be a
dysfunctional government.”

American officials, citing a U.S.-Russian agreement that does not allow such inspections, refused to let the search take
place, leading to a three-hour standoff at the airport, according to Andy Fisher, a spokesman for Lugar who is on the trip.

The congressional delegation was held in a malodorous room adjacent to the tarmac and allowed onto an adjoining porch
area only after they surrendered their passports, said Fisher, who spoke by phone from Kiev after the delegation landed
there.

"This is not the first time this has happened," Fisher said, noting that a delegation including Lugar was detained in Perm
for a short time two years ago. "It may be some kind of internal bureaucratic problem.”

U.S. officials in Moscow and Washington intervened with the Russian authorities to secure the group's departure.

The delegation was in Russia as part of a week-long tour of major weapons facilities in former Soviet republics, where U.S.
funds are being used to secure or destroy nuclear, chemical and biological weapons. Russia recently agreed to open
sensitive sites to U.S. inspection, a development that Lugar heralded at a news conference Friday in Moscow.

“Russians in the past had placed severe limitations on inspections at these storage sites, so this is a significant
breakthrough," said Lugar, who is the co-author of the 1991 Cooperative Threat Reduction program.

In Perm, the delegation toured a facility designed to destroy nuclear warheads.
After visiting Ukraine, the delegation will travel to Azerbaijan.

Separately, a spokesman at the U.S. Embassy in Moscow said Sen. Chuck Hagel (R-Neb.) was briefly delayed at an airport
in another Siberian city, Irkutsk, because of a problem with flight clearance paperwork. Hagel was in the region to tour a
nearby natural gas deposit site as part of a trip to study energy issues. The issue was resolved after the embassy contacted
the Russian Foreign Ministry, and Hagel flew on to Bulgaria, a diplomat here said.

[A 0 Comments

Peter Finn

Peter Finn is the national security editor at The Washington Post. He was part of a team of editors on the Pulitzer Prize-winning stories
based on the documents leaked by Edward Snowden and oversaw the reporting on Russian interference in the presidential election and
its fallout that won the 2018 Pulitzer Prize for National Reporting, Follow ¥

https:/Avwww.washingtonpost.com/archive/politics/2005/08/29/delegation-led-by-us-senators-detained-briefly-at-russian-airport/04005 1b6-6021-4ae0-93... 1/2

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 11 of 16

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
v. Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al.,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS_ CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR
FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, /

  

MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

P Ss: ST FOR INJUNCTION A STT FERRED ACTION FO.

CHILDHOOD ARRIVAL (DACA)

EXHIBIT M

 
10/18/2020 Case 1:18-cv-00068 DerenerePrane drag Destystipa es Conyentignah WearoRssiiockniiegg e 12 of 16

 

Lugar and Obama Urge Destruction of Conventional Weapons Stockpiles

Tuesday, August 30, 2005

DONETSK, Ukraine — U.S. Senators Dick Lugar (R-IN) and Barack Obama (D-IL) called for the immediate destruction of
15,000 tons of ammunition, 400,000 small arms and light weapons, and 1,000 man-portable air defense systems (MANPADS)
or shoulder missile launchers that are often sought by terrorists.

Lugar and Obama toured the Donetsk State Chemical Production Plant, a conventional weapons destruction facility where the
USS. has taken the lead in a three-year NATO program to destroy the weapons. Another 117,000 tons of ammunition and 1.1
million small arms and light weapons are slated for destruction within 12 years.

So far, the U.S. has contributed $2.1 million to the project, and Austria, Bulgaria, Luxembourg, Lithuania, Netherlands,
Norway, Slovakia, Switzerland, and the United Kingdom have contributed $1.2 million.

While the destruction is ready to begin, the Ukrainian Rada (parliament) first must pass a law exempting the foreign
assistance from taxation. Lugar and Obama discussed this issue with Rada Speaker Volodymyr Lytvyn, Prime Minister Yuliya
Tymoshenko and President Viktor Yushchenko in meetings yesterday. All three leaders indicated they would promote action
before the March 2006 parliamentary elections.

The visit underscores the importance of legislation Lugar and Obama have authored that would commit additional U.S.
resources and expand authorities in cooperative threat reduction of conventional weapons around the world. The bill is part of
the Foreign Relations Authorization Bill that is pending in the Senate and will be introduced as a free-standing bill by the
senators this fall.

“We discussed MANPADS, landmines and other very highly dangerous explosives. Ukraine has huge stockpiles leftover from
previous times that are dangerous to people of this country as well as the possibility for proliferation to other countries,”
Lugar said. “We are working to obtain funds to secure and destroy these weapons in cooperative threat reduction. We are
encouraging the U.S. and Ukraine to work together and to obtain more funds. We came here to see the problem and the
solution with our own eyes.”

By the late 1980’s, 75 percent of all Ukraine’s industrial capacity was used to produce Soviet weaponry, including strategic
weapons. In June 1996, the Nunn-Lugar Cooperative Threat Reduction program successfully achieved the removal of all
1,240 deployed SS-19 and SS-24 strategic nuclear warheads from Ukraine.

“Vast stocks of conventional munitions and military supplies have accumulated in Ukraine. Some of this stockpile dates from
World War I and II, yet most dates from Cold War buildup and the stocks left behind by Soviet withdrawals from East
Germany, the Czech Republic, Hungry and Poland,” Obama said. “We need to eliminate these stockpiles for the safety of the
Ukrainian people and people around world, by keeping them out of conflicts around the world.”

Estimates by the NATO Maintenance and Supply Agency suggest a significant proliferation and public safety threat from the
7 million small arms and light weapons and 2 million tons of conventional ammunition stored in more than 80 depots across
Ukraine. These depots were never designed to hold such large stockpiles and remain vulnerable to those seeking such
weapons or their components, or to spontaneous detonation in some of the older and larger ammunition stockpiles.

In March, the Foreign Relations Committee added the Lugar Disarmament Initiative (LDIJ) to the Foreign Affairs
Authorization Act for Fiscal Years 2006 and 2007. The LDI is modeled on the original Nunn-Lugar Act. Its purpose is to

https://fas.org/asmp/campaigns/MANPADS/2005/LugarObama.htm 1/2

 
10/18/2020 Case 1:18-cv-00068 LbeganenhPkame Ucae Destiuctionef Ganyentipnal WeanonsHtockpliesc 13 of 16

provide the Department of State with a focused response to the threat posed by vulnerable stockpiles of conventional weapons
around the world, including tactical missiles and MANPADS. Such missile systems could be used by terrorists to attack
commercial airliners, military installations and government facilities in the U.S. and abroad. Reports suggest that Al Qaeda
has attempted to acquire these kinds of weapons. In addition, unsecured conventional weapons stockpiles are a major obstacle
to peace, reconstruction and economic development in regions suffering from instability.

This bill declares it to be the policy of the United States to seek out surplus and unguarded stocks of conventional armaments,
including small arms and light weapons, and tactical missile systems for elimination or safeguarding. It authorizes the
Department of State to carry out an accelerated global effort to destroy such weapons and to cooperate with allies and
international organizations when possible. The Secretary of State is charged with devising a strategy for prioritizing, on a
country-by-country basis, the obligation of funds in a global program of conventional arms elimination. Lastly, the Secretary
is required to unify program planning, coordination and implementation of the strategy into one office at the State Department
and to request a budget commensurate with the risk posed by these weapons.

During the trip, the senators have inspected a nuclear warhead storage facility and missile destruction facility in Russia and
biological laboratories in Russia and Ukraine. On Thursday, they will review sea interdiction exercises on the Caspian Sea in
Azerbaijan.

In 1991, Senator Lugar (R-IN) and former Senator Sam Nunn (D-GA) authored the Nunn-Lugar Act, which established the
Cooperative Threat Reduction Program. This program has provided U.S. funding and expertise to help the former Soviet
Union safeguard and dismantle its enormous stockpiles of nuclear, chemical and biological weapons, related materials, and
delivery systems. In 1997, Lugar and Nunn were joined by Senator Pete Domenici (R-NM) in introducing the Defense
Against Weapons of Mass Destruction Act, which expanded Nunn-Lugar authorities in the former Soviet Union and provided
WMD expertise to first responders in American cities. In 2003, Congress adopted the Nunn-Lugar Expansion Act, which
authorized the Nunn-Lugar program to operate outside the former Soviet Union to address proliferation threats. In October
2004, Nunn-Lugar funds were used for the first time outside of the former Soviet Union to secure chemical weapons in
Albania, under a Lugar-led expansion of the program.

The latest Nunn-Lugar Scorecard shows that the program has deactivated or destroyed: 6,760 nuclear warheads; 587 ICBMs;
483 ICBM silos; 32 ICBM mobile missile launchers; 150 bombers; 789 nuclear air-to-surface missiles; 436 submarine missile
launchers; 549 submarine launched missiles; 28 nuclear submarines; and 194 nuclear test tunnels.

Beyond the scorecard’s nuclear elimination, the Nunn-Lugar program secures and destroys chemical weapons, and works to
reemploy scientists and facilities related to biological weapons in peaceful research initiatives. The International Science and
Technology Centers, of which the United States is the leading sponsor, have engaged 58,000 former weapons scientists in
peaceful work. The International Proliferation Prevention Program has funded 750 projects involving 14,000 former weapons
scientists and created some 580 new peaceful high-tech jobs. Ukraine, Belarus and Kazakhstan are nuclear weapons free as a

result of cooperative efforts under the Nunn-Lugar program. They otherwise would be the world’s the third, forth and eighth
largest nuclear weapons powers, respectively.

For more information on the Nunn-Lugar Program, visit http://lugar.senate, gov/nunnlugar html.

Lugar is Chairman of the Senate Foreign Relations Committee and Obama is a new member of the committee this year.

Ht

245075

https:/fas.org/asmp/campaigns/MANPADS/2005/LugarObama.htm

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 14 of 16

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

STATE OF TEXAS et al. ,
Plaintiff,
ve Civil Action No. 18-cv-0068 (ASH)
UNITED STATES OF AMERICA et al.,
Defendant.

 

RE SCOTUS RULING IN NO. 18-587 AND DOCKET ITEM #461 STAY ORDER WITH
LOCAL RULE 5-2 RELATED CASES OF AMICUS CHRISTOPHER EARL STRUNK, THE
NATURAL-BORN-CITIZEN (NBC) BIRTHER TRUSTEE FOR THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE, STATUS RECONSIDERATION MOTION FOR

FRCvP RULE 65(b) RELIEF AT DOCKET ITEM# 483, AFFIRMATION IN OPPOSITION

 

NEW YORK, CALIFORNIA, CONNECTICUT, DELAWARE, HAWAI‘L ILLINOIS, IOWA,
MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA, NEW MEXICO, NORTH
CAROLINA, OREGON, PENNSYLVANIA, RHODE ISLAND, VIRGINIA, VERMONT,
WASHINGTON, AND THE DISTRICT OF COLUMBIA IN OPPOSITION TO

, T FOR INJUNCTION AG. iT DEF; D ON FOR

CHILDHOOD ARRIVAL (DACA)

EXHIBIT N

 
 

Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 15 of 16

American Reporter

BY MICHELLEBURG1 | SEPTEMBER 6, 2009 : 10:34 AM

Russia Holds Obama For Suspicion Of Being a
British Spy Back In 2005! Investigator In Chicago
Fingers Obama For Being A British Spy As Far
Back As 2004!

When I heard this the other night it hit me like a ton of bricks! I remember the plane with the US Senator being held
at the airport in Russia! I remember thanking it was crazy that they believed the Senator on the Plane was a Spy for
the British!

So, for the last 24 hours I have been looking for news articles on this! This is what I have been able thus far! I also
want to ask you this... Why would Russia way back in 2005 thank that this Senator was a spy for the British? Could it
happen to be that they new he had a British pass port at some point in his life. Hummmmmmm Guys it just got
stranger!

It was kind of odd how Chicago investigator Sherman Skolnick *just happened* to pass away just before Barack
Obama announced his run for President. Skolnick was founder and chairman of the Citizens Committee to Clean Up
the Courts, which nailed two Illinois Supreme Court justices, Roy J. Solfisburg Jr. and Ray Klingbiel, who had
accepted bribes of stock from a defendant in a case on which they ruled. The scandal catapulted John Paul Stevens,
special counsel to the resulting investigating commission to a seat as a justice on the U.S. Supreme Court.

Skolnick had indeed uncovered so many links between plots and participants in conspiracies that he may have come
to see some where none existed...but he also uncovered others that noone else had noticed, and Obama was right in
his back yard.

CLOAK’S EXCLUSIVE AUGUST 2005 STORY EXPOSING OBAMA’s KENYAN BIRTHPLACE FORCES OBAMA TO
SANITIZE HIS PASSPORT FILE

Insiders Report It Was Accomplished With The Assistance of the Clinton Mob

CLOAK EXCLUSIVE!
Filed 8/28/05

BRITISH SPY FINGERED:
ACCUSATIONS CONFIRMED!

BY SHERMAN SKOLNICK

 
Case 1:18-cv-00068 Document 491-4 Filed on 10/21/20 in TXSD Page 16 of 16

CLOAK Co-host Sherman Skolnick prior to the 2004 Election fingered Barack Obama running in Illinois for the U.S.
Senate as a British Intel agent born in Kenya. Skolnick, as a co-spy watcher unmasked Obama on his regular CLOAK
program, Shop Talk From Plot H.Q.

Today Russian President V. Putin ordered U.S. Senator Barack Obama, who is also tight with MOSSAD, to be held in
custody under suspicion of being a British operative illegally spying in Russia at off-limits secret facilities.

Spying with Obama, who was locked up, was U.S. Senator Richard Lugar, pro-Bush, was detained by Putin but unlike
Obama, quickly released. Senate Foreign Relations Committee Chairman Richard Lugar and Committee member
Barack Obama at a base near Perm, Russia. This is where mobile launch missiles are being destroyed by the Nunn-
Lugar program.

Lugar delegation detained for three hours in Perm after inspecting nuke weapons facility US Senator Richard Lugar,
who was briefly detained with a US delegation in Perm, Siberia, after inspecting the site, which is being dismantled
with US funding.

Nils Bahmer/Bellona

AUS delegation headed by Republican Senator Richard Lugar, chairman of the Senate Foreign Relations Committee,
was detained Sunday for three hours at an airport in the Siberian city of Perm, Russia before being allowed to leave
the country for Ukraine in a diplomatically chaotic incident Sunday. Charles Digges, 29/08-2005

US officials were nonetheless anxious to downplay the incident in an apparent effort to avoid diplomatic fallout with
the increasingly hard-line regime of Russian President Viadimir Putin, who has publicly expressed dismay over a
number of US-Russian disarmament programmes.

LUGAR, OBAMA DETAINED IN RUSSIA DELEGATION RELEASED AFTER STANDOFF RESOLVED

AUS. delegation headed by Sen. Richard Lugar, R-Ind., chairman of the Senate Foreign Relations Committee, was
detained Sunday for three hours at an airport in Russia before being allowed to leave the country for Ukraine.

Russian border guards at the airport in the Siberian city of Perm demanded to search the U.S. government aircraft
carrying the delegation, which also included Sen. Barack Obama, D-IIl., who was making his first foreign trip since
becoming a senator. Obama is also a member of the Foreign Relations Committee.

American officials, citing a U.S.-Russian agreement that does not allow such inspections, refused to allow the search,
leading to a three-hour standoff at the airport, ...

Rate this:

33 Votes

 
